Exhibit 10.1

 



Execution Version

 



AMENDMENT NO. 2 TO SECOND AMENDED AND
RESTATED SENIOR SECURED REVOLVING CREDIT AGREEMENT

 

This AMENDMENT NO. 2 TO SECOND AMENDED AND RESTATED SENIOR SECURED REVOLVING
CREDIT AGREEMENT (this “Amendment”), dated as of September 27, 2019, is made
with respect to the Second Amended and Restated Senior Secured Revolving Credit
Agreement, dated as of March 1, 2019 (as amended by that certain Amendment No. 1
to Second Amended and Restated Senior Secured Revolving Credit Agreement, dated
as of March 20, 2019, and as further amended, restated, supplemented or
otherwise modified from time to time prior to the date hereof, the “Credit
Agreement”), among MONROE CAPITAL CORPORATION, a Maryland corporation (the
“Borrower”), the lenders party to the Credit Agreement from time to time (the
“Lenders”), and ING CAPITAL LLC, as administrative agent for the Lenders under
the Credit Agreement (in such capacity, together with its successors in such
capacity, the “Administrative Agent”). Capitalized terms not otherwise defined
herein shall have the meanings ascribed to them in the Credit Agreement (as
amended hereby).

 

W  I T N E S S E T H:

 

WHEREAS, pursuant to the Credit Agreement, the Lenders have made certain loans
and other extensions of credit to the Borrower; and

 

WHEREAS, the Borrower has requested that the Lenders and the Administrative
Agent amend certain provisions of the Credit Agreement and the Lenders signatory
hereto and the Administrative Agent have agreed to do so on the terms and
subject to the conditions contained in this Amendment.

 

NOW THEREFORE, in consideration of the promises and the mutual agreements
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:

 

SECTION I AMENDMENTS TO CREDIT AGREEMENT

 

1.1.         The Credit Agreement is hereby amended to delete the bold, red
stricken text (indicated textually in the same manner as the following example:
stricken text) and to add the bold, blue double-underlined text (indicated
textually in the same manner as the following example: double-underlined text)
as set forth in the Credit Agreement attached as Annex A hereto.

 

SECTION II MISCELLANEOUS

 

2.1.          Conditions to Effectiveness of Amendment. This Amendment shall
become effective as of the date (the “Amendment Effective Date”) on which the
Obligors shall have satisfied each of the following conditions precedent:

 

(a)       Documents. The Administrative Agent shall have received, from Lenders
holding not less than two-thirds of the total Revolving Credit Exposures and
unused Commitments and from each Obligor, either (1) a counterpart of this
Amendment signed on behalf of such party or (2) written evidence satisfactory to
the Administrative Agent (which may include telecopy transmission or electronic
mail of a signed signature page to this Amendment) that such party has signed a
counterpart of this Amendment.

 





 

 

(b)       Consents. Each Obligor shall have obtained and delivered to the
Administrative Agent certified copies of all consents, approvals,
authorizations, registrations, or filings required to be made or obtained by
such Obligor and all guarantors in connection with this Amendment, such
consents, approvals, authorizations, registrations, filings and orders shall be
in full force and effect and all applicable waiting periods shall have expired
and no investigation or inquiry by any Governmental Authority regarding this
Amendment or any transaction being financed with the proceeds of the Loans shall
be ongoing.

 

(c)       Default. No Default or Event of Default shall have occurred and be
continuing under the Credit Agreement or this Amendment, nor any default or
event of default that permits acceleration of any Material Indebtedness,
immediately before and after giving effect to this Amendment, any incurrence of
Indebtedness hereunder or thereunder and the use of proceeds hereof or thereof
on a pro forma basis.

 

(d)       Fees and Expenses. The Administrative Agent shall have received all
costs, fees and expenses (including the Amendment Fee (as defined below))
required to be paid on the Amendment Effective Date pursuant to this Amendment,
the Credit Agreement or as otherwise agreed by the parties hereto (and, in the
case of costs and expenses, to the extent invoiced at least two (2) Business
Days (or such shorter period as the Borrower may agree) prior to the Amendment
Effective Date).

 

(e)       Other Documents. The Administrative Agent shall have received such
other documents as the Administrative Agent may reasonably request in form and
substance satisfactory to the Administrative Agent.

 

2.2.          Amendment Fee. The Borrower agrees to pay (or cause to be paid) to
the Administrative Agent, for the account of each Lender party to this
Amendment, an amendment fee (the “Amendment Fee”) equal to 0.05% of the
aggregate amount of the Commitments held by such Lender on the Amendment
Effective Date. The Amendment Fee will be fully earned, due and payable in full
in immediately available funds on the Amendment Effective Date.

 

2.3.          Representations and Warranties. To induce the other parties hereto
to enter into this Amendment, each Obligor represents and warrants to the
Administrative Agent and each of the Lenders that, as of the date hereof and
after giving effect to this Amendment:

 

(a)       This Amendment and the Credit Agreement (as amended by this Amendment)
have been duly authorized, executed and delivered by each Obligor and
constitutes a legal, valid and binding obligation of such Obligor enforceable in
accordance with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting the
enforcement of creditors’ rights generally and by general equitable principles
(whether enforcement is sought by proceedings in equity or at law).

 

(b)      The representations and warranties set forth in Article III of the
Credit Agreement and the representations and warranties in each other Loan
Document are true and correct in all material respects (other than any
representation or warranty already qualified by materiality or Material Adverse
Effect, which shall be true and correct in all respects) on and as of the date
hereof or as to any such representations and warranties that refer to a specific
date, as of such specific date.

 



2

 

 

2.4.          Counterparts. This Amendment may be executed in counterparts (and
by different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. This Amendment constitutes the entire contract between and
among the parties relating to the subject matter hereof and supersedes any and
all previous agreements and understandings, oral or written, relating to the
subject matter hereof. Delivery of an executed counterpart of this Amendment by
telecopy or electronic mail shall be effective as delivery of a manually
executed counterpart of this Amendment.

 

2.5.          Payment of Expenses. The Borrower agrees to pay and reimburse,
pursuant to Section 9.03 of the Credit Agreement (as amended by this Amendment),
the Administrative Agent for all of its reasonable and documented out-of-pocket
costs and expenses incurred in connection with this Amendment.

 

2.6.          GOVERNING LAW. THIS AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE
WITH AND GOVERNED BY THE LAW OF THE STATE OF NEW YORK.

 

2.7.          WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AMENDMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AMENDMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

2.8.          Incorporation of Certain Provisions. The provisions of Sections
9.01, 9.07, 9.09 and 9.12 of the Credit Agreement (as amended hereby) are hereby
incorporated by reference mutatis mutandis as if fully set forth herein.

 

2.9.          Effect of Amendment. Except as expressly set forth herein, this
Amendment shall not by implication or otherwise limit, impair, constitute a
waiver of, or otherwise affect the rights and remedies of the Lenders, the
Administrative Agent, the Collateral Agent, any Lender or any Obligor under the
Credit Agreement or any other Loan Document, and, except as expressly set forth
herein, shall not alter, modify, amend or in any way affect any of the other
terms, conditions, obligations, covenants or agreements contained in the Credit
Agreement or any other Loan Document, all of which are ratified and affirmed in
all respects and shall continue in full force and effect. Nothing herein shall
be deemed to entitle any Person to a consent to, or a waiver, amendment,
modification or other change of, any of the terms, conditions, obligations,
covenants or agreements contained in the Credit Agreement or any other Loan
Document in similar or different circumstances. This Amendment shall apply and
be effective only with respect to the provisions amended herein of the Credit
Agreement. Upon the effectiveness of this Amendment, each reference in the
Credit Agreement to “this Agreement,” “hereunder,” “hereof,” “herein” or words
of similar import shall mean and be a reference to the Credit Agreement as
amended by this Amendment and each reference in any other Loan Document shall
mean the Credit Agreement as amended hereby. This Amendment shall constitute a
Loan Document.

 



3

 

 

2.10.        Consent and Affirmation. Without limiting the generality of the
foregoing, by its execution hereof, each Obligor hereby, as of the date hereof,
(i) consents to this Amendment and the transactions contemplated hereby, (ii)
agrees that the Guarantee and Security Agreement and each of the other Security
Documents is in full force and effect, (iii) affirms its obligations under the
Guarantee and Security Agreement and confirms its grant of a security interest
in its assets as Collateral for the Secured Obligations, and (iv) acknowledges
and affirms that such grant is in full force and effect in respect of, and to
secure, the Secured Obligations.

 

2.11.        Release. Each Obligor hereby acknowledges and agrees that: (a)
neither it nor any of its Affiliates has any claim or cause of action against
the Administrative Agent, the Collateral Agent or any Lender (or any of their
respective Affiliates, officers, directors, employees, attorneys, consultants or
agents) under the Credit Agreement and the other Loan Documents (and each other
document entered into in connection therewith), and (b) the Administrative
Agent, the Collateral Agent and each Lender has heretofore properly performed
and satisfied in a timely manner all of its obligations to the Obligors and
their Affiliates under the Credit Agreement and the other Loan Documents (and
each other document entered into in connection therewith) that are required to
have been performed on or prior to the date hereof. Accordingly, for and in
consideration of the agreements contained in this Amendment and other good and
valuable consideration, each Obligor (for itself and its Affiliates and the
successors, assigns, heirs and representatives of each of the foregoing)
(collectively, the “Releasors”) does hereby fully, finally, unconditionally and
irrevocably release and forever discharge the Administrative Agent, the
Collateral Agent, each Lender and each of their respective Affiliates, officers,
directors, employees, attorneys, consultants and agents (collectively, the
“Released Parties”) from any and all debts, claims, obligations, damages, costs,
attorneys’ fees, suits, demands, liabilities, actions, proceedings and causes of
action, in each case, whether known or unknown, contingent or fixed, direct or
indirect, and of whatever nature or description, and whether in law or in
equity, under contract, tort, statute or otherwise, which any Releasor has
heretofore had or now or hereafter can, shall or may have against any Released
Party by reason of any act, omission or thing whatsoever done or omitted to be
done on or prior to the date hereof directly arising out of, connected with or
related to this Amendment, the Credit Agreement or any other Loan Document (or
any other document entered into in connection therewith).

 

[Signature pages follow]

 



4

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the day and year first above written.

 

  MONROE CAPITAL CORPORATION, as Borrower       By: /s/ Aaron Peck   Name: Aaron
Peck   Title: Authorized Signatory

 



[Signature Page to Amendment No. 2 to Amended and Restated Senior Secured
Revolving Credit Agreement]



 



 



 

  ING CAPITAL LLC, as Administrative Agent and a Lender       By: /s/ Patrick
Frisch   Name: Patrick Frisch   Title: Managing Director       By: /s/ Dina Kook
  Name: Dina Kook   Title: Vice President

 

[Signature Page to Amendment No. 2 to Amended and Restated Senior Secured
Revolving Credit Agreement]

 





 

 

 

CADENCE BANK, N.A., as successor by merger with State Bank and Trust Company,
successor by merger with AloStar Bank of Commerce, as a Lender

      By: /s/ Daryn Venéy   Name: Daryn Venéy   Title: Vice President

 

[Signature Page to Amendment No. 2 to Amended and Restated Senior Secured
Revolving Credit Agreement]

 



 



 

  CIBC BANK USA, as a Lender       By: /s/ Ross Kohn   Name: Ross Kohn   Title:
Managing Director

 

[Signature Page to Amendment No. 2 to Amended and Restated Senior Secured
Revolving Credit Agreement]

 





 



 

  CITY NATIONAL BANK, as a Lender       By: /s/ Andrew Miller   Name: Andrew
Miller   Title: AVP

 

[Signature Page to Amendment No. 2 to Amended and Restated Senior Secured
Revolving Credit Agreement]

 





 

 

  CUSTOMERS BANK, as a Lender       By: /s/ Lyle P. Cunningham   Name: Lyle P.
Cunningham   Title: Executive Vice President

 

[Signature Page to Amendment No. 2 to Amended and Restated Senior Secured
Revolving Credit Agreement]

 





 



 

  THE HUNTINGTON NATIONAL BANK, as a Lender       By: /s/ Alexandra E. Dressman
  Name: Alexandra E. Dressman   Title: Authorized Signer

 

[Signature Page to Amendment No. 2 to Amended and Restated Senior Secured
Revolving Credit Agreement]

 





 



 



Annex A

 

(See attached)

 



 

 

 

Execution VersionANNEX A

Conformed Through Amendment No. 1

 

 

 

 

SECOND AMENDED AND RESTATED

SENIOR SECURED
REVOLVING CREDIT AGREEMENT

 

dated as of

 

March 1, 2019

 

as amended by Amendment No. 1 to Second Amended and Restated Senior Secured
Revolving
Credit Agreement, dated as of March 20, 2019 and Amendment No. 2 to Second
Amended and
Restated Senior Secured Revolving Credit Agreement, dated as of September 27,
2019

 

among

 

MONROE CAPITAL CORPORATION

as Borrower

 

The LENDERS Party Hereto

 

and

 

ING CAPITAL LLC
as Administrative Agent,

Arranger and Bookrunner

 

 

 

 





 

 

TABLE OF CONTENTS

 

Page

 



Article I     DEFINITIONS     Section 1.01. Defined Terms 1 Section 1.02.
Classification of Loans and Borrowings 3740 Section 1.03. Terms Generally 3740
Section 1.04. Accounting Terms; GAAP 3841 Section 1.05. Currencies Generally
3842 Section 1.06. Special Provisions Relating to Euro 3942 Section 1.07. Times
of Day; Interest Rates 4043 Section 1.08. Divisions 4043 Section 1.09. Issuers
4043       Article II     THE CREDITS     Section 2.01. The Commitments 4043
Section 2.02. Loans and Borrowings 4144 Section 2.03. Requests for Borrowings
4245 Section 2.04. Funding of Borrowings 4346 Section 2.05. Interest Elections
4447 Section 2.06. Termination, Reduction or Increase of the Commitments 4548
Section 2.07. Repayment of Loans; Evidence of Debt 4951 Section 2.08. Prepayment
of Loans 5053 Section 2.09. Fees 5356 Section 2.10. Interest 5457 Section 2.11.
Eurocurrency Borrowing Provisions 5558 Section 2.12. Increased Costs 5761
Section 2.13. Break Funding Payments; Foreign Currency Losses 5862 Section 2.14.
Taxes 5963 Section 2.15. Payments Generally; Pro Rata Treatment; Sharing of
Set-offs 6368 Section 2.16. Defaulting Lenders 6670 Section 2.17. Mitigation
Obligations; Replacement of Lenders 6771       Article III     REPRESENTATIONS
AND WARRANTIES     Section 3.01. Organization; Powers 6872 Section 3.02.
Authorization; Enforceability 6973 Section 3.03. Governmental Approvals; No
Conflicts 6973

 



 i 

 

 

Section 3.04. Financial Condition; No Material Adverse Effect 6973 Section 3.05.
Litigation 7074 Section 3.06. Compliance with Laws and Agreements 7074
Section 3.07. Taxes 7074 Section 3.08. ERISA 7175 Section 3.09. Disclosure 7175
Section 3.10. Investment Company Act; Margin Regulations 7176 Section 3.11.
Material Agreements and Liens 7276 Section 3.12. Subsidiaries and Investments
7276 Section 3.13. Properties 7377 Section 3.14. Solvency 7377 Section 3.15.
Affiliate Agreements 7377 Section 3.16. No Default 7377 Section 3.17. Use of
Proceeds 7378 Section 3.18. Security Documents 7478 Section 3.19. Compliance
with Sanctions 7478 Section 3.20. Anti-Money Laundering Program 7478
Section 3.21. Anti-Corruption Laws 7479 Section 3.22. Structured Subsidiaries
7579 Section 3.23. EEA Financial Institutions 7579 Section 3.24. Beneficial
Ownership Certification 7579       Article IV     CONDITIONS     Section 4.01.
Restatement Effective Date 7579 Section 4.02. Conditions to Loans 7983      
Article V     AFFIRMATIVE COVENANTS     Section 5.01. Financial Statements and
Other Information 8084 Section 5.02. Notices of Material Events 8387
Section 5.03. Existence; Conduct of Business 8488 Section 5.04. Payment of
Obligations 8488 Section 5.05. Maintenance of Properties; Insurance 8488
Section 5.06. Books and Records; Inspection and Audit Rights 8488 Section 5.07.
Compliance with Laws and Agreements 8589 Section 5.08. Certain Obligations
Respecting Subsidiaries; Further Assurances 8590 Section 5.09. Use of Proceeds
8993 Section 5.10. Status of RIC and BDC 8994 Section 5.11. Investment Policies
9094 Section 5.12. Portfolio Valuation and Diversification Etc.; Risk Factor
Ratings 9094 Section 5.13. Calculation of Borrowing Base 9498 Section 5.14.
Anti-Hoarding of Assets at Non-Pledged Financing Subsidiaries 106111

 



 ii 

 

 

Section 5.15. Taxes 107112 Section 5.16. Operations 107112       Article VI    
NEGATIVE COVENANTS     Section 6.01. Indebtedness 107112 Section 6.02. Liens
109114 Section 6.03. Fundamental Changes 109114 Section 6.04. Investments 111116
Section 6.05. Restricted Payments 112117 Section 6.06. Certain Restrictions on
Subsidiaries 113118 Section 6.07. Certain Financial Covenants 113118
Section 6.08. Transactions with Affiliates 114119 Section 6.09. Lines of
Business 114119 Section 6.10. No Further Negative Pledge 115119 Section 6.11.
Modifications of Certain Documents 115120 Section 6.12. Payments of Indebtedness
116121 Section 6.13. Modification of Investment Policies 116121 Section 6.14.
SBIC Guarantee 116121 Section 6.15. Derivative Transactions 116121 Section 6.16.
Convertible Indebtedness 116121       Article VII     EVENTS OF DEFAULT    
Section 7.01. Events of Default 116121       Article VIII     THE ADMINISTRATIVE
AGENT     Section 8.01. Appointment 121126 Section 8.02. Capacity as Lender
121126 Section 8.03. Limitation of Duties; Exculpation 121127 Section 8.04.
Reliance 122127 Section 8.05. Sub-Agents 123128 Section 8.06. Resignation;
Successor Administrative Agent 123128 Section 8.07. Reliance by Lenders 123128
Section 8.08. Modifications to Loan Documents 124129 Section 8.09.
Indemnification by Lenders 124[Reserved] 129 Section 8.10. Certain ERISA Matters
125130 Section 8.11. Agents 126131 Section 8.12. Collateral Matters 126131
Section 8.13. Third Party Beneficiaries 127132

 



 iii 

 

 

Section 8.14. Administrative Agent May File Proofs of Claim 127132 Section 8.15.
Credit Bidding 128133       Article IX     MISCELLANEOUS     Section 9.01.
Notices; Electronic Communications 129134 Section 9.02. Waivers; Amendments
133138 Section 9.03. Expenses; Indemnity; Damage Waiver 136141 Section 9.04.
Successors and Assigns 138143 Section 9.05. Survival 143148 Section 9.06.
Counterparts; Integration; Effectiveness; Electronic Execution 143148
Section 9.07. Severability 144149 Section 9.08. Right of Setoff 144149
Section 9.09. Governing Law; Jurisdiction; Etc. 144149 Section 9.10. WAIVER OF
JURY TRIAL 145150 Section 9.11. Judgment Currency 145150 Section 9.12. Headings
146151 Section 9.13. Treatment of Certain Information; Confidentiality 146151
Section 9.14. USA PATRIOT Act 147152 Section 9.15. Termination 147152
Section 9.16. Amendment and Restatement 148153 Section 9.17. Acknowledgment and
Consent to Bail-In of EEA Financial Institutions 149154 Section 9.18. Interest
Rate Limitation 149154 Section 9.19. Release 149154 Section 9.20. Acknowledgment
Regarding Any Supported QFCs 155

 

SCHEDULE 1.01(a) - Approved Dealers and Approved Pricing Services SCHEDULE
1.01(b) - Commitments SCHEDULE 1.01(c) - Risk Factors SCHEDULE 1.01(d) -
Eligibility Criteria SCHEDULE 1.01(e) - Industry Classification Groups SCHEDULE
3.11(a) - Material Agreements SCHEDULE 3.11(b) - Liens SCHEDULE 3.12(a) -
Subsidiaries SCHEDULE 3.12(b) - Investments SCHEDULE 6.08 - Certain Affiliate
Transactions

 

EXHIBIT A - Form of Assignment and Assumption EXHIBIT B - Form of Borrowing Base
Certificate EXHIBIT C - Form of Promissory Note EXHIBIT D - Form of Borrowing
Request EXHIBIT E - Form of Interest Election Request EXHIBIT F - Form of
Quarterly Compliance Certificate EXHIBIT G - Form of Monthly Compliance
Certificate

 



 iv 

 

 

SECOND AMENDED AND RESTATED SENIOR SECURED REVOLVING CREDIT AGREEMENT dated as
of March 1, 2019 (this “Agreement”), among MONROE CAPITAL CORPORATION, a
Maryland corporation (the “Borrower”), the LENDERS party hereto, and ING CAPITAL
LLC, as Administrative Agent (in such capacity, the “Administrative Agent”).

 

WHEREAS, the Borrower and the Administrative Agent entered into that certain
Amended and Restated Senior Secured Revolving Credit Agreement dated as of
December 14, 2015 (as the same has been amended, supplemented or otherwise
modified from time to time until the date hereof, the “Existing Credit
Agreement”) with the lenders party thereto from time to time (the “Existing
Lenders”), pursuant to which the Existing Lenders extended certain commitments
and made certain loans to the Borrower (the “Existing Loans”);

 

WHEREAS, the Borrower desires to amend and restate the Existing Credit Agreement
to make certain changes, including to extend the maturity date and to provide
for increased commitments from certain of the Existing Lenders (the “Increasing
Existing Lenders”); and

 

WHEREAS, the Existing Lenders are willing to make such changes to the Existing
Credit Agreement, and the Increasing Existing Lenders are willing to provide new
commitments, each upon the terms and subject to the conditions set forth herein.

 

NOW, THEREFORE, in consideration of the premises and the covenants and
agreements contained herein, the parties hereto hereby agree that, effective as
of the Restatement Effective Date, the Existing Credit Agreement is hereby
amended and restated in its entirety as follows:

 

Article I

DEFINITIONS

 

Section 1.01.        Defined Terms. As used in this Agreement, the following
terms have the meanings specified below and the terms defined in Section 5.13
have the meanings assigned thereto in such section:

 

“2023 Notes” shall mean the Borrower’s 5.75% Notes due October 31, 2023 in an
aggregate principal amount of up to $109,000,000 outstanding at any time, and
without giving effect to any other amendment or modification thereto made after
the Amendment No. 1 Effective Date (other than any modification made no later
than one (1) Business Day after the Amendment No. 1 Effective Date, the sole
purpose of which is to issue additional notes under the relevant indenture,
subject to the aforementioned aggregate principal amount limitation).

 

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans constituting such Borrowing, are denominated in Dollars and
bearing interest at a rate determined by reference to the Alternate Base Rate.

 



1

 

 

“Accretive Value” shall mean, with respect to Preferred Stock, the dollar amount
equal to the accretion to the Liquidation Preference, including accrued or
declared and unpaid dividends, dividends paid in kind or other amounts
(including any multiple payable on capital) otherwise owing to the holder
thereof in excess of the initial Liquidation Preference.

 

“Adjusted Borrowing Base” means the Borrowing Base minus the aggregate amount of
Cash and Cash Equivalents included in the Borrowing Base.

 

“Adjusted Covered Debt Balance” means, on any date, the aggregate Covered Debt
Amount on such date minus the aggregate amount of Cash and Cash Equivalents
included in the Borrowing Base.

 

“Adjusted LIBO Rate” means, for the Interest Period for any Eurocurrency
Borrowing, an interest rate per annum (rounded upwards, if necessary, to the
next 1/16 of 1%) equal to the greater of (i) (a) the LIBO Rate for such Interest
Period multiplied by (b) the Statutory Reserve Rate for such Interest Period and
(ii) zero.

 

“Administrative Agent” has the meaning assigned to such term in the preamble to
this Agreement.

 

“Administrative Agent’s Account” means, for each Currency, an account in respect
of such Currency designated by the Administrative Agent in a notice to the
Borrower and the Lenders.

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

“Advance Rate” has the meaning assigned to such term in Section 5.13.

 

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified. Anything
herein to the contrary notwithstanding, the term “Affiliate” of an Obligor shall
not include any Person that constitutes ana Portfolio Investment held by any
Obligor in the ordinary course of business. For the avoidance of doubt, the term
“Affiliate” shall include the Investment Advisor.

 

“Affiliate Agreements” means, collectively, (a) the Investment Advisory and
Management Agreement, dated as of October 22, 2012 between the Borrower and the
Investment Advisor, (b) the Staffing Agreement, dated as of October 22, 2012, by
and between Monroe Capital Management Advisors, LLC and Investment Advisor, (c)
the Administration Agreement, dated as of October 22, 2012 by and between
Borrower and Monroe Capital Management Advisors, LLC and (d) the Trademark
License Agreement, dated as of October 22, 2012, by and between Monroe Capital,
LLC and Borrower.

 

“Affiliate Investment” means any Investment in a Person in which the Borrower or
any of its Subsidiaries owns or controls more than 25% of the Equity Interests.

 

“Agency Account” has the meaning assigned to such term in Section 5.08(c)(v).

 



2

 

 

“Agent” means, collectively, the Administrative Agent and the Collateral Agent.

 

“Agreed Foreign Currency” means, at any time, any of Canadian Dollars, Euros,
AUD and Pounds Sterling and, with the prior consent of each Multicurrency
Lender, any other Foreign Currency, so long as, in respect of any such Foreign
Currency, at such time (a) such Foreign Currency is dealt with in the London
interbank deposit market or, in the case of Canadian Dollars or AUD, the
relevant local market for obtaining quotations, (b) such Foreign Currency is
freely transferable and convertible into Dollars in the London foreign exchange
market and (c) no central bank or other governmental authorization in the
country of issue of such Foreign Currency (including, in the case of the Euro,
any authorization by the European Central Bank) is required to permit use of
such Foreign Currency by any Multicurrency Lender for making any Loan hereunder
and/or to permit the Borrower to borrow and repay the principal thereof and to
pay the interest thereon, unless such authorization has been obtained and is in
full force and effect.

 

“Agreement” has the meaning assigned to such term in the preamble of this
Agreement.

 

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate for such day plus 1/2 of 1%, (c) the LIBO Rate for deposits in Dollars for
a period of three (3) months plus 1% and (d) zero. Any change in the Alternate
Base Rate due to a change in the Prime Rate, the Federal Funds Effective Rate or
such LIBO Rate shall be effective from and including the effective date of such
change in the Prime Rate, the Federal Funds Effective Rate, or such LIBO Rate,
as the case may be.

 

“Amendment No. 1 Effective Date” means March 20, 2019.

 

“Anti-Corruption Laws” has the meaning assigned to such term in Section 3.21.

 

“Applicable Commitment Fee Rate” means, with respect to any Lender, a rate per
annum equal to (x) 1.00%, if the utilized portion of such Lender’s aggregate
Commitments as of the close of business on such day (after giving effect to
borrowings, prepayments and commitment reductions on such day) is less than or
equal to an amount equal to thirty five percent (35%) of such Lender’s aggregate
Commitments and (y) 0.50% if the utilized portion of such Lender’s aggregate
Commitments as of the close of business on such day (after giving effect to
borrowings, prepayments and commitment reductions on such day) is greater than
an amount equal to thirty five percent (35%) of such Lender’s aggregate
Commitments.

 

“Applicable Margin” means (a) with respect to any ABR Loan, 1.375% per annum,
and (b) with respect to any Eurocurrency Loan, 2.375% per annum.

 

“Applicable Percentage” means, with respect to any Lender, the percentage of the
total Commitments represented by such Lender’s Commitments. If the Commitments
have terminated or expired in full, the Applicable Percentages shall be
determined based upon the Commitments most recently in effect, giving effect to
any assignments pursuant to Section 9.04(b).

 



3

 

 

“Approved Dealer” means (a) in the case of any Eligible Portfolio Investment
that is not a U.S. Government Security, a bank or a broker-dealer registered
under the Securities Exchange Act of 1934 of nationally recognized standing or
an Affiliate thereof as set forth on Schedule 1.01(a), (b) in the case of a U.S.
Government Security, any primary dealer in U.S. Government Securities as set
forth on Schedule 1.01(a), (c) in the case of any foreign Portfolio Investment,
any foreign broker-dealer of internationally recognized standing as set forth on
Schedule 1.01(a) or any Affiliate thereof, in the case of each of clauses (a),
(b) and (c) above or (d) any other bank or broker-dealer acceptable to the
Administrative Agent in its reasonable determination.

 

“Approved Pricing Service” means (a) a pricing or quotation service as set forth
in Schedule 1.01(a) or (b) any other pricing or quotation service (i) approved
by the Board of Directors of the Borrower, (ii) designated in writing by the
Borrower to the Administrative Agent (which designation shall be accompanied by
a copy of a resolution of the Board of Directors of the Borrower that such
pricing or quotation service has been approved by the Borrower) and (iii)
acceptable to the Administrative Agent in its reasonable determination.

 

“Approved Third-Party Appraiser” means any independent nationally recognized
third-party appraisal firm (a) designated by the Borrower in writing to the
Administrative Agent (which designation shall be accompanied by a copy of a
resolution of the Board of Directors of the Borrower that such firm has been
approved by the Borrower for purposes of assisting the Board of Directors of the
Borrower in making valuations of portfolio assets to determine the Borrower’s
compliance with the applicable provisions of the Investment Company Act) and (b)
acceptable to the Administrative Agent. It is understood and agreed that
Houlihan Lokey, Duff & Phelps LLC, Murray, Devine and Company, Lincoln Partners
Advisors, LLC and Valuation Research Corporation are acceptable to the
Administrative Agent. As used in Section 5.12 hereof, an “Approved Third-Party
Appraiser retained by the Administrative Agent” shall mean any of the firms
identified in the preceding sentence and any other independent nationally
recognized third-party appraisal firm identified by the Administrative Agent and
consented to by the Borrower (such consent not to be unreasonably withheld).

 

“Asset Coverage Ratio” means, on a consolidated basis for Borrower and its
Subsidiaries, the ratio which the value of total assets, less all liabilities
and indebtedness not represented by Senior Securities, bears to the aggregate
amount of Senior Securities representing indebtedness of the Borrower and its
Subsidiaries (all as determined pursuant to the Investment Company Act and any
orders of the SEC issued to the Borrower thereunder). For clarity, the
calculation of the Asset Coverage Ratio shall be made in accordance with any
exemptive order issued by the Securities and Exchange Commission under Section
6(c) of the Investment Company Act relating to the exclusion of any Indebtedness
of any SBIC Subsidiary from the definition of Senior Securities only so long as
(a) such order is in effect, (b) no obligations have become due and owing
pursuant to the terms of any Permitted SBIC Guarantee and (c) such Indebtedness
is owed to the SBA.

 

“Asset Sale” means a sale, lease or sub lease (as lessor or sublessor), sale and
leaseback, assignment, conveyance, transfer or other disposition to, or any
exchange of property with, any Person, in one transaction or a series of
transactions, of all or any part of any Obligor’s assets or properties of any
kind, whether real, personal, or mixed and whether tangible or intangible,
whether now owned or hereafter acquired; provided, however, the term “Asset
Sale” as used in this Agreement shall not include the disposition of Portfolio
Investments originated by the Borrower and immediately transferred to a
Financing Subsidiary pursuant to the terms of Section 6.03(e) or (f) hereof.

 



4

 

 

“Assignment and Assumption” means an Assignment and Assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.04), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form approved by the Administrative Agent.

 

“Assuming Lender” has the meaning assigned to such term in Section 2.06(f).

 

“AUD” and “A$” denote the lawful currency of The Commonwealth of Australia.

 

“AUD Screen Rate” means, with respect to any Interest Period, the average bid
reference rate administered by the Australian Financial Markets Association (or
any other Person that takes over the administration of such rate) for AUD bills
of exchange with a tenor equal in length to such Interest Period as displayed on
page BBSY of the Reuters screen (or, in the event such rate does not appear on
such Reuters page, on any successor or substitute on such screen that displays
such rate, or on the appropriate page of such other information service that
publishes such rate as shall be selected by the Administrative Agent from time
to time in its reasonable discretion) on or about 11:00 a.m. (Sydney, Australia
time) on the first day of such Interest Period. If the AUD Screen Rate shall be
less than zero, the AUD Screen Rate shall be deemed to be zero for purposes of
this Agreement.

 

“Availability Period” means the period from and including the Original Effective
Date to but excluding the earlier of the Revolver Termination Date and the date
of termination of the Commitments.

 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

“Bank Loans” has the meaning assigned to such term in Section 5.13.

 

“Benchmark Replacement” means the sum of: (a) the alternate benchmark rate
(which may include Term SOFR) that has been selected by the Administrative Agent
and the Borrower giving due consideration to (i) any selection or recommendation
of a replacement rate or the mechanism for determining such a rate by the
Relevant Governmental Body or (ii) any evolving or then-prevailing market
convention for determining a rate of interest as a replacement to the LIBO Rate
for U.S. dollar-denominated syndicated credit facilities and (b) the Benchmark
Replacement Adjustment; provided that, if the Benchmark Replacement as so
determined would be less than zero, the Benchmark Replacement will be deemed to
be zero for the purposes of this Agreement.

 



5

 

 

“Benchmark Replacement Adjustment” means, with respect to any replacement of the
LIBO Rate with an Unadjusted Benchmark Replacement for each applicable Interest
Period, the spread adjustment, or method for calculating or determining such
spread adjustment, (which may be a positive or negative value or zero) that has
been selected by the Administrative Agent and the Borrower giving due
consideration to (i) any selection or recommendation of a spread adjustment, or
method for calculating or determining such spread adjustment, for the
replacement of the LIBO Rate with the applicable Unadjusted Benchmark
Replacement by the Relevant Governmental Body or (ii) any evolving or
then-prevailing market convention for determining a spread adjustment, or method
for calculating or determining such spread adjustment, for the replacement of
the LIBO Rate with the applicable Unadjusted Benchmark Replacement for U.S.
dollar-denominated syndicated credit facilities at such time.

 

“Benchmark Replacement Conforming Changes” means, with respect to any Benchmark
Replacement, any technical, administrative or operational changes (including
changes to the definition of “ABR,” the definition of “Interest Period,” timing
and frequency of determining rates and making payments of interest and other
administrative matters) that the Administrative Agent decides may be appropriate
to reflect the adoption and implementation of such Benchmark Replacement and to
permit the administration thereof by the Administrative Agent in a manner
substantially consistent with market practice (or, if the Administrative Agent
decides that adoption of any portion of such market practice is not
administratively feasible or if the Administrative Agent determines that no
market practice for the administration of the Benchmark Replacement exists, in
such other manner of administration as the Administrative Agent decides is
reasonably necessary in connection with the administration of this Agreement).

 

“Benchmark Replacement Date” means the earlier to occur of the following events
with respect to the LIBO Rate:

 

(1)     in the case of clause (1) or (2) of the definition of “Benchmark
Transition Event,” the later of (a) the date of the public statement or
publication of information referenced therein and (b) the date on which the
administrator of the LIBO Rate permanently or indefinitely ceases to provide the
LIBO Rate; or

 

(2)     in the case of clause (3) of the definition of “Benchmark Transition
Event,” the date of the public statement or publication of information
referenced therein.

 

“Benchmark Transition Event” means the occurrence of one or more of the
following events with respect to the LIBO Rate:

 

(1)     a public statement or publication of information by or on behalf of the
administrator of the LIBO Rate announcing that such administrator has ceased or
will cease to provide the LIBO Rate, permanently or indefinitely, provided that,
at the time of such statement or publication, there is no successor
administrator that will continue to provide the LIBO Rate;

 



6

 

 

(2)     a public statement or publication of information by the regulatory
supervisor for the administrator of the LIBO Rate, the U.S. Federal Reserve
System, an insolvency official with jurisdiction over the administrator for the
LIBO Rate, a resolution authority with jurisdiction over the administrator for
the LIBO Rate or a court or an entity with similar insolvency or resolution
authority over the administrator for the LIBO Rate, which states that the
administrator of the LIBO Rate has ceased or will cease to provide the LIBO Rate
permanently or indefinitely, provided that, at the time of such statement or
publication, there is no successor administrator that will continue to provide
the LIBO Rate; or

 

(3)     a public statement or publication of information by the regulatory
supervisor for the administrator of the LIBO Rate announcing that the LIBO Rate
is no longer representative.

 

“Benchmark Transition Start Date” means (a) in the case of a Benchmark
Transition Event, the earlier of (i) the applicable Benchmark Replacement Date
and (ii) if such Benchmark Transition Event is a public statement or publication
of information of a prospective event, the 90th day prior to the expected date
of such event as of such public statement or publication of information (or if
the expected date of such prospective event is fewer than 90 days after such
statement or publication, the date of such statement or publication) and (b) in
the case of an Early Opt-in Election, the date specified by the Administrative
Agent or the Required Lenders, as applicable, by notice to the Borrower, the
Administrative Agent (in the case of such notice by the Required Lenders) and
the Lenders.

 

“Benchmark Unavailability Period” means, if a Benchmark Transition Event and its
related Benchmark Replacement Date have occurred with respect to the LIBO Rate
and solely to the extent that the LIBO Rate has not been replaced with a
Benchmark Replacement, the period (x) beginning at the time that such Benchmark
Replacement Date has occurred if, at such time, no Benchmark Replacement has
replaced the LIBO Rate for all purposes hereunder in accordance with Section
2.11(c) and (y) ending at the time that a Benchmark Replacement has replaced the
LIBO Rate for all purposes hereunder pursuant to Section 2.11(c).

 

“Beneficial Ownership Certification” means a certification regarding a
beneficial ownership required by the Beneficial Ownership Regulation.

 

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

 

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

 

“Board of Directors” means, with respect to any Person, (a) in the case of any
corporation, the board of directors of such Person, (b) in the case of any
limited liability company, the board of managers of such Person, or if there is
none, the Board of Directors of the managing member of such Person, (c) in the
case of any partnership, the general partner and the Board of Directors of the
general partner of such Person and (d) in any other case, the functional
equivalent of the foregoing.

 



7

 

 

“Borrower” has the meaning assigned to such term in the preamble to this
Agreement.

 

“Borrowing” means (a) all ABR Loans of the same Class made, converted or
continued on the same date or (b) all Eurocurrency Loans of the same Class
denominated in the same Currency that have the same Interest Period.

 

“Borrowing Base” has the meaning assigned to such term in Section 5.13.

 

“Borrowing Base Certificate” means a certificate of a Financial Officer,
substantially in the form of Exhibit B and appropriately completed.

 

“Borrowing Base Deficiency” means, at any date on which the same is determined,
the amount, if any, that (a) the aggregate Covered Debt Amount as of such date
exceeds (b) the Borrowing Base as of such date.

 

“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03, substantially in the form of Exhibit D hereto or
such other form as is reasonably acceptable to the Administrative Agent.

 

“Business Day” means any day (a) that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed, (b) if such day relates to a borrowing of, a payment or
prepayment of principal of or interest on, a continuation or conversion of or
into, or the Interest Period for, a Eurocurrency Borrowing denominated in
Dollars, or to a notice by the Borrower with respect to any such borrowing,
payment, prepayment, continuation, conversion, or Interest Period, that is also
a day on which dealings in deposits denominated in Dollars are carried out in
the London interbank market and (c) if such day relates to a borrowing of, a
payment or prepayment of principal of or interest on, a continuation or
conversion of or into, or the Interest Period for, any Borrowing denominated in
any Foreign Currency, or to a notice by the Borrower with respect to any such
borrowing, continuation, conversion, payment, prepayment or Interest Period,
that is also a day on which commercial banks and the London foreign exchange
market settle payments in the Principal Financial Center for such Foreign
Currency.

 

“CAM Exchange” means the exchange of the Lenders’ interests provided for in
Section 7.01.

 

“CAM Exchange Date” means the first date on which there shall occur (a) any
event referred to in Section 7.01(h) or 7.01(i) or (b) an acceleration of Loans
pursuant to Section 7.01.

 

“CAM Percentage” means, as to each Lender, a fraction, expressed as a decimal,
of which (a) the numerator shall be the aggregate Dollar Equivalent of the
Designated Obligations owed to such Lender (whether or not at the time due and
payable) immediately prior to the CAM Exchange Date and (b) the denominator
shall be the aggregate Dollar Equivalent amount of the Designated Obligations
owed to all the Lenders (whether or not at the time due and payable) immediately
prior to the CAM Exchange Date.

 



8

 

 

“Canadian Dollar” means the lawful money of Canada.

 

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases or
finance leases on a balance sheet of such Person under GAAP, and the amount of
such obligations shall be the capitalized amount thereof determined in
accordance with GAAP.

 

“Cash” means any immediately available funds in Dollars or in any currency other
than Dollars (measured in terms of the Dollar Equivalent thereof) which is a
freely convertible currency.

 

“Cash Equivalents” means investments (other than Cash) that are one or more of
the following obligations:

 

(a)              Short-Term U.S. Government Securities (as defined in Section
5.13);

 

(b)              investments in commercial paper maturing within 180 days from
the date of acquisition thereof and having, at such date of acquisition, a
credit rating of at least A-1 from S&P and at least P-1 from Moody’s;

 

(c)               investments in certificates of deposit, banker’s acceptances
and time deposits maturing within 180 days from the date of acquisition thereof
(i) issued or guaranteed by or placed with, and money market deposit accounts
issued or offered by, any domestic office of any commercial bank organized under
the laws of the United States of America or any State thereof or under the laws
of Canada or any province thereof or, if consented to by the Administrative
Agent in its sole discretion, the jurisdiction or any constituent jurisdiction
thereof of any other Agreed Foreign Currency, provided that such certificates of
deposit, banker’s acceptances and time deposits are held in a securities account
(as defined in the Uniform Commercial Code) through which the Collateral Agent
can perfect a security interest therein and (ii) having, at such date of
acquisition, a credit rating of at least A-1 from S&P and at least P-1 from
Moody’s;

 

(d)              fully collateralized repurchase agreements with a term of not
more than 30 days from the date of acquisition thereof for U.S. Government
Securities and entered into with (i) a financial institution satisfying the
criteria described in clause (c) of this definition or (ii) an Approved Dealer
having (or being a member of a consolidated group having) at such date of
acquisition, a credit rating of at least A-1 from S&P and at least P-1 from
Moody’s;

 

(e)              certificates of deposit or bankers’ acceptances with a maturity
of ninety (90) days or less of any financial institution that is a member of the
Federal Reserve System having combined capital and surplus and undivided profits
of not less than $1,000,000,000; and

 



9

 

 

(f)               investments in money market funds and mutual funds which
invest substantially all of their assets in Cash or assets of the types
described in clauses (a) through (e) above;

 

provided, that (i) in no event shall Cash Equivalents include any obligation
that provides for the payment of interest alone (for example, interest-only
securities or “IOs”); (ii) if any of Moody’s or S&P changes its rating system,
then any ratings included in this definition shall be deemed to be an equivalent
rating in a successor rating category of Moody’s or S&P, as the case may be;
(iii) Cash Equivalents (other than U.S. Government Securities, certificates of
deposit or repurchase agreements) shall not include any such investment
representing more than 25% of total assets of the Obligors in any single issuer;
and (iv) in no event shall Cash Equivalents include any obligation that is not
denominated in Dollars.

 

“CDOR Rate” means, with respect to any Interest Period, the rate per annum equal
to the average of the annual yield rates applicable to Canadian Dollar bankers’
acceptances at or about 10:00 a.m. (Toronto, Ontario time) on the day that is
two Business Days prior to the first day of the Interest Period as reported on
the “CDOR Page” (or any display substituted therefor) of Reuters Monitor Money
Rates Service (or such other page or commercially available source displaying
Canadian interbank bid rates for Canadian Dollar bankers’ acceptances as may be
designated by the Administrative Agent from time to time in its reasonable
discretion) for a term equivalent to such Interest Period (or if such Interest
Period is not equal to a number of months, for a term equivalent to the number
of months closest to such Interest Period); provided that if the CDOR Rate is
less than zero, such rate shall be zero for purposes of this Agreement.

 

“CFC” means an entity that is a “controlled foreign corporation” of any Obligor
within the meaning of Section 957 of the Code, but only to the extent the
Obligor or a subsidiary thereof is a “United States Shareholder” (within the
meaning of Section 951(b) of the Code) of such entity.

 

“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the SEC
thereunder as in effect on the date hereof) of shares representing more than 35%
of the aggregate ordinary voting power represented by the issued and outstanding
capital stock of the Borrower, (b) occupation of a majority of the seats (other
than vacant seats) on the Board of Directors of the Borrower by Persons who were
neither (i) nominated by the requisite members of the Board of Directors of the
Borrower nor (ii) appointed by a majority of the directors so nominated, (c) the
Investment Advisor shall cease to be the investment adviser of the Borrower, (d)
the acquisition of direct or indirect Control of the Borrower by any Person or
group other than the Investment Advisor or (e) the Investment Advisor ceases to
be Controlled by at least two of the Permitted Holders.

 

“Change in Law” means (a) the adoption or taking effect of any law, rule or
regulation or treaty after the Original Restatement Effective Date, (b) any
change in any law, rule or regulation or treaty or in the administration,
interpretation, implementation or application thereof by any Governmental
Authority after the Original Restatement Effective Date or (c) compliance by any
Lender (or, for purposes of Sections 2.12(b) or 2.17(a), by any lending office
of such Lender or by such Lender’s parent, if any) with any request, guideline,
requirements or directive (whether or not having the force of law) of any
Governmental Authority made or issued after the Original Restatement Effective
Date, provided that, notwithstanding anything herein to the contrary, (I) the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines, requirements or directives in connection therewith and (II)
all requests, rules, guidelines, requirements or directives promulgated by the
Bank For International Settlements, the Basel Committee on Banking Supervision
(or any successor or similar authority) or the United States or foreign
regulatory authorities, in each case pursuant to Basel III, shall in each case
be deemed to be a “Change in Law” regardless of the date enacted, adopted,
issued, promulgated or implemented.

 



10

 

 

“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans constituting such Borrowing, are Dollar Loans or
Multicurrency Loans; when used in reference to any Lender, refers to whether
such Lender is a Dollar Lender or a Multicurrency Lender; and, when used in
reference to any Commitment, refers to whether such Commitment is a Dollar
Commitment or a Multicurrency Commitment.

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

 

“Collateral” has the meaning assigned to such term in the Guarantee and Security
Agreement.

 

“Collateral Agent” means ING Capital LLC in its capacity as Collateral Agent and
any of its successors in such capacity under the Guarantee and Security
Agreement.

 

“Commitments” means, collectively, the Dollar Commitments and the Multicurrency
Commitments.

 

“Commitment Increase” has the meaning assigned to such term in Section 2.06(f).

 

“Commitment Increase Date” has the meaning assigned to such term in
Section 2.06(f).

 

“Constituent Documents” means, for any Person, its constituent or organizational
documents, including: (a) in the case of any limited partnership, the
certificate of limited partnership and limited partnership agreement for such
Person; (b) in the case of any limited liability company, the articles of
formation and operating agreement for such Person; and (c) in the case of a
corporation, the certificate or articles of incorporation and the bylaws or
memorandum and articles of association for such Person.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

 

“Control Account” has the meaning assigned to such term in Section 5.08(c)(ii).

 

“Covered Debt Amount” means, on any date, the sum of (x) all of the Revolving
Credit Exposures of all Lenders on such date plus (y) the aggregate principal
amount (including any increase in the aggregate principal amount resulting from
payable-in-kind interest) of Other Covered Indebtedness outstanding on such
date.

 



11

 

 

“Covered Taxes” means (i) Taxes other than Excluded Taxes and (ii) Other Taxes.

 

“Currency” means Dollars or any Foreign Currency.

 

“Currency Valuation Notice” has the meaning assigned to such term in Section
2.08(b).

 

“Custodian” means U.S. Bank National Association, or any other financial
institution mutually agreeable to the Collateral Agent and the Borrower, as
custodian holding documentation for Portfolio Investments, and accounts of the
Obligors holding Portfolio Investments, on behalf of the Obligors and, pursuant
to the Custodian Agreement, the Collateral Agent. The term “Custodian” includes
any agent or sub-custodian acting on behalf of the Custodian.

 

“Custodian Account” means an account subject to a Custodian Agreement.

 

“Custodian Agreement” means a control agreement entered into by and among an
Obligor, the Collateral Agent and a Custodian, in form and substance acceptable
to the Collateral Agent.

 

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect.

 

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

 



12

 

 

“Defaulting Lender” means any Lender that has, as reasonably determined by the
Administrative Agent, (a) failed to fund any portion of its Loans within two (2)
Business Days of the date required to be funded by it hereunder, unless, in the
case of any Loans, such Lender notifies the Administrative Agent in writing that
such Lender’s failure is based on such Lender’s reasonable determination that
the conditions precedent to funding such Loan under this Agreement have not been
met, such conditions have not otherwise been waived in accordance with the terms
of this Agreement and such Lender has advised the Administrative Agent in
writing (with reasonable detail of those conditions that have not been
satisfied) prior to the time at which such funding was to have been made,
(b) notified the Borrower, the Administrative Agent, or any other Lender in
writing that it does not intend to comply with any of its funding obligations
under this Agreement or has made a public statement that it does not intend to
comply with its funding obligations under this Agreement (unless such writing or
public statement states that such position is based on such Lender’s
determination that one or more conditions precedent to funding (which conditions
precedent, together with the applicable default, if any, shall be specifically
identified in such writing or public statement) cannot be satisfied),
(c) failed, within three (3) Business Days after request by the Administrative
Agent or the Borrower to confirm in writing to the Administrative Agent and the
Borrower that it will comply with the terms of this Agreement relating to its
obligations to fund prospective Loans (provided that such Lender shall cease to
be a Defaulting Lender pursuant to this clause (c) upon receipt of such written
confirmation by the Administrative Agent and the Borrower), (d) otherwise failed
to pay over to the Administrative Agent or any other Lender any other amount
required to be paid by it hereunder within two (2) Business Days of the date
when due, unless the subject of a good faith dispute, or (e) other than via an
Undisclosed Administration, either (i) has been adjudicated as, or determined by
any Governmental Authority having regulatory authority over such Person or its
assets to be, insolvent or has a parent company that has been adjudicated as, or
determined by any Governmental Authority having regulatory authority over such
Person or its assets to be, insolvent, (ii) become the subject of a bankruptcy
or insolvency proceeding, or has had a receiver, conservator, trustee,
administrator, assignee for the benefit of creditors or similar Person charged
with reorganization or liquidation of its business or custodian, appointed for
it, or has taken any action in furtherance of, or indicating its consent to,
approval of or acquiescence in any such proceeding or appointment, or has a
parent company that has become the subject of a bankruptcy or insolvency
proceeding, or has had a receiver, conservator, trustee, administrator, assignee
for the benefit of creditors or similar Person charged with reorganization or
liquidation of its business or custodian appointed for it, or has taken any
action in furtherance of, or indicating its consent to, approval of or
acquiescence in any such proceeding or appointment (unless in the case of any
Lender referred to in this clause (e), the Borrower and the Administrative Agent
shall be satisfied in the exercise of their respective reasonable discretion
that such Lender intends, and has all approvals required to enable it, to
continue to perform its obligations as a Lender hereunder) or (iii) become the
subject of a Bail-In Action; provided that a Lender shall not qualify as a
Defaulting Lender solely as a result of the acquisition or maintenance of an
ownership interest in such Lender or its parent company, or of the exercise of
control over such Lender or any Person controlling such Lender, by a
Governmental Authority or instrumentality thereof, or solely as a result of an
Undisclosed Administration, so long as such ownership interest or Undisclosed
Administration does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under any one or more of clauses (a)
through (e) above, and of the effective date of such status, shall be conclusive
and binding absent manifest error, and such Lender shall be deemed to be a
Defaulting Lender as of the date established therefor by the Administrative
Agent in a written notice of such determination, which shall be delivered by the
Administrative Agent to the Borrower and each Lender promptly following such
determination.

 

“Designated Jurisdiction” means any country, region or territory to the extent
that such country, region or territory itself is the subject of any Sanction.

 

“Designated Obligations” means all obligations of the Borrower with respect to
(a) principal of and interest on the Loans and (b) accrued and unpaid fees under
the Loan Documents.

 



13

 

 

“Disqualified Equity Interests” means Equity Interests of the Borrower that
after issuance are subject to any agreement between the holder of such Equity
Interests and the Borrower whereby the Borrower is required to purchase, redeem,
retire, acquire, cancel or terminate such Equity Interests, other than (x) as a
result of a change of control or (y) in connection with any purchase,
redemption, retirement, acquisition, cancellation or termination with, or in
exchange for, shares of Equity Interests that are not Disqualified Equity
Interests.

 

“Dollar Commitment” means, with respect to each Dollar Lender, the commitment of
such Dollar Lender to make Loans denominated in Dollars hereunder, as such
commitment may be (a) reduced or increased from time to time pursuant to
Section 2.06 or reduced from time to time pursuant to Section 2.08 or as
otherwise provided in this Agreement and (b) reduced or increased from time to
time pursuant to assignments by or to such Lender pursuant to Section 9.04 and
the other provisions of this Agreement (including the last two paragraphs of
Section 7.01). The aggregate amount of each Lender’s Dollar Commitment as of the
Restatement Effective Date is set forth on Schedule 1.01(b), or in the
Assignment and Assumption pursuant to which such Lender shall have assumed its
Commitment, as applicable. The aggregate amount of the Lenders’ Dollar
Commitments as of the Restatement Effective Date is $110,000,000.

 

“Dollar Equivalent” means, on any date of determination, (a) with respect to any
amount denominated in Dollars, such amount, and (b) with respect to an amount
denominated in any Foreign Currency, the amount of Dollars that would be
required to purchase such amount of such Foreign Currency on the date two
Business Days prior to such date, based upon the spot selling rate at which the
Administrative Agent (or other foreign currency broker reasonably acceptable to
the Administrative Agent) offers to sell such Foreign Currency for Dollars in
the London foreign exchange market at approximately 11:00 a.m., London time, for
delivery two Business Days later.

 

“Dollar Lender” means the Persons listed on Schedule 1.01(b) (as amended
pursuant to Section 2.06) as having Dollar Commitments and any other Person that
shall have become a party hereto pursuant to an Assignment and Assumption that
provides for it to assume a Dollar Commitment or to acquire Revolving Dollar
Credit Exposure, other than any such Person that ceases to be a party hereto
pursuant to an Assignment and Assumption.

 

“Dollar Loan” means a Loan denominated in Dollars made pursuant to a Dollar
Commitment.

 

“Dollars” or “$” refers to lawful money of the United States of America.

 

“Early Opt-in Election” means the occurrence of:

 

(1) (i)         a determination by the Administrative Agent or (ii) a
notification by the Required Lenders to the Administrative Agent (with a copy to
the Borrower) that the Required Lenders have determined that U.S.
dollar-denominated syndicated credit facilities being executed at such time, or
that include language similar to that contained in Section 2.11(c) are being
executed or amended, as applicable, to incorporate or adopt a new benchmark
interest rate to replace the LIBO Rate, and

 



14

 

 

(2) (i)         the election by the Administrative Agent or (ii) the election by
the Required Lenders to declare that an Early Opt-in Election has occurred and
the provision, as applicable, by the Administrative Agent of written notice of
such election to the Borrower and the Lenders or by the Required Lenders of
written notice of such election to the Administrative Agent.

 

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

 

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

 

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“Eligible Liens” means, any right of offset, banker’s lien, security interest or
other like right against the Portfolio Investments held by the Custodian
pursuant to or in connection with its rights and obligations relating to the
Custodian Account provided that such rights are subordinated, pursuant to the
terms of the Custodian Agreement, to the first priority perfected security
interest in the Collateral created in favor of the Collateral Agent, except to
the extent expressly provided therein.

 

“Eligible Portfolio Investment” means any Portfolio Investment held by any
Obligor (and solely for purposes of determining the Borrowing Base, Cash and
Cash Equivalents held by any Obligor) that, in each case, meets all of the
criteria set forth on Schedule 1.01(d) hereto; provided, that no Portfolio
Investment, Cash or Cash Equivalent shall constitute an Eligible Portfolio
Investment or be included in the Borrowing Base if the Collateral Agent does not
at all times maintain a first priority, perfected Lien (subject to no other
Liens other than Eligible Liens) on such Portfolio Investment, Cash or Cash
Equivalent or if such Portfolio Investment, Cash or Cash Equivalent has not been
or does not at all times continue to be Delivered (as defined in the Guarantee
and Security Agreement). Without limiting the generality of the foregoing, it is
understood and agreed that any Portfolio Investments that have been contributed
or sold, purported to be contributed or sold or otherwise transferred to any
Financing Subsidiary, or held by any Financing Subsidiary, or which secure
obligations of any Financing Subsidiary, shall not be treated as Eligible
Portfolio Investments until distributed, sold or otherwise transferred to the
Borrower free and clear of all Liens (other than Eligible Liens).
Notwithstanding the foregoing, nothing herein shall limit the provisions of
Section 5.12(b)(i), which provide that, for purposes of this Agreement, all
determinations of whether an Investment is to be included as an Eligible
Portfolio Investment shall be determined on a settlement-date basis (meaning
that any Investment that has been purchased will not be treated as an Eligible
Portfolio Investment until such purchase has settled, and any Eligible Portfolio
Investment which has been sold will not be excluded as an Eligible Portfolio
Investment until such sale has settled), provided that no such Investment shall
be included as an Eligible Portfolio Investment to the extent it has not been
paid for in full.

 



15

 

 

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest. As used in this Agreement, “Equity Interests” shall not include
convertible debt unless and until such debt has been converted to capital stock.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower or any of its Subsidiaries, is treated as a
single employer under Section 414(b) or (c) of the Code, or, solely for purposes
of Section 302 of ERISA and Section 412 of the Code, is treated as a single
employer under Section 414(b), (c), (m) or (o) of the Code.

 

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) with respect to any
Plan that is intended to qualify under Section 401(a) of the Code, the
occurrence of any event that could reasonably be expected to prevent or cause
the loss of such qualification; (c) with respect to any Plan, the failure to
satisfy the applicable minimum funding standard (as defined in Sections 412 and
430 of the Code or Sections 302 and 303 of ERISA), whether or not waived;
(d) the filing pursuant to Section 412(c) of the Code or Section 302(c) of ERISA
of an application for a waiver of the minimum funding standard with respect to
any Plan; (e) the incurrence by the Borrower or any ERISA Affiliate of any
liability under Title IV of ERISA with respect to the termination of any Plan;
(f) the receipt by the Borrower or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan; (g) the incurrence by the
Borrower or any ERISA Affiliate of any Withdrawal Liability; (h) the occurrence
of any nonexempt prohibited transaction within the meaning of Section 4975 of
the Code or Section 406 of ERISA with respect to any Plan; (i) the failure to
make any required contribution to a Multiemployer Plan or failure to make by its
due date any required contribution to any Plan; (j) the receipt by the Borrower
or any ERISA Affiliate of any notice, or the receipt by any Multiemployer Plan
from the Borrower or any ERISA Affiliate of any notice, concerning the
imposition of Withdrawal Liability or a determination that a Multiemployer Plan
is, or is expected to be, insolvent or in reorganization, within the meaning of
Title IV of ERISA or in endangered or critical status (within the meaning of
Section 432 of the Code or Section 305 of ERISA); (k) the incurrence with
respect to any “employee benefit plan” as defined in Section 3(3) of ERISA that
is sponsored or maintained by the Borrower or any ERISA Affiliate of any
liability for post-retirement health or welfare benefits, except as may be
required by 4980B of the Code or similar laws; or (l) a determination that any
Plan is, or expected to be, in “at risk” status (within the meaning of Section
430 of the Code or Section 303 of ERISA).

 



16

 

 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

 

“Eurocurrency”, when used in reference to any Loan or Borrowing, refers to
whether such Loan is, or the Loans constituting such Borrowing are, bearing
interest at a rate determined by reference to the Adjusted LIBO Rate. For
clarity, a Loan or Borrowing bearing interest by reference to clause (c) of the
definition of “Alternate Base Rate” shall not be a Eurocurrency Loan or
Eurocurrency Borrowing.

 

“Event of Default” has the meaning assigned to such term in Section 7.01.

 

“Exchange Act” means the United States Securities Exchange Act of 1934, as
amended from time to time.

 

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
the Administrative Agent or any Lender or required to be withheld or deducted
from a payment to the Administrative Agent or any Lender, (a) Taxes imposed on
(or measured by) its net income or franchise Taxes, in each case, imposed (i) by
the jurisdiction (or any political subdivision thereof) under the laws of which
such recipient is organized or in which its principal office is located or, in
the case of any Lender, in which its applicable lending office is located, or
(ii) as a result of a present or former connection between such recipient and
the jurisdiction imposing such Tax (other than connections solely arising from
such recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Documents, or sold or assigned an interest in any Loan or Loan Document),
(b) any branch profits Taxes imposed by the United States of America or any
similar Tax imposed by any other jurisdiction in which the Borrower is located,
(c) in the case of a Lender (other than an assignee pursuant to a request by the
Borrower under Section 2.17(b)), any U.S. federal withholding Tax that is
imposed on amounts payable to such Lender pursuant to a law in effect at the
time such Lender becomes a party to this Agreement (or designates a new lending
office), except to the extent that such Lender (or its assignor, if any) was
entitled, at the time of designation of a new lending office (or assignment), to
receive additional amounts from the Borrower with respect to such withholding
Tax pursuant to Section 2.14(a), (d) Taxes attributable to such recipient’s
failure to comply with Section 2.14(f), and (e) any U.S. federal withholding
Taxes imposed under FATCA.

 

“Existing Credit Agreement” has the meaning assigned to such term in the
recitals to this Agreement.

 

“Existing Lender” has the meaning assigned to such term in the recitals to this
Agreement.

 

“Existing Loans” has the meaning assigned to such term in the recitals to this
Agreement.

 

“External Quoted Value” has the meaning set forth in Section 5.12(b)(ii).

 



17

 

 

“External Unquoted Value” has the meaning set forth in Section 5.12(b)(ii).

 

“Extraordinary Receipts” means any cash received by or paid to any Obligor on
account of any foreign, United States, state or local tax refunds, pension plan
reversions, judgments, proceeds of settlements or other consideration of any
kind in connection with any cause of action, condemnation awards (and payments
in lieu thereof), indemnity payments received not in the ordinary course of
business and any purchase price adjustment received not in the ordinary course
of business in connection with any purchase agreement and proceeds of insurance
(excluding, however, for the avoidance of doubt, proceeds of any issuance of
Equity Interests by the Borrower and issuances of Indebtedness by any Obligor),
provided, however, that Extraordinary Receipts shall not include any (x) amounts
that the Borrower receives from the Administrative Agent or any Lender pursuant
to Section 2.14(h), or (y) cash receipts to the extent received from proceeds of
insurance, condemnation awards (or payments in lieu thereof), indemnity payments
or payments in respect of judgments or settlements of claims, litigation or
proceedings to the extent that such proceeds, awards or payments are received by
any Person in respect of any unaffiliated third party claim against or loss by
such Person and promptly applied to pay (or to reimburse such Person for its
prior payment of) such claim or loss and the costs and expenses of such Person
with respect thereto.

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the Restatement
Effective Date (or any amendment or successor version that is substantially
comparable and not materially more onerous to comply with), any current or
future regulations or official interpretations thereof and any agreements
entered into pursuant to Section 1471(b)(1) of the Code, any intergovernmental
agreement entered into in connection with the implementation of such Sections of
the Code, and any fiscal or regulatory legislation, rules, or official practices
adopted pursuant to any published intergovernmental agreement entered into in
connection with the implementation of such Sections of the Code.

 

“FCPA” has the meaning assigned to such term in Section 3.21.

 

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System, as
published on the next succeeding Business Day by the Federal Reserve Bank of
New York, or, if such rate is not so published for any day that is a Business
Day, the average (rounded upwards, if necessary, to the next 1/100 of 1%) of the
quotations for such day for such transactions received by the Administrative
Agent from three Federal funds brokers of recognized standing selected by it;
provided that if the Federal Funds Effective Rate is less than zero, such rate
shall be zero for purposes of this Agreement.

 

“Federal Reserve Bank of New York’s Website” means the website of the Federal
Reserve Bank of New York at http://www.newyorkfed.org, or any successor source.

 

“Financial Officer” means the chief executive officer, president, co-president,
chief financial officer, principal accounting officer, treasurer or controller
of the Borrower.

 



18

 

 

“Financing Subsidiary” means (a) any Structured Subsidiary or (b) any SBIC
Subsidiary.

 

“Foreign Currency” means at any time any currency other than Dollars.

 

“Foreign Currency Equivalent” means, with respect to any amount in Dollars to be
converted into a Foreign Currency, the amount of such Foreign Currency that
could be purchased with such amount of Dollars using the reciprocal of the
foreign exchange rate(s) specified in the definition of the term “Dollar
Equivalent”, as determined by the Administrative Agent.

 

“Foreign Eligible Portfolio Investments” means any Eligible Portfolio Investment
of a Permitted Foreign Issuer with respect to which the requirements of
paragraph 13 of Schedule 1.01(d) hereto are met by reference to any Permitted
Foreign Jurisdiction.

 

“Foreign Lender” means any Lender that is not (a) a citizen or resident of the
United States, (b) a corporation, partnership or other entity created or
organized in or under the laws of the United States (or any jurisdiction
thereof) or (c) any estate or trust that is subject to U.S. federal income
taxation regardless of the source of its income.

 

“GAAP” means generally accepted accounting principles in the United States of
America.

 

“Governmental Authority” means the government of the United States of America,
or of any other nation, or any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national body exercising such powers or
functions, such as the European Union or the European Central Bank).

 

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided, that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business or customary
indemnification agreements entered into in the ordinary course of business in
connection with obligations that do not constitute Indebtedness. The amount of
any Guarantee at any time shall be deemed to be an amount equal to the maximum
stated or determinable amount of the primary obligation in respect of which such
Guarantee is incurred, unless the terms of such Guarantee expressly provide that
the maximum amount for which such Person may be liable thereunder is a lesser
amount (in which case the amount of such Guarantee shall be deemed to be an
amount equal to such lesser amount).

 



19

 

 

“Guarantee and Security Agreement” means the Amended and Restated Guarantee,
Pledge and Security Agreement, dated as of the Original Restatement Effective
Date, between the Borrower, the Subsidiary Guarantors party thereto, the
Administrative Agent, each holder (or a representative or trustee therefor) from
time to time of any Secured Longer-Term Indebtedness, and the Collateral Agent,
as the same shall be amended, restated, modified and supplemented from time to
time.

 

“Guarantee Assumption Agreement” means a Guarantee Assumption Agreement
substantially in the form of Exhibit B to the Guarantee and Security Agreement
between the Collateral Agent and an entity that pursuant to Section 5.08 is
required to become a “Subsidiary Guarantor” under the Guarantee and Security
Agreement (with such changes as the Administrative Agent shall request
consistent with the requirements of Section 5.08).

 

“Hedging Agreement” means any interest rate protection agreement, foreign
currency exchange protection agreement, commodity price protection agreement or
other interest or currency exchange rate or commodity price hedging arrangement
entered into in the ordinary course of business and not for speculative
purposes. For the avoidance of doubt, in no event shall a Hedging Agreement
include a total return swap.

 

“HMT” means Her Majesty’s Treasury (United Kingdom).

 

“Increasing Existing Lenders” has the meaning assigned to such term in the
recitals to this Agreement.

 

“Increasing Lender” has the meaning assigned to such term in Section 2.06(f).

 

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to deposits, loans or advances of
any kind, (b) all obligations of such Person evidenced by bonds, debentures,
notes or similar debt instruments, (c) all obligations of such Person under
conditional sale or other title retention agreements relating to property
acquired by such Person, (d) all obligations of such Person in respect of the
deferred purchase price of property or services (other than trade accounts
payable and accrued expenses in the ordinary course of business not past due for
more than 90 days after the date on which such trade account payable was due),
(e) all Indebtedness of others secured by any Lien on property owned or acquired
by such Person, whether or not the Indebtedness secured thereby has been assumed
(with the value of such debt being the lower of the outstanding amount of such
debt and the fair market value of the property subject to such Lien), (f) all
Guarantees by such Person of Indebtedness of others, (g) all Capital Lease
Obligations of such Person, (h) all obligations, contingent or otherwise, of
such Person as an account party in respect of letters of credit and letters of
guaranty, (i) the amount such Person would be obligated for under any Hedging
Agreement if such Hedging Agreement was terminated at the time of determination,
(j) all obligations, contingent or otherwise, of such Person in respect of
bankers’ acceptances, and (k) all obligations, contingent or otherwise, with
respect to Disqualified Equity Interests. The Indebtedness of any Person shall
include the Indebtedness of any other entity (including any partnership in which
such Person is a general partner) to the extent such Person is liable therefor
as a result of such Person’s ownership interest in or other relationship with
such entity, except to the extent the terms of such Indebtedness provide that
such Person is not liable therefor (or such Person is not otherwise liable for
such Indebtedness). Notwithstanding the foregoing, “Indebtedness” shall not
include (x) purchase price holdbacks arising in the ordinary course of business
in respect of a portion of the purchase price of an asset or Investment to
satisfy unperformed obligations of the seller of such asset or Investment, (y) a
commitment arising in the ordinary course of business to make a future Portfolio
Investment or (z) indebtedness of the Borrower on account of the sale by the
Borrower of the first out tranche of any First Lien Bank Loan that arises solely
as an accounting matter under ASC 860, provided that such indebtedness (i) is
non-recourse to the Borrower and its Subsidiaries and (ii) would not represent a
claim against the Borrower or any of its Subsidiaries in a bankruptcy,
insolvency or liquidation proceeding of the Borrower or its Subsidiaries, in
each case in excess of the amount sold or purportedly sold.

 



20

 

 

“Industry Classification Group” means any of the classification groups that are
currently in effect by Moody’s or may be subsequently established by Moody’s and
provided by the Borrower to the Lenders (including, without limitation, those
set forth on Schedule 1.01(e) on the Restatement Effective Date).

 

“ING” means ING Capital LLC.

 

“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.05, substantially in the form
of Exhibit E hereto or such other form as reasonably satisfactory to the
Administrative Agent.

 

“Interest Payment Date” means (a) with respect to any ABR Loan, each Quarterly
Date and (b) with respect to any Eurocurrency Loan, the last day of each
Interest Period therefor and, in the case of any Interest Period of more than
three months’ duration, each day prior to the last day of such Interest Period
that occurs at three-month intervals after the first day of such Interest
Period.

 

“Interest Period” means, for any Eurocurrency Loan or Eurocurrency Borrowing,
the period commencing on the date of such Loan or Borrowing and ending on the
numerically corresponding day in the calendar month that is one, three or six
months thereafter or, with respect to such portion of any Eurocurrency Loan or
Eurocurrency Borrowing that is scheduled to be repaid on the Maturity Date, a
period of less than one month’s duration commencing on the date of such Loan or
Borrowing and ending on the Maturity Date, as specified in the applicable
Borrowing Request or Interest Election Request; provided, that (a) if any
Interest Period would end on a day other than a Business Day, such Interest
Period shall be extended to the next succeeding Business Day unless such next
succeeding Business Day would fall in the next calendar month, in which case
such Interest Period shall end on the next preceding Business Day, and (b) any
Interest Period (other than an Interest Period that ends on the Maturity Date
that is permitted to be of less than one month’s duration as provided in this
definition) that commences on the last Business Day of a calendar month (or on a
day for which there is no numerically corresponding day in the last calendar
month of such Interest Period) shall end on the last Business Day of the last
calendar month of such Interest Period. For purposes hereof, the date of a Loan
initially shall be the date on which such Loan is made and thereafter shall be
the effective date of the most recent conversion or continuation of such Loan,
and the date of a Borrowing comprising Loans that have been converted or
continued shall be the effective date of the most recent conversion or
continuation of such Loans.

 



21

 

 

“Internal Value” has the meaning set forth in Section 5.12(b)(ii).

 

“Investment” means, for any Person: (a) Equity Interests, bonds, notes,
debentures or other securities of any other Person (including convertible
securities) or any agreement to acquire any Equity Interests, bonds, notes,
debentures or other securities of any other Person (including any “short sale”
or any sale of any securities at a time when such securities are not owned by
the Person entering into such sale); (b) deposits, advances, loans or other
extensions of credit made to any other Person (including purchases of property
from another Person subject to an understanding or agreement, contingent or
otherwise, to resell such property to such Person); or (c) Hedging Agreements.

 

“Investment Advisor” means Monroe Capital BDC Advisors, LLC, a Delaware limited
liability company, or an Affiliate thereof.

 

“Investment Allocation Policy” means the written statement, approved by the
Board of Directors of the Borrower and reasonably acceptable to the
Administrative Agent, of the Borrower’s investment allocation policy between
affiliated investment vehicles managed directly or indirectly by Monroe Capital
BDC Advisors, LLC.

 

“Investment Company Act” means the Investment Company Act of 1940, as amended
from time to time.

 

“Investment Policies” means the credit policies and procedures of Monroe Capital
BDC Advisors, LLC and the Investment Allocation Policy, each as in existence on
the Original Effective Date.

 

“Lenders” means the Persons listed on Schedule 1.01(b) (as amended from time to
time pursuant to Section 2.06) as having Commitments and any other Person that
shall have become a party hereto pursuant to an Assignment and Assumption that
provides for it to assume a Commitment or to acquire Revolving Credit Exposure,
other than any such Person that ceases to be a party hereto pursuant to an
Assignment and Assumption.

 

“LIBO Quoted Currency” means (x) Dollars and (y) Euro and English Pounds
Sterling (but in the case of this clause (y), only if such Currency is an Agreed
Foreign Currency), in each case so long as there is a published LIBO Rate with
respect thereto.

 

“LIBO Rate” means, for any Interest Period:

 

(a)               for any Eurocurrency Borrowing denominated in a LIBO Quoted
Currency, (i) the Intercontinental Exchange Benchmark Administration Ltd. LIBOR
Rate (or the successor thereto if the Intercontinental Exchange Benchmark
Administration Ltd. is no longer making such rates available) per annum for
deposits in such Currency for a period equal to the Interest Period appearing on
the display designated as Reuters Screen LIBOR01 Page (or such other page on
that service or such other service designated by the Intercontinental Exchange
Benchmark Administration Ltd. (or the successor thereto if the Intercontinental
Exchange Benchmark Administration Ltd. is no longer making such rates available)
for the display of such Administration’s Interest Settlement Rates for deposits
in such Currency) as of 11:00 a.m., London time on the day that is two Business
Days prior to the first day of the Interest Period (or if such Reuters Screen
LIBOR01 Page is unavailable for any reason at such time, the rate which appears
on the Reuters Screen ISDA Page as of such date and such time); or (ii) if the
Administrative Agent determines that the sources set forth in clause (i) are
unavailable for the relevant Interest Period, LIBO Rate for purposes of this
clause (a) shall mean the rate of interest determined by the Administrative
Agent to be the average (rounded upward, if necessary, to the nearest 1/100th of
1%) of the rates per annum at which deposits in such Currency are offered to the
Administrative Agent two (2) business days preceding the first day of such
Interest Period by leading banks in the London interbank market as of 11:00 a.m.
for delivery on the first day of such Interest Period, for the number of days
comprised therein and in an amount comparable to the amount of the
Administrative Agent’s portion of the relevant Eurocurrency Borrowing;

 



22

 

 

(b)              in the case of any Eurocurrency Borrowings denominated in
Canadian Dollars, the CDOR Rate per annum;

 

(c)               in the case of any Eurocurrency Borrowings denominated in AUD,
the AUD Screen Rate per annum plus 0.20%; and

 

(d)              for all Non-LIBO Quoted Currencies (other than Canadian Dollars
and AUD), the calculation of the applicable reference rate shall be determined
in accordance with market practice;

 

provided, in each case, that if the LIBO Rate is less than zero, such rate shall
be deemed to be zero for purposes of this Agreement.

 

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities, except in favor
of the issuer thereof (and, in the case of Portfolio Investments that are equity
securities, excluding customary drag-along, tag-along, right of first refusal
and other similar rights in favor of other equity holders of the same issuer).
For the avoidance of doubt, in the case of Investments that are loans or other
debt obligations, customary restrictions on assignments or transfers thereof on
customary and market based terms pursuant to the underlying documentation
relating to such Investment shall not be deemed to be a “Lien”.

 

“Loan Documents” means, collectively, this Agreement, any promissory notes
delivered pursuant to Section 2.07(f) and the Security Documents, and such other
agreements and operative documents, and any amendments or supplements thereto or
modification thereof, executed and/or delivered pursuant to the terms of this
Agreement or any of the other Loan Documents.

 



23

 

 

“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement.

 

“Margin Stock” means “margin stock” within the meaning of Regulations T, U and
X.

 

“Material Adverse Effect” means a material adverse effect on (a) the business,
Portfolio Investments of the Obligors (taken as a whole) and other assets,
liabilities (actual or contingent), operations or condition (financial or
otherwise) of the Borrower and its Subsidiaries (other than the Financing
Subsidiaries), taken as a whole, or (b) the validity or enforceability of any of
the Loan Documents or the rights or remedies of the Administrative Agent and the
Lenders thereunder or the ability of the Obligors to perform their respective
obligations thereunder.

 

“Material Indebtedness” means (a) Indebtedness (other than the Loans and Hedging
Agreements), of any one or more of the Borrower and its Subsidiaries (including
any Financing Subsidiary) in an aggregate principal amount exceeding $5,000,000
and (b) obligations in respect of one or more Hedging Agreements or other swap
or derivative transactions under which the maximum aggregate amount (after
giving effect to any netting agreements) that the Borrower and its Subsidiaries
would be required to pay if such Hedging Agreement(s) were terminated at such
time would exceed $5,000,000.

 

“Maturity Date” means the earliest of: (a) the Stated Maturity Date, (b) the
date upon which the Administrative Agent declares the Obligations, or the
Obligations become, due and payable after the occurrence of an Event of Default
and (c) the date upon which the Commitments are terminated in full pursuant to
Section 2.06(b).

 

“Moody’s” means Moody’s Investors Service, Inc. or any successor thereto.

 

“Multicurrency Commitments” means, with respect to each Multicurrency Lender,
the commitment of such Multicurrency Lender to make Loans denominated in Dollars
and in Agreed Foreign Currencies hereunder, as such commitment may be (a)
reduced or increased from time to time pursuant to Section 2.06 or reduced from
time to time pursuant to Section 2.08 or as otherwise provided in this Agreement
and (b) reduced or increased from time to time pursuant to assignments by or to
such Lender pursuant to Section 9.04 and the other provisions of this Agreement
(including the last two paragraphs of Section 7.01). The aggregate amount of
each Lender’s Multicurrency Commitment as of the Restatement Effective Date is
set forth on Schedule 1.01(b), or in the Assignment and Assumption pursuant to
which such Lender shall have assumed its Commitment, as applicable. The
aggregate amount of the Lenders’ Multicurrency Commitments as of the Restatement
Effective Date is $145,000,000.

 

“Multicurrency Lender” means the Persons listed on Schedule 1.01(b) (as amended
pursuant to Section 2.06) as having Multicurrency Commitments and any other
Person that shall have become a party hereto pursuant to an Assignment and
Assumption that provides for it to assume a Multicurrency Commitment or to
acquire Revolving Multicurrency Credit Exposure, other than any such Person that
ceases to be a party hereto pursuant to an Assignment and Assumption.

 



24

 

 

“Multicurrency Loan” means a Loan denominated in Dollars or an Agreed Foreign
Currency made pursuant to a Multicurrency Commitment.

 

“Multiemployer Plan” means a multiemployer plan as defined in Section 3(37) or
4001(a)(3) of ERISA that is contributed to by (or to which there is an
obligation to contribute of) the Borrower, any of its Subsidiaries or any of
their ERISA Affiliates, and each such plan for the six-year period immediately
following the latest date on which the Borrower, any of its Subsidiaries or any
of their ERISA Affiliates contributed to or had an obligation to contribute to
such plan.

 

“National Currency” means the currency, other than the Euro, of a Participating
Member State.

 

“Net Asset Sale Proceeds” means, with respect to any Asset Sale, an amount equal
to (a) the sum of any Cash payments and Cash Equivalents (and net Cash or Cash
Equivalent proceeds of any noncash amount) received by the Obligors from such
Asset Sale (including any Cash or Cash Equivalents (and net Cash or Cash
Equivalent proceeds of any noncash amount) received by way of deferred payment
pursuant to, or by monetization of, a note receivable or otherwise, but only as
and when so received), minus (b) any costs, fees, commissions, premiums and
expenses actually incurred by any Obligor directly incidental to such Asset Sale
and paid in cash to a Person that is not an Affiliate of any Obligor (or if paid
in cash to an Affiliate, only to the extent such expenses are reasonable and
customary), minus (c) all taxes paid or reasonably estimated to be payable by
any Obligor as a result of such Asset Sale (after taking into account any
available tax credits or deductions).

 

“No External Review Assets” means Portfolio Investments that are Unquoted
Investments with a fair value of less than $4,000,000 and which an Approved
Third-Party Appraiser is not assisting the Board of Directors of the Borrower in
determining the fair market value of such Unquoted Investment in accordance with
Section 5.12 as of the end of the applicable fiscal quarter; provided that the
aggregate fair value of all such Unquoted Investments does not exceed 10% of the
Borrowing Base.

 

“Non-Consenting Lender” has the meaning assigned to such term in
Section 9.02(d).

 

“Non-LIBO Quoted Currency” means any currency other than a LIBO Quoted Currency.

 

“Non-Pledged Financing Subsidiary” means, with respect to any Financing
Subsidiary, the Equity Interest of such Financing Subsidiary is not subject to a
first priority perfected security interest in favor of the Collateral Agent
securing the Secured Obligations.

 

“Obligations” means all present and future indebtedness, obligations, and
liabilities of the Obligors to the Administrative Agent and/or any other Secured
Party, and all renewals and extensions thereof, or any part thereof, arising
pursuant to this Agreement (including, without limitation, the indemnity
provisions hereof), and all interest accruing thereon, and attorneys’ fees
incurred in the enforcement or collection thereof, regardless of whether such
indebtedness, obligations, and liabilities are direct, indirect, fixed,
contingent, joint, several, or joint and several; together with all
indebtedness, obligations, and liabilities of the Obligors to the Administrative
Agent and/or any other Secured Party evidenced or arising pursuant to any of the
other Loan Documents, and all renewals and extensions thereof, or any part
thereof.

 



25

 

 

“Obligors” means, collectively, the Borrower and the Subsidiary Guarantors.

 

“Obligors’ Net Worth” means, at any date, the Total Net Assets at such date,
exclusive of the net asset value held by any Obligor in any non-Obligor
Subsidiary.

 

“OFAC” has the meaning assigned to such term in Section 3.19.

 

“Original Effective Date” means October 23, 2012.

 

“Original Restatement Effective Date” means December 14, 2015.

 

“Other Covered Indebtedness” means, collectively, (i) Secured Longer-Term
Indebtedness, (ii) Unsecured Shorter-Term Indebtedness and (iii) from and after
the date that is 9 months prior to their scheduled maturity, the 2023 Notes;
provided that to the extent any portion of any such Indebtedness is subject to a
contractually scheduled amortization payment, other required principal payment
or redemption earlier than the scheduled maturity date of such Indebtedness,
such portion of such Indebtedness shall be included in the calculation of Other
Covered Indebtedness beginning upon the date that is the later of (x) 9 months
prior to such scheduled amortization payment, other required principal payment
or redemption and (y) the date the Borrower becomes aware that such Indebtedness
is required to be paid or redeemed.

 

“Other Permitted Indebtedness” means (a) accrued expenses and current trade
accounts payable incurred in the ordinary course of any Obligor’s business that
are overdue for a period of more than 90 days and which are being contested in
good faith by appropriate proceedings, (b) Indebtedness (other than Indebtedness
for borrowed money) arising in connection with transactions in the ordinary
course of any Obligor’s business in connection with its purchasing of
securities, Hedging Agreements entered into for financial planning purposes and
not for speculative purposes, reverse repurchase agreements or dollar rolls to
the extent such transactions are permitted under the Investment Company Act and
the Borrower’s Investment Policies, provided that such Indebtedness does not
arise in connection with the purchase of Eligible Portfolio Investments other
than Cash Equivalents and U.S. Government Securities, (c) Indebtedness in
respect of judgments or awards that have been in force for less than the
applicable period for taking an appeal so long as such judgments or awards do
not constitute an Event of Default under Section 7.01(k), (d) Indebtedness
incurred in the ordinary course of business to finance equipment and fixtures;
provided that such Indebtedness does not exceed $5,000,000 in the aggregate at
any time outstanding; and (e) other Indebtedness not to exceed $3,000,000 in the
aggregate.

 

“Other Taxes” means any and all present or future stamp, court, documentary,
intangible, recording or filing Taxes or any other excise or property Taxes,
charges or similar levies arising from any payment made under any Loan Document
or from the execution, delivery, performance, enforcement or registration of,
from the receipt or perfection of a security interest under, or otherwise with
respect to, any Loan Document, except any such Taxes that are imposed with
respect to an assignment (other than an assignment made pursuant to Section
2.17(b)) and as a result of a present or former connection between such Lender
and the jurisdiction imposing such Tax (other than connections solely arising
from such Lender having executed, delivered, become a party to, performed is
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Documents, or sold or assigned an interest in any Loan or Loan Document).

 



26

 

 

“Participating Member State” means any member state of the European Union that
adopts or has adopted a common single currency as its lawful currency in
accordance with the legislation of the European Union relating to the European
Monetary Union.

 

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

 

“Permitted Equity Interests” means common stock of the Borrower that after its
issuance is not subject to any agreement between the holder of such common stock
and the Borrower where the Borrower is required to purchase, redeem, retire,
acquire, cancel or terminate any such common stock.

 

“Permitted Foreign Issuer” shall mean any Person (i) organized under the laws of
a Permitted Foreign Jurisdiction or any province thereof, (ii) domiciled in a
Permitted Foreign Jurisdiction, or (iii) with principal operations or any other
material property or other material assets pledged as collateral and located in
a Permitted Foreign Jurisdiction.

 

“Permitted Foreign Jurisdiction” means Canada, Australia and the United Kingdom.

 

“Permitted Holders” means Theodore Koenig, Michael Egan, Jeremy VanDerMeid,
Thomas Aronson and Aaron Peck, or any other individual manager of Monroe
Management Holdco, LLC reasonably acceptable to the Administrative Agent and the
Required Lenders after the death, disability, resignation or termination for
cause by the Board of Directors of any of the foregoing.

 

“Permitted Liens” means (a) Liens imposed by any Governmental Authority for
taxes, assessments or charges not yet due or that are being contested in good
faith and by appropriate proceedings if adequate reserves with respect thereto
are maintained on the books of the Borrower in accordance with GAAP; (b) Liens
of clearing agencies, broker-dealers and similar Liens incurred in the ordinary
course of business, provided that such Liens (i) attach only to the securities
(or proceeds) being purchased or sold and (ii) secure only obligations incurred
in connection with such purchase or sale, and not any obligation in connection
with margin financing; (c) Liens imposed by law, such as materialmen’s,
mechanics’, carriers’, workmens’, storage, landlord, and repairmen’s Liens and
other similar Liens arising in the ordinary course of business and securing
obligations (other than Indebtedness for borrowed money) not yet due or that are
being contested in good faith and by appropriate proceedings if adequate
reserves with respect thereto are maintained on the books of the Borrower in
accordance with GAAP; (d) Liens incurred or pledges or deposits made to secure
obligations incurred in the ordinary course of business under workers’
compensation laws, unemployment insurance or other similar social security
legislation (other than in respect of employee benefit plans subject to
ERISA) or to secure public or statutory obligations; (e) Liens securing the
performance of, or payment in respect of, bids, insurance premiums, deductibles
or co-insured amounts, tenders, government or utility contracts (other than for
the repayment of borrowed money), surety, stay, customs and appeal bonds and
other obligations of a similar nature incurred in the ordinary course of
business; (f) Liens arising out of judgments or awards that have been in force
for less than the applicable period for taking an appeal so long as such
judgments or awards do not constitute an Event of Default; (g) customary rights
of setoff and liens upon (i) deposits of cash in favor of banks or other
depository institutions in which such cash is maintained in the ordinary course
of business, (ii) cash and financial assets held in securities accounts in favor
of banks and other financial institutions with which such accounts are
maintained in the ordinary course of business and (iii) assets held by a
custodian in favor of such custodian in the ordinary course of business, in the
case of each of clauses (i) through (iii) above, securing payment of fees,
indemnities, charges for returning items and other similar obligations;
(h) Liens arising solely from precautionary filings of financing statements
under the Uniform Commercial Code of the applicable jurisdictions in respect of
operating leases entered into by the Borrower or any of its Subsidiaries in the
ordinary course of business; (i) zoning restrictions, easements, licenses, or
other restrictions on the use of any real estate (including leasehold title), in
each case which do not interfere with or affect in any material respect the
ordinary course conduct of the business of the Borrower and its Subsidiaries;
(j) purchase money Liens on specific equipment and fixtures provided that (i)
such Liens only attach to such equipment and fixtures, (ii) the Indebtedness
secured thereby is incurred pursuant to clause (d) of the definition of “Other
Permitted Indebtedness” and (iii) the Indebtedness secured thereby does not
exceed the lesser of the cost and the fair market value of such equipment and
fixtures at the time of the acquisition thereof; (k) deposits of money securing
leases to which Borrower is a party as lessee made in the ordinary course of
business; and (l) Eligible Liens.

 



27

 

 

“Permitted Policy Amendment” is an amendment, modification, termination or
restatement of the Investment Policies, that is either (a) approved in writing
by the Administrative Agent (with the consent of the Required Lenders), (b)
required by applicable law or Governmental Authority, or (c) not material.

 

“Permitted SBIC Guarantee” means a guarantee by the Borrower of SBA Indebtedness
of an SBIC Subsidiary on SBA’s then applicable form, provided that the recourse
to the Obligors thereunder is expressly limited only to periods after the
occurrence of an event or condition that is an impermissible change in the
control of such SBIC Subsidiary (it being understood that, as provided in
Section 7.01(q), it shall be an Event of Default hereunder if any such event or
condition giving rise to such recourse occurs).

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Plan” means any employee benefit plan within the meaning of Section 3(3) of
ERISA (other than a Multiemployer Plan) that is subject to the provisions of
Title IV of ERISA or Section 412 of the Code or Section 302 of ERISA, in respect
of which the Borrower, any of its Subsidiaries or any of its or their respective
ERISA Affiliates is (or would under Section 4069 of ERISA be deemed to be) an
“employer” as defined in Section 3(5) of ERISA.

 



28

 

 

“Portfolio Company” means the issuer or obligor under any Portfolio Investment
held by any Obligor.

 

“Portfolio Company Data” means historic (not to exceed 6 months) and pro-forma
financial information and market data associated with a Portfolio Company which
has been delivered by such Portfolio Company to the Borrower (which the Borrower
has no reason to believe is inaccurate in any material respect), which may
include pro-forma financial information in connection with, among other things,
(a) an Investment that was originated by the Borrower within the preceding
twelve month period, (b) a Portfolio Company that has, within the preceding
twelve month period, been the acquirer of substantially all of the business
assets or stock of another Person, (c) a Portfolio Company that has, within the
preceding twelve month period, been the target of an acquisition of
substantially all of its business assets or stock, and/or (d) a Portfolio
Company that does not have an entire fiscal year under its current capital
structure. For the avoidance of doubt, Portfolio Company Data shall exclude any
adjustments to the historical results of the applicable Portfolio Company to the
extent such adjustments are inconsistent with the methodologies of RiskCalc.

 

“Portfolio Investment” means any Investment held by the Borrower and its
Subsidiaries in their asset portfolio and included on the schedule of
investments on the financial statements of the Borrower delivered pursuant to
Section 5.01(a) or (b) (and, for the avoidance of doubt, shall not include any
Subsidiary of the Borrower).

 

“Prime Rate” means the rate of interest quoted in The Wall Street Journal, Money
Rates Section, as the “U.S. Prime Rate” (or its successor), as in effect from
time to time. The Prime Rate is a reference rate and does not necessarily
represent the lowest or best rate actually charged to any customer. The
Administrative Agent or any Lender may make commercial loans or other loans at
rates of interest at, above, or below the Prime Rate. Each change in the Prime
Rate shall be effective from and including the date such change is publicly
announced or quoted as being effective.

 

“Principal Financial Center” means, in the case of any Currency, the principal
financial center where such Currency is cleared and settled, as determined by
the Administrative Agent.

 

“QFC” has the meaning assigned to such term in Section 9.20.

 

“QFC Credit Support” has the meaning assigned to such term in Section 9.20.

 

“Quarterly Dates” means the last Business Day of March, June, September and
December in each year, commencing on December 31, 2015.

 

“Quoted Investments” has the meaning set forth in Section 5.12(b)(ii).

 

“Register” has the meaning set forth in Section 9.04(c).

 



29

 

 

“Regulations D, T, U and X” means, respectively, Regulations D, T, U and X of
the Board of Governors of the Federal Reserve System (or any successor), as the
same may be modified and supplemented and in effect from time to time.

 

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, partners, officers, employees, agents
and advisors of such Person and such Person’s Affiliates.

 

“Relevant Governmental Body” means the Federal Reserve Board and/or the Federal
Reserve Bank of New York, or a committee officially endorsed or convened by the
Federal Reserve Board and/or the Federal Reserve Bank of New York or any
successor thereto.

 

“Required Lenders” means, at any time, subject to Section 2.16(b), Lenders
having Revolving Credit Exposures and unused Commitments representing more than
50% of the sum of the total Revolving Credit Exposures and unused Commitments at
such time; provided, that, (a) if there are only three (3) Lenders at such time,
“Required Lenders” shall mean Lenders having Revolving Credit Exposures and
unused Commitments representing at least two-thirds of the sum of the total
Revolving Credit Exposures and unused Commitments at such time and (b) if there
are only two (2) Lenders at such time, “Required Lenders” shall mean all
Lenders. Solely for purposes of Section 2.11(a)(ii) and the last sentence of
Section 9.02(b), the Required Lenders of a Class means Lenders having Revolving
Credit Exposures and unused Commitments of such Class representing more than 50%
(or, if there are only three (3) Lenders of such Class at such time, at least
two-thirds, and, if there are only two (2) Lenders of such Class at such time,
all such Lenders) of the sum of the total Revolving Credit Exposures and unused
Commitments of such Class at such time.

 

“Required Multicurrency Lenders” means Multicurrency Lenders having Revolving
Multicurrency Credit Exposures and unused Multicurrency Commitments representing
more than 50% (or, if there are only three (3) Multicurrency Lenders at such
time, at least two-thirds, and, if there are only two (2) Multicurrency Lenders
at such time, all such Multicurrency Lenders) of the sum of the total Revolving
Multicurrency Credit Exposures and unused Multicurrency Commitments at such
time.

 

“Restatement Effective Date” means March 1, 2019.

 

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any shares of any class of capital
stock of the Borrower or any of its Subsidiaries, or any payment (whether in
cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, acquisition,
cancellation or termination of any such shares of capital stock of the Borrower
or any option, warrant or other right to acquire any such shares of capital
stock of the Borrower, provided, for clarity, neither the conversion of
convertible debt into Permitted Equity Interests nor the purchase, redemption,
retirement, acquisition, cancellation or termination of convertible debt made
solely with Permitted Equity Interests shall be a Restricted Payment hereunder.

 



30

 

 

“Return of Capital” means an amount equal to (a) any cash amount (and net cash
proceeds of any noncash amount) received by any Obligor at any time in respect
of the outstanding principal of any Portfolio Investment (whether at stated
maturity, by acceleration or otherwise), plus (b) without duplication of amounts
received under clause (a), any net cash proceeds (including net cash proceeds of
any noncash consideration) received by any Obligor at any time from the sale of
any property or assets pledged as collateral in respect of any Portfolio
Investment to the extent such net cash proceeds are less than or equal to the
outstanding principal balance of such Portfolio Investment, plus (c) any cash
amount (and net cash proceeds of any noncash amount) received by any Obligor at
any time in respect of any Portfolio Investment that is an Equity Interest (x)
upon the liquidation or dissolution of the issuer of such Portfolio Investment,
(y) as a distribution of capital made on or in respect of such Portfolio
Investment, or (z) pursuant to the recapitalization or reclassification of the
capital of the issuer of such Portfolio Investment or pursuant to the
reorganization of such issuer, plus (d) any similar return of capital received
by any Obligor in cash (and net cash proceeds of any noncash amount) in respect
of any Portfolio Investment.

 

“Revolver Termination Date” means the date that is the earlier to occur of
(i) the date that is the four (4) year anniversary of the Restatement Effective
Date, and (ii) the termination in full of the Commitments in accordance with
this Agreement, in each case unless extended with the consent of each Lender in
its sole and absolute discretion.

 

“Revolving Credit Exposure” means, with respect to any Lender at any time, the
sum of the outstanding principal amount of such Lender’s Revolving Dollar Credit
Exposure and Revolving Multicurrency Credit Exposure at such time.

 

“Revolving Dollar Credit Exposure” means, with respect to any Lender at any
time, the sum of the outstanding principal amount of such Lender’s Dollar Loans
at such time.

 

“Revolving Multicurrency Credit Exposure” means, with respect to any Lender at
any time, the sum of the outstanding principal amount of such Lender’s
Multicurrency Loans at such time.

 

“RIC” means a Person qualifying for treatment as a “regulated investment
company” under the Code.

 

“Risk Factor” means, with respect to any Portfolio Investment (other than an ABL
Transaction), for any calendar quarter, the risk factor set forth on Schedule
1.01(c) corresponding to the Risk Factor Rating that has been most recently
assigned to such Portfolio Investment by the Borrower in accordance with the
definition of Risk Factor Rating.

 

“Risk Factor Rating” means, with respect to any Portfolio Investment (other than
an ABL Transaction), a rating assigned by the Borrower from time to time to such
Portfolio Investment by, at the Borrower’s option, either (i) using a public or
private rating of the Portfolio Company from Moody’s; (ii) using a comparable
shadow rating performed by a Moody’s analyst with respect to the Portfolio
Investment; (iii) if such a public or private rating or comparable shadow rating
referred to in clauses (i) and (ii) above is not available, using a comparable
rating determined by the Borrower inputting the Portfolio Company Data relating
to such Portfolio Investment into RiskCalc (Moody’s KMV Expected Default
Frequency model); or (iv) determining a rating by another method that has been
approved for such Portfolio Investment by the Administrative Agent and Lenders
(which approval, for the avoidance of doubt, may be given electronically)
holding at least two-thirds of the total Revolving Credit Exposures and unused
Commitments.

 



31

 

 

“S&P” means S&P Global Ratings, a division of S&P Global, Inc., a New York
corporation, or any successor thereto.

 

“Sanctioned Country” means, at any time, a country, territory or region that is,
or whose government is, the subject or target of any Sanctions.

 

“Sanctions” has the meaning assigned to such term in Section 3.19.

 

“SBA” means the United States Small Business Administration or any Governmental
Authority succeeding to any or all of the functions thereof.

 

“SBIC Subsidiary” means any Subsidiary of the Borrower (or such Subsidiary’s
general partner or manager entity) that is (x) a “small business investment
company” licensed by the SBA (or that has applied for such a license and is
actively pursuing the granting thereof by appropriate proceedings promptly
instituted and diligently conducted) under the Small Business Investment Act of
1958, as amended, and (y) designated in writing by the Borrower (as provided
below) as an SBIC Subsidiary, so long as:

 

(a)              other than pursuant to a Permitted SBIC Guarantee or the
requirement by the SBA that the Borrower make an equity or capital contribution
to the SBIC Subsidiary in connection with its incurrence of SBA Indebtedness
(provided that such contribution is permitted by Section 6.03(e) and is made
substantially contemporaneously with such incurrence), no portion of the
Indebtedness or any other obligations (contingent or otherwise) of such Person
(i) is Guaranteed by the Borrower or any of its Subsidiaries (other than any
SBIC Subsidiary), (ii) is recourse to or obligates the Borrower or any of its
Subsidiaries (other than any SBIC Subsidiary) in any way, or (iii) subjects any
property of the Borrower or any of its Subsidiaries (other than any SBIC
Subsidiary) to the satisfaction thereof;

 

(b)              other than pursuant to a Permitted SBIC Guarantee, neither the
Borrower nor any of its Subsidiaries has any material contract, agreement,
arrangement or understanding with such Person other than on terms no less
favorable to the Borrower or such Subsidiary than those that might be obtained
at the time from Persons that are not Affiliates of the Borrower or such
Subsidiary;

 

(c)               neither the Borrower nor any of its Subsidiaries (other than
any SBIC Subsidiary) has any obligation to such Person to maintain or preserve
its financial condition or cause it to achieve certain levels of operating
results; and

 

(d)              such Person has not Guaranteed or become a co-borrower under,
and has not granted a security interest in any of its properties to secure, and
the Equity Interests it has issued are not pledged to secure, in each case, any
indebtedness, liabilities or obligations of any one or more of the Obligors.

 



32

 

 

Any designation by the Borrower under clause (y) above shall be effected
pursuant to a certificate of a Financial Officer delivered to the Administrative
Agent, which certificate shall include a statement to the effect that, to the
best of such Financial Officer’s knowledge, such designation complied with the
foregoing conditions.

 

“SEC” means the United States Securities and Exchange Commission or any
Governmental Authority succeeding to any or all of the functions thereof.

 

“Secured Longer-Term Indebtedness” means, as at any date, Indebtedness for
borrowed money (other than Indebtedness hereunder) of the Borrower (which may be
Guaranteed by Subsidiary Guarantors) that;

 

(a)              has no amortization or mandatory redemption, repurchase or
prepayment prior to, and a final maturity date not earlier than, six months
after the Stated Maturity Date (it being understood that any mandatory
amortization, redemption, repurchase or prepayment obligation or put right that
is contingent upon the happening of an event that is not certain to occur
(including, without limitation, a change of control or bankruptcy) shall not in
and of itself be deemed to disqualify such Indebtedness under this clause (a)
(notwithstanding the foregoing, the Borrower acknowledges that any payment prior
to the Termination Date in respect of any such obligation or right shall only be
made to the extent permitted by Section 6.12));

 

(b)              is incurred pursuant to documentation containing (i) financial
covenants, covenants governing the borrowing base, if any, portfolio valuations
and events of default (other than events of default customary in indentures or
similar instruments that have no analogous provisions in this Agreement or
credit agreements generally) that are no more restrictive upon the Borrower and
its Subsidiaries than those set forth in this Agreement (provided that, upon the
Borrower’s written notice to the Administrative Agent at least five Business
Days prior to the incurrence of any Secured Longer-Term Indebtedness that
otherwise would not meet the requirements of this clause (b)(i), this Agreement
will be deemed automatically amended (and, upon the request of the
Administrative Agent or the Required Lenders, the Borrower shall promptly enter
into a written amendment evidencing such amendment), mutatis mutandis, solely to
the extent necessary that the financial covenants, covenants governing the
borrowing base, if any, portfolio valuations and events of default, as
applicable, in this Agreement shall be at least as restrictive as such covenants
in the Secured Longer-Term Indebtedness) and (ii) other terms (other than
interest and any commitment or related fees) that are no more restrictive in any
material respect upon the Borrower and its Subsidiaries, prior to the
Termination Date, than those set forth in this Agreement (it being understood
that put rights or repurchase or redemption obligations (x) in the case of
convertible securities, in connection with the suspension or delisting of the
Capital Stock of the Borrower or the failure of the Borrower to satisfy a
continued listing rule with respect to its Capital Stock or (y) arising out of
circumstances that would constitute a “fundamental change” (as such term is
customarily defined in convertible note offerings) or be Events of Default under
this Agreement shall not be deemed to be more restrictive for purposes of this
definition); and

 



33

 

 

(c)               ranks pari passu with the obligations under this Agreement and
is not secured by any assets of any Person other than any assets of any Obligor
pursuant to the Security Documents and the holders of which, or the agent,
trustee or representative of such holders have agreed to be bound by the
provisions of the Security Documents in a manner reasonably satisfactory to the
Administrative Agent and the Collateral Agent. For the avoidance of doubt,
(i) Secured Longer-Term Indebtedness shall also include any refinancing,
refunding, renewal or extension of any Secured Longer-Term Indebtedness so long
as such refinanced, refunded, renewed or extended Indebtedness continues to
satisfy the requirements of this definition and (ii) any payment on account of
Secured Longer-Term Indebtedness shall be subject to Section 6.12.

 

“Secured Obligations” has the meaning specified in the Guarantee and Security
Agreement.

 

“Secured Parties” has the meaning specified in the Guarantee and Security
Agreement.

 

“Security Documents” means, collectively, the Guarantee and Security Agreement,
the Custodian Agreement, all Uniform Commercial Code financing statements filed
with respect to the security interests in personal property created pursuant to
the Guarantee and Security Agreement, and all other assignments, pledge
agreements, security agreements, intercreditor agreements, control agreements
and other instruments executed and delivered at any time by any of the Obligors
pursuant to the Guarantee and Security Agreement or otherwise providing or
relating to any collateral security for any of the Secured Obligations.

 

“Senior Coverage Ratio” means the ratio of (A) the aggregate fair value (with
regard to Eligible Portfolio Investments, as determined in accordance with
Section 5.12(b)(ii)) of the Collateral of the Obligors (exclusive of Collateral
that represents Equity Interests in Financing Subsidiaries and Equity Interests
in joint ventures that in the aggregate exceed 20% of the total value of the
Collateral) to (B) the Covered Debt Amount (excluding solely for this purpose
any unsecured Indebtedness included therein not maturing within 90 days of the
date of determination).

 

“Senior Securities” means senior securities (as such term is defined and
determined pursuant to the Investment Company Act and any orders of the SEC
issued to the Borrower thereunder).

 

“SOFR” with respect to any day means the secured overnight financing rate
published for such day by the Federal Reserve Bank of New York, as the
administrator of the benchmark (or a successor administrator) on the Federal
Reserve Bank of New York’s Website.

 

“Solvent” means, with respect to any Obligor, that as of the date of
determination, both (a) (i) the sum of such Obligor’s debt and liabilities
(including contingent liabilities) does not exceed the present fair saleable
value of such Person’s present assets, (ii) such Obligor’s capital is not
unreasonably small in relation to its business as contemplated on the
Restatement Effective Date and reflected in any projections delivered to the
Lenders or with respect to any transaction contemplated or undertaken after the
Restatement Effective Date, and (iii) such Obligor has not incurred and does not
intend to incur, or believe (nor should it reasonably believe) that it will
incur, debts beyond its ability to pay such debts as they become due (whether at
maturity or otherwise); and (b) such Obligor is “solvent” within the meaning
given to such term and similar terms under applicable laws relating to
fraudulent transfers and conveyances. For purposes of this definition, the
amount of any contingent liability at any time shall be computed as the amount
that, in light of all of the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability (irrespective of whether such contingent liabilities meet the
criteria for accrual under Statement of Financial Accounting Standard No. 5).

 



34

 

 

“Standard Securitization Undertakings” means, collectively, (a) customary
arms-length servicing obligations (together with any related performance
guarantees), (b) obligations (together with any related performance
guarantees) to refund the purchase price or grant purchase price credits for
breach of representations and warranties referred to in clause (c),
and (c) representations, warranties, covenants and indemnities (together with
any related performance guarantees) of a type that are reasonably customary in
commercial loan securitizations (in each case in clauses (a), (b) and (c)
excluding obligations related to the collectability of the assets sold or the
creditworthiness of the underlying obligors and excluding obligations that
constitute credit recourse).

 

“Stated Maturity Date” means the date that is the one year anniversary of the
Revolver Termination Date.

 

“Statutory Reserve Rate” means, for the Interest Period for any Eurocurrency
Borrowing, a fraction (expressed as a decimal), the numerator of which is the
number one and the denominator of which is the number one minus the arithmetic
mean, taken over each day in such Interest Period, of the aggregate of the
maximum reserve percentages (including any marginal, special, emergency or
supplemental reserves) expressed as a decimal established by the Board to which
the Administrative Agent is subject for eurocurrency funding (currently referred
to as “Eurocurrency liabilities” in Regulation D). Such reserve percentages
shall include those imposed pursuant to Regulation D. Eurocurrency Loans shall
be deemed to constitute eurocurrency funding and to be subject to such reserve
requirements without benefit of or credit for proration, exemptions or offsets
that may be available from time to time to any Lender under Regulation D or any
comparable regulation. The Statutory Reserve Rate shall be adjusted
automatically on and as of the effective date of any change in any reserve
percentage.

 

“Structured Subsidiaries” means a direct or indirect Subsidiary of the Borrower
to which any Obligor sells, conveys or otherwise transfers (whether directly or
indirectly) Portfolio Investments, which is formed in connection with, and which
continues to exist for the sole purpose of, such Subsidiary obtaining and
maintaining third-party financing from unaffiliated third parties, and which
engages in no material activities other than in connection with the purchase and
financing of such assets from the Obligors or any other Person, and which is
designated by the Borrower (as provided below) as a Structured Subsidiary; and,
so long as:

 

(a)       no portion of the Indebtedness or any other obligations (contingent or
otherwise) of such Subsidiary (i) is Guaranteed by any Obligor (other than
Guarantees in respect of Standard Securitization Undertakings), (ii) is recourse
to or obligates any Obligor in any way other than pursuant to Standard
Securitization Undertakings or (iii) subjects any property of any Obligor,
directly or indirectly, contingently or otherwise, to the satisfaction thereof,
other than pursuant to Standard Securitization Undertakings or any Guarantee
thereof;

 



35

 

 

(b)       no Obligor has any material contract, agreement, arrangement or
understanding with such Subsidiary other than on terms no less favorable to such
Obligor than those that might be obtained at the time from Persons that are not
Affiliates of any Obligor, other than fees payable in the ordinary course of
business in connection with servicing loan assets;

 

(c)       no Obligor has any obligation to maintain or preserve such entity’s
financial condition or cause such entity to achieve certain levels of operating
results;

 

(d)      definitive documentation relating to a third party financing provided
to such Subsidiary by an unaffiliated third party (1) remains in full force and
effect at all times and (2) does not permit such Subsidiary to become an Obligor
hereunder;

 

(e)       [reserved];

 

(f)       in the good faith judgment of the Borrower, such Structured Subsidiary
reasonably expects to utilize, in the ordinary course of business, its assets to
obtain or maintain a secured financing from an unaffiliated third party.

 

Any such designation by the Borrower shall be effected pursuant to a certificate
of a Financial Officer delivered to the Administrative Agent, which certificate
shall include a statement to the effect that, to the best of such Financial
Officer’s knowledge, such designation complied with the foregoing conditions.
Each Subsidiary of a Structured Subsidiary shall be deemed to be a Structured
Subsidiary and shall comply with the foregoing requirements of this definition.

 

“Subject to Sanctions” with respect to any Person means that such Person is:
(a) currently the subject of, or subject to, any Sanctions; (b) included on
OFAC’s list of Specially Designated Nationals or HMT’s Consolidated List of
Financial Sanctions Targets; (c) located, organized or resident in a Designated
Jurisdiction; or (d) (i) an agency of the government of a Designated
Jurisdiction, (ii) an organization controlled by a Designated Jurisdiction, or
(iii) a Person located, organized or resident in a Designated Jurisdiction.

 

“Subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, or (b) that is, as of such date, otherwise
Controlled by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent. Anything herein to the
contrary notwithstanding, the term “Subsidiary” shall not include any Person
that constitutes a Portfolio Investment held by any Obligor in the ordinary
course of business and that is not, under GAAP, consolidated on the financial
statements of the Borrower and its Subsidiaries. Unless otherwise specified,
“Subsidiary” means a Subsidiary of the Borrower.

 



36

 

 

“Subsidiary Guarantor” means any Subsidiary that is or is required to be a
Guarantor under the Guarantee and Security Agreement. It is understood and
agreed that, subject to Section 5.08(a), (i) no CFC or Transparent Subsidiary
shall be required to be a Subsidiary Guarantor and (ii), no Financing Subsidiary
shall be required to be a Subsidiary Guarantor, in each case as long as it
remains a Financing Subsidiary, CFC or Transparent Subsidiary, as the case may
be, as defined and described herein.

 

“Supported QFC” has the meaning set forth in Section 9.20.

 

“Taxes” means any and all present or future taxes levies, imposts, duties,
deductions, charges or withholdings (including backup withholding), assessments,
fees or similar amounts imposed by any Governmental Authority, including any
interest, additions to tax or penalties applicable thereto.

 

“Term SOFR” means the forward-looking term rate based on SOFR that has been
selected or recommended by the Relevant Governmental Body.

 

“Termination Date” means the date on which the Commitments have expired or been
terminated and the principal of and accrued interest on each Loan and all fees
and other amounts payable hereunder shall have been paid in full (excluding, for
the avoidance of doubt, any amount in connection with any contingent, unasserted
indemnification obligations).

 

“Total Net Assets” means, at any date, the total net assets of the Borrower and
its Subsidiaries determined on a consolidated basis, without duplication, in
accordance with GAAP.

 

“Transactions” means the execution, delivery and performance by the Borrower of
this Agreement and other Loan Documents, the borrowing of Loans, and the use of
the proceeds thereof.

 

“Transparent Subsidiary” means an entity directly or indirectly owned by an
Obligor that has no material assets other than Equity Interests (held directly
or indirectly through other Transparent Subsidiaries) in one or more CFCs.

 

“Two Largest Industry Classification Groups” means, as of any date of
determination, each of the two Industry Classification Groups that a greater
portion of the Borrowing Base has been assigned to each such Industry
Classification Group pursuant to Section 5.12(a) than any other single Industry
Classification Group.

 

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans constituting such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.

 

“Unadjusted Benchmark Replacement” means the Benchmark Replacement excluding the
Benchmark Replacement Adjustment.

 

“Undisclosed Administration” means, in relation to a Lender or its direct or
indirect parent company, the appointment of an administrator, provisional
liquidator, conservator, receiver, trustee, custodian or other similar official
by a supervisory authority or regulator under or based on the law in the country
where such Lender or its direct or indirect parent company is subject to home
jurisdiction supervision if applicable law requires that such appointment is not
to be publicly disclosed and such appointment has not been publicly disclosed
(including, without limitation, under the Dutch Financial Supervision Act 2007
(as amended from time to time and including any successor legislation)).

 



37

 

 

“Uniform Commercial Code” or “UCC” means the Uniform Commercial Code as in
effect from time to time in the State of New York.

 

“Unquoted Investments” has the meaning set forth in Section 5.12(b)(ii).

 

“Unsecured Longer-Term Indebtedness” means

 

(A) any Indebtedness for borrowed money of the Borrower that:

 

(a) has no amortization or mandatory redemption, repurchase or prepayment prior
to, and a final maturity date not earlier than, six months after the Maturity
Date (it being understood that (i) the conversion features into Permitted Equity
Interests under convertible notes (as well as the triggering of such conversion
and/or settlement thereof solely with Permitted Equity Interests, except in the
case of interest or expenses (which may be payable in cash)) shall not
constitute “amortization”, “redemption”, “repurchase” or “repayment” for the
purposes of this definition and (ii) any mandatory amortization, redemption,
repurchase or prepayment obligation or put right that is contingent upon the
happening of an event that is not certain to occur (including, without
limitation, a change of control or bankruptcy) shall not in and of itself be
deemed to disqualify such Indebtedness under this clause (a) (notwithstanding
the foregoing in this clause (ii), the Borrower acknowledges that any payment
prior to the Termination Date in respect of any such obligation or right shall
only be made to the extent permitted by Section 6.12)).

 

(b) is incurred pursuant to terms that are substantially comparable to market
terms for substantially similar debt of other similarly situated borrowers as
reasonably determined in good faith by Borrower (other than financial covenants
and events of default (other than events of default customary in indentures or
similar instruments that have no analogous provisions in this Agreement or
credit agreements generally), which shall be no more restrictive upon the
Borrower and its Subsidiaries, prior to the Termination Date, than those set
forth in this Agreement; provided that, upon the Borrower’s written notice to
the Administrative Agent at least five Business Days prior to the incurrence of
any Unsecured Longer-Term Indebtedness that otherwise would not meet the
requirements set forth in this parenthetical of this clause (B), this Agreement
will be deemed automatically amended (and, upon the request of the
Administrative Agent or the Required Lenders, the Borrower shall promptly enter
into a written amendment evidencing such amendment), mutatis mutandis, solely to
the extent necessary such that the financial covenants and events of default, as
applicable, in this Agreement shall be at least as restrictive as such
provisions in the Unsecured Longer-Term Indebtedness) (it being understood that
put rights or repurchase or redemption obligations (x) in the case of
convertible securities, in connection with the suspension or delisting of the
Capital Stock of the Borrower or the failure of the Borrower to satisfy a
continued listing rule with respect to its Capital Stock or (y) arising out of
circumstances that would constitute a “fundamental change” (as such term is
customarily defined in convertible note offerings) or be Events of Default under
this Agreement, shall not be deemed to be more restrictive for purposes of this
definition), and

 



38

 

 

(c) is not secured by any assets of any Person. For the avoidance of doubt,
Unsecured Longer-Term Indebtedness shall also include any refinancing,
refunding, renewal or extension of any Unsecured Longer-Term Indebtedness so
long as such refinanced, refunded, renewed or extended Indebtedness continues to
satisfy the requirements of this definition; and

 

(B) the 2023 Notes up until the date that is 9 months prior to the scheduled
maturity of the 2023 Notes, provided that the 2023 Notes otherwise comply with
the provisions of the immediately preceding clause (A).

 

For the avoidance of doubt, (a) Unsecured Longer-Term Indebtedness shall also
include any refinancing, refunding, renewal or extension of any Unsecured
Longer-Term Indebtedness so long as such refinanced, refunded, renewed or
extended Indebtedness continues to satisfy the requirements of this definition
and (b) any payment on account of Unsecured Longer-Term Indebtedness shall be
subject to Section 6.12.

 

“Unsecured Shorter-Term Indebtedness” means, collectively, (a) any Indebtedness
of the Borrower or any of its Subsidiaries that is not secured by any assets of
any Person and that does not constitute Unsecured Longer-Term Indebtedness and
(b) any Indebtedness of the Borrower or any of its Subsidiaries that is
designated as “Unsecured Shorter-Term Indebtedness” pursuant to Section 6.11(a).
For the avoidance of doubt, Unsecured Shorter-Term Indebtedness shall also
include any refinancing, refunding, renewal or extension of any Unsecured
Shorter-Term Indebtedness so long as such refinanced, refunded, renewed or
extended Indebtedness continues to satisfy the requirements of clause (a).

 

“USA PATRIOT Act” has the meaning assigned to such term in Section 3.20.

 

“U.S. Government Securities” means securities that are direct obligations of,
and obligations the timely payment of principal and interest on which is fully
guaranteed by, the United States or any agency or instrumentality of the United
States the obligations of which are backed by the full faith and credit of the
United States and in the form of conventional bills, bonds, and notes.

 

“U.S. Person” means any Person that is a “United States person” as defined in
Section 7701(a)(30) of the Code.

 

“U.S. Special Resolution Regimes” has the meaning assigned to such term in
Section 9.20.

 

“Value” has the meaning assigned to such term in Section 5.13.

 



39

 

 

“wholly owned Subsidiary” of any person shall mean a Subsidiary of such person,
all of the Equity Interests of which (other than directors’ qualifying shares or
nominee or other similar shares required pursuant to applicable law) are owned
by such person and/or one or more wholly owned Subsidiaries of such person.
Unless the context otherwise requires, “wholly owned Subsidiary Guarantor” shall
mean a wholly owned Subsidiary that is a Subsidiary Guarantor.

 

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

 

“Withholding Agent” means the Borrower or the Administrative Agent, as
applicable.

 

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

Section 1.02.        Classification of Loans and Borrowings. For purposes of
this Agreement, Loans may be classified and referred to by Class (e.g., a
“Dollar Loan” or a “Multicurrency Loan”), by Type (e.g., an “ABR Loan”) or by
Class and Type (e.g., a “Multicurrency Eurocurrency Loan”). Borrowings also may
be classified and referred to by Class (e.g., a “Dollar Borrowing” or a
“Multicurrency Borrowing”), by Type (e.g., an “ABR Borrowing”) or by Class and
Type (e.g., a “Multicurrency Eurocurrency Borrowing”). Loans and Borrowings may
also be identified by Currency.

 

Section 1.03.        Terms Generally. The definitions of terms herein shall
apply equally to the singular and plural forms of the terms defined. Whenever
the context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall” and
vice versa. Unless the context requires otherwise (a) any definition of or
reference to any agreement, instrument or other document herein shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, restated, amended and restated, supplemented, renewed or
otherwise modified (subject to any restrictions on such amendments, supplements,
renewals or modifications set forth herein or therein), (b) any reference herein
to any Person shall be construed to include such Person’s successors and assigns
(subject to any restrictions on such successors and assigns set forth herein),
(c) the words “herein”, “hereto”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement and (e) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights. Solely for purposes of
this Agreement, any references to “obligations” owed by any Person under any
Hedging Agreement shall refer to the amount that would be required to be paid by
such Person if such Hedging Agreement were terminated at such time (after giving
effect to any netting agreement).

 



40

 

 

Section 1.04.        Accounting Terms; GAAP. Except as otherwise expressly
provided herein, all terms of an accounting or financial nature shall be
construed in accordance with GAAP, as in effect from time to time; provided
that, if the Borrower notifies the Administrative Agent that the Borrower
requests an amendment to any provision hereof to eliminate the effect of any
change occurring after the Restatement Effective Date in GAAP or in the
application or interpretation thereof on the operation of such provision (or if
the Administrative Agent notifies the Borrower that the Required Lenders request
an amendment to any provision hereof for such purpose), regardless of whether
any such notice is given before or after such change in GAAP or in the
application thereof, then the Borrower, Administrative Agent and the Lenders
agree to enter into negotiations in good faith in order to amend such provisions
of the Agreement so as to equitably reflect such change to comply with GAAP with
the desired result that the criteria for evaluating the Borrower's financial
condition shall be the same after such change to comply with GAAP as if such
change had not been made; provided, however, until such amendments to equitably
reflect such changes are effective and agreed to by the Borrower, Administrative
Agent and the Required Lenders, the Borrower’s compliance with such financial
covenants shall be determined on the basis of GAAP as in effect and applied
immediately before such change in GAAP becomes effective. Notwithstanding the
foregoing or anything herein to the contrary, the Borrower covenants and agrees
with the Lenders that whether or not the Borrower may at any time adopt
Financial Accounting Standard Board Accounting Standards Codification 825, all
determinations relating to fair value accounting for liabilities or compliance
with the terms and conditions of this Agreement shall be made on the basis that
the Borrower has not adopted Accounting Standard Codification 825.
Notwithstanding any other provision contained herein, all terms of an accounting
or financial nature used herein shall be construed, and all computations of
amounts and ratios referred to herein shall be made, without giving effect to
any election under Statement of Financial Accounting Standards 159, The Fair
Value Option for Financial Assets and Financial Liabilities, or any successor
thereto (including pursuant to Financial Accounting Standard Board Accounting
Standard Codifications), to value any Indebtedness of the Borrower or any
Subsidiary at “fair market value”, as defined therein. In addition,
notwithstanding Accounting Standards Update 2015-03, GAAP or any other matter,
for purposes of calculating any financial or other covenants hereunder, debt
issuance costs shall not be deducted from the related debt obligation.
Notwithstanding any other provision contained herein, the definitions set forth
in the Loan Document and any financial calculations required by the Loan
Documents shall be computed to exclude any effects on lease accounting as a
result of ASU No. 2016-02 Leases (Topic 842) (or any other Financial Accounting
Standard having a similar result or effect), regardless of the date enacted,
adopted or issued and regardless of any delayed implementation thereof, and all
determinations of Capital Lease Obligations shall be made consistently therewith
(i.e., ignoring any such changes in GAAP pursuant to ASU No. 2016-02 Leases
(Topic 842) (or any other Financial Accounting Standard having a similar result
or effect)).

 



41

 

 

Section 1.05.        Currencies Generally. At any time, any reference in the
definition of the term “Agreed Foreign Currency” or in any other provision of
this Agreement to the Currency of any particular nation means the lawful
currency of such nation at such time whether or not the name of such Currency is
the same as it was on the date hereof. Except as provided in Section 2.08(b) and
the last sentence of Section 2.15(a), for purposes of determining (i) whether
the amount of any Borrowing under the Multicurrency Commitments, together with
all other Borrowings under the Multicurrency Commitments then outstanding or to
be borrowed at the same time as such Borrowing, would exceed the aggregate
amount of the Multicurrency Commitments, (ii) the aggregate unutilized amount of
the Multicurrency Commitments, (iii) the Revolving Credit Exposure, (iv) the
Covered Debt Amount and (v) the Borrowing Base or the Value or the fair market
value of any Portfolio Investment, the outstanding principal amount of any
Borrowing that is denominated in any Foreign Currency or the Value or the fair
market value of any Portfolio Investment that is denominated in any Foreign
Currency shall be deemed to be the Dollar Equivalent of the amount of the
Foreign Currency of such Borrowing or Portfolio Investment, as the case may be,
determined as of the date of such Borrowing (determined in accordance with the
last sentence of the definition of the term “Interest Period”) or the date of
valuation of such Portfolio Investment, as the case may be; provided that in
connection with the delivery of any Borrowing Base Certificate pursuant to
Section 5.01(d) or (e), such amounts shall be determined as of the date of the
delivery of such Borrowing Base Certificate. Where any amount is denominated in
Dollars under this Agreement but requires for its determination an amount which
is denominated in a Foreign Currency, such amounts shall be converted into the
Foreign Currency Equivalent on the date of determination. Wherever in this
Agreement in connection with a Borrowing or Loan an amount, such as a required
minimum or multiple amount, is expressed in Dollars, but such Borrowing or Loan
is denominated in a Foreign Currency, such amount shall be the relevant Foreign
Currency Equivalent of such Dollar amount (rounded to the nearest 1,000 units of
such Foreign Currency).

 

Section 1.06.        Special Provisions Relating to Euro. If at any time after
the Restatement Effective Date the Euro becomes an Agreed Foreign Currency then,
from and after such date, each obligation hereunder of any party hereto that is
denominated in the National Currency of a state that is not a Participating
Member State on the date hereof shall, effective from the date on which such
state becomes a Participating Member State, be redenominated in Euro in
accordance with the legislation of the European Union applicable to the European
Monetary Union; provided that, if and to the extent that any such legislation
provides that any such obligation of any such party payable within such
Participating Member State by crediting an account of the creditor can be paid
by the debtor either in Euros or such National Currency, such party shall be
entitled to pay or repay such amount either in Euros or in such National
Currency. If the basis of accrual of interest or fees expressed in this
Agreement with respect to an Agreed Foreign Currency of any country that becomes
a Participating Member State after the date on which such currency becomes an
Agreed Foreign Currency shall be inconsistent with any convention or practice in
the interbank market for the basis of accrual of interest or fees in respect of
the Euro, such convention or practice shall replace such expressed basis
effective as of and from the date on which such state becomes a Participating
Member State; provided that, with respect to any Borrowing denominated in such
currency that is outstanding immediately prior to such date, such replacement
shall take effect at the end of the Interest Period therefor.

 



42

 

 

Without prejudice to the respective liabilities of the Borrower to the Lenders
and the Lenders to the Borrower under or pursuant to this Agreement, each
provision of this Agreement shall be subject to such reasonable changes of
construction as the Administrative Agent and the Borrower shall reasonably agree
from time to time, to the extent necessary or appropriate to reflect the
introduction or changeover to the Euro in any country that becomes a
Participating Member State after the Restatement Effective Date; provided that
the Administrative Agent shall provide the Lenders with prior notice of the
proposed change with an explanation of such change in sufficient time to permit
the Lenders an opportunity to respond to such proposed change.

 

Section 1.07.        Times of Day; Interest Rates. Unless otherwise specified in
the Loan Documents, time references are to Eastern time (daylight or standard,
as applicable). The Administrative Agent does not warrant or accept
responsibility for, and shall not have any liability with respect to, the
administration, submission or any other matter related to the rates in the
definition of “LIBO Rate” or with respect to any comparable or successor rate
thereto, or replacement rate therefor.

 

Section 1.08.        Divisions. For all purposes under the Loan Documents, in
connection with any division or plan of division under Delaware law (or any
comparable event under a different jurisdiction’s laws): (a) if any asset,
right, obligation or liability of any Person becomes the asset, right,
obligation or liability of a different Person, then it shall be deemed to have
been transferred from the original Person to the subsequent Person, and (b) if
any new Person comes into existence, such new Person shall be deemed to have
been organized on the first date of its existence by the holders of its equity
interests at such time.

 

Section 1.09.        Issuers. For all purposes of this Agreement, all issuers of
Eligible Portfolio Investments that are Affiliates of one another shall be
treated as a single issuer, unless such issuers are Affiliates of one another
solely because they are under the common Control of the same private equity
sponsor or similar sponsor.

 

Article II

 

THE CREDITS

 

Section 2.01.        The Commitments. Subject to the terms and conditions set
forth herein,

 

(a)               each Dollar Lender agrees to make Dollar Loans to the Borrower
from time to time during the Availability Period in an aggregate principal
amount that will not result in (a) such Lender’s Revolving Dollar Credit
Exposure exceeding such Lender’s Dollar Commitment, (b) the aggregate Revolving
Dollar Credit Exposure of all of the Dollar Lenders exceeding the aggregate
Dollar Commitments or (c) the total Covered Debt Amount exceeding the Borrowing
Base then in effect; and

 

(b)               each Multicurrency Lender agrees to make Multicurrency Loans
to the Borrower from time to time during the Availability Period in an aggregate
principal amount that will not result in (a) such Lender’s Revolving
Multicurrency Credit Exposure exceeding such Lender’s Multicurrency Commitment,
(b) the aggregate Revolving Multicurrency Credit Exposure of all of the
Multicurrency Lenders exceeding the aggregate Multicurrency Commitments or
(c) the total Covered Debt Amount exceeding the Borrowing Base then in effect.

 



43

 

 

Within the foregoing limits and subject to the terms and conditions set forth
herein, the Borrower may borrow, prepay and reborrow Loans.

 

Section 2.02.        Loans and Borrowings.

 

(a)               Obligations of Lenders. Each Loan shall be made as part of a
Borrowing consisting of Loans of the same Class, Currency and Type made by the
applicable Lenders ratably in accordance with their respective Commitments of
the applicable Class. The failure of any Lender to make any Loan required to be
made by it shall not relieve any other Lender of its obligations hereunder;
provided that the Commitments of the Lenders are several and no Lender shall be
responsible for any other Lender’s failure to make Loans as required.

 

(b)               Type of Loans. Subject to Section 2.11, each Borrowing of a
Class shall be constituted entirely of ABR Loans or of Eurocurrency Loans of
such Class denominated in a single Currency as the Borrower may request in
accordance herewith. Each ABR Loan shall be denominated in Dollars. Each Lender
at its option may make any Eurocurrency Loan by causing any domestic or foreign
branch or Affiliate of such Lender to make such Loan; provided that any exercise
of such option shall not affect the obligation of the Borrower to repay such
Loan in accordance with the terms of this Agreement.

 

(c)               Minimum Amounts. Each Eurocurrency Borrowing shall be in an
aggregate amount of $1,000,000 or a larger multiple of $100,000, and each ABR
Borrowing shall be in an aggregate amount of $1,000,000 or a larger multiple of
$100,000; provided that an ABR Borrowing of a Class may be in an aggregate
amount that is equal to the entire unused balance of the total Commitments of
such Class. Borrowings of more than one Class, Currency or Type may be
outstanding at the same time.

 

(d)               Limitations on Interest Periods. Notwithstanding any other
provision of this Agreement, the Borrower shall not be entitled to request (or
to elect to convert to or continue as a Eurocurrency Borrowing) any Borrowing if
the Interest Period requested therefor would end after the Maturity Date.

 

(e)               [Reserved].

 

(f)                Restatement Effective Date Adjustments.

 

(i)                 On the Restatement Effective Date Borrower shall (A) prepay
the Existing Loans (if any) in full and (B) simultaneously borrow new Loans
hereunder in an amount equal to such prepayment; provided that with respect to
subclauses (A) and (B), (x) the prepayment to, and borrowing from, any Existing
Lender shall be effected by book entry to the extent that any portion of the
amount prepaid to such Existing Lender will be subsequently borrowed from such
Existing Lender and (y) the Existing Lenders shall make and receive payments
among themselves, in a manner acceptable to the Administrative Agent, so that,
after giving effect thereto, the Loans are held ratably by the Lenders in
accordance with the respective Commitments of such Lenders (as set forth in
Schedule 1.01(b)).  Each of the Lenders consents to any non-pro rata commitment
reduction or payment that is a result of the reallocation. Each of the Lenders
agrees to waive repayment of the amounts, if any, payable under Section 2.13 as
a result of, and solely in connection with, any such prepayment.

 



44

 

 

(ii)              On the Restatement Effective Date, substantially
contemporaneously with the reallocation described in Section 2.02(f)(i), each
Increasing Existing Lender shall make a payment to the Administrative Agent, for
the account of the other Lenders, in an amount calculated by the Administrative
Agent in accordance with such section, so that after giving effect to such
payment and to the distribution thereof to the other Lenders, the Loans are held
ratably by the Lenders.

 

Section 2.03.        Requests for Borrowings.

 

(a)               Notice by the Borrower. To request a Borrowing, the Borrower
shall notify the Administrative Agent of such request by delivery of a signed
Borrowing Request or by telephone or e-mail (in each case, followed promptly by
delivery (including by e-mail) of a signed Borrowing Request) (i) in the case of
a Eurocurrency Borrowing denominated in Dollars, not later than noon, New York
City time, three Business Days before the date of the proposed Borrowing,
(ii) in the case of a Eurocurrency Borrowing denominated in a Foreign Currency,
not later than noon, New York City time, four (4) Business Days before the date
of the proposed Borrowing, or (iii) in the case of an ABR Borrowing, not later
than noon, New York City time, one (1) Business Day before the date of the
proposed Borrowing. Each such telephonic Borrowing Request shall be irrevocable
and shall be confirmed promptly by hand delivery or telecopy to the
Administrative Agent of a written Borrowing Request in a form approved by the
Administrative Agent and signed by the Borrower. It is the intention of the
Borrower to use its commercially reasonable efforts to make Borrowings hereunder
in a manner such that, after giving effect to each extension of credit
hereunder, each Lender’s outstanding principal amount of its Loans as a
percentage of the aggregate outstanding principal amount of all Loans
outstanding is in accordance with its Applicable Percentage.

 

(b)               Content of Borrowing Requests. Each telephonic and written
(including an e-mail request) Borrowing Request shall specify the following
information in compliance with Section 2.02:

 

(i)              whether such Borrowing is to be made under the Dollar
Commitments, the Multicurrency Commitments or both (and, if both, the amount of
the Borrowing under each Class);

 

(ii)             the aggregate amount and Currency of each Class of the
requested Borrowing;

 

(iii)            the date of such Borrowing, which shall be a Business Day;

 



45

 

 

(iv)             in the case of a Borrowing denominated in Dollars, whether such
Borrowing is to be an ABR Borrowing or a Eurocurrency Borrowing;

 

(v)               in the case of a Eurocurrency Borrowing, the Interest Period
therefor, which shall be a period contemplated by the definition of the term
“Interest Period” and permitted under Section 2.02(d); and

 

(vi)             the location and number of the Borrower’s account to which
funds are to be disbursed, which shall comply with the requirements of
Section 2.04.

 

(c)               Notice by the Administrative Agent to the Lenders. Promptly
following receipt of a Borrowing Request in accordance with this Section, the
Administrative Agent shall advise each applicable Lender of the details thereof
and of the amounts of such Lender’s Loan to be made as part of the requested
Borrowing.

 

(d)               Failure to Elect. If no election as to the Class of a
Borrowing denominated in Dollars is specified, then the requested Borrowing
shall be deemed to be under both the Multicurrency Commitments and Dollar
Commitments, provided however, that if no election as to a Class is specified
but an Agreed Foreign Currency has been specified then the requested Borrowing
shall be deemed to be under the Multicurrency Commitments. If no election as to
the Currency of a Borrowing is specified, then the requested Borrowing shall be
denominated in Dollars. If no election as to the Type of a Borrowing is
specified, then the requested Borrowing shall be a Eurocurrency Borrowing having
an Interest Period of one month and, if an Agreed Foreign Currency has been
specified, the requested Borrowing shall be a Eurocurrency Borrowing denominated
in such Agreed Foreign Currency and having an Interest Period of one (1) month.
If a Eurocurrency Borrowing is requested but no Interest Period is specified,
(i) if the Currency specified for such Borrowing is Dollars (or if no Currency
has been so specified), the requested Borrowing shall be a Eurocurrency
Borrowing denominated in Dollars having an Interest Period of one (1) month’s
duration, and (ii) if the Currency specified for such Borrowing is an Agreed
Foreign Currency, the Borrower shall be deemed to have selected an Interest
Period of one (1) month’s duration.

 

Section 2.04.        Funding of Borrowings.

 

(a)               Funding by Lenders. Each Lender shall make each Loan to be
made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds by 1:00 p.m., New York City time, to the account of
the Administrative Agent most recently designated by it for such purpose by
notice to the Lenders. The Administrative Agent will make such Loans available
to the Borrower by promptly crediting the amounts so received, in like funds, to
an account of the Borrower designated by the Borrower in the applicable
Borrowing Request.

 

(b)               Presumption by the Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing that such Lender will not make available to the
Administrative Agent such Lender’s share of such Borrowing, the Administrative
Agent may assume that such Lender has made such share available on such date in
accordance with paragraph (a) of this Section and, in reliance upon such
assumption, the Administrative Agent may (in its sole discretion and without any
obligation to do so) make available to the Borrower a corresponding amount. In
such event, if a Lender has not in fact made its share of the applicable
Borrowing available to the Administrative Agent, then the applicable Lender and
the Borrower severally agree to pay to the Administrative Agent forthwith on
demand such corresponding amount with interest thereon, for each day from and
including the date such amount is made available to the Borrower to but
excluding the date of payment to the Administrative Agent, at (i) in the case of
such Lender, the Federal Funds Effective Rate and (ii) in the case of the
Borrower, the interest rate applicable to ABR Loans. If such Lender pays such
amount to the Administrative Agent, then such amount shall constitute such
Lender’s Loan included in such Borrowing.

 



46

 

 

Section 2.05.        Interest Elections.

 

(a)               Elections by the Borrower for Borrowings. Subject to
Section 2.03(d), the Loans constituting each Borrowing initially shall be of the
Type specified in the applicable Borrowing Request and, in the case of a
Eurocurrency Borrowing, shall have the Interest Period specified in such
Borrowing Request. Thereafter, subject to Section 2.05(e), the Borrower may
elect to convert such Borrowing to a Borrowing of a different Type or to
continue such Borrowing as a Borrowing of the same Type and, in the case of a
Eurocurrency Borrowing, may elect the Interest Period therefor, all as provided
in this Section; provided, however, that (i) the Borrower may only continue or
convert a Borrowing of a Class into a Borrowing of the same Class, (ii) the
Borrower may not continue or convert a Borrowing denominated in one Currency as
or to a Borrowing in a different Currency, (iii) the Borrower may not continue a
Eurocurrency Borrowing denominated in a Foreign Currency if, after giving effect
thereto, the aggregate Revolving Multicurrency Credit Exposures would exceed the
aggregate Multicurrency Commitments, and (iv) the Borrower may not convert a
Eurocurrency Borrowing denominated in a Foreign Currency to a Borrowing of a
different Type. The Borrower may elect different options with respect to
different portions of the affected Borrowing, in which case each such portion
shall be allocated ratably among the Lenders of the respective Class holding the
Loans constituting such Borrowing (except as provided under Section 2.11(b)),
and the Loans constituting each such portion shall be considered a separate
Borrowing.

 

(b)               Notice of Elections. To make an election pursuant to this
Section, the Borrower shall notify the Administrative Agent of such election by
delivery of a signed Interest Election Request or by telephone (followed
promptly, but no later than the close of business on the date of such request,
by a signed Interest Election Request) by the time that a Borrowing Request
would be required under Section 2.03 if the Borrower were requesting a Borrowing
of the Type resulting from such election to be made on the effective date of
such election. Each such Interest Election Request shall be irrevocable.

 

(c)               Content of Interest Election Requests. Each Interest Election
Request shall specify the following information in compliance with Section 2.02:

 

(i)                 the Borrowing (including the Class) to which such Interest
Election Request applies and, if different options are being elected with
respect to different portions thereof, the portions thereof to be allocated to
each resulting Borrowing (in which case the information to be specified pursuant
to clauses (iii) and (iv) of this paragraph shall be specified for each
resulting Borrowing);

 



47

 

 

(ii)              the effective date of the election made pursuant to such
Interest Election Request, which shall be a Business Day;

 

(iii)            whether, in the case of a Borrowing denominated in Dollars, the
resulting Borrowing is to be an ABR Borrowing or a Eurocurrency Borrowing; and

 

(iv)             if the resulting Borrowing is a Eurocurrency Borrowing, the
Interest Period therefor after giving effect to such election, which shall be a
period contemplated by the definition of the term “Interest Period” and
permitted under Section 2.02(d); provided that there shall be no more than ten
(10) separate interest rate contracts (either tenor or benchmark) outstanding at
any one time; provided further, that if a Dollar Loan and a Multicurrency Loan
have Interest Periods beginning and ending on the same dates, they shall be
deemed to be a single interest rate contract for the purpose of the limit set
forth in this clause (iv), and for the avoidance of doubt, any ABR Loans do not
count against such limit.

 

(d)               Notice by the Administrative Agent to the Lenders. Promptly
following receipt of an Interest Election Request, the Administrative Agent
shall advise each applicable Lender of the details thereof and of such Lender’s
portion of each resulting Borrowing.

 

(e)               Failure to Elect; Events of Default. If the Borrower fails to
deliver a timely and complete Interest Election Request with respect to a
Eurocurrency Borrowing prior to the end of the Interest Period therefor, then,
unless such Borrowing is repaid as provided herein, (i) if such Borrowing is
denominated in Dollars, at the end of such Interest Period such Borrowing shall
be converted to a Eurocurrency Borrowing of the same Class having an Interest
Period of one (1) month, and (ii) if such Borrowing is denominated in a Foreign
Currency, the Borrower shall be deemed to have selected an Interest Period of
one (1) month’s duration. Notwithstanding any contrary provision hereof, if an
Event of Default has occurred and is continuing and the Administrative Agent, at
the request of the Required Lenders, so notifies the Borrower, (i) any
Eurocurrency Borrowing denominated in Dollars shall, at the end of the
applicable Interest Period for such Eurocurrency Borrowing, be automatically
converted to an ABR Borrowing, (ii) the Borrower shall not be entitled to elect
to convert or continue any Borrowing into or as a Eurocurrency Borrowing and
(iii) any Eurocurrency Borrowing denominated in a Foreign Currency shall not
have an Interest Period of more than one (1) month’s duration.

 

Section 2.06.        Termination, Reduction or Increase of the Commitments.

 

(a)               Scheduled Termination. On the Revolver Termination Date the
Commitments of each Class shall automatically be reduced to an amount equal to
the aggregate principal amount of the Loans of all Lenders of such Class
outstanding on the Revolver Termination Date and thereafter to an amount equal
to the aggregate principal amount of the Loans of such Class outstanding after
giving effect to each payment of principal hereunder; provided that, for
clarity, no Lender shall have any obligation to make new Loans on or after the
Revolver Termination Date, and any outstanding amounts shall be due and payable
on the Maturity Date in accordance with Section 2.07.

 



48

 

 

(b)               Voluntary Termination or Reduction. The Borrower may at any
time terminate, or from time to time reduce, the Commitments ratably among each
Class, so long as no Borrowing Request is outstanding, the Borrowing under which
would cause the aggregate amount of all outstanding Loans (including such
Borrowing) to exceed the reduced amount of the Commitments; provided that
(i) each reduction of the Commitments pursuant to this Section 2.06(b) shall be
in an amount (when considered in the aggregate with all reductions being applied
contemporaneously to the Classes being reduced) that is $5,000,000 or a larger
multiple of $1,000,000 in excess thereof and (ii) the Borrower shall not
terminate or reduce the Commitments if, after giving effect to any concurrent
prepayment of the Loans of any Class in accordance with Section 2.08, the total
Revolving Credit Exposures of such Class would exceed the total Commitments of
such Class.

 

(c)               Notice of Voluntary Termination or Reduction. The Borrower
shall notify the Administrative Agent of any election to terminate or reduce the
Commitments under paragraph (b) of this Section at least three (3) Business Days
prior to the effective date of such termination or reduction, specifying such
election and the effective date thereof. Promptly following receipt of any
notice, the Administrative Agent shall advise the applicable Lenders of the
contents thereof. Each notice delivered by the Borrower pursuant to this
Section shall be irrevocable; provided that a notice of termination of the
Commitments of a Class delivered by the Borrower may state that such notice is
conditioned upon the effectiveness of other credit facilities, in which case
such notice may be revoked by the Borrower (by notice to the Administrative
Agent on or prior to the specified effective date) if such condition is not
satisfied.

 

(d)               Effect of Termination or Reduction. Any termination or
reduction of the Commitments of a Class shall be permanent. Each reduction of
the Commitments of a Class shall be made ratably among the Lenders of such Class
in accordance with their respective Commitments.

 

(e)               [Intentionally omitted]

 

(f)                Increase of the Commitments.

 

(i)                 Requests for Increase by Borrower. The Borrower may, at any
time prior to the Revolver Termination Date, propose that the Commitments
hereunder of a Class be increased (each such proposed increase being a
“Commitment Increase”) by notice to the Administrative Agent specifying each
existing Lender (each an “Increasing Lender”) and/or each additional lender
(each an “Assuming Lender”) that shall have agreed to an additional Commitment
and the date on which such increase is to be effective (the “Commitment Increase
Date”), which shall be a Business Day at least three Business Days (or such
lesser period as the Borrower and the Administrative Agent may reasonably agree)
after delivery of such notice and 30 days prior to the Revolver Termination
Date; provided that each Lender may determine in its sole discretion whether or
not it chooses to participate in a Commitment Increase; provided, further that:

 



49

 

 

(A)       the minimum amount of the Commitment (in the aggregate for all
relevant Classes) of any Assuming Lender, and the minimum amount of the increase
of the Commitment (in the aggregate for all relevant Classes) of any Increasing
Lender, as part of such Commitment Increase shall be $5,000,000 or a larger
multiple of $1,000,000 in excess thereof (or, in each case, in such other
amounts as agreed by the Borrower and the Administrative Agent, in its sole
discretion),

 

(B)       immediately after giving effect to such Commitment Increase, the total
Commitments of all of the Lenders hereunder shall not exceed $400,000,000;

 

(C)       each Assuming Lender and the Commitment Increase shall be consented to
by the Administrative Agent (which consent shall not be unreasonably withheld);

 

(D)       no Default shall have occurred and be continuing on such Commitment
Increase Date or shall result from the proposed Commitment Increase; and

 

(E)       the representations and warranties contained in this Agreement and the
other Loan Documents shall be true and correct in all material respects (other
than any representation or warranty already qualified by materiality or Material
Adverse Effect, which shall be true and correct in all respects) on and as of
the Commitment Increase Date as if made on and as of such date (or, if any such
representation or warranty is expressly stated to have been made as of a
specific date, as of such specific date).

 

(ii)              Effectiveness of Commitment Increase by Borrower. The Assuming
Lender, if any, shall become a Lender hereunder as of such Commitment Increase
Date and the Commitment of the respective Class of any Increasing Lender and
such Assuming Lender shall be increased as of such Commitment Increase Date;
provided that:

 

(x)       the Administrative Agent shall have received on or prior to noon,
New York City time, on such Commitment Increase Date (or on or prior to a time
on an earlier date specified by the Administrative Agent) a certificate of a
duly authorized officer of the Borrower stating that each of the applicable
conditions to such Commitment Increase set forth in the foregoing paragraph
(i) has been satisfied; and

 

(y)       each Assuming Lender or Increasing Lender shall have delivered to the
Administrative Agent, on or prior to noon, New York City time on such Commitment
Increase Date (or on or prior to a time on an earlier date specified by the
Administrative Agent), an agreement, in form and substance satisfactory to the
Borrower and the Administrative Agent, pursuant to which such Lender shall,
effective as of such Commitment Increase Date, undertake a Commitment or an
increase of Commitment, in each case of the respective Class, duly executed by
such Assuming Lender or Increasing Lender, as applicable, and the Borrower and
acknowledged by the Administrative Agent.

 



50

 

 

Promptly following satisfaction of such conditions, the Administrative Agent
shall notify the Lenders of such Class (including any Assuming Lenders) thereof
and of the occurrence of the Commitment Increase Date by facsimile transmission
or electronic messaging system.

 

(iii)            Recordation into Register. Upon its receipt of an agreement
referred to in clause (ii)(y) above executed by an Assuming Lender or any
Increasing Lender, together with the certificate referred to in clause
(ii)(x) above, the Administrative Agent shall, if such agreement has been
completed, (x) accept such agreement, (y) record the information contained
therein in the Register and (z) give prompt notice thereof to the Borrower.

 

(iv)             Adjustments of Borrowings upon Effectiveness of Increase. On
each Commitment Increase Date, the Borrower shall (A) prepay the outstanding
Loans (if any) of such Class in full, (B) simultaneously borrow new Loans of
such Class hereunder in an amount equal to such prepayment; provided that with
respect to subclauses (A) and (B), (x) the prepayment to, and borrowing from,
any existing Lender shall be effected by book entry to the extent that any
portion of the amount prepaid to such Lender will be subsequently borrowed from
such Lender and (y) the existing Lenders, the Increasing Lenders and the
Assuming Lenders shall make and receive payments among themselves, in a manner
acceptable to the Administrative Agent, so that, after giving effect thereto,
the Loans of such Class are held ratably by the Lenders of such Class in
accordance with the respective Commitments of such Lenders of such Class (after
giving effect to such Commitment Increase) and (C) pay to the Lenders of such
Class the amounts, if any, payable under Section 2.13 as a result of any such
prepayment. Notwithstanding the foregoing, unless otherwise consented in writing
by the Borrower, no Commitment Increase Date shall occur on any day other than
the last day of an Interest Period. The Administrative Agent shall amend
Schedule 1.01(b) to reflect the aggregate amount of each Lender’s Dollar
Commitments and Multicurrency Commitments (including Increasing Lenders and
Assuming Lenders). Each reference to Schedule 1.01(b) in this Agreement shall be
to Schedule 1.01(b) as amended pursuant to this Section.

 

(v)               Terms of Loans issued on the Commitment Increase Date. For the
avoidance of doubt, the terms and provisions of any new Loans issued by any
Assuming Lender or Increasing Lender, and the Commitment Increase of any
Assuming Lender or Increasing Lender, shall be identical to the Loans issued by,
and the Commitments of, the Lenders immediately prior to the applicable
Commitment Increase Date.

 

Section 2.07.        Repayment of Loans; Evidence of Debt.

 

(a)               Repayment. Subject to, and in accordance with, the terms of
this Agreement, the Borrower hereby unconditionally promises to pay to the
Administrative Agent for account of the Lenders of each Class the outstanding
principal amount of the Loans of such Class and all other amounts due and owing
hereunder and under the other Loan Documents on the Maturity Date.

 



51

 

 

(b)               Manner of Payment. Subject to Section 2.08(d), prior to any
repayment or prepayment of any Borrowings of any Class hereunder, the Borrower
shall select the Borrowing or Borrowings of such Class to be paid and shall
notify the Administrative Agent by telephone (confirmed by telecopy or
e-mail) of such selection not later than the time set forth in Section 2.08(e)
prior to the scheduled date of such repayment; provided that each repayment of
Borrowings of a Class shall be applied to repay any outstanding ABR Borrowings
of such Class before any other Borrowings of such Class. If the Borrower fails
to make a timely selection of the Borrowing or Borrowings to be repaid or
prepaid, such payment shall be applied, first, to pay any outstanding ABR
Borrowings of such Class and, second, to any remaining Borrowings of such Class
in the order of the remaining duration of their respective Interest Periods (the
Borrowing with the shortest remaining Interest Period to be repaid first). Each
payment of a Borrowing of a Class shall be applied ratably to the Loans of such
Class included in such Borrowing (except as otherwise provided in Section
2.11(b)).

 

(c)               Maintenance of Records by Lenders. Each Lender shall maintain
in accordance with its usual practice records evidencing the indebtedness of the
Borrower to such Lender resulting from each Loan made by such Lender, including
the amounts and Currency of principal and interest payable and paid to such
Lender from time to time hereunder.

 

(d)               Maintenance of Records by the Administrative Agent. The
Administrative Agent shall maintain records in which it shall record (i) the
amount and Currency of each Loan made hereunder, the Class and Type thereof and
each Interest Period therefor, (ii) the amount and Currency of any principal or
interest due and payable or to become due and payable from the Borrower to each
Lender of such Class hereunder and (iii) the amount and Currency of any sum
received by the Administrative Agent hereunder for account of the Lenders and
each Lender’s share thereof.

 

(e)               Effect of Entries. The entries made in the records maintained
pursuant to paragraph (c) or (d) of this Section shall be prima facie evidence,
absent manifest error, of the existence and amounts of the obligations recorded
therein; provided that the failure of any Lender or the Administrative Agent to
maintain such records or any error therein shall not in any manner affect the
obligation of the Borrower to repay the Loans in accordance with the terms of
this Agreement. In the event of any conflict between the accounts and records
maintained by any Lender and the accounts and records of the Administrative
Agent in respect of such matters, the accounts and records of the Administrative
Agent shall control in the absence of manifest error.

 

(f)                Promissory Notes. Any Lender may request that Loans of any
Class made by it be evidenced by a promissory note; in such event, the Borrower
shall prepare, execute and deliver to such Lender a promissory note payable to
such Lender (or, if requested by such Lender, to such Lender and its permitted
registered assigns) and in a form attached hereto as Exhibit C. Thereafter, the
Loans evidenced by such promissory note and interest thereon shall at all times
(including after assignment pursuant to Section 9.04) be represented by one or
more promissory notes in such form payable to the payee named therein (or, if
such promissory note is a registered note, to such payee and its permitted
registered assigns).

 



52

 

 

Section 2.08.        Prepayment of Loans.

 

(a)               Optional Prepayments. The Borrower shall have the right at any
time and from time to time (but subject to Section 2.08(e)) to prepay any
Borrowing in whole or in part, without premium or fee (but subject to Section
2.13), subject to the requirements of this Section. Each prepayment in part
under this Section 2.08 shall be in a minimum amount of $1,000,000 (or, if the
total amount of such Borrowing is less than $1,000,000, the entire remaining
outstanding amount of such Borrowing) or a larger multiple of $100,000.

 

(b)               Mandatory Prepayments due to Changes in Exchange Rates.

 

(i)                 Determination of Amount Outstanding. On each Quarterly Date
and, in addition, promptly upon the receipt by the Administrative Agent of a
Currency Valuation Notice (as defined below), the Administrative Agent shall
determine the aggregate Revolving Multicurrency Credit Exposure. For the purpose
of this determination, the outstanding principal amount of any Loan that is
denominated in any Foreign Currency shall be deemed to be the Dollar Equivalent
of the amount in the Foreign Currency of such Loan, determined as of such
Quarterly Date or, in the case of a Currency Valuation Notice received by the
Administrative Agent prior to 11:00 a.m., New York City time, on a Business Day,
on such Business Day or, in the case of a Currency Valuation Notice otherwise
received, on the first Business Day after such Currency Valuation Notice is
received. Upon making such determination, the Administrative Agent shall
promptly notify the Multicurrency Lenders and the Borrower thereof.

 

(ii)              Prepayment. If on the date of such determination the aggregate
Revolving Multicurrency Credit Exposure exceeds 105% of the aggregate amount of
the Multicurrency Commitments as then in effect, the Borrower shall, promptly
(but in no event later than ten (10) Business Days following the Borrower’s
receipt of the notice from the Administrative Agent described in clause (i)
above) prepay the Multicurrency Loans in such amounts as shall be necessary so
that after giving effect thereto the aggregate Revolving Multicurrency Credit
Exposure does not exceed the Multicurrency Commitments.

 

For purposes hereof, “Currency Valuation Notice” means a notice given by the
Required Multicurrency Lenders to the Administrative Agent stating that such
notice is a “Currency Valuation Notice” and requesting that the Administrative
Agent determine the aggregate Revolving Multicurrency Credit Exposure. The
Administrative Agent shall not be required to make more than one valuation
determination pursuant to Currency Valuation Notices within any rolling three
month period.

 



53

 

 

(c)               Mandatory Prepayments due to Borrowing Base Deficiency. In the
event that the amount of total Revolving Credit Exposure exceeds the total
Commitments, the Borrower shall prepay (subject to Section 2.08(e)) Loans in
such amounts as shall be necessary so that the amount of total Revolving Credit
Exposure does not exceed the total Commitments. In the event that at any time
any Borrowing Base Deficiency shall exist, within 5 Business Days, the Borrower
shall either prepay (x) the Loans so that the Borrowing Base Deficiency is
promptly cured or (y) the Loans and the Other Covered Indebtedness in such
amounts as shall be necessary so that such Borrowing Base Deficiency is promptly
cured (and, as among the Loans and the Other Covered Indebtedness, at least
ratably (based on the outstanding principal amount of such Indebtedness) as to
payments of Loans in relation to Other Covered Indebtedness); provided, that if
within such 5 Business Day period, the Borrower shall present to the
Administrative Agent a reasonably feasible plan, which plan is reasonably
satisfactory to the Administrative Agent, that will enable any such Borrowing
Base Deficiency to be cured within 30 Business Days of the occurrence of such
Borrowing Base Deficiency (which 30-Business Day period shall include the 5
Business Days permitted for delivery of such plan), then such prepayment or
reduction shall be effected in accordance with such plan (subject, for the
avoidance of doubt, to the limitations set forth above in this Section 2.08(c)).
Notwithstanding the foregoing, the Borrower shall pay interest in accordance
with Section 2.10(c) for so long as the Covered Debt Amount exceeds the
Borrowing Base during such 30-Business Day period. For clarity, in the event
that the Borrowing Base Deficiency is not cured prior to the end of such
5-Business Day period (or, if applicable, such 30-Business Day period), it shall
constitute an Event of Default under Section 7.01(a).

 

(d)               Mandatory Prepayments due to Certain Events Following
Availability Period. Subject to Section 2.08(e) below:

 

(i)                 Asset Sales. In the event that any Obligor shall receive any
Net Asset Sale Proceeds at any time after the Availability Period, the Borrower
shall, no later than the third Business Day following the receipt of such Net
Asset Sale Proceeds, prepay the Loans in an amount equal to 100% of such Net
Asset Sale Proceeds (and the Commitments shall be permanently reduced by such
amount); provided, that with respect to Asset Sales of assets that are not
Portfolio Investments, the Borrower shall not be required to prepay the Loans
unless and until (and to the extent that) the aggregate Net Asset Sale Proceeds
relating to all such Asset Sales are greater than $2,000,000.

 

(ii)              Extraordinary Receipts. In the event (but only to the extent)
that the aggregate amount of all Extraordinary Receipts received by the Obligors
at any time after the Availability Period exceeds $2,000,000, the Borrower
shall, no later than the third Business Day following the receipt of such excess
Extraordinary Receipts, prepay the Loans in an amount equal to such excess
Extraordinary Receipts (and the Commitments shall be permanently reduced by such
amount); provided, that if the Loans to be prepaid are Eurocurrency Loans, the
Borrower may defer such prepayment (and permanent Commitment reduction) until
the last day of the Interest Period applicable to such Loans, so long as the
Borrower deposits an amount equal to such excess Extraordinary Receipts, no
later than the third Business Day following the receipt of such excess
Extraordinary Receipts, into a segregated collateral account in the name and
under the dominion and control of the Administrative Agent pending application
of such amount to the prepayment of the Loans (and permanent reduction of the
Commitments) on the last day of such Interest Period.

 



54

 

 

(iii)            Returns of Capital. In the event that any Obligor shall receive
any Return of Capital at any time after the Availability Period, the Borrower
shall, no later than the third Business Day following the receipt of such Return
of Capital, prepay the Loans in an amount equal to 100% of such Return of
Capital (and the Commitments shall be permanently reduced by such amount);
provided, that if the Loans to be prepaid are Eurocurrency Loans, the Borrower
may defer such prepayment (and permanent Commitment reduction) until the last
day of the Interest Period applicable to such Loans, so long as the Borrower
deposits an amount equal to 100% of such Return of Capital, no later than the
third Business Day following the receipt of such Return of Capital, into a
segregated collateral account in the name and under the dominion and control of
the Administrative Agent pending application of such amount to the prepayment of
the Loans (and permanent reduction of the Commitments) on the last day of such
Interest Period.

 

(iv)             Equity Issuances. In the event that the Borrower shall receive
any Cash proceeds from the issuance of Equity Interests of the Borrower at any
time after the Availability Period, the Borrower shall, no later than the third
Business Day following the receipt of such Cash proceeds, prepay the Loans in an
amount equal to fifty percent (50%) of such Cash proceeds, net of underwriting
discounts and commissions or other similar payments and other costs, fees,
premiums and expenses directly associated therewith, including, without
limitation, reasonable legal fees and expenses (and the Commitments shall be
permanently reduced by such amount).

 

(v)               Indebtedness. In the event that any Obligor shall receive any
Cash proceeds from the issuance of Indebtedness at any time after the
Availability Period, such Obligor shall, no later than the third Business Day
following the receipt of such Cash proceeds, prepay the Loans in an amount equal
to 100% of such Cash proceeds, net of underwriting discounts and commissions or
other similar payments and other costs, fees, commissions, premiums and expenses
directly associated therewith, including, without limitation, reasonable legal
fees and expenses (and the Commitments shall be permanently reduced by such
amount).

 

Notwithstanding the foregoing, and subject to clause (e) below, if, in
connection with any of the events specified in this Section 2.08(d), the
Borrower receives any proceeds or Return of Capital in an Agreed Foreign
Currency, the Borrower shall be permitted to pay just the then outstanding Loans
denominated in such Agreed Foreign Currency (applied ratably among just the
Multicurrency Lenders); provided that any such proceeds or Return of Capital
remaining after the Loans denominated in such Agreed Foreign Currency have been
paid in full shall be converted to Dollars and paid ratably among the Dollar
Lenders and the Multicurrency Lenders in accordance with clause (e) below.

 



55

 

 

(e)               Notices, Etc. The Borrower shall notify the Administrative
Agent by telephone (followed promptly by written confirmation) of any prepayment
hereunder (i) in the case of prepayment of a Eurocurrency Borrowing denominated
in Dollars under Section 2.08(a), not later than 11:00 a.m., New York City time,
three Business Days before the date of prepayment, (ii) in the case of
prepayment of a Eurocurrency Borrowing denominated in Foreign Currency under
Section 2.08(a), not later than 11:00 a.m., London time, four (4) Business Days
before the date of prepayment and (iii) in the case of prepayment of an ABR
Borrowing under Section 2.08(a), or any prepayment under Section 2.08(b) or (c),
not later than 11:00 a.m., New York City time, one (1) Business Day before the
date of prepayment. Each such notice shall be irrevocable and shall specify the
prepayment date, the principal amount of each Borrowing or portion thereof to be
prepaid and, in the case of a mandatory prepayment, a reasonably detailed
calculation of the amount of such prepayment; provided, that, (1) if a notice of
prepayment is given in connection with a conditional notice of termination of
the Commitments as contemplated by Section 2.06(c), then such notice of
prepayment may be revoked if such notice of termination is revoked in accordance
with Section 2.06(c) and (2) any such notices given in connection with any of
the events specified in Section 2.08(d) may be conditioned upon (x) the
consummation of the issuance of Equity Interests or Indebtedness (as applicable)
or (y) the receipt of net cash proceeds from Extraordinary Receipts or Returns
of Capital. Promptly following receipt of any such notice relating to a
Borrowing, the Administrative Agent shall advise the Lenders of the contents
thereof. Each prepayment of a Borrowing shall be applied ratably to the Loans
included in the prepaid Borrowing. Subject to clause (b) above and to the
proviso of Section 2.15(c), each prepayment in Dollars shall be applied ratably
(based on the outstanding principal amounts of such indebtedness) between the
Dollar Lenders and the Multicurrency Lenders based on the then outstanding Loans
denominated in Dollars and each prepayment in an Agreed Foreign Currency
(including as a result of the Borrower’s receipt of proceeds from a prepayment
event in such Agreed Foreign Currency) shall be applied ratably just among the
Multicurrency Lenders. In the event the Borrower is required to make any
concurrent prepayments under both paragraph (b) and another paragraph of this
Section 2.08, any such prepayments shall be applied toward a prepayment pursuant
to paragraph (b) before any prepayment pursuant to any other paragraph of this
Section 2.08. Prepayments shall be accompanied by accrued interest to the extent
required by Section 2.10 and shall be made in the manner specified in
Section 2.07(b).

 

Section 2.09.        Fees.

 

(a)               Commitment Fee. The Borrower agrees to pay to the
Administrative Agent for account of each Lender a commitment fee, which shall
accrue at the Applicable Commitment Fee Rate on the unused amount of the Dollar
Commitment and Multicurrency Commitment of such Lender, as applicable, on each
day during the period from and including the Original Restatement Effective Date
to the earlier of the date the Commitments terminate and the Revolver
Termination Date. Accrued commitment fees shall be payable in arrears on the
following dates (commencing on the first such dates to occur after the Original
Restatement Effective Date): (x) within one Business Day after each Quarterly
Date (calculated as of the most recent Quarterly Date); and (y) on the earlier
of the date the Commitments terminate and the Revolver Termination Date. All
commitment fees shall be computed on the basis of a year of 360 days and shall
be payable for the actual number of days elapsed (including the first day but
excluding the last day).

 

(b)               Administrative Agent Fees. The Borrower agrees to pay to the
Administrative Agent, for its own account, fees payable in the amounts and at
the times separately agreed upon between the Borrower and the Administrative
Agent.

 



56

 

 

(c)           Payment of Fees. All fees payable hereunder shall be paid on the
dates due, in Dollars and immediately available funds, to the Administrative
Agent for distribution, in the case of commitment fees, to the Lenders entitled
thereto. Fees paid shall not be refundable under any circumstances absent
manifest error. Any fees representing the Borrower’s reimbursement obligations
of expenses, to the extent requirements of invoice are not otherwise specified
in this Agreement, shall be due (subject to the other terms and conditions
contained herein) within ten (10) Business Days of the date that the Borrower
receives from the Administrative Agent an invoice for such reimbursement
obligations. On the Restatement Effective Date, the Borrower shall pay (i) all
fees required to be paid on the Restatement Effective Date under that certain
amended and restated fee letter, dated March 1, 2019, by and between the
Borrower and ING and (ii) all costs and expenses outstanding on such date and
required to be paid pursuant to Section 9.03(a)(i).

 

Section 2.10.      Interest.

 

(a)           ABR Loans. The Loans constituting each ABR Borrowing shall bear
interest at a rate per annum equal to the Alternate Base Rate plus the
Applicable Margin.

 

(b)           Eurocurrency Loans. The Loans constituting each Eurocurrency
Borrowing shall bear interest at a rate per annum equal to the Adjusted LIBO
Rate for the related Interest Period for such Borrowing plus the Applicable
Margin.

 

(c)           Default Interest. Notwithstanding the foregoing, if any Event of
Default described in Section 7.01(a), (b), (d) (only with respect to Section
6.07), (h), (i), (j) or (o) has occurred and is continuing, or on written demand
of the Administrative Agent or the Required Lenders if any Event of Default
described in any other clause of Section 7.01 has occurred and is continuing, or
if the Covered Debt Amount exceeds the Borrowing Base during the 5-Business Day
period (or, if applicable, the 30-Business Day period) referred to in
Section 2.08(c), the interest applicable to the Loans shall accrue, and any fee
or other amount payable by the Borrower hereunder shall bear interest, after as
well as before judgment, at a rate per annum equal to (i) in the case of
principal of any Loan, 2.00% plus the rate otherwise applicable to such Loan as
provided above, or (ii) in the case of any fee or other amount, 2.00% plus the
rate applicable to ABR Loans as provided in paragraph (a) of this Section.

 

(d)           Payment of Interest. Accrued interest on each Loan shall be
payable in arrears on each Interest Payment Date for such Loan in the Currency
in which such Loan is denominated and upon termination in full of the
Commitments; provided that (i) interest accrued pursuant to paragraph (c) of
this Section shall be payable on demand, (ii) in the event of any repayment or
prepayment of any Loan (other than a prepayment of an ABR Loan prior to the
Maturity Date), accrued interest on the principal amount repaid or prepaid shall
be payable on the date of such repayment or prepayment and (iii) in the event of
any conversion of any Eurocurrency Borrowing prior to the end of the Interest
Period therefor, accrued interest on such Borrowing shall be payable on the
effective date of such conversion.

 



57

 



 

(e)           Computation. All interest hereunder shall be computed on the basis
of a year of 360 days, except that interest computed by reference to the
Alternate Base Rate at times when the Alternate Base Rate is based on the Prime
Rate shall be computed on the basis of a year of 365 days (or 366 days in a leap
year), and in each case shall be payable for the actual number of days elapsed
(including the first day but excluding the last day). The applicable Alternate
Base Rate or Adjusted LIBO Rate shall be determined by the Administrative Agent
and such determination shall be conclusive absent manifest error.

 

Section 2.11.      Eurocurrency Borrowing Provisions.

 

(a)           Alternate Rate of Interest. If prior to the commencement of the
Interest Period for any Eurocurrency Borrowing of a Class (the Currency of such
Borrowing herein called the “Affected Currency”):

 

(i)             the Administrative Agent determines (which determination shall
be conclusive and binding absent manifest error) that adequate and reasonable
means do not exist for ascertaining the Adjusted LIBO Rate for the Affected
Currency for such Interest Period; or

 

(ii)            the Administrative Agent is advised by the Required Lenders of
such Class that the Adjusted LIBO Rate for the Affected Currency for such
Interest Period will not adequately and fairly reflect the cost to such Lenders
of making or maintaining their respective Loans included in such Borrowing for
such Interest Period;

 

and, in each case, the provisions of Section 2.11(c) are not applicable, then
the Administrative Agent shall give notice thereof to the Borrower and the
affected Lenders by telephone, telecopy or e-mail as promptly as practicable
thereafter and, until the Administrative Agent notifies the Borrower and such
Lenders that the circumstances giving rise to such notice no longer exist,
(i) any Interest Election Request that requests the conversion of any Borrowing
to, or the continuation of any Borrowing as, a Eurocurrency Borrowing
denominated in the Affected Currency shall be ineffective and, if the Affected
Currency is Dollars, such Borrowing (unless prepaid) shall be continued as, or
converted to, an ABR Borrowing and, if the Affected Currency is a Foreign
Currency, such Borrowing shall be converted to Dollars based on the Dollar
Equivalent at such time, (ii) if the Affected Currency is Dollars and any
Borrowing Request requests a Eurocurrency Borrowing denominated in Dollars, such
Borrowing shall be made as an ABR Borrowing, and (iii) if the Affected Currency
is a Foreign Currency, any Borrowing Request that requests a Eurocurrency
Borrowing denominated in the Affected Currency shall be ineffective.

 



 58 

 

 

(b)           Illegality. Without duplication of any other rights that any
Lender has hereunder, if any Lender determines that any law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful
for any Lender to make, maintain or fund Loans whose interest is determined by
reference to the LIBO Rate, or to determine or charge interest rates based upon
the LIBO Rate, or any Governmental Authority has imposed material restrictions
on the authority of such Lender to purchase or sell, or to take deposits of, any
LIBO Quoted Currency in the London interbank market or any Non-LIBO Quoted
Currency in any relevant market, then, on notice thereof by such Lender to the
Borrower and the Administrative Agent, (i) any obligation of such Lender to make
or continue Eurocurrency Borrowings or to convert ABR Borrowings to Eurocurrency
Borrowings shall be suspended, and (ii) if such notice asserts the illegality of
such Lender making or maintaining Eurocurrency Borrowings the interest rate on
which is determined by reference to the LIBO Rate component of the Alternate
Base Rate, the interest rate on which ABR Borrowings of such Lender shall, if
necessary to avoid such illegality, be determined by the Administrative Agent
without reference to the LIBO Rate component of the Alternate Base Rate, in each
case until such Lender revokes such notice and advises the Administrative Agent
and the Borrower that the circumstances giving rise to such determination no
longer exist. Upon receipt of such notice, (x) (A) all Eurocurrency Borrowings
in Dollars of such Lender shall automatically convert to ABR Borrowings (the
interest rate on which ABR Borrowings of such Lender shall, if necessary to
avoid such illegality, be determined by the Administrative Agent without
reference to the LIBO Rate component of the Alternate Base Rate) and (B) all
Eurocurrency Borrowings in an Agreed Foreign Currency of such Lender shall
accrue interest at the rate equal to the cost to each Lender to fund its pro
rata share of such Eurocurrency Borrowing (from whatever source and using
whatever methodologies as such Lender may select in its reasonable discretion),
in each case, either on the last day of the Interest Period therefor, if such
Lender may lawfully continue to maintain such Eurocurrency Borrowings to such
day, or immediately, if such Lender may not lawfully continue to maintain such
Eurocurrency Borrowings (in which event Borrower shall not be required to pay
any yield maintenance, breakage or similar fees) and (y) if such notice asserts
the illegality of such Lender determining or charging interest rates based upon
the LIBO Rate, the Administrative Agent shall during the period of such
suspension compute the Alternate Base Rate applicable to such Lender without
reference to the LIBO Rate component thereof until the Administrative Agent is
advised in writing by such Lender that it is no longer illegal for such Lender
to determine or charge interest rates based upon the LIBO Rate. Upon any such
conversion, the Borrower shall also pay accrued interest on the amount so
converted. To the extent any Eurocurrency Borrowing so converted is in an Agreed
Foreign Currency, such Eurocurrency Borrowing shall be converted to Dollars
based on the Dollar Equivalent of such Borrowing at the time of such conversion.

 

(c)           Effect of Benchmark Transition Event.

 

(i)             (c) Benchmark Replacement. Notwithstanding the foregoing, if at
any time the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that (i) the circumstances set forth in clause
(a)(i) have arisen and such circumstances are unlikely to be temporary or (ii)
the circumstances set forth in clause (a)(i) have not arisen but the supervisor
for the administrator of the LIBO Rate or a Governmental Authority having
jurisdiction over the Administrative Agent has made a public statement
identifying a specific date after which the LIBO Rate (or any component thereof)
shall no longer be used for determining interest rates for loans, the Borrower
and the Administrative Agent shall endeavor to establish an alternate rate of
interest to the LIBO Rate that (x) gives due consideration to the
then-prevailing market convention for determining a rate of interest for
syndicated loans in the United States at such time and (y) is a rate for which
the Administrative Agent has indicated in writing to the Lenders that it is able
to calculate and administer and the Borrower and the Administrative Agent may
enter into an amendment to this Agreement to reflect such alternate rate of
interest and such other related changes to this Agreement as may be anything to
the contrary herein or in any other Loan Document, upon the occurrence of a
Benchmark Transition Event or an Early Opt-in Election, as applicable, the
Administrative Agent and the Borrower may amend this Agreement to replace the
LIBO Rate with a Benchmark Replacement. Any such amendment with respect to a
Benchmark Transition Event will become effective at 5:00 p.m. on the fifth (5th)
Business Day after the Administrative Agent has posted such proposed amendment
to all Lenders and the Borrower so long as the Administrative Agent has not
received, by such time, written notice of objection to such amendment from
Lenders comprising the Required Lenders. Any such amendment with respect to an
Early Opt-in Election will become effective on the date that Lenders comprising
the Required Lenders have delivered to the Administrative Agent written notice
that such Required Lenders accept such amendment. No replacement of the LIBO
Rate with a Benchmark Replacement pursuant to this Section 2.11(c) will occur
prior to the applicable Benchmark Transition Start Date.

 



59

 

 

(ii)            (but for the avoidance of doubt, such related changes shall not
include a reduction of the Applicable Margin). NotwithstandingBenchmark
Replacement Conforming Changes. In connection with the implementation of a
Benchmark Replacement, the Administrative Agent will have the right to make
Benchmark Replacement Conforming Changes from time to time and, notwithstanding
anything to the contrary herein, such amendment shall or in any other Loan
Document, any amendments implementing such Benchmark Replacement Conforming
Changes will become effective without any further action or consent of any other
party to this Agreement so long as the Administrative Agent shall not have
received, within five (5) Business Days of the date notice of such alternate
rate of interest is provided to the Lenders, a written notice from the Required
Lenders stating that such Required Lenders object to such amendment. Until an
alternate rate of interest is determined in accordance with this clause (c), (x)
the obligation of the Lenders to make or maintain Eurocurrency Loans shall be
suspended and (y) the utilization of the LIBO Rate component in determining the
Alternate Base Rate shall be suspended.(other than the Borrower, whose consent
shall not be unreasonably withheld or delayed).

 

(iii)           Notices; Standards for Decisions and Determinations. The
Administrative Agent will promptly notify the Borrower and the Lenders of (i)
any occurrence of a Benchmark Transition Event or an Early Opt-in Election, as
applicable, and its related Benchmark Replacement Date and Benchmark Transition
Start Date, (ii) the implementation of any Benchmark Replacement, (iii) the
effectiveness of any Benchmark Replacement Conforming Changes and (iv) the
commencement or conclusion of any Benchmark Unavailability Period. Any
determination, decision or election that may be made by the Administrative Agent
or Lenders pursuant to this Section 2.11(c), including any determination with
respect to a tenor, rate or adjustment or of the occurrence or non-occurrence of
an event, circumstance or date and any decision to take or refrain from taking
any action, will be conclusive and binding absent manifest error and may be made
in its or their sole discretion and without consent from any other party hereto,
except, in each case, as expressly required pursuant to this Section 2.11(c).

 

(iv)           Benchmark Unavailability Period. Upon the Borrower’s receipt of
notice of the commencement of a Benchmark Unavailability Period, the Borrower
may revoke any request for a Eurocurrency Borrowing of, conversion to or
continuation of Eurocurrency Loans to be made, converted or continued during any
Benchmark Unavailability Period and, failing that, (i) in the case of any
request for a Eurocurrency Borrowing of, conversion to or continuation of
Eurocurrency Loans to be made in Dollars, the Borrower will be deemed to have
converted any such request into a request for a Borrowing of or conversion to
ABR Loans, (ii) in the case of any request for a Eurocurrency Borrowing of or
conversion to Eurocurrency Loans to be made in any Foreign Currency, such
request will be deemed to be ineffective and (iii) in the case of any request
for a continuation of Eurocurrency Loans to be made in any Foreign Currency,
such Borrowing shall be converted to Dollars based on the Dollar Equivalent at
such time. During any Benchmark Unavailability Period, the component of ABR
based upon the LIBO Rate will not be used in any determination of ABR.

 



60

 

 



Section 2.12.      Increased Costs.

 

(a)           Increased Costs Generally. If any Change in Law shall:

 

(i)             impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended by, any Lender (except
any such reserve requirement reflected in the Adjusted LIBO Rate);

 

(ii)            subject any Lender to any Taxes (other than Covered Taxes and
Taxes described in clauses (a)(ii), (c), (d) and (e) of the definition of
“Excluded Taxes”) on its loans, loan principal, letters of credit, commitments,
or other obligations, or its deposits, reserves, other liabilities or capital
attributable thereto; or

 

(iii)           impose on any Lender or the London interbank market any other
condition, cost or expense (other than Taxes) affecting this Agreement or
Eurocurrency Loans made by such Lender or participation therein;

 

and the result of any of the foregoing shall be to increase the cost to such
Lenders of making, continuing, converting into or maintaining any Eurocurrency
Loan (or of maintaining its obligation to make any such Eurocurrency Loan) or to
reduce the amount of any sum received or receivable by such Lender hereunder
(whether of principal, interest or otherwise), then the Borrower will pay to
such Lender, in Dollars, such additional amount or amounts as will compensate
such Lender for such additional costs incurred or reduction suffered.

 

(b)          Capital Requirements. If any Lender determines that any Change in
Law regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s capital or on the capital of such
Lender’s parent, if any (or would have the effect of reducing the liquidity of
such Lender or such Lender’s parent, if any), as a consequence of this Agreement
or the Loans made by such Lender, to a level below that which such Lender or
such Lender’s parent could have achieved but for such Change in Law (taking into
consideration such Lender’s policies and the policies of such Lender’s parent
with respect to capital adequacy or liquidity position), by an amount deemed to
be material by such Lender, then from time to time the Borrower will pay to such
Lender, in Dollars, such additional amount or amounts as will compensate such
Lender or such Lender’s parent for any such reduction suffered.

 

61

 





 

(c)          Certificates from Lenders. A certificate of a Lender setting forth
the amount or amounts, in Dollars, necessary to compensate such Lender or its
parent, as the case may be, as specified in paragraph (a) or (b) of this
Section shall be promptly delivered to the Borrower and shall be conclusive
absent manifest error (it being understood that no Lender shall be required to
disclose (i) any confidential or price sensitive information or (ii) any
information to the extent prohibited by applicable law). The Borrower shall pay
such Lender the amount shown as due on any such certificate within 10 days after
receipt thereof.

 

(d)          Delay in Requests. Failure or delay on the part of any Lender to
demand compensation pursuant to this Section shall not constitute a waiver of
such Lender’s right to demand such compensation; provided that the Borrower
shall not be required to compensate a Lender pursuant to the foregoing
provisions of this Section for any increased costs incurred or reductions
suffered more than six months prior to the date that such Lender notifies the
Borrower in writing of any such Change in Law giving rise to such increased
costs or reductions (except that, if the Change in Law giving rise to such
increased costs is retroactive, then the six-month period referred to above
shall be extended to include the period of retroactive effect thereof).

 

Section 2.13.      Break Funding Payments; Foreign Currency Losses. (a) In the
event of (i) the payment of any principal of any Eurocurrency Loan other than on
the last day of an Interest Period therefor (including as a result of the
occurrence of any Commitment Increase Date or an Event of Default), (ii) the
conversion of any Eurocurrency Loan other than on the last day of an Interest
Period therefor, (iii) the failure to borrow, convert, continue or prepay any
Eurocurrency Loan on the date specified in any notice delivered pursuant hereto
(including in connection with any Commitment Increase Date and regardless of
whether such notice is permitted to be revocable under Section 2.08(e) and is
revoked in accordance herewith), (iv) the assignment as a result of a request by
the Borrower pursuant to Section 2.17(b) of any Eurocurrency Loan other than on
the last day of an Interest Period therefor or (v) the conversion of any
Eurocurrency Loan (other than on the last day of an Interest Period therefor) as
a result of the occurrence of a CAM Exchange or otherwise, including without
limitation in connection with Section 2.15, then, in any such event, the
Borrower shall compensate each Lender for the loss, cost and expense
attributable to such event. In the case of a Eurocurrency Loan, the loss to any
Lender attributable to any such event shall be deemed to include an amount
determined by such Lender to be equal to the excess, if any, of

 

(1)       the amount of interest that such Lender would pay for a deposit equal
to the principal amount of such Loan referred to in clauses (i), (ii), (iii),
(iv) or (v) of this Section 2.13 denominated in the Currency of such Loan for
the period from the date of such payment, conversion, failure or assignment to
the last day of the then current Interest Period for such Eurocurrency Loan (or,
in the case of a failure to borrow, convert or continue, the duration of the
Interest Period that would have resulted from such borrowing, conversion or
continuation) if the interest rate payable on such deposit were equal to the
Adjusted LIBO Rate for such Currency for such Interest Period, over

 

62

 



 

(2)       the amount of interest that such Lender would earn on such principal
amount for such period if such Lender were to invest such principal amount for
such period at the interest rate that would be bid by such Lender (or an
Affiliate of such Lender) for deposits denominated in such Currency from other
banks in the Eurocurrency market (or, in the case of any Non-LIBO Quoted
Currency, in the relevant market for such Non-LIBO Quoted Currency) at the
commencement of such period.

 

Payments under this Section shall be made upon written request of a Lender
delivered not later than five Business Days following the payment, conversion,
or failure to borrow, convert, continue or prepay that gives rise to a claim
under this Section accompanied by a written certificate of such Lender setting
forth in reasonable detail the amount or amounts that such Lender is entitled to
receive pursuant to this Section, which certificate shall be conclusive absent
manifest error. The Borrower shall pay such Lender the amount shown as due on
any such certificate within 10 days after receipt thereof.

 

(a)           In the event that any Loan not denominated in Dollars is converted
to, or redenominated in Dollars (including, without limitation, pursuant to
Section 2.15, a CAM Exchange or otherwise), then in any such event, the Borrower
shall compensate each Lender for the loss, cost or expense attributable to such
event.

 

Section 2.14.     Taxes.

 

(a)           Payments Free of Taxes. Any and all payments by or on account of
any obligation of the Borrower hereunder or under any other Loan Document shall
be made free and clear of and without deduction for any Taxes, unless otherwise
required by applicable law; provided that if an applicable Withholding Agent
shall be required to deduct or withhold any Taxes from such payments (as
determined in the good faith discretion of such Withholding Agent), then (i) the
applicable Withholding Agent shall be entitled to make such deductions or
withholdings, (ii) the applicable Withholding Agent shall timely pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with applicable law and (iii) if such Tax is a Covered Tax, the sum payable by
the Borrower shall be increased as necessary so that after making all required
deductions and withholdings (including deductions and withholdings applicable to
additional sums payable under this Section 2.14) the Administrative Agent or
Lender receives an amount equal to the sum it would have received had no such
deductions or withholdings been made.

 

(b)           Payment of Other Taxes by the Borrower. In addition, the Borrower
shall pay any Other Taxes to the relevant Governmental Authority in accordance
with applicable law.

 

(c)           Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent and each Lender for and, within ten (10) Business Days
after written demand therefor, pay the full amount of any Covered Taxes
(including Covered Taxes imposed or asserted on or attributable to amounts
payable under this Section 2.14) payable or paid by the Administrative Agent or
such Lender, as the case may be, and any penalties, interest and reasonable
expenses arising therefrom or with respect thereto, whether or not such Covered
Taxes were correctly or legally imposed or asserted by the relevant Governmental
Authority. A certificate setting forth in reasonable detail a calculation and
explanation of the amount of such payment or liability delivered to the Borrower
by a Lender or by the Administrative Agent on its own behalf or on behalf of a
Lender, shall be conclusive absent manifest error.

 



63

 

 

(d)           Indemnification by the Lenders. To the extent required by any
applicable law, the Administrative Agent may withhold from any payment to any
Lender an amount equivalent to any applicable withholding Tax. Without limiting
the provisions of Section 2.14(a) or (c), each Lender shall, and does hereby,
agree to indemnify the Administrative Agent, and shall make payable in respect
thereof within ten (10) Business Days after demand therefor, (i) against any and
all Taxes and any and all related losses, claims, liabilities and expenses
(including fees, charges and disbursements of any counsel for the Administrative
Agent) (collectively, “Tax Damages”) incurred by or asserted against the
Administrative Agent by the Internal Revenue Service or any other Governmental
Authority as a result of the failure of the Administrative Agent to properly
withhold Tax from amounts paid to or for the account of such Lender for any
reason (including because the appropriate form was not delivered or not properly
executed, or because such Lender failed to notify the Administrative Agent of a
change in circumstance that rendered the exemption from, or reduction of
withholding tax ineffective) and (ii) Tax Damages attributable to such Lender’s
failure to comply with the provisions of Section 9.04 relating to the
maintenance of a Participant Register. A certificate setting forth in reasonable
detail a calculation and explanation of the amount of such payment or liability
delivered to any Lender by the Administrative Agent shall be conclusive absent
manifest error. Each Lender hereby authorizes the Administrative Agent to set
off and apply any and all amounts at any time owing to such Lender under this
Agreement or any other Loan Document against any amount due to the
Administrative Agent under this paragraph. The agreements in this paragraph
shall survive the resignation and/or replacement of the Administrative Agent,
any assignment of rights by, or the replacement of, a Lender, the termination of
the Commitments and the repayment, satisfaction or discharge of all other
obligations.

 

(e)           Evidence of Payments. As soon as practicable after any payment of
Taxes by the Borrower to a Governmental Authority pursuant to this Section 2.14,
the Borrower shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent. If the
Borrower fails to pay any U.S. federal withholding Taxes that are Excluded Taxes
when due to the appropriate Governmental Authority or fails to remit to the
Administrative Agent the required receipts or other required documentary
evidence on account of such Excluded Taxes, the Borrower shall indemnify the
Administrative Agent and each Lender for any incremental Taxes that may become
payable by the Administrative Agent or such Lender as a result of such failure.

 

(f)            Status of Lenders.

 

(i)            Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments under this Agreement or any other Loan
Documents shall deliver to the Borrower and the Administrative Agent, at the
time or times prescribed by applicable law or reasonably requested by the
Borrower or the Administrative Agent, such properly completed and executed
documentation prescribed by applicable law or reasonably requested by the
Borrower or the Administrative Agent as will permit such payments to be made
without withholding or at a reduced rate of withholding. In addition, any
Lender, if requested by the Borrower or the Administrative Agent, shall deliver
such other documentation prescribed by applicable law or reasonably requested by
the Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 2.14(f)(ii)(A) or (B) or Section 2.14(g) below) shall not
be required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.

 

64

 

 

(ii)           Without limiting the generality of the foregoing, if the Borrower
is a U.S. Person,

 

(A)          any Lender that is a U.S. Person shall deliver to the Borrower and
the Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding tax;

 

(B)           each Foreign Lender shall deliver to the Borrower and the
Administrative Agent (in such number of copies as shall be requested by the
recipient) on or prior to the date on which such Foreign Lender becomes a Lender
under this Agreement (and from time to time thereafter upon the reasonable
request of the Borrower or the Administrative Agent, but, in any event, only if
such Foreign Lender is legally entitled to do so) whichever of the following is
applicable:

 

(1)in the case of a Foreign Lender claiming the benefits of an income tax treaty
to which the United States is a party duly completed executed originals of
Internal Revenue Service Form W-8BEN or Internal Revenue Service Form W-8BEN-E,
as applicable, or any successor form establishing an exemption from, or
reduction of, U.S. federal withholding Tax (x) with respect to payments of
interest under any Loan Document, pursuant to the “interest” article of such tax
treaty and (y) with respect to any other applicable payments under any Loan
Document, pursuant to the “business profits” or “other income” article of such
tax treaty,

 

(2)duly completed executed originals of Internal Revenue Service Form W-8ECI or
any successor form certifying that the income receivable pursuant to this
Agreement is effectively connected with the conduct of a trade or business in
the United States,

 

(3)in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate, signed
under penalties of perjury, to the effect that such Foreign Lender is not (I) a
“bank” within the meaning of Section 881(c)(3)(A) of the Code, (II) a “10
percent shareholder” of the Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or (III) a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code and (y) duly completed executed originals of
Internal Revenue Service Form W-8BEN or Internal Revenue Service Form W-8BEN-E,
as applicable (or any successor form), certifying that the Foreign Lender is not
a U.S. Person, or

 



65

 

 

(4)any other form as prescribed by applicable law as a basis for claiming
exemption from or a reduction in United States federal withholding tax duly
completed together with such supplementary documentation as may be prescribed by
applicable law to permit the Borrower to determine the withholding or deduction
required to be made, including, to the extent a Foreign Lender is not the
beneficial owner, duly completed executed originals of Internal Revenue Service
Form W-8IMY accompanied by Internal Revenue Service Form W-8ECI, Internal
Revenue Service Form W-8BEN or Internal Revenue Service Form W-8BEN-E, as
applicable, a certificate substantially similar to the certificate described in
Section 2.14(f)(ii)(B)(3)(x) above, Internal Revenue Service Form W-9 and/or
other certification documents from each beneficial owner, as applicable.

 

(C)           any Foreign Lender shall upon the expiration or invalidity of any
form previously delivered by such Foreign Lender, to the extent it is legally
entitled to do so, deliver to the Borrower and the Administrative Agent at any
time that it becomes aware that it no longer satisfies the legal requirements to
provide any previously delivered form or certificate (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made.

 

(g)           If a payment made to a Lender under this Agreement would be
subject to U.S. federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Administrative Agent and the Borrower such
documentation prescribed by applicable law (including as prescribed by Section
1471(b)(3)(C)(i) of the Code) and such additional documentation reasonably
requested by the Administrative Agent or the Borrower, at the time or times
prescribed by law and at such time or times reasonably requested by the
Administrative Agent or the Borrower, as may be necessary for the Administrative
Agent and the Borrower to comply with their obligations under FATCA and to
determine that such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount to deduct and withhold from any such payment.
Solely for purposes of this Section 2.14(g), “FATCA” shall include any amendment
made to FATCA after the Restatement Effective Date. Each Lender agrees that if
any form or certification it previously delivered under this Agreement expires
or becomes obsolete or inaccurate in any respect, it shall update such form or
certification or promptly notify the Borrower and the Administrative Agent in
writing of its legal inability to do so.

 



66

 

 

(h)          Treatment of Certain Refunds. If the Administrative Agent or any
Lender determines, in its sole discretion exercised in good faith, that it has
received a refund (including any credit of any Taxes in lieu of a refund) of any
Covered Taxes as to which it has been indemnified by the Borrower or with
respect to which the Borrower has paid additional amounts pursuant to this
Section 2.14, it shall pay to the Borrower an amount equal to such refund (but
only to the extent of indemnity payments made, or additional amounts paid, by
the Borrower under this Section with respect to the Covered Taxes giving rise to
such refund), net of all reasonable out-of-pocket expenses of the Administrative
Agent or any Lender, as the case may be, and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such
refund), provided that the Borrower, upon the request of the Administrative
Agent or any Lender, agrees to repay the amount paid over to the Borrower
pursuant to this paragraph (h) (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) to the Administrative Agent or
any Lender in the event the Administrative Agent or any Lender is required to
repay such refund to such Governmental Authority. Notwithstanding anything to
the contrary in this paragraph (h), in no event will the Administrative Agent or
any Lender be required to pay any amount to the Borrower pursuant to this
paragraph (h) the payment of which would place the Administrative Agent or such
Lender in a less favorable net position after-Taxes than the Administrative
Agent or such Lender would have been in if the Tax subject to indemnification
and giving rise to such refund had not been deducted, withheld or otherwise
imposed and the indemnification payments or additional amounts with respect to
such Tax had never been paid. This paragraph (h) shall not be construed to
require the Administrative Agent or any Lender to make available its Tax returns
or its books or records (or any other information relating to its Taxes that it
deems confidential) to the Borrower or any other Person.

 

(i)            Survival. Each party’s obligations under this Section 2.14 shall
survive the resignation or replacement of the Administrative Agent or any
assignment of rights by, or the replacement of, a Lender, the termination of the
Commitments and the repayment, satisfaction or discharge of all obligations
under any Loan Document.

 

(j)           Defined Terms. For purposes of this Section 2.14, the term
“applicable law” includes FATCA.

 



67

 

 

Section 2.15.      Payments Generally; Pro Rata Treatment; Sharing of Set-offs.

 

(a)           Payments by the Borrower. The Borrower shall make each payment
required to be made by it hereunder (whether of principal, interest, fees, or
under Section 2.12, 2.13 or 2.14, or otherwise) or under any other Loan Document
(except to the extent otherwise provided therein) prior to 12:00 noon, New York
City time, on the date when due, in immediately available funds, without
set-off, deduction or counterclaim. Any amounts received after such time on any
date may, in the discretion of the Administrative Agent, be deemed to have been
received on the next succeeding Business Day for purposes of calculating
interest thereon. All such payments shall be made to the Administrative Agent at
the Administrative Agent’s Account, except as otherwise expressly provided in
the relevant Loan Document and except payments pursuant to Sections 2.12, 2.13,
2.14 and 9.03, which shall be made directly to the Persons entitled thereto. The
Administrative Agent shall distribute any such payments received by it for
account of any other Person to the appropriate recipient promptly following
receipt thereof. If any payment hereunder shall be due on a day that is not a
Business Day, the date for payment shall be extended to the next succeeding
Business Day and, in the case of any payment accruing interest, interest thereon
shall be payable for the period of such extension.

 

All amounts owing under this Agreement (including commitment fees and payments
required under Sections 2.12 and 2.13, and payments required under Section 2.14
relating to any Loan denominated in Dollars, but not including principal of and
interest on any Loan denominated in any Foreign Currency or payments relating to
any such Loan required under Section 2.14, which are payable in such Foreign
Currency) or under any other Loan Document (except to the extent otherwise
provided therein) are payable in Dollars. Notwithstanding the foregoing, if the
Borrower shall fail to pay any principal of any Loan when due (whether at stated
maturity, by acceleration, by mandatory prepayment or otherwise), the unpaid
portion of such Loan shall, if such Loan is not denominated in Dollars,
automatically be redenominated in Dollars on the due date thereof (or, if such
due date is a day other than the last day of the Interest Period therefor, on
the last day of such Interest Period) in an amount equal to the Dollar
Equivalent thereof on the date of such redenomination and such principal shall
be payable on demand; and if the Borrower shall fail to pay any interest on any
Loan that is not denominated in Dollars, such interest shall automatically be
redenominated in Dollars on the due date therefor after giving effect to any
applicable grace period (or, if such date is a day other than the last day of
the Interest Period therefor, on the last day of such Interest Period) in an
amount equal to the Dollar Equivalent thereof on the date of such redenomination
and such interest shall be payable on demand.

 

(b)           Application of Insufficient Payments. If at any time insufficient
funds are received by and available to the Administrative Agent to pay fully all
amounts of principal, interest and fees of a Class then due hereunder, such
funds shall be applied (i) first, to pay interest and fees of such Class then
due hereunder, ratably among the parties entitled thereto in accordance with the
amounts of interest and fees of such Class then due to such parties, and
(ii) second, to pay principal of such Class then due hereunder, ratably among
the parties entitled thereto in accordance with the amounts of principal then
due to such parties.

 



68

 

 

(c)           Pro Rata Treatment. Except to the extent otherwise provided
herein: (i) each Borrowing of a Class shall be made from the Lenders of such
Class, each payment of commitment fee under Section 2.09 shall be made for
account of the Lenders of the applicable Class, and each termination or
reduction of the amount of the Commitments of a Class under Section 2.06,
Section 2.08 or otherwise shall be applied to the respective Commitments of the
Lenders of such Class, pro rata according to the amounts of their respective
Commitments of such Class; (ii) each Borrowing of a Class shall be allocated pro
rata among the Lenders according to the amounts of their respective Commitments
of such Class (in the case of the making of Loans) or their respective Loans of
such Class that are to be included in such Borrowing (in the case of conversions
and continuations of Loans), subject to Section 2.02(e); (iii) each payment or
prepayment of principal of Loans of a Class by the Borrower shall be made for
account of the Lenders of such Class pro rata in accordance with the respective
unpaid principal amounts of the Loans of such Class held by them (and, with
respect to the pro rata treatment of prepayments between Classes, any such
prepayments shall be made in accordance with the provisions of Section 2.08(e));
and (iv) each payment of interest on Loans of a Class by the Borrower shall be
made for account of the Lenders pro rata in accordance with the amounts of
interest on such Loans of such Class then due and payable to the respective
Lenders; provided however that, notwithstanding anything to the contrary
contained herein, in the event that the Borrower wishes to make a Multicurrency
Borrowing in an Agreed Foreign Currency and the Multicurrency Commitments are
fully utilized, the Borrower may make a Borrowing under the Dollar Commitments
(if otherwise permitted hereunder) and may use the proceeds of such Borrowing to
prepay the Multicurrency Loans (without making a ratable prepayment to the
Dollar Loans) solely to the extent that the Borrower concurrently utilizes any
Multicurrency Commitments made available as a result of such prepayment to make
(subject to the terms and conditions contained herein) a Multicurrency Borrowing
in an Agreed Foreign Currency.

 

(d)           Sharing of Payments by Lenders. If any Lender of a Class shall, by
exercising any right of set-off or counterclaim or otherwise, obtain payment in
respect of any principal of or interest on any of its Loans, resulting in such
Lender receiving payment of a greater proportion of the aggregate amount of its
Loans, and accrued interest thereon then due than the proportion received by any
other Lender of such Class, then the Lender receiving such greater proportion
shall purchase (for cash at face value) participations in the Loans of other
Lenders of such Class to the extent necessary so that the benefit of all such
payments shall be shared by the Lenders of such Class ratably in accordance with
the aggregate amount of principal of and accrued interest on their respective
Loans; provided that (i) if any such participations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations
shall be rescinded and the purchase price restored to the extent of such
recovery, without interest, and (ii) the provisions of this paragraph shall not
be construed to apply to any payment made by the Borrower pursuant to and in
accordance with the express terms of this Agreement or any payment obtained by a
Lender as consideration for the assignment of or sale of a participation in any
of its Loans to any assignee or participant, other than to the Borrower or any
Subsidiary or Affiliate thereof (as to which the provisions of this paragraph
shall apply). The Borrower consents to the foregoing and agrees, to the extent
it may effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of set-off and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of the Borrower in the amount
of such participation.

 



69

 

 

(e)           Presumptions of Payment. Unless the Administrative Agent shall
have received notice from the Borrower prior to the date on which any payment is
due to the Administrative Agent for account of the Lenders hereunder that the
Borrower will not make such payment, the Administrative Agent may assume that
the Borrower has made such payment on such date in accordance herewith and may,
in reliance upon such assumption, distribute to the Lenders the amount due. In
such event, if the Borrower has not in fact made such payment, then each of the
Lenders severally agrees to repay to the Administrative Agent forthwith on
demand the amount so distributed to such Lender with interest thereon, for each
day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent at the Federal Funds
Effective Rate.

 

(f)            Certain Deductions by the Administrative Agent. If any Lender
shall fail to make any payment required to be made by it pursuant to
Section 2.04, 2.15(e) or 9.03(c), then the Administrative Agent may, in its
discretion (notwithstanding any contrary provision hereof), apply any amounts
thereafter received by the Administrative Agent for account of such Lender to
satisfy such Lender’s obligations under such Sections until all such unsatisfied
obligations are fully paid.

 

Section 2.16.      Defaulting Lenders.

 

Notwithstanding any provision of this Agreement to the contrary, if any Lender
becomes a Defaulting Lender, then the following provisions shall apply for so
long as such Lender is a Defaulting Lender:

 

(a)           commitment fees pursuant to Section 2.09(a) shall cease to accrue
on the unfunded portion of the Commitment of such Defaulting Lender to the
extent and during the period such Lender is a Defaulting Lender;

 

(b)          the Commitment and Revolving Credit Exposure of such Defaulting
Lender shall not be included in determining whether all Lenders, two-thirds of
the Lenders or the Required Lenders have taken or may take any action hereunder
or under any other Loan Document (including any consent to any amendment or
waiver pursuant to Section 9.02, except for any amendment or waiver described in
Section 9.02(b)(i), (ii), (iii) or (iv)); provided that any waiver, amendment or
modification requiring the consent of all Lenders, two-thirds of the Lenders or
each affected Lender which affects such Defaulting Lender differently than other
Lenders or affected Lenders (as applicable) shall require the consent of such
Defaulting Lender.

 

In the event that the Administrative Agent and the Borrower agree in writing
that a Defaulting Lender has adequately remedied all matters that caused such
Lender to be a Defaulting Lender, then, on the date of such agreement, such
Lender shall purchase at par the portion of the Loans of the other Lenders and
take such other actions as the Administrative Agent shall determine may be
necessary in order for such Lender to hold such Loans in accordance with its
Applicable Percentage whereupon such Lender will cease to be a Defaulting
Lender; provided that no adjustments will be made retroactively with respect to
fees accrued or payments made by or on behalf of the Borrower while such Lender
was a Defaulting Lender; provided further that, except to the extent otherwise
expressly agreed by the affected parties, no change hereunder from Defaulting
Lender to Lender will constitute a waiver or release of any claim of any party
hereunder arising from such Lender’s having been a Defaulting Lender.

 



70

 

 

Any payment of principal, interest, fees or other amounts received by
Administrative Agent for the account of such Defaulting Lender (whether
voluntary or mandatory, at maturity, pursuant to Section 7.01 or otherwise) or
received by Administrative Agent from a Defaulting Lender, will be applied at
such time or times as may be determined by Administrative Agent as follows:
first, to the payment of any amounts owing by such Defaulting Lender to
Administrative Agent hereunder; second, as Borrower may request (so long as no
Default exists), to the funding of any Loan in respect of which such Defaulting
Lender has failed to fund its portion thereof as required by this Agreement, as
determined by Administrative Agent; third, if so determined by Administrative
Agent and Borrower, to be held in a deposit account and released pro rata in
order to satisfy such Defaulting Lender’s potential future funding obligations
with respect to Loans under this Agreement; fourth, to the payment of any
amounts owing to Lenders as a result of any judgment of a court of competent
jurisdiction obtained by any Lender against such Defaulting Lender as a result
of such Defaulting Lender’s breach of its obligations under this Agreement;
fifth, so long as no Default exists, to the payment of any amounts owing to
Borrower as a result of any judgment of a court of competent jurisdiction
obtained by Borrower against such Defaulting Lender as a result of such
Defaulting Lender’s breach of its obligations under this Agreement; and sixth,
to such Defaulting Lender or as otherwise directed by a court of competent
jurisdiction; provided that if: (x) such payment is a payment of the principal
amount of any Loans in respect of which such Defaulting Lender has not fully
funded its appropriate share; and (y) notwithstanding anything to the contrary
contained herein, such Loans were made at a time when the conditions set forth
in Section 4.02 were satisfied or waived, such payment will be applied solely to
pay the Loans of all Non-Defaulting Lenders on a pro rata basis prior to being
applied to the payment of any Loans of such Defaulting Lender until such time as
all Loans are held by Lenders pro rata in accordance with the Revolving Credit
Exposures hereunder. Any payments, prepayments or other amounts paid or payable
to a Defaulting Lender that are applied (or held) to pay amounts owed by a
Defaulting Lender pursuant to this Section 2.16 are hereby deemed paid to and
redirected by such Defaulting Lender, and each Lender irrevocably consents
hereto.

 

Section 2.17.      Mitigation Obligations; Replacement of Lenders.

 

(a)           Designation of a Different Lending Office. If any Lender exercises
its rights under Section 2.11(b) or requests compensation under Section 2.12, or
if the Borrower is required to pay any Covered Taxes or additional amount to any
Lender or any Governmental Authority for account of any Lender pursuant to
Section 2.14, then such Lender shall (at the request of the Borrower) use
reasonable efforts (subject to overall policy considerations of such Lender) to
designate a different lending office for funding or booking its Loans hereunder
or to assign its rights and obligations hereunder to another of its offices,
branches or affiliates, if, in the sole reasonable judgment of such Lender, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 2.12 or 2.14, as the case may be, in the future, or eliminate the
circumstance giving rise to such Lender exercising its rights under
Section 2.11(b) and (ii) would not subject such Lender to any cost or expense
not required to be reimbursed by the Borrower and would not otherwise be
disadvantageous to such Lender. The Borrower hereby agrees to pay all reasonable
costs and expenses incurred by any Lender in connection with any such
designation or assignment.

 



71

 

 

(b)           Replacement of Lenders. If any Lender exercises its rights under
Section 2.11(b) or requests compensation under Section 2.12, or if the Borrower
is required to pay any Covered Taxes or additional amount to any Lender or any
Governmental Authority for account of any Lender pursuant to Section 2.14 and,
in each case, such Lender has declined or is unable to designate a different
lending office in accordance with Section 2.17(a), or if any Lender becomes a
Defaulting Lender, or if any Lender becomes a Non-Consenting Lender, then the
Borrower may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in
Section 9.04), all its interests, rights and obligations under this Agreement
and the other Loan Documents to an assignee that shall assume such obligations
(which assignee may be another Lender, if a Lender accepts such assignment);
provided that (i) the Borrower shall have received the prior written consent of
the Administrative Agent which consent shall not be unreasonably withheld,
conditioned or delayed, (ii) such Lender shall have received payment of an
amount equal to the outstanding principal of its Loans, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder, from the
assignee (to the extent of such outstanding principal and accrued interest and
fees) or the Borrower (in the case of all other amounts) and (iii) in the case
of any such assignment resulting from a claim for compensation under
Section 2.12 or payments required to be made pursuant to Section 2.14, such
assignment will result in a reduction in such compensation or payments. A Lender
shall not be required to make any such assignment and delegation if, prior
thereto, as a result of a waiver by such Lender or otherwise, the circumstances
entitling the Borrower to require such assignment and delegation cease to apply.

 

(c)           Defaulting Lenders. If any Lender shall fail to make any payment
required to be made by it pursuant to Section 2.04, 2.15(e) or 9.03(c), then the
Administrative Agent may, in its discretion and notwithstanding any contrary
provision hereof, (i) apply any amounts thereafter received by the
Administrative Agent for the account of such Lender for the benefit of the
Administrative Agent to satisfy such Lender’s obligations under such Sections
until all such unsatisfied obligations are fully paid, and/or (ii) hold any such
amounts in a segregated account as cash collateral for, and application to, any
future funding obligations of such Lender under such Sections, in the case of
each of clauses (i) and (ii) above, in any order as determined by the
Administrative Agent in its discretion.

 

Article III

 

REPRESENTATIONS AND WARRANTIES

 

The Borrower represents and warrants to the Lenders that:

 

Section 3.01.      Organization; Powers. Each of the Borrower and its
Subsidiaries is duly organized, formed or incorporated, as applicable, validly
existing and in good standing under the laws of the jurisdiction of its
organization, formation or incorporation, as applicable, has all requisite power
and authority to carry on its business as now conducted and, except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect, is qualified to do business in,
and is in good standing in, every jurisdiction where the failure to do so could
reasonably be expected to result in a Material Adverse Effect. There is no
existing default under any charter, by-laws or other organizational documents of
Borrower or its Subsidiaries or any event which, with the giving of notice or
passage of time or both, would constitute a default by any party thereunder.

 



72

 

 

Section 3.02.      Authorization; Enforceability. The Transactions are within
the Borrower’s corporate powers and have been duly authorized by all necessary
corporate and, if required, by all necessary stockholder action and the Board of
Directors of the Borrower and its Subsidiaries have approved the transactions
contemplated in this Agreement. This Agreement has been duly executed and
delivered by the Borrower and each of the other Loan Documents to which the
Borrower and/or any of its Subsidiaries is a party have been duly executed and
delivered by the Borrower and/or such Subsidiary, as applicable. This Agreement
constitutes, and each of the other Loan Documents to which the Borrower or any
of its Subsidiaries is a party when executed and delivered will constitute, a
legal, valid and binding obligation of the Borrower or such Subsidiary, as
applicable, enforceable in accordance with its terms, except as such
enforceability may be limited by (a) bankruptcy, insolvency, reorganization,
moratorium or similar laws of general applicability affecting the enforcement of
creditors’ rights and (b) the application of general principles of equity
(regardless of whether such enforceability is considered in a proceeding in
equity or at law).

 

Section 3.03.      Governmental Approvals; No Conflicts. The Transactions (a) do
not require any consent or approval of registration or filing with, or any other
action by, any Governmental Authority, except for (i) such as have been or will
be obtained or made and are in full force and effect and (ii) filings and
recordings in respect of the Liens created pursuant to the Security Documents,
(b) will not violate any applicable law or regulation or the charter, by-laws or
other organizational documents of the Borrower or any of its Subsidiaries or any
order of any Governmental Authority (including the Investment Company Act and
the rules, regulations and orders issued by the SEC thereunder), (c) will not
violate or result in a default in any material respect under any indenture,
agreement or other instrument binding upon the Borrower or any of its
Subsidiaries or assets, or give rise to a right thereunder to require any
payment to be made by any such Person, and (d) except for the Liens created
pursuant to the Security Documents, will not result in the creation or
imposition of any Lien on any asset of the Borrower or any of its Subsidiaries.

 

Section 3.04.      Financial Condition; No Material Adverse Effect.

 

(a)           Financial Statements. (i) The financial statements delivered to
the Administrative Agent and the Lenders by the Borrower pursuant to Section
4.01(c) present fairly, in all material respects, the consolidated financial
position and results of operations and cash flows of the Borrower and its
consolidated Subsidiaries as of the end of and for the applicable period in
accordance with GAAP applied on a consistent basis. None of the Borrower or any
of its Subsidiaries has any material contingent liabilities, material
liabilities for taxes, material unusual forward or material long-term
commitments or material unrealized or anticipated losses from any unfavorable
commitments not reflected in the financial statements referred to above.

 



73

 

 

(ii)           The financial statements delivered to the Administrative Agent
and the Lenders by the Borrower pursuant to Sections 5.01(a) and (b) present
fairly, in all material respects, the consolidated financial position and
results of operations and cash flows of the Borrower and its consolidated
Subsidiaries as of the end of and for the applicable period in accordance with
GAAP applied on a consistent basis. None of the Borrower or any of its
Subsidiaries has any material contingent liabilities, material liabilities for
taxes, material unusual forward or material long-term commitments or material
unrealized or anticipated losses from any unfavorable commitments not reflected
in the financial statements referred to above.

 

(b)           No Material Adverse Effect. Since December 31, 2017, there has not
been any event, development or circumstance that has had or could reasonably be
expected to have a Material Adverse Effect.

 

Section 3.05.      Litigation. There are no actions, suits, investigations or
proceedings by or before any arbitrator or Governmental Authority now pending
against or, to the knowledge of the Borrower, threatened against or affecting
the Borrower or any of its Subsidiaries (a) that could reasonably be expected,
individually or in the aggregate, to result in a Material Adverse Effect or (b)
that involve this Agreement or the Transactions.

 

Section 3.06.      Compliance with Laws and Agreements. Each of the Borrower and
its Subsidiaries is in compliance with all laws, regulations and orders of any
Governmental Authority applicable to it (including rules, regulations and orders
issued by the SEC) or its property and all indentures, agreements and other
instruments binding upon it or its property, except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect. Neither the Borrower nor any of its Subsidiaries is
subject to any contract or other arrangement, the performance of which by the
Borrower could reasonably be expected to result in a Material Adverse Effect.
Neither Borrower nor its Subsidiaries is in default in any manner under any
provision of any agreement or instrument to which it is a party or by which it
or any of its property is or may be bound, and no condition exists which, with
the giving of notice or the lapse of time or both, would constitute such a
default, in each case where such default could reasonably be expected to result
in a Material Adverse Effect. Each of the Borrower and its Subsidiaries is in
compliance with its respective Constituent Documents in all material respects.

 

Section 3.07.      Taxes. Each of the Borrower and its Subsidiaries has timely
filed or has caused to be timely filed all U.S. federal, state and material
local Tax returns that are required to be filed by it and all other material Tax
returns that are required to be filed by it and has paid all material Taxes for
which it is directly or indirectly liable and any assessments made against it or
any of its property and all other material Taxes, fees or other charges imposed
on it or any of its property by any Governmental Authority, other than any
Taxes, fees or other charges the amount or validity of which is currently being
contested in good faith by appropriate proceedings and with respect to which
reserves in conformity with GAAP have been provided on the books of the Borrower
or its Subsidiaries, as the case may be. The charges, accruals and reserves on
the books of the Borrower and any of its Subsidiaries in respect of Taxes and
other governmental charges are adequate in accordance with GAAP. Neither the
Borrower nor any of its Subsidiaries has given or been requested to give a
waiver of the statute of limitations relating to the payment of any federal,
state, local and foreign Taxes or other impositions, and no Tax lien has been
filed with respect to the Borrower or any of its Subsidiaries. There is no
proposed Tax assessment against the Borrower or any of its Subsidiaries, and
there is no basis for such assessment. The period within which United States
federal income Taxes may be assessed against any of the Borrower or any of its
Subsidiaries has expired for all taxable years ending on or before December 31,
2014.

 



74

 

 

Section 3.08.      ERISA. No ERISA Event has occurred or is reasonably expected
to occur that, when taken together with all other such ERISA Events that have
occurred or are reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect.

 

Section 3.09.      Disclosure.

 

(a)           All written reports, financial statements, certificates and other
written information (other than projected financial information, other forward
looking information, information relating to third parties and information of a
general economic or general industry nature) which has been made available to
the Administrative Agent or any Lender by or on behalf of the Borrower, any of
its Subsidiaries or any of their respective representatives in connection with
the transactions contemplated by this Agreement or delivered under any Loan
Document, taken as a whole, is complete, true and correct in all material
respects and will not contain any untrue statement of a material fact or omit to
state a material fact necessary in order to make the statements contained
therein at the time made and taken as a whole not misleading in light of the
circumstances under which such statements were made; and

 

(b)          All financial projections, pro forma financial information and
other forward-looking information which have been delivered to the
Administrative Agent or any Lender by or on behalf of Borrower, any of its
Subsidiaries or any of their respective representatives in connection with the
transactions contemplated by this Agreement or delivered under any Loan Document
are based upon good faith assumptions and, in the case of financial projections
and pro forma financial information, good faith estimates, in each case,
believed to be reasonable at the time made, it being recognized that (i) such
financial information as it relates to future events is subject to significant
uncertainty and contingencies (many of which are beyond the control of the
Borrower) and are therefore not to be viewed as fact, and (ii) actual results
during the period or periods covered by such financial information may
materially differ from the results set forth therein.

 

(c)           All information of a general economic nature (excluding the
specific historical economic performance of the Borrower or its Subsidiaries or
their respective Affiliates) or relating generally to the industry in which the
Borrower or its or their Subsidiaries or their respective Affiliates operate
made available to the Administrative Agent or any Lender by or at the direction
of the Borrower are believed by the Borrower in good faith to be true and
accurate in all material respects, but without independent investigation by the
Borrower of the accuracy thereof.

 



75

 

 

Section 3.10.      Investment Company Act; Margin Regulations.

 

(a)           Status as Business Development Company. The Borrower is an
“investment company” that has elected to be regulated as a “business development
company” within the meaning of the Investment Company Act and qualifies as a RIC
and has qualified as a RIC at all times since the Borrower’s taxable year ended
December 31, 2013.

 

(b)           Compliance with Investment Company Act. The business and other
activities of the Borrower and its Subsidiaries do not result in a violation or
breach of the provisions of the Investment Company Act or any rules, regulations
or orders issued by the SEC thereunder, except where such breaches or
violations, individually or in the aggregate, could not reasonably be expected
to result in a Material Adverse Effect.

 

(c)           Investment Policies. The Borrower is in compliance in all material
respects with the Investment Policies.

 

(d)           Use of Credit. Neither the Borrower nor any of its Subsidiaries is
engaged principally, or as one of its important activities, in the business of
extending credit for the purpose, whether immediate, incidental or ultimate, of
buying or carrying Margin Stock, and no part of the proceeds of any extension of
credit hereunder will be used to buy or carry any Margin Stock. Neither the
Borrower nor any of its Subsidiaries own or intend to carry or purchase any
Margin Stock or to extend “purpose credit” within the meaning of Regulation U.

 

Section 3.11.      Material Agreements and Liens.

 

(a)           Material Agreements. Schedule 3.11(a) is a complete and correct
list of each credit agreement, loan agreement, indenture, purchase agreement,
guarantee, letter of credit or other arrangement providing for or otherwise
relating to any Indebtedness or any extension of credit (or commitment for any
extension of credit) to, or guarantee by, the Borrower or any of its
Subsidiaries outstanding on the Restatement Effective Date, and the aggregate
principal or face amount outstanding or that is, or may become, outstanding
under each such arrangement is correctly described in Schedule 3.11(a).

 

(b)           Liens. Schedule 3.11(b) is a complete and correct list of each
Lien securing Indebtedness of any Person outstanding on the Restatement
Effective Date covering any property of the Borrower or any of its Subsidiaries,
and the aggregate principal amount of such Indebtedness secured (or that may be
secured) by each such Lien and the property covered by each such Lien as of the
Restatement Effective Date is correctly described in Schedule 3.11(b).

 

Section 3.12.      Subsidiaries and Investments.

 

(a)           Subsidiaries. Set forth in Schedule 3.12(a) is a complete and
correct list of all of the Subsidiaries of the Borrower as of the Restatement
Effective Date together with, for each such Subsidiary, (i) the jurisdiction of
organization of such Subsidiary, (ii) each Person holding ownership interests in
such Subsidiary and (iii) the nature of the ownership interests held by each
such Person and the percentage of ownership of such Subsidiary represented by
such ownership interests. Except as disclosed in Schedule 3.12(a), as of the
Restatement Effective Date, (x) the Borrower owns, free and clear of Liens, and
has the unencumbered right to vote, all outstanding ownership interests in each
Subsidiary shown to be held by it in Schedule 3.12(a), and (y) all of the issued
and outstanding capital stock of each such Subsidiary organized as a corporation
is validly issued, fully paid and nonassessable.

 



76

 

 

(b)           Investments. Set forth in Schedule 3.12(b) is a complete and
correct list of all Investments (other than Investments of the types referred to
in clauses (b), (c), (d) and (e) of Section 6.04) held by the Borrower or any of
its Subsidiaries in any Person on the Restatement Effective Date and, for each
such Investment, (i) the identity of the Person or Persons holding such
Investment, (ii) the nature of such Investment, (iii) the amount of such
Investment, (iv) the rate of interest charged for such Investment, (v) the value
assigned to such Investment by the Board of Directors of the Borrower and value
with respect to such Investment set forth in the Third-Party Valuation Opinion
and (vi) the transferor of such Investment. Except as disclosed in
Schedule 3.12(b), as of the Restatement Effective Date each of the Borrower and
its Subsidiaries owns, free and clear of all Liens (other than Liens permitted
pursuant to Section 6.02), all such Investments.

 

Section 3.13.      Properties.

 

(a)           Title Generally. Each of the Borrower and its Subsidiaries has
good title to, or valid leasehold interests in, all its real and personal
property material to its business, except for minor defects in title that do not
interfere with its ability to conduct its business as currently conducted or to
utilize such properties for their intended purposes.

 

(b)           Intellectual Property. Each of the Borrower and its Subsidiaries
owns, or is licensed to use, all trademarks, tradenames, copyrights, patents and
other intellectual property material to its business, and the use thereof by the
Borrower and its Subsidiaries does not infringe upon the rights of any other
Person, except for any such infringements that, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.

 

Section 3.14.      Solvency(a). On the Restatement Effective Date, and upon the
incurrence of any extension of credit hereunder, on any date on which this
representation and warranty is made, (a) the Borrower will be Solvent on an
unconsolidated basis, and (b) each Obligor will be Solvent on a consolidated
basis with the other Obligors.

 

Section 3.15.      Affiliate Agreements. As of the Restatement Effective Date,
the Borrower has heretofore delivered to the Administrative Agent and each of
the Lenders true and complete copies of each of the Affiliate Agreements
(including any schedules and exhibits thereto, and any amendments, supplements
or waivers executed and delivered thereunder) and as of the Restatement
Effective Date, other than the Affiliate Agreements, there is no contract,
agreement or understanding between the Borrower or any of its Subsidiaries on
one hand, and any Affiliate of the Borrower or any of its Subsidiaries on the
other hand. As of the Restatement Effective Date, the Affiliate Agreements are
in full force and effect.

 

Section 3.16.      No Default. No Default or Event of Default has occurred and
is continuing under this Agreement or under any Material Indebtedness.

 



77

 

 

Section 3.17.      Use of Proceeds. The proceeds of the Loans shall be used for
the general corporate purposes of the Borrower and its Subsidiaries (other than
Financing Subsidiaries except as expressly permitted under Section 6.03(e)) in
the ordinary course of its business, including making distributions not
prohibited by this Agreement and the acquisition and funding (either directly or
through one or more wholly owned Subsidiary Guarantors) of leveraged loans,
mezzanine loans, high yield securities, convertible securities, preferred stock
and other Portfolio Investments, but excluding, for clarity, Margin Stock.

 

Section 3.18.      Security Documents. The Guarantee and Security Agreement is
effective to create in favor of the Collateral Agent for the benefit of the
Secured Parties (as defined in the Guarantee and Security Agreement), legal,
valid and enforceable first priority Liens (subject to Eligible Liens or any
Liens described in clause (b) of the definition of “Permitted Liens”) on, and
security interests in, the Collateral and, when (i) all appropriate filings or
recordings are made in the appropriate offices as may be required under
applicable law and, as applicable, (ii) upon the taking of possession or control
by the Collateral Agent of the Collateral with respect to which a security
interest may be perfected by possession or control (which possession or control
shall be given to the Collateral Agent to the extent possession or control by
the Collateral Agent is required by the Guarantee and Security Agreement), the
Liens created by the Guarantee and Security Agreement shall constitute fully
perfected Liens on, and security interests in, all right, title and interest of
the grantors in the Collateral (other than such Collateral in which a security
interest cannot be perfected under the UCC as in effect at the relevant time in
the relevant jurisdiction), in each case subject to no Liens other than
Permitted Liens.

 

Section 3.19.      Compliance with Sanctions. Neither the Borrower nor any of
its Subsidiaries, or any officer or director thereof, nor, to the knowledge of
any Financial Officer, any Affiliate of the Borrower, (i) is subject to, or
subject of, sanctions (collectively, “Sanctions”) administered by the United
States Department of the Treasury’s Office of Foreign Assets Control (“OFAC”),
any other United States of America Governmental Authority, the U.S. Department
of State, the European Union, HMT or the United Nations Security Council, or
(ii) is located, has a place of business or is organized or resident in a
Sanctioned Country. Furthermore, no part of the proceeds of a Loan will be used,
directly or indirectly, by the Borrower or to the knowledge of the Borrower, any
Affiliate of the Borrower to finance or facilitate a transaction with a person
that is Subject to Sanctions or is located, has a place of business or is
organized or resident in a Sanctioned Country. Each Obligor has instituted and
maintained policies and procedures designed to ensure, and which are reasonably
expected to continue to ensure, compliance with all applicable Sanctions.

 

Section 3.20.      Anti-Money Laundering Program. The Borrower has implemented
an anti-money laundering program to the extent required by the Uniting And
Strengthening America By Providing Appropriate Tools Required To Intercept And
Obstruct Terrorism, as amended (the “USA PATRIOT Act”), and the rules and
regulations thereunder and maintains in effect and enforces policies and
procedures designed to ensure compliance by the Borrower, its Subsidiaries (and,
when acting on behalf of the Borrower and its Subsidiaries, their respective
directors, officers, employees and agents) with applicable Sanctions.

 



78

 

 

Section 3.21.      Anti-Corruption Laws. None of the Borrower or, to the
Borrower’s knowledge, any director, officer, agent, employee, Affiliate or other
person associated with or acting on behalf of the Borrower or any Affiliate of
the Borrower has: (i) used any corporate funds for any unlawful contribution,
gift, entertainment or other unlawful expense relating to political activity or
to influence official action; (ii) made any direct or indirect unlawful payment
to any foreign or domestic government official or employee from corporate funds;
(iii) made any bribe, rebate, payoff, influence payment, kickback or other
unlawful payment; or (iv) violated or is in violation of any provision of the
U.S. Foreign Corrupt Practices Act of 1977, as amended, and the rules and
regulations thereunder (the “FCPA”) and any applicable law or regulation
implementing the OECD Convention on Combating Bribery of Foreign Public
Officials in International Business Transactions (collectively with the FCPA,
the “Anti-Corruption Laws”); and each of the Borrower and any Affiliate of the
Borrower has conducted its businesses in compliance with the Anti-Corruption
Laws and have instituted and maintained policies and procedures designed to
ensure, and which are reasonably expected to continue to ensure, compliance
therewith. Furthermore, no part of the proceeds of a Loan will be used, directly
or indirectly, by the Borrower or any Affiliate of the Borrower, or by any of
their respective directors, officers, agents, employees or Affiliates, to
finance or facilitate a transaction in violation of the Anti-Corruption Laws.

 

Section 3.22.      Structured Subsidiaries 

 

(a)          There are no agreements or other documents relating to any
Structured Subsidiary binding upon the Borrower or any of its Subsidiaries
(other than such Structured Subsidiary) other than as permitted under the
definition thereof.

 

(b)          The Borrower has not Guaranteed the Indebtedness or other
obligations in respect of any credit facility relating to the Structured
Subsidiaries, other than pursuant to Standard Securitization Undertakings.

 

Section 3.23.      EEA Financial Institutions. No Obligor is an EEA Financial
Institution.

 

Section 3.24.      Beneficial Ownership Certification. As of the Restatement
Effective Date, to the best knowledge of the Borrower, the information included
in any Beneficial Ownership Certification provided on or prior to the
Restatement Effective Date to any Lender in connection with this Agreement is
true and correct in all respects.

 

Article IV

 

CONDITIONS

 

Section 4.01.      Restatement Effective Date. The effectiveness of this
Agreement on the Restatement Effective Date and of the obligations of the
Lenders to make Loans hereunder shall not become effective until completion of
each of the following conditions precedent (unless a condition shall have been
waived in accordance with Section 9.02):

 



79

 

 

(a)           Documents. Administrative Agent shall have received each of the
following documents, each of which shall be reasonably satisfactory to the
Administrative Agent (and to the extent specified below to each Lender) in form
and substance:

 

(i)             Executed Counterparts. From each party hereto either (1) a
counterpart of this Agreement signed on behalf of such party or (2) written
evidence satisfactory to the Administrative Agent (which may include telecopy or
e-mail transmission of a signed signature page to this Agreement) that such
party has signed a counterpart of this Agreement.

 

(ii)            Guarantee and Security Agreement; Custodian Agreement. An
amendment to the Guarantee and Security Agreement and an amendment to the
Custodian Agreement with respect to the Borrower’s Custodian Account, each duly
executed and delivered by each of the parties thereto, and all other documents
or instruments required to be delivered by the Guarantee and Security Agreement
and such Custodian Agreement in connection with the execution thereof.

 

(iii)           Opinion of Counsel to the Obligors. A favorable written opinion
(addressed to the Administrative Agent and the Lenders and dated the Restatement
Effective Date) of Nelson Mullins Riley & Scarborough LLP, counsel for the
Obligors, in form and substance reasonably acceptable to the Administrative
Agent and covering such matters as the Administrative Agent may reasonably
request (and the Borrower hereby instructs such counsel to deliver such opinion
to the Lenders and the Administrative Agent).

 

(iv)          Corporate Documents. A certificate of the secretary or assistant
secretary of each Obligor, dated the Restatement Effective Date, certifying that
attached thereto are (1) true and complete copies of the organizational
documents of each Obligor certified as of a recent date by the appropriate
governmental official, (2) signature and incumbency certificates of the officers
of such Person executing the Loan Documents to which it is a party, (3) true and
complete resolutions of the Board of Directors of each Obligor approving and
authorizing the execution, delivery and performance of this Agreement and the
other Loan Documents to which it is a party or by which it or its assets may be
bound as of the Restatement Effective Date, and, in the case of the Borrower,
authorizing and approving the borrowings hereunder, and certified as of the
Restatement Effective Date by its secretary or an assistant secretary that such
resolutions are in full force and effect without modification or amendment,
(4) a good standing certificate from the applicable Governmental Authority of
each Obligor’s jurisdiction of incorporation, organization or formation and in
each jurisdiction in which it is qualified as a foreign corporation or other
entity to do business, each dated a recent date prior to the Restatement
Effective Date, and (5) such other documents and certificates as the
Administrative Agent or its counsel may reasonably request relating to the
organization, existence and good standing of each Obligor, and the authorization
of the Transactions, all in form and substance reasonably satisfactory to the
Administrative Agent and its counsel.

 



80

 

 

(v)           Officer’s Certificate. A certificate, dated the Restatement
Effective Date and signed by a Financial Officer, confirming compliance with the
conditions set forth in Sections 4.01(d), (e), (h) and (m).

 

(vi)          Borrowing Base Certificate. A Borrowing Base Certificate dated the
Restatement Effective Date, showing a calculation of the Borrowing Base as of
the Restatement Effective Date immediately after giving effect to the
Transactions, in form and substance reasonably satisfactory to the
Administrative Agent.

 

(vii)         Fee Letter. The amended and restated fee letter, duly executed and
delivered by each of the parties thereto.

 

(b)           Liens. The Administrative Agent shall have received results of a
recent lien search in each relevant jurisdiction with respect to the Obligors,
confirming the priority of the Liens in favor of the Collateral Agent created
pursuant to the Security Documents and revealing no liens on any of the assets
of the Borrower or its Subsidiaries except for Liens permitted under
Section 6.02 or Liens to be discharged on or prior to the Restatement Effective
Date pursuant to documentation satisfactory to the Administrative Agent. All UCC
financing statements, control agreements, stock certificates and other documents
or instruments required to be filed or executed and delivered in order to create
in favor of the Collateral Agent, for the benefit of the Administrative Agent
and the Lenders, a first priority perfected (subject to Eligible Liens or any
Liens described in clause (b) of the definition of “Permitted Liens”) security
interest in the Collateral (to the extent that such a security interest may be
perfected by filing, possession or control under the Uniform Commercial Code)
shall have been properly filed (or provided to the Administrative Agent) or
executed and delivered in each jurisdiction required.

 

(c)           Financial Statements. The Administrative Agent and the Lenders
shall have received prior to the execution of this Agreement the final version,
approved by the Board of Directors of the Borrower, of the consolidated
statement of assets and liabilities and the related consolidated statements
operations, changes in net assets and cash flows and related schedule of
investments of the Borrower and its consolidated Subsidiaries as of and for the
fiscal period ended September 30, 2018, all certified in writing by a Financial
Officer as presenting fairly in all material respects the financial condition
and results of operations of the Borrower and its Subsidiaries on a consolidated
basis in accordance with GAAP consistently applied, subject to normal year-end
audit adjustments and the absence of footnotes. The Administrative Agent and the
Lenders shall have received any other financial statements of the Borrower and
its Subsidiaries as they shall reasonably request.

 

(d)           Consents. The Borrower shall have obtained and delivered to the
Administrative Agent certified copies of all consents, approvals,
authorizations, registrations, or filings (other than any filing required under
the Exchange Act or the rules or regulations promulgated thereunder, including,
without limitation, any filing required on Form 8-K) required to be made or
obtained by the Borrower and all other Obligors in connection with the
Transactions and any other evidence reasonably requested by, and reasonably
satisfactory to, the Administrative Agent as to compliance with all material
legal and regulatory requirements applicable to the Obligors, and such consents,
approvals, authorizations, registrations, filings and orders shall be in full
force and effect and all applicable waiting periods shall have expired and no
investigation or inquiry by any Governmental Authority regarding the
Transactions or any transaction being financed with the proceeds of the Loans
shall be ongoing.

 



81

 

 

(e)           No Litigation. There shall not exist any action, suit,
investigation, litigation or proceeding or other legal or regulatory
developments pending or threatened in any court or before any arbitrator or
Governmental Authority that relates to the Transactions or that could reasonably
be expected to have a Material Adverse Effect.

 

(f)           Solvency Certificate. On the Restatement Effective Date, the
Administrative Agent shall have received a solvency certificate of the chief
financial officer of the Borrower dated as of the Restatement Effective Date and
addressed to the Administrative Agent and the Lenders, and in form, scope and
substance reasonably satisfactory to Administrative Agent, with appropriate
attachments and demonstrating that both before and after giving effect to the
Transactions, (a) the Borrower will be Solvent on an unconsolidated basis, and
(b) each Obligor will be Solvent on a consolidated basis with the other
Obligors.

 

(g)          Interest, Fees, Expenses and Other Amounts. The Borrower shall have
paid in full (i) to the Administrative Agent and the Lenders all fees and
expenses related to this Agreement owing on or prior to the Restatement
Effective Date, including any up-front fee due to any Lender on the Restatement
Effective Date and (ii) to the Administrative Agent and the Existing Lenders all
accrued and unpaid interest, commitment fees, fees, expenses and other amounts
owing under the Existing Credit Agreement.

 

(h)          Default. No Default or Event of Default shall have occurred and be
continuing under this Agreement, nor any default or event of default that
permits (or which upon notice, lapse of time or both, would permit) the
acceleration of any Material Indebtedness, immediately before and after giving
effect to the Transactions, any incurrence of Indebtedness hereunder and the use
of the proceeds hereof on a pro forma basis.

 

(i)            USA PATRIOT Act. The Administrative Agent and each Lender shall
have received all documentation and other information required by bank
regulatory authorities under applicable “know your customer” and anti-money
laundering rules and regulations, including the USA PATRIOT Act, as reasonably
requested by the Administrative Agent and each Lender.

 

(j)            Insurance. The Administrative Agent shall have received (i)
customary insurance certificates, or (ii) confirmation that there have been no
changes to the underlying insurance policies since the Original ClosingEffective
Date and that the insurance certificates and endorsements delivered in
connection with the Original ClosingEffective Date are in full force and effect.

 

(k)           Investment Policies. The Administrative Agent shall have received
the Investment Policies as in effect on the Restatement Effective Date in form
and substance satisfactory to the Administrative Agent.

 

(l)            Beneficial Ownership Regulation. To the extent the Borrower
qualifies as a “legal entity customer” under the Beneficial Ownership
Regulation, at least one (1) day prior to the Restatement Effective Date, any
Lender that has requested, in a written notice to the Borrower at least three
(3) days prior to the Restatement Effective Date, a Beneficial Ownership
Certification in relation to the Borrower shall have received such Beneficial
Ownership Certification (provided that, upon the execution and delivery by such
Lender of its signature page to this Agreement, the condition set forth in this
clause (l) shall be deemed to be satisfied).

 



82

 

 

(m)          Representations and Warranties. The representations and warranties
of the Borrower or any other Obligor set forth in this Agreement and in the
other Loan Documents shall be true and correct in all material respects (other
than any representation or warranty already qualified by materiality or Material
Adverse Effect, which shall be true and correct in all respects) on and as of
the Restatement Effective Date, or, as to any such representation or warranty
that refers to a specific date, as of such specific date.

 

(n)           Other Documents. The Administrative Agent shall have received such
other documents, instruments, certificates and information as the Administrative
Agent may reasonably request in form and substance satisfactory to the
Administrative Agent.

 

The contemporaneous exchange and release of executed signature pages by each of
the Persons contemplated to be a party hereto shall render this Agreement
effective and any such exchange and release of such executed signature pages by
all such persons shall constitute satisfaction or waiver (as applicable) of any
condition precedent to such effectiveness set forth above.

 

Section 4.02.      Conditions to Loans.

 

(a)           [Intentionally omitted].

 

(b)           Each Credit Event. The obligation of each Lender to make any Loan,
including any such extension of credit on the Restatement Effective Date, is
additionally subject to the satisfaction of the following conditions:

 

(i)             the representations and warranties of the Borrower or any other
Obligor set forth in this Agreement and in the other Loan Documents shall be
true and correct in all material respects (other than any representation or
warranty already qualified by materiality or Material Adverse Effect, which
shall be true and correct in all respects) on and as of the date of such Loan,
or, as to any such representation or warranty that refers to a specific date, as
of such specific date;

 

(ii)            at the time of and immediately after giving effect to such Loan,
no Default shall have occurred and be continuing or would result from such Loan
after giving effect thereto and to the use of proceeds thereof on a pro forma
basis;

 

(iii)           no Borrowing Base Deficiency shall exist at the time of and
immediately after giving effect to such Loan (as well as giving effect to any
substantially concurrent acquisitions of Portfolio Investments, distributions or
payment of outstanding Loans or Indebtedness), and either (i) the aggregate
Covered Debt Amount (after giving effect to such Loan) shall not exceed the
Borrowing Base reflected on the Borrowing Base Certificate most recently
delivered to the Administrative Agent or (ii) the Borrower shall have delivered
an updated Borrowing Base Certificate demonstrating that the Covered Debt Amount
(after giving effect to such Loan) shall not exceed the Borrowing Base after
giving effect to such Loan as well as any concurrent acquisitions of Portfolio
Investments, distributions or payment of outstanding Loans or Other Covered
Indebtedness;

 



83

 

 

(iv)          after giving effect to such extension of credit, the Borrower
shall be in pro forma compliance with each of the covenants set forth in Section
6.07;

 

(v)           the Custodian Agreement shall have been duly executed and
delivered by the Borrower, the Collateral Agent and the Custodian and all other
control arrangements required at the time by Section 5.08(c)(ii) with respect to
the Obligors’ other deposit accounts and securities accounts shall have been
entered into; and

 

(vi)          the proposed date of such extension of credit shall take place
during the Availability Period.

 

Each Borrowing Request submitted by the Borrower shall be deemed to constitute a
representation and warranty by the Borrower on the date thereof as to the
matters specified in this Section 4.02.

 

Article V

 

AFFIRMATIVE COVENANTS

 

Until the Termination Date, the Borrower covenants and agrees with the Lenders
that:

 

Section 5.01.      Financial Statements and Other Information. The Borrower will
furnish to the Administrative Agent for distribution to each Lender (provided
that, the Administrative Agent shall not be required to distribute any document
or report to any Lender to the extent such distribution would cause the
Administrative Agent to breach or violate any agreement that it has with another
Person (including any non-reliance or non-disclosure letter with any Approved
Third-Party Appraiser), subject to any applicable exceptions contained in such
agreement, including the entry by such Lender into an additional agreement with
such Person):

 

(a)           within 90 days after the end of each fiscal year of the Borrower
(commencing with the fiscal year ending December 31, 2015), the audited
consolidated statement of assets and liabilities and the related audited
consolidated statements of operations, changes in net assets and cash flows and
related audited consolidated schedule of investments of the Borrower and its
Subsidiaries on a consolidated basis as of the end of and for such year, setting
forth in each case in comparative form the figures for the previous fiscal year
(to the extent full fiscal year information is available), all reported on by
RSM US LLP (formerly McGladrey LLP) or other independent public accountants of
recognized national standing to the effect that such consolidated financial
statements present fairly in all material respects the financial condition and
results of operations of the Borrower and its Subsidiaries on a consolidated
basis in accordance with GAAP consistently applied (which report shall be
unqualified as to going concern and scope of audit and shall not contain any
explanatory paragraph or paragraph of emphasis with respect to going concern);
provided that the requirements set forth in this clause (a) may be fulfilled by
providing to the Administrative Agent for distribution to each Lender the report
filed by the Borrower with the SEC on Form 10-K for the applicable fiscal year;

 



84

 

 

(b)           within 45 days after the end of each of the first three (3) fiscal
quarters of each fiscal year of the Borrower (commencing with the fiscal quarter
ending March 31, 2016), the consolidated statement of assets and liabilities and
the related consolidated statements of operations, changes in net assets and
cash flows and related schedule of investments of the Borrower and its
Subsidiaries on a consolidated basis as of the end of and for such fiscal
quarter and the then elapsed portion of the fiscal year, setting forth in each
case in comparative form the figures for (or, in the case of the statement of
assets and liabilities, as of the end of) the corresponding period or periods of
the previous fiscal year (to the extent such information is available for the
previous fiscal year), all certified by a Financial Officer as presenting fairly
in all material respects the financial condition and results of operations of
the Borrower and its Subsidiaries on a consolidated basis in accordance with
GAAP consistently applied, subject to normal year-end audit adjustments and the
absence of footnotes; provided that the requirements set forth in this clause
(b) may be fulfilled by providing to the Administrative Agent for distribution
to each Lender the report filed by the Borrower with the SEC on Form 10-Q for
the applicable quarterly period;

 

(c)           concurrently with any delivery of financial statements under
clause (a) or (b) of this Section, a certificate of a Financial Officer
substantially in the form of Exhibit F hereto or such other form as is
reasonably acceptable to the Administrative Agent (i) to the extent the
requirements in clause (a) and (b) are not fulfilled by the Borrower delivering
the applicable report delivered to (or filed with) the SEC, certifying that such
statements are consistent with the financial statements filed by the Borrower
with the SEC, (ii) certifying as to whether the Borrower has knowledge that a
Default has occurred during the most recent period covered by such financial
statement (and such Default has not previously been disclosed in writing
pursuant to Section 5.02(a)) and, if such a previously undisclosed Default has
occurred during such period (or has occurred and is continuing from a prior
period), specifying the details thereof and any action taken or proposed to be
taken with respect thereto, (iii) setting forth reasonably detailed calculations
demonstrating compliance with Sections 6.01(b), (c), (d) and (e), 6.02(f),
6.03(e), (h), 6.04(i), 6.05(b) and 6.07, (iv) stating whether any change in GAAP
as applied by (or in the application of GAAP by) the Borrower has occurred since
the Original Restatement Effective Date (but only if the Borrower has not
previously reported such change to the Administrative Agent and if such change
has had a material effect on the financial statements) and, if any such change
has occurred (and has not been previously reported to the Administrative Agent),
specifying the effect of such change on the financial statements accompanying
such certificate, (v) attaching a list of Subsidiaries as of the date of
delivery of such certificate or a confirmation that there is no change in such
information since the date of the last such list and (vi) providing a
reconciliation of any difference between the assets and liabilities of the
Borrower and its consolidated Subsidiaries presented in such financial
statements and the assets and liabilities of the Borrower and its Subsidiaries
for purposes of calculating the financial covenants in Section 6.07;

 



85

 

 

(d)           as soon as available and in any event not later than twenty (20)
calendar days after the end of each monthly accounting period (ending on the
last day of each calendar month and commencing with the month ended December 31,
2015) of the Borrower and its Subsidiaries, a Borrowing Base Certificate as of
the last day of such accounting period, including an Excel schedule containing
such additional information as shall have been mutually agreed with the
Administrative Agent;

 

(e)           promptly but no later than two Business Days after the Borrower
shall at any time be aware (based upon facts and circumstances known to it) that
there is a Borrowing Base Deficiency or be aware (based upon facts and
circumstances known to it) that the Borrowing Base has declined by more than 15%
from the Borrowing Base as of the end of the most recently ended calendar month,
a Borrowing Base Certificate as at the date the Borrower has knowledge of such
Borrowing Base Deficiency or decline indicating the amount of the Borrowing Base
Deficiency or decline as at the date the Borrower obtained knowledge of such
deficiency and the amount of the Borrowing Base Deficiency or decline as of the
date not earlier than two Business Days prior to the date the Borrowing Base
Certificate is delivered pursuant to this paragraph;

 

(f)            promptly upon receipt thereof copies of all significant written
reports submitted to the management or board of directors of the Borrower by the
Borrower’s independent public accountants in connection with each annual,
interim or special audit or review of any type of the financial statements or
related internal control systems of the Borrower or any of its Subsidiaries
delivered by such accountants to the management or board of directors of the
Borrower;

 

(g)           promptly after the same become publicly available, copies of all
periodic and other reports, proxy statements and other materials sent to
stockholders and filed by the Borrower or any of its Subsidiaries with the SEC
or with any national securities exchange, as the case may be;

 

(h)           within 45 days after the last day of each fiscal quarter of the
Borrower, all internal and external valuation reports relating to the Eligible
Portfolio Investments (including all valuation reports delivered by the Approved
Third-Party Appraiser in connection with the quarterly appraisals of Unquoted
Investments in accordance with Section 5.12(b)(ii)(B)), and any other
information relating to the Eligible Portfolio Investments as reasonably
requested by the Administrative Agent or any Lender;

 

(i)            within 45 days after the initial closing of each Eligible
Portfolio Investment that is acquired, made or entered into after the Original
Restatement Effective Date, all underwriting memoranda for such Eligible
Portfolio Investment;

 

(j)            to the extent not otherwise provided by the Custodian, within
thirty (30) days after the end of each month, substantially in the form of
Exhibit G hereto or such other form as is reasonably acceptable to the
Administrative Agent, full, correct and complete updated copies of custody
reports (including (i) activity reports with respect to cash and Cash
Equivalents included in the calculation of the Borrowing Base and (ii) to the
extent available, an itemized list of each Portfolio Investment held in any
Custodian Account owned by the Borrower or any Subsidiary) reflecting all assets
being held in any Custodian Account owned by the Borrower or any of its
Subsidiaries or otherwise subject to a Custodian Agreement;

 



86

 

 

(k)           within 45 days after the end of each fiscal quarter of the
Borrower commencing with the first fiscal quarter to end on or after the date on
which the Borrower has any Financing Subsidiary, a certificate of a Financial
Officer certifying that attached thereto is a complete and correct description
of all Portfolio Investments as of the date thereof, including, with respect to
each such Portfolio Investment, the name of the Borrower or Subsidiary holding
such Portfolio Investment and the name of the issuer of such Portfolio
Investment;

 

(l)            promptly following any request therefor, (i) such other
information regarding the operations, business affairs and financial condition
of any Obligor or any of its Subsidiaries, or compliance with the terms of this
Agreement and the other Loan Documents, as the Administrative Agent or any
Lender may reasonably request and (ii) information and documentation reasonably
requested by the Administrative Agent or any Lender for purposes of compliance
with applicable “know your customer” and anti-money laundering rules and
regulations, including the USA PATRIOT Act and the Beneficial Ownership
Regulation;

 

(m)          to the extent required by the Beneficial Ownership Regulation, any
change in the information provided in the Beneficial Ownership Certification
delivered to a Lender that would result in a change to the list of beneficial
owners identified in such certificate; and

 

(n)           to the extent such information is not otherwise available in the
financial statements delivered pursuant to clause (a) or (b) of this Section
5.01, upon the reasonable request of the Administrative Agent prior to the end
of the applicable fiscal quarter or year, the Borrower shall deliver within 45
days after the end of each of the first three (3) fiscal quarters of each fiscal
year of the Borrower and ninety (90) days after the end of each fiscal year of
the Borrower, a schedule setting forth in reasonable detail with respect to each
Portfolio Investment where there has been a realized gain or loss in the most
recently completed fiscal quarter, (i) the cost basis of such Portfolio
Investment, (ii) the realized gain or loss associated with such Portfolio
Investment, (iii) the associated reversal of any previously unrealized gains or
losses associated with such Portfolio Investment, (iv) the proceeds received
with respect to such Portfolio Investment representing repayments of principal
during the most recently ended fiscal quarter, and (v) any other amounts
received with respect to such Portfolio Investment representing exit fees or
prepayment penalties during the most recently ended fiscal quarter.

 

Section 5.02.      Notices of Material Events. The Borrower will furnish to the
Administrative Agent and each Lender prompt written notice of the following:

 

(a)           the occurrence of any Default (provided that if such Default is
subsequently cured within the time periods set forth herein, the failure to
provide notice of such Default shall not itself result in an Event of Default
hereunder);

 

(b)          the filing or commencement of any action, suit or proceeding by or
before any arbitrator or Governmental Authority against or affecting the
Borrower or any of its Affiliates that, if adversely determined, could
reasonably be expected to result in a Material Adverse Effect;

 

87

 



 

(c)           the occurrence of any ERISA Event that, alone or together with any
other ERISA Events that have occurred, could reasonably be expected to result in
liability of the Borrower or any ERISA Affiliate in an aggregate amount
exceeding $2,500,000; and

 

(d)           any other development that results in, or could reasonably be
expected to result in, a Material Adverse Effect.

 

Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Borrower setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.

 

Section 5.03.      Existence; Conduct of Business. The Borrower will, and will
cause each of its Subsidiaries to, do or cause to be done all things necessary
to preserve, renew and keep in full force and effect its legal existence and the
rights, licenses, permits, privileges and franchises material to the conduct of
its business; provided that the foregoing shall not prohibit any merger,
consolidation, liquidation or dissolution permitted under Section 6.03.

 

Section 5.04.      Payment of Obligations. The Borrower will, and will cause
each of its Subsidiaries to, pay its obligations, including tax liabilities and
material contractual obligations before the same shall become delinquent or in
default, except where (a) the validity or amount thereof is being contested in
good faith by appropriate proceedings, (b) the Borrower or such Subsidiary has
set aside on its books adequate reserves with respect thereto in accordance with
GAAP and (c) the failure to make payment pending such contest could not
reasonably be expected to result in a Material Adverse Effect.

 

Section 5.05.      Maintenance of Properties; Insurance. The Borrower will, and
will cause each of its Subsidiaries to, (a) keep and maintain all property
material to the conduct of its business in good working order and condition,
ordinary wear and tear excepted, (b) maintain, with financially sound and
reputable insurance companies, insurance in such amounts and against such risks
as are customarily maintained by companies engaged in the same or similar
business, operating in the same or similar locations (including, without
limitation, directors and officers liability insurance) and (c) after the
request of the Administrative Agent, promptly deliver to the Administrative
Agent any certificate or certificates from the Borrower’s insurance broker or
other documentary evidence, in each case, demonstrating the effectiveness of, or
any changes to, such insurance. Each such policy of insurance (other than any
director and officer liability insurance policy) shall name the Collateral
Agent, for the benefit of the Administrative Agent and the Lenders, as
additional insured with respect to liability policies (and, with respect to
casualty policies, to the extent Borrower owns any material tangible Collateral
other than documentation evidencing Portfolio Investments, loss payee)
thereunder.

 

Section 5.06.      Books and Records; Inspection and Audit Rights.

 

(a)           Books and Records; Inspection Rights. The Borrower will, and will
cause each of its Subsidiaries to, keep, or cause to kept, books of record and
account in accordance with GAAP. The Borrower will, and will cause each of its
Subsidiaries to, permit any representatives designated by the Administrative
Agent or any Lender, upon reasonable prior notice to the Borrower, at the sole
expense of the Borrower, to (i) visit and inspect its properties, to examine and
make extracts from its books and records, and (ii) discuss its affairs, finances
and condition with its officers and independent accountants, all at such
reasonable times and as often as reasonably requested; provided that the
Borrower or such Subsidiary shall be entitled to have its representatives and
advisors present during any inspection of its books and records; provided,
further, that the Borrower shall not be required to pay for more than two such
visits and inspections in any calendar year unless an Event of Default has
occurred and is continuing at the time of any subsequent visits and inspections
during such calendar year.

 



88

 

 

(b)           Audit Rights. The Borrower will, and will cause each of its
Subsidiaries to, permit any representatives designated by Administrative Agent
(including any consultants, accountants, lawyers and appraisers retained by the
Administrative Agent) to conduct evaluations and appraisals of the Borrower’s
computation of the Borrowing Base (and any components thereof) and the assets
included in the Borrowing Base (and any components thereof, including, for
clarity, audits of any Agency Accounts, funds transfers and custody procedures),
all at such reasonable times and as often as reasonably requested. The Borrower
shall pay the reasonable, documented fees and expenses of representatives
retained by the Administrative Agent to conduct any such evaluation or
appraisal; provided that the Borrower shall not be required to pay such fees and
expenses for more than one such evaluation or appraisal during any calendar year
unless an Event of Default has occurred and is continuing at the time of any
subsequent evaluation or appraisal during such calendar year. The Borrower also
agrees to modify or adjust the computation of the Borrowing Base and/or the
assets included in the Borrowing Base, to the extent required by the
Administrative Agent or the Required Lenders as a result of any such evaluation
or appraisal indicating that such computation or inclusion of assets is not
consistent with the terms of this Agreement, provided that if the Borrower
demonstrates that such evaluation or appraisal is incorrect, the Borrower shall
be permitted to re-adjust its computation of the Borrowing Base.

 

(c)           Notwithstanding the foregoing, nothing contained in this Section
5.06 shall impair or affect the rights of the Administrative Agent under Section
5.12(b)(ii)(I) in any respect.

 

Section 5.07.      Compliance with Laws and Agreements. The Borrower will, and
will cause each of its Subsidiaries to, comply with all laws, rules,
regulations, including the Investment Company Act (if applicable to such
Person), and orders of any Governmental Authority applicable to it (including
rules, regulations and orders issued by the SEC) or its property and all
indentures, agreements and other instruments binding upon it or its property,
except where the failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect. The Borrower will
maintain and enforce policies and procedures that are designed in good faith and
in a commercially reasonable manner to promote and achieve compliance, in the
reasonable judgment of the Borrower, by the Borrower and each of its
Subsidiaries and (when acting on behalf of the Borrower or any of its
Subsidiaries) their respective directors, officers, employees and agents with
any applicable Anti-Corruption Laws and applicable Sanctions, in each case,
giving due regard to the nature of such Person’s business and activities.

 



89

 

 

Section 5.08.      Certain Obligations Respecting Subsidiaries; Further
Assurances.

 

(a)           Subsidiary Guarantors.

 

(i)            In the event that (1) the Borrower or any of its Subsidiaries
shall form or acquire any new Subsidiary (other than a Financing Subsidiary, a
CFC or a Transparent Subsidiary), or that any other Person shall become a
“Subsidiary” within the meaning of the definition thereof (other than a
Financing Subsidiary, a CFC or a Transparent Subsidiary), (2) any SBIC
Subsidiary shall no longer constitute a “SBIC Subsidiary” pursuant to the
definition thereof (in which case such Person shall be deemed to be a “new”
Subsidiary for purposes of this Section 5.08), (3) any Structured Subsidiary
shall no longer constitute a “Structured Subsidiary” pursuant to the definition
thereof (including, for the avoidance of doubt, if such Structured Subsidiary
ceases to have, in full force and effect, financing provided by an unaffiliated
third party) (in which case such Person shall be deemed to be a “new” Subsidiary
for purposes of this Section 5.08), (4) any CFC shall no longer constitute a
“CFC” pursuant to the definition thereof (in which case such Person shall be
deemed to be a “new” Subsidiary for purposes of this Section 5.08) or (5) any
Transparent Subsidiary shall no longer constitute a “Transparent Subsidiary”
pursuant to the definition thereof (in which case such Person shall be deemed to
be a “new” Subsidiary for purposes of this Section 5.08), the Borrower will, in
each case, on or before thirty (30) days following such Person becoming a
Subsidiary or such Financing Subsidiary, CFC or Transparent Subsidiary, as the
case may be, no longer qualifying as such, cause such new Subsidiary or former
Financing Subsidiary, former CFC or former Transparent Subsidiary, as the case
may be, to become a “Subsidiary Guarantor” (and, thereby, an “Obligor”) under
the Guarantee and Security Agreement pursuant to a Guarantee Assumption
Agreement and to deliver such proof of corporate or other action, incumbency of
officers, opinions of counsel and other documents as the Administrative Agent
shall have reasonably requested.

 

(ii)           The Borrower acknowledges that the Administrative Agent and the
Lenders have agreed to exclude each Structured Subsidiary, each SBIC Subsidiary,
each CFC and each Transparent Subsidiary as an Obligor only for so long as such
Person qualifies as a “Structured Subsidiary”, “SBIC Subsidiary”, “CFC” or
“Transparent Subsidiary”, respectively, pursuant to the definition thereof, and
thereafter such Person shall no longer constitute a “Structured Subsidiary”,
“SBIC Subsidiary”, “CFC” or “Transparent Subsidiary”, respectively, for any
purpose of this Agreement or any other Loan Document; provided, however, that,
notwithstanding anything to the contrary contained herein, so long as (1) no
Default exists, (2) the Borrowing Base is at least 115% of the Covered Debt
Amount at all times during the period in which such Subsidiary no longer
constitutes a “Structured Subsidiary”, (3) such Subsidiary no longer constitutes
a “Structured Subsidiary” solely for failing to satisfy clause (d)(1) of the
definition thereof and (4) the Borrower delivers to the Administrative Agent a
certificate of a Financial Officer certifying as to each of the foregoing
conditions, such Subsidiary may be redesignated a “Structured Subsidiary”, “SBIC
Subsidiary”, “CFC” or “Transparent Subsidiary”, respectively, to the extent that
(x) at the time such Subsidiary fails to qualify as a “Structured Subsidiary”,
“SBIC Subsidiary”, “CFC” or “Transparent Subsidiary”, respectively, such
Subsidiary is in good faith negotiating with an unaffiliated third party to
provide such Subsidiary with third party financing and (y) within thirty (30)
days of the date on which such Subsidiary fails to qualify as a “Structured
Subsidiary”, “SBIC Subsidiary”, “CFC” or “Transparent Subsidiary”, respectively,
such Subsidiary enters into definitive documentation relating to such third
party financing; provided, further, that it is expressly agreed that if such
third party financing is not obtained within such 30-day period, the Borrower
shall immediately cause such Subsidiary to become a “Subsidiary Guarantor” in
accordance with Section 5.08(a)(i) (and it will be an Event of Default hereunder
if such Subsidiary has not become a “Subsidiary Guarantor” in accordance with
Section 5.08(a)(i) on such 30th day).

 

90

 

 



(iii)          The Borrower acknowledges that the Administrative Agent and the
Lenders have agreed to exclude each SBIC Subsidiary as an Obligor only for so
long as such Person qualifies as an “SBIC Subsidiary” pursuant to the definition
thereof, and thereafter such Person shall no longer constitute an “SBIC
Subsidiary” for any purpose of this Agreement or any other Loan Document.

 

(b)           Ownership of Subsidiaries. The Borrower will, and will cause each
of its Subsidiaries to, take such action from time to time as shall be necessary
to ensure that each of its Subsidiaries is a wholly owned Subsidiary.

 

(c)           Further Assurances. The Borrower will, and will cause each of the
Subsidiary Guarantors to, take such action from time to time as shall reasonably
be requested by the Administrative Agent to effectuate the purposes and
objectives of this Agreement. Without limiting the generality of the foregoing,
the Borrower will, and will cause each of the Subsidiary Guarantors, to:

 

(i)             take such action from time to time (including filing appropriate
Uniform Commercial Code financing statements and executing and delivering such
assignments, security agreements and other instruments) as shall be reasonably
requested by the Administrative Agent to create, in favor of the Collateral
Agent for the benefit of the Lenders (and any affiliate thereof that is a party
to any Hedging Agreement entered into with the Borrower) and the holders of any
Secured Longer-Term Indebtedness, perfected first-priority security interests
and Liens in the Collateral (subject to Eligible Liens or any Liens described in
clause (b) of the definition of “Permitted Liens”); provided that any such
security interest or Lien shall be subject to the relevant requirements of the
Security Documents;

 

(ii)            with respect to each deposit account or securities account of
the Obligors (other than (A) any such accounts that are maintained by the
Borrower in its capacity as “servicer” for a Financing Subsidiary or any Agency
Account, (B) any such accounts which hold solely money or financial assets of a
Financing Subsidiary, (C) any payroll account so long as such payroll account is
coded as such, (D) withholding tax and fiduciary accounts or any trust account
maintained solely on behalf of a Portfolio Investment, (E) checking accounts of
the Obligors that do not contain, at any one time, an aggregate balance in
excess of $1,000,000, provided that Borrower will, and will cause each of its
Subsidiary Guarantors to, use commercially reasonable efforts to obtain control
agreements governing any such account in this clause (E), and (F) any account in
which the aggregate value of deposits therein, together with all other such
accounts under this clause (F), does not at any time exceed $75,000, provided
that in the case of each of the foregoing clauses (A) through (F), no other
Person (other than the depository institution at which such account is
maintained) shall have “control” (within the meaning of the Uniform Commercial
Code) over such account, cause each bank or securities intermediary (within the
meaning of the Uniform Commercial Code) to enter into such arrangements with the
Collateral Agent as shall be appropriate in order that the Collateral Agent has
“control” (within the meaning of the Uniform Commercial Code) over each such
deposit account or securities account (each, a “Control Account”) and in that
connection, the Borrower agrees, subject to Sections 5.08(c)(iv) and (v) below,
to cause all cash and other proceeds of Portfolio Investments received by any
Obligor to be immediately deposited into a Control Account (or otherwise
delivered to, or registered in the name of, the Collateral Agent) and, both
prior to and following such deposit, delivery or registration such cash and
other proceeds shall be held in trust by the Borrower for the benefit and as the
property of the Collateral Agent and shall not be commingled with any other
funds or property of such Obligor or any other Person (including with any money
or financial assets of the Borrower in its capacity as “servicer” for a
Structured Subsidiary, or any money or financial assets of a Structured
Subsidiary, or any money or financial assets of the Borrower in its capacity as
an “agent” or “administrative agent” for any other Bank Loans subject to Section
5.08(c)(v) below));

 

91

 

 



(iii)          cause the Financing Subsidiaries to execute and deliver to the
Administrative Agent such certificates and agreements, in form and substance
reasonably satisfactory to the Administrative Agent, as it shall determine are
necessary to confirm that such Financing Subsidiary qualifies or continues to
qualify as a “Structured Subsidiary” or an “SBIC Subsidiary”, as applicable,
pursuant to the definitions thereof;

 

(iv)          in the case of any Portfolio Investment consisting of a Bank Loan
(as defined in Section 5.13) that does not constitute all of the credit extended
to the underlying borrower under the relevant underlying loan documents and a
Financing Subsidiary holds any interest in the loans or other extensions of
credit under such loan documents, (x)(1) cause the interest owned by such
Financing Subsidiary to be evidenced by separate execution of relevant loan
documentation by, or assignment documentation in the name of, such Financing
Subsidiary and, if such interest is evidenced by notes, cause such interest to
be evidenced by a separate note or notes, which note or notes are either (A) in
the name of such Financing Subsidiary or (B) in the name of the Borrower,
endorsed in blank and delivered to the applicable Financing Subsidiary and
beneficially owned by the Financing Subsidiary and (2) not permit such Financing
Subsidiary to have a participation acquired from an Obligor in such underlying
loan documents and the extensions of credit thereunder or any other indirect
interest therein acquired from an Obligor; and (y) ensure that, subject to
Section 5.08(c)(v) below, all amounts owing to any Obligor by the underlying
borrower or other obligated party are remitted by such borrower or obligated
party (or the applicable administrative agents, collateral agents or equivalent
Person) directly to the Custodian Account and no other amounts owing by such
underlying borrower or obligated party are remitted to the Custodian Account;

 

92

 

 



(v)           in the event that any Obligor is acting as an agent or
administrative agent under any loan documents with respect to any Bank Loan (or
is acting in an analogous agency capacity under any agreement related to any
Portfolio Investment) and such Obligor does not hold all of the credit extended
to the underlying borrower or issuer under the relevant underlying loan
documents or other agreements, ensure that (1) all funds held by such Obligor in
such capacity as agent or administrative agent are segregated from all other
funds of such Obligor and clearly identified as being held in an agency capacity
(an “Agency Account”); (2) all amounts owing on account of such Bank Loan or
Portfolio Investment by the underlying borrower or other obligated party are
remitted by such borrower or obligated party to either (A) such Agency Account
or (B) directly to an account in the name of the underlying lender to whom such
amounts are owed (for the avoidance of doubt, no funds representing amounts
owing to more than one underlying lender may be remitted to any single account
other than the Agency Account); and (3) within two (2) Business Days after
receipt of such funds, such Obligor acting in its capacity as agent or
administrative agent shall distribute any such funds belonging to any Obligor to
the Custodian Account (provided that if any distribution referred to in this
clause (c) is not permitted by applicable bankruptcy law to be made within such
two-Business Day period as a result of the bankruptcy of the underlying
borrower, such Obligor shall use commercially reasonable efforts to obtain
permission to make such distribution and shall make such distribution as soon as
legally permitted to do so);

 

(vi)          cause the documentation relating to each Investment in
Indebtedness described in paragraph 1 of Schedule 1.01(d) to be delivered to the
Custodian as provided therein; and

 

(vii)         in the case of any Portfolio Investment held by any Financing
Subsidiary, including any cash collection related thereto, ensure that such
Portfolio Investment shall not be held in any Custodian Account, or any other
account of any Obligor.

 

Section 5.09.      Use of Proceeds. The Borrower will use the proceeds of the
Loans only for general corporate purposes of the Borrower and its Subsidiaries
(other than the Financing Subsidiaries except as expressly permitted under
Section 6.03(e) or (f)) in the ordinary course of business, including making
distributions not prohibited by this Agreement and the acquisition and funding
(either directly or through one or more wholly owned Subsidiary Guarantors) of
leveraged loans, mezzanine loans, high-yield securities, convertible securities,
preferred stock, common stock and other Portfolio Investments; provided that
neither the Administrative Agent nor any Lender shall have any responsibility as
to the use of any of such proceeds. No part of the proceeds of any Loan will be
used in violation of applicable law or, directly or indirectly, for the purpose,
whether immediate, incidental or ultimate, of buying or carrying any Margin
Stock. On the first day (if any) an Obligor acquires any Margin Stock or at any
other time requested by the Administrative Agent or any Lender, the Borrower
shall furnish to the Administrative Agent and each Lender a statement to the
foregoing effect in conformity with the requirements of FR Form G-3 or FR Form
U-1, as applicable, referred to in Regulation U. Margin Stock shall be purchased
by the Obligors only with the proceeds of Indebtedness not directly or
indirectly secured by Margin Stock (within the meaning of Regulation U), or with
the proceeds of equity capital of the Borrower. No Obligor will, to its actual
knowledge, directly or indirectly use the proceeds of the Loans or otherwise
make available such proceeds (I) to any Person for the purpose of financing the
activities of any Person currently (A) subject to, or the subject of, any
Sanctions or (B) organized or resident in a Sanctioned Country or (II) for any
payments to any governmental official or employee, political party, official of
a political party, candidate for political office, or anyone else acting in an
official capacity, in order to obtain, retain or direct business or obtain any
improper advantage, in violation of any Anti-Corruption Laws.

 



93

 

 

Section 5.10.     Status of RIC and BDC. The Borrower shall at all times
maintain its status as a RIC under the Code, and as a “business development
company” under the Investment Company Act.

 

Section 5.11.     Investment Policies. The Borrower shall at all times be in
compliance in all material respects with its Investment Policies.

 

Section 5.12.     Portfolio Valuation and Diversification Etc.; Risk Factor
Ratings.

 

(a)           Industry Classification Groups. For purposes of this Agreement,
the Borrower shall assign each Eligible Portfolio Investment to an Industry
Classification Group as reasonably determined by the Borrower. To the extent
that the Borrower reasonably determines that any Eligible Portfolio Investment
is not adequately correlated with the risks of other Eligible Portfolio
Investments in an Industry Classification Group, such Eligible Portfolio
Investment may be assigned by the Borrower to an Industry Classification Group
that is more closely correlated to such Eligible Portfolio Investment.

 

(b)           Portfolio Valuation Etc.

 

(i)            Settlement-Date Basis. For purposes of this Agreement, all
determinations of whether an investment is to be included as an Eligible
Portfolio Investment shall be determined on a settlement-date basis (meaning
that any investment that has been purchased will not be treated as an Eligible
Portfolio Investment until such purchase has settled, and any Eligible Portfolio
Investment which has been sold will not be excluded as an Eligible Portfolio
Investment until such sale has settled), provided that no such investment shall
be included as an Eligible Portfolio Investment to the extent it has not been
paid for in full.

 

(ii)           Determination of Values. The Borrower will conduct reviews of the
value to be assigned to each of its Eligible Portfolio Investments as follows:

 

(A)          Quoted Investments External Review. With respect to Eligible
Portfolio Investments (including Cash Equivalents) for which market quotations
are readily available and are reflective of an actual trade executed within a
reasonable period of such quotation (“Quoted Investments”), the Borrower shall,
not less frequently than once each calendar week, determine the market value of
such Quoted Investments which shall, in each case, be determined in accordance
with one of the following methodologies as selected by the Borrower (each such
value, an “External Quoted Value”):

 



94

 

 

(w)           in the case of public and 144A securities, the average of the
recent bid prices as determined by two Approved Dealers selected by the
Borrower,

 

(x)            in the case of Bank Loans, the average of the recent bid prices
as determined by two Approved Dealers selected by the Borrower or an Approved
Pricing Service which makes reference to at least two Approved Dealers with
respect to such Bank Loans,

 

(y)            in the case of any Quoted Investment traded on an exchange, the
closing price for such Quoted Investment most recently posted on such exchange,
and

 

(z)            in the case of any other Quoted Investment, the fair market value
thereof as determined by an Approved Pricing Service.

 

(B)           Unquoted Investments External Review. With respect to Eligible
Portfolio Investments for which market quotations are not readily available
(“Unquoted Investments”), other than No External Review Assets, the Borrower
shall request an Approved Third-Party Appraiser to assist the Board of Directors
of the Borrower in determining the fair market value of such Unquoted
Investments, as at the last day of each fiscal quarter following the Original
Effective Date (each such value, an “External Unquoted Value”) and to provide
the Board of Directors with a written independent valuation report as part of
that assistance each quarter. Each such valuation report shall also include the
information required to comply with paragraph 8 and paragraph 22 of Schedule
1.01(d).

 

(C)           Internal Review. The Borrower shall conduct internal reviews to
determine the value of all Eligible Portfolio Investments at least once each
calendar week which shall take into account any events of which the Borrower has
knowledge that adversely affect the value of any Eligible Portfolio Investment
(each such value, an “Internal Value”).

 

(D)          Value of Quoted Investments. Subject to clauses (G), (H) and (I) of
this Section 5.12(b)(ii), the “Value” of each Quoted Investment for all purposes
of this Agreement shall be the lowest of (1) the Internal Value of such Quoted
Investment as most recently determined by the Borrower pursuant to
Section 5.12(b)(ii)(C), (2) the External Quoted Value of such Quoted Investment
as most recently determined pursuant to Section 5.12(b)(ii)(A) and (3) 102% of
the par or face value of the such Quoted Investment (or, in the case of
Preferred Stock, the Liquidation Preference thereof without taking into account
any Accretive Value).

 



95

 

 

(E)           Value of Unquoted Investments. Subject to clauses (G), (H) and (I)
of this Section 5.12(b)(ii),

 

(I)            if the Internal Value of any Unquoted Investment as most recently
determined by the Borrower pursuant to Section 5.12(b)(ii)(C) falls below the
range of the External Unquoted Value of such Unquoted Investment as most
recently determined pursuant to Section 5.12(b)(ii)(B), then the “Value” of such
Unquoted Investment for all purposes of this Agreement shall be deemed to be the
lower of (i) the Internal Value and (ii) 102% of the par or face value of such
Unquoted Investment (or, in the case of Preferred Stock, the Liquidation
Preference thereof without taking into account any Accretive Value);

 

(II)           if the Internal Value of any Unquoted Investment as most recently
determined by the Borrower pursuant to Section 5.12(b)(ii)(C) falls above the
range of the External Unquoted Value of such Unquoted Investment as most
recently determined pursuant to Section 5.12(b)(ii)(B), then the “Value” of such
Unquoted Investment for all purposes of this Agreement shall be deemed to be the
lower of (i) the midpoint of the range of the External Unquoted Value and (ii)
102% of the par or face value of such Unquoted Investment (or, in the case of
Preferred Stock, the Liquidation Preference thereof without taking into account
any Accretive Value); and

 

(III)          if the Internal Value of any Unquoted Investment as most recently
determined by the Borrower pursuant to Section 5.12(b)(ii)(C) is within the
range of the External Unquoted Value of such Unquoted Investment as most
recently determined pursuant to Section 5.12(b)(ii)(B), then the “Value” of such
Unquoted Investment for all purposes of this Agreement shall be deemed to be the
lower of (i) the Internal Value and (ii) 102% of the par or face value of such
Unquoted Investment (or, in the case of Preferred Stock, the Liquidation
Preference thereof without taking into account any Accretive Value);

 

except that:

 

(w)          if the difference between the highest and lowest External Unquoted
Value in such range exceeds an amount equal to 6% of the midpoint of such range,
the “Value” of such Unquoted Investment shall instead be deemed to be the lowest
of (i) the lowest External Unquoted Value in such range, (ii) the Internal Value
determined pursuant to Section 5.12(b)(ii)(C), and (iii) 102% of the par or face
value of such Unquoted Investment (or, in the case of Preferred Stock, the
Liquidation Preference thereof without taking into account any Accretive Value);
and

 

(x)            [intentionally omitted]; and

 

(y)           the “Value” of any Unquoted Investment acquired during a fiscal
quarter shall be deemed to be equal to the lower of the cost of such Unquoted
Investment and the Internal Value of such Unquoted Investment until such time as
the External Unquoted Value of such Unquoted Investment is determined in
accordance with the provisions of Section 5.12(b)(ii)(E) as at the last day of
such fiscal quarter.

 



96

 

 

(F)           Actions Upon a Borrowing Base Deficiency. If, based upon such
weekly internal review, the Borrower determines that a Borrowing Base Deficiency
exists or that the Borrowing Base has declined by more than 15% from the
Borrowing Base stated in the Borrowing Base Certificate last delivered by the
Borrower to the Administrative Agent, then the Borrower shall, promptly and in
any event within two Business Days as provided in Section 5.01(e), deliver a
Borrowing Base Certificate reflecting the new amount of the Borrowing Base and
shall take the actions, and make the payments and prepayments (if any), all as
more specifically set forth in Section 2.08(c).

 

(G)          Failure to Determine Values. If the Borrower shall fail to
determine the value of any Eligible Portfolio Investment as at any date pursuant
to the requirements (but subject to the exclusions) of the foregoing sub-clauses
(A), (B), (C), (D) or (E), then the “Value” of such Eligible Portfolio
Investment as at such date shall be deemed to be zero.

 

(H)          Adjustment of Values. Notwithstanding anything herein to the
contrary, the Administrative Agent, in its sole and absolute discretion
exercised in good faith, may, and upon the request of Required Lenders, shall,
revise the Value of any Eligible Portfolio Investment (in which case the “Value”
of such Eligible Portfolio Investment shall for all purposes hereof be deemed to
be the Value assigned by the Administrative Agent) and/or exclude any Eligible
Portfolio Investment from the Borrowing Base entirely, so long as the aggregate
reduction in the Borrowing Base resulting from all such revisions and exclusions
in any fiscal quarter does not exceed 7.5%. Any such revision or exclusion shall
be effective ten Business Days after the Administrative Agent’s delivery of
notice thereof to the Borrower.

 

(I)           Testing of Values; Valuation Dispute Resolution. Notwithstanding
the foregoing, the Administrative Agent shall at any time have the right to
request any Unquoted Investment be independently valued by an Approved
Third-Party Appraiser retained by the Administrative Agent. There shall be no
limit on the number of such appraisals requested by the Administrative Agent and
the costs of any such valuation shall be at the expense of the Borrower. If the
difference between the Borrower’s valuation pursuant to Section 5.12(b)(ii)(E)
and the valuation of any Approved Third-Party Appraiser retained by the
Administrative Agent pursuant to this Section 5.12(b)(ii)(I) is (1) less than
7.5% of the value thereof, then the Borrower’s valuation pursuant to Section
5.12(b)(ii)(E) shall be used, (2) between 7.5% and 20% of the value thereof,
then the valuation of such Portfolio Investment shall be the average of the
value determined by the Borrower pursuant to Section 5.12(b)(ii)(E) and the
value determined by the Approved Third-Party Appraiser retained by the
Administrative Agent pursuant to this Section 5.12(b)(ii)(I) and (3) greater
than 20% of the value thereof, then the valuation of such Portfolio Investment
shall be the lesser of the Borrower’s valuation pursuant to Section
5.12(b)(ii)(E) and the valuation of any Approved Third-Party Appraiser retained
by the Administrative Agent pursuant to this Section 5.12(b)(ii)(I).

 



97

 

 

(c)           Investment Company Diversification Requirements. The Borrower
(together with its Subsidiaries to the extent required by the Investment Company
Act) will at all times comply with the portfolio diversification and similar
requirements set forth in the Investment Company Act applicable to business
development companies. The Borrower will at all times, subject to applicable
grace periods set forth in the Code, comply with the portfolio diversification
and similar requirements set forth in the Code applicable to RICs.

 

Section 5.13.      Calculation of Borrowing Base. For purposes of this
Agreement, the “Borrowing Base” shall be determined, as at any date of
determination, as the sum of the products obtained by multiplying (x) the Value
of each Eligible Portfolio Investment by (y) the applicable Advance Rate,
expressed as a fraction; provided that:

 

(a)           the Advance Rate applicable to the aggregate Value of all Eligible
Portfolio Investments in their entirety shall be 0% at any time when the
Borrowing Base is composed entirely of Eligible Portfolio Investments issued by
less than 15 different issuers;

 

(b)           with respect to all Eligible Portfolio Investments issued by a
single issuer, the Advance Rate applicable to that portion of the Value of such
Eligible Portfolio Investments that exceeds 7.5% of the Obligors’ Net Worth
shall be 0%; provided that, with respect to each of the six (6) largest
Portfolio Companies (based on the fair value of the Eligible Portfolio
Investments), only that portion of the Eligible Portfolio Investments issued by
such Portfolio Company that exceeds 10% of the Obligors’ Net Worth shall have an
Advance Rate of 0%;

 

(c)           if at any time the weighted average Risk Factor of all Eligible
Portfolio Investments (other than Eligible Portfolio Investments that are ABL
Transactions) in the Borrowing Base (based on the fair value of such Eligible
Portfolio Investments) exceeds 3490, the Borrowing Base shall be reduced by
removing Eligible Portfolio Investments therefrom (but not from the Collateral)
to the extent necessary to cause the weighted average Risk Factor of all
Eligible Portfolio Investments (other than Eligible Portfolio Investments that
are ABL Transactions) in the Borrowing Base to be no greater than 3490 (subject
to all other constraints, limitations and restrictions set forth herein);

 

(d)           the portion of the Borrowing Base attributable to Eligible
Portfolio Investments (other than Eligible Portfolio Investments that are ABL
Transactions) with a Risk Factor higher than 3490 shall not exceed 25% of the
Borrowing Base and the Borrowing Base shall be reduced by removing Eligible
Portfolio Investments therefrom (but not from the Collateral) to the extent such
portion would otherwise exceed 25% of the Borrowing Base;

 



98

 

 

(e)           the portion of the Borrowing Base attributable to Eligible
Portfolio Investments that are not Cash, Cash Equivalents, Long-Term U.S.
Government Securities or First Lien Bank Loans (including, for clarity, LTV
Transactions that are not Indirect Real Estate LTV Transactions) shall not
exceed 5040% of the Borrowing Base and the Borrowing Base shall be reduced by
removing Eligible Portfolio Investments therefrom (but not from the Collateral)
to the extent such portion would otherwise exceed 5040% of the Borrowing Base;
provided, that, (i) at any time that the Asset Coverage Ratio is less than 2.00
to 1, such contribution shall not exceed 4035% and (ii) at any time that the
Asset Coverage Ratio is less than 1.67 to 1, such contribution shall not exceed
30%;

 

(f)            [reserved];if at any time the Weighted Average Recurring Revenue
Ratio is greater than 2.40 to 1.00, the Borrowing Base shall be reduced by
removing Recurring Revenue Transactions therefrom (but not from the Collateral)
to the extent necessary to cause the Weighted Average Recurring Revenue Ratio to
be no greater than 2.40 to 1.00 (subject to all other constraints, limitations
and restrictions set forth herein);

 

(g)           if at any time the Weighted Average Leverage Ratio is greater than
4.75 to 1.00, the Borrowing Base shall be reduced by removing Debt Eligible
Portfolio Investments therefrom (but not from the Collateral) to the extent
necessary to cause the Weighted Average Leverage Ratio to be no greater than
4.75 to 1.00 (subject to all other constraints, limitations and restrictions set
forth herein); provided that any LTV Transactions shall be excluded from such
calculation;

 

(h)           the portion of the Borrowing Base attributable to Eligible
Portfolio Investments in each of the Industry Classification Groups that are
part of the Two Largest Industry Classification Groups shall, in each case, not
exceed 20% of the Borrowing Base and the Borrowing Base shall be reduced by
removing Eligible Portfolio Investments therefrom (but not from the Collateral)
to the extent such portion would otherwise exceed 20% of the Borrowing Base;

 

(i)            the portion of the Borrowing Base attributable to Eligible
Portfolio Investments in any single Industry Classification Group (other than
each of the Industry Classification Groups that are part of the Two Largest
Industry Classification Groups) shall not exceed 15% of the Borrowing Base and
the Borrowing Base shall be reduced by removing Eligible Portfolio Investments
therefrom (but not from the Collateral) to the extent such portion would
otherwise exceed 15% of the Borrowing Base;

 

(j)            if at any time the weighted average maturity of all Debt Eligible
Portfolio Investments (based on the fair value of such Eligible Portfolio
Investments to the extent included in the Borrowing Base) exceeds 5.0 years, the
Borrowing Base shall be reduced by removing Debt Eligible Portfolio Investments
therefrom (but not from the Collateral) to the extent necessary to cause the
weighted average maturity of all Debt Eligible Portfolio Investments included in
the Borrowing Base to be no greater than 5.0 years (subject to all other
constraints, limitations and restrictions set forth herein);

 

(k)           the portion of the Borrowing Base attributable to Debt Eligible
Portfolio Investments with a maturity greater than 7 years shall not exceed 15%
of the Borrowing Base and the Borrowing Base shall be reduced by removing
Eligible Portfolio Investments therefrom (but not from the Collateral) to the
extent such portion would otherwise exceed 15% of the Borrowing Base;

 



99

 

 

(l)            the portion of the Borrowing Base attributable to PIK
Obligations, DIP Loans, Covenant-Lite Loans and Preferred Stock shall not exceed
20% of the Borrowing Base and the Borrowing Base shall be reduced by removing
Eligible Portfolio Investments therefrom (but not from the Collateral) to the
extent such portion would otherwise exceed 20% of the Borrowing Base; provided,
that the portion of the Borrowing Base attributable to Preferred Stock in the
aggregate shall not exceed 10% of the Borrowing Base and the Borrowing Base
shall be reduced by removing Eligible Portfolio Investments therefrom (but not
from the Collateral) to the extent such portion would otherwise exceed 10% of
the Borrowing Base;

 

(m)          if at any time the Weighted Average Fixed Coupon (after giving
effect to any Hedging Agreement) is less than the greater of (i) 8% and (ii) the
one-month LIBO Rate plus 4.5%, the Borrowing Base shall be reduced by removing
Debt Eligible Portfolio Investments therefrom (but not from the Collateral) to
the extent necessary to cause the Weighted Average Fixed Coupon to be at least
equal to the greater of (x) 8% and (y) LIBO Rate plus 4.5% (subject to all other
constraints, limitations and restrictions set forth herein);

 

(n)           if at any time the Weighted Average Floating Spread (after giving
effect to any Hedging Agreement) is less than 4.5%, the Borrowing Base shall be
reduced by removing Debt Eligible Portfolio Investments therefrom (but not from
the Collateral) to the extent necessary to cause the Weighted Average Floating
Spread to be at least 4.5% (subject to all other constraints, limitations and
restrictions set forth herein);

 

(o)           the portion of the Borrowing Base attributable to Eligible
Portfolio Investments that are Low Risk Assets shall be at least 65% of the
Borrowing Base, and the Borrowing Base shall be reduced by removing therefrom
(but not from the Collateral) Eligible Portfolio Investments that are not Low
Risk Assets so that the portion of the Borrowing Base attributable to Low Risk
Assets will be at least 65% of the Borrowing Base;

 

(p)           no portion of the Borrowing Base shall be attributable to (a) any
(i) Equity Interests (other than Preferred Stock), (ii) warrants, options or
other rights for the purchase or acquisition of Equity Interests or (iii)
securities convertible into or exchangeable for shares of Equity Interests, (b)
any Affiliate Investment or (c) any Structured Finance Obligation;

 

(q)           [reserved];

 

(r)            to the extent that the fair value of the No External Review
Assets included in the Borrowing Base exceeds 10% of the Borrowing Base (without
taking into account any No External Review Assets), the Borrowing Base shall be
reduced by removing Eligible Portfolio Investments therefrom (but not from the
Collateral) to the extent the fair value of the No External Review Assets
included in the Borrowing Base would otherwise exceed 10% of the Borrowing Base;

 



100

 

 

(s)           the portion of the Borrowing Base attributable to Foreign Eligible
Portfolio Investments shall not exceed 10% of the Borrowing Base and the
Borrowing Base shall be reduced by removing Eligible Portfolio Investments
therefrom (but not from the Collateral) to the extent such portion would
otherwise exceed 10% of the Borrowing Base;

 

(t)            the portion of the Borrowing Base attributable to Eligible
Portfolio Investments that are not Cash, Cash Equivalents, Long-Term U.S.
Government Securities, First Lien Bank Loans (including, for clarity, LTV
Transactions that are not Indirect Real Estate LTV Transactions), Last Out Loans
or Second Lien Bank Loans shall not exceed 20% of the Borrowing Base and the
Borrowing Base shall be reduced by removing Eligible Portfolio Investments
therefrom (but not from the Collateral) to the extent such portion would
otherwise exceed 20% of the Borrowing Base; and

 

(u)           the portion of the Borrowing Base attributable to Eligible
Portfolio Investments that are LTV Transactions shall not exceed 2040% of the
Borrowing Base and the Borrowing Base shall be reduced by removing Eligible
Portfolio Investments therefrom (but not from the Collateral) to the extent such
portion would otherwise exceed 2040% of the Borrowing Base; provided that the
contribution to the Borrowing Base of Eligible Portfolio Investments that are
LTV Transactions shall at no time exceed the aggregate contribution to the
Borrowing Base of (x) Eligible Portfolio Investments that are First Lien Bank
Loans (including Covenant-Lite Loans that are First Lien Bank Loans and
excluding LTV Transactions), plus (y) Cash and Cash Equivalents plus (z)
Long-Term U.S. Government Securities; provided further that the portion of the
Borrowing Base attributable to Eligible Portfolio Investments that are Real
Estate LTV Transactions shall not exceed 10% of the Borrowing Base and the
Borrowing Base shall be reduced by removing Eligible Portfolio Investments
therefrom (but not from the Collateral) to the extent such portion would
otherwise exceed 10% of the Borrowing Base; provided further that, with respect
to all(x) Recurring Revenue Transactions in the aggregate shall not exceed 25%
of the Borrowing Base and (y) ABL Transactions in the aggregate shall not exceed
20% of the Borrowing Base; and provided further that the portion of the
Borrowing Base attributable to Eligible Portfolio Investments that are Recurring
Revenue Transactions, the Advance Rate applicable to that portion of such
Eligible Portfolio Investments with a loan to enterprise value ratio (determined
in a manner consistent with the methodology outlined in paragraph (8) of
Schedule 1.01(d)) equal to or greater than 50% shall have an Advance Rate of
0%.that are Last Out Loans shall not exceed 6.25% of the Borrowing Base.

 

For the avoidance of doubt, no Portfolio Investment shall be an Eligible
Portfolio Investment unless, among the other requirements set forth in this
Agreement, (i) such Investment is subject only to Eligible Liens and (ii) such
Investment is Transferable. In addition, as used herein, the following terms
have the following meanings:

 



101

 

 

“ABL Transactions” has the meaning assigned to such term in the definition of
LTV Transaction.

 

“Advance Rate” means, as to any Eligible Portfolio Investment and subject to
adjustment as provided above, the following percentages with respect to such
Eligible Portfolio Investment:

 

Eligible Portfolio Investment Unquoted Quoted Cash and Cash Equivalents
(including Short-Term U.S. Government Securities) n/a 100% Long-Term U.S.
Government Securities n/a 85% Performing First Lien Bank Loans 67.5% 72.5%
Performing Last Out Loans and Performing LTV Transactions 60% 65% Performing
Last Out Loans that are both Recurring Revenue Transactions and Last Out Loans
55% 55% Performing Second Lien Bank Loans 50% 60% Performing High Yield
Securities 45% 55% Performing Mezzanine Investments, Performing Indirect Real
Estate LTV Transactions and Performing Covenant-Lite Loans 40% 50% Performing
DIP Loans 50% 50% Performing PIK Obligations and Performing Preferred Stock 35%
40%

 

provided, that, at any time the Asset Coverage Ratio is less than 1.67 to 1 and
the contribution of First Lien Bank Loans (including, for clarity, LTV
Transactions that are not Indirect Real Estate LTV Transactions) to the
Borrowing Base is less than 70% (in each case, as reported in the most recently
delivered monthly Borrowing Base Certificate) every Advance Rate in the table
above that is below the line for “Performing First Lien Bank Loans” shall be 5%
less than the applicable rate indicated in the table. For the avoidance of
doubt, the above categories are intended to be indicative of the traditional
investment types in a fully capitalized issuer. All determinations of whether a
particular Portfolio Investment belongs to one category or another shall be made
by the Borrower on a consistent basis with the foregoing. For example, a secured
bank loan solely at a holding company, the only assets of which are the shares
of an operating company, may constitute Mezzanine Investments, but would not
ordinarily constitute a First Lien Bank Loan.

 

“Bank Loans” means debt obligations (including, without limitation, term loans,
revolving loans, debtor-in-possession financings, the funded portion of
revolving credit lines and letter of credit facilities and other similar loans
and investments including interim loans, bridge loans and senior subordinated
loans) that are generally provided under a credit facility or syndicated loan.

 

“Capital Stock” of any Person means any and all shares of corporate stock
(however designated) of and any and all other Equity Interests and
participations representing ownership interests (including membership interests
and limited liability company interests) in, such Person.

 



102

 

 

“Cash” has the meaning assigned to such term in Section 1.01 of this Agreement.

 

“Cash Equivalents” has the meaning assigned to such term in Section 1.01 of this
Agreement.

 

“Covenant-Lite Loan” means a Bank Loan that does not require the Portfolio
Company thereunder to comply with any financial maintenance covenants (including
without limitation any covenant relating to a borrowing base, asset valuation or
similar asset-based requirement), in each case regardless of whether compliance
with one or more incurrence covenants is otherwise required by such Bank Loan.

 

“Debt Eligible Portfolio Investment” means an Eligible Portfolio Investment
which is an Investment in Indebtedness.

 

“Defaulted Obligation” means:

 

(a)            any Debt Eligible Portfolio Investment as to which (x) a default
as to the payment of principal and/or interest has occurred and is continuing
for a period of thirty-two (32) consecutive days with respect to such debt
(without regard to any grace period applicable thereto, or waiver thereof) or
(y) a default not set forth in clause (x) has occurred and the holders of such
debt have accelerated all or a portion of the principal amount thereof as a
result of such default;

 

(b)           any Eligible Portfolio Investment that is Preferred Stock as to
which the applicable Portfolio Company has failed, with respect to any class of
Preferred Stock of such Portfolio Company, to meet any scheduled redemption
obligations or pay its latest declared cash dividend after the applicable due
date (and after giving effect to the expiration of any applicable grace period);

 

(c)           any Eligible Portfolio Investment (i) as to which a default as to
the payment of principal and/or interest has occurred and is continuing for a
period of the lesser of the applicable grace period or five (5) consecutive days
on another material debt obligation of the applicable Portfolio Company which is
senior or pari passu in right of payment to such Eligible Portfolio Investment
(without regard to any waiver thereof); (ii) as to which a default as to the
payment of principal and/or interest has occurred and is continuing for a period
of the lesser of the applicable grace period or five (5) consecutive days on
another material debt obligation of the applicable Portfolio Company which is
junior in right of payment to such Eligible Portfolio Investment (without regard
to any waiver thereof); or (iii) that is a Debt Eligible Portfolio Investment
and the Portfolio Company of such Eligible Portfolio Investment has issued
preferred stock and such Portfolio Company has failed to meet, with respect to
such class of preferred stock, any scheduled redemption obligations or pay its
latest declared cash dividend after the applicable due date (and after giving
effect to the expiration of any applicable grace period);

 



103

 

 

(d)           any Eligible Portfolio Investment (i) as to which, with respect to
such Eligible Portfolio Investment or any material debt obligation of the
applicable Portfolio Company, a default rate of interest has been and continues
to be charged for more than 120 consecutive days, or a default has occurred and
the holders of such debt have accelerated all or a portion of the principal
amount thereof as a result of such default, or foreclosure on collateral for
such debt has been commenced and is being pursued by or on behalf of the holders
thereof; (ii) as to which the applicable Portfolio Company or others have (A)
engaged in an out-of-court restructuring process (including through any
provision of the Uniform Commercial Code or other law) in the past ninety (90)
days or (B) instituted proceedings to have such Portfolio Company adjudicated
bankrupt or insolvent or placed into receivership and such proceedings have not
been stayed or dismissed or such obligor has filed for protection under Chapter
11 of the United States Bankruptcy Code or under any foreign bankruptcy or
insolvency proceeding, or has had a receiver, conservator, trustee,
administrator, assignee for the benefit of creditors or similar Person charged
with reorganization or liquidation of its business or custodian, appointed for
it (unless, in the case of clause (A) or (B), such Eligible Portfolio Investment
is a DIP Loan, in which case it shall not be deemed to be a Defaulted Obligation
under such clause); or (iii) as to which (A) written notice declaring such
Indebtedness in default has been delivered by any lender or agent under such
Indebtedness and such default has not been remedied, cured or waived within 90
days after delivery of such notice; or (B) any lender or agent under such
Eligible Portfolio Investment otherwise exercises significant remedies following
a default; and

 

(e)            any Eligible Portfolio Investment that the Borrower has otherwise
declared to be a Defaulted Obligation.

 



“DIP Loan” means any Bank Loan (whether revolving or term) originated after the
commencement of a case under Chapter 11 of the Bankruptcy Code by the Portfolio
Company, which is a debtor-in-possession as described in Section 1107 of the
Bankruptcy Code or a debtor as defined in Section 101(13) of the Bankruptcy Code
in such case (a “Debtor”) organized under the laws of the United States or any
state therein and domiciled in the United States, which loan satisfies the
following criteria: (a) the DIP Loan is duly authorized by a final order of the
applicable bankruptcy court or federal district court under the provisions of
subsection (b), (c) or (d) of 11 U.S.C. Section 364; (b) the Debtor’s bankruptcy
case is still pending as a case under the provisions of Chapter 11 of Title 11
of the Bankruptcy Code and has not been dismissed or converted to a case under
the provisions of Chapter 7 of Title 11 of the Bankruptcy Code; (c) the Debtor’s
obligations under such loan have not been (i) disallowed, in whole or in part,
or (ii) subordinated, in whole or in part, to the claims or interests of any
other Person under the provisions of 11 U.S.C. Section 510; (d) the DIP Loan is
secured and the Liens granted by the applicable bankruptcy court or federal
district court in relation to the Loan are super-priority Liens and have not
been subordinated or junior to, or are pari passu with, in whole or in part, the
Liens of any other lender or creditor under the provisions of 11 U.S.C. Section
364(d) or otherwise; (e) the Debtor is not in default on its obligations under
the loan; (f) neither the Debtor nor any party in interest has filed a Chapter
11 plan with the applicable federal bankruptcy or district court that, upon
confirmation, would (i) disallow or subordinate the loan, in whole or in part,
(ii) subordinate, in whole or in part, any Lien granted in connection with such
loan, (iii) fail to provide for the repayment, in full and in cash, of the loan
upon the effective date of such plan or (iv) otherwise impair, in any manner,
the claim evidenced by the loan; (g) the DIP Loan is documented in a form that
is commercially reasonable; (h) the DIP Loan shall not provide for more than 50%
(or a higher percentage with the consent of the Required Lenders) of the
proceeds of such loan to be used to repay prepetition obligations owing to all
or some of the same lender(s) in a “roll-up” or similar transaction; (i) no
portion of the DIP Loan is payable in consideration other than cash; and (j) no
portion of the DIP Loan has been credit bid under Section 363(k) of the
Bankruptcy Code or otherwise. For the purposes of this definition, an order is a
“final order” if the applicable period for filing a motion to reconsider or
notice of appeal in respect of a permanent order authorizing the Debtor to
obtain credit has lapsed and no such motion or notice has been filed with the
applicable bankruptcy court or federal district court or the clerk thereof.

 



104

 

 



“Direct Real Estate LTV Transaction” has the meaning assigned to such term in
paragraph 16 of Schedule 1.01(d) hereto.

 

“EBITDA” means the consolidated net income of the applicable Person (excluding
extraordinary gains and extraordinary losses (to the extent excluded in the
definition of “EBITDA” in the relevant agreement relating to the applicable
Eligible Portfolio Investment)) for the relevant period plus, without
duplication, the following to the extent deducted in calculating such
consolidated net income in the relevant agreement relating to the applicable
Eligible Portfolio Investment for such period: (i) consolidated interest charges
for such period, (ii) the provision for Federal, state, local and foreign income
taxes payable for such period, (iii) depreciation and amortization expense for
such period, and (iv) such other adjustments included in the definition of
“EBITDA” (or similar defined term used for the purposes contemplated herein) in
the relevant agreement relating to the applicable Eligible Portfolio Investment,
provided that such adjustments are usual and customary and substantially
comparable to market terms for substantially similar debt of other similarly
situated borrowers at the time such relevant agreements are entered into as
reasonably determined in good faith by the Borrower.

 

“Eligible Liens” has the meaning assigned to such term in Section 1.01 of this
Agreement.

 

“First Lien Bank Loan” means a Bank Loan that is entitled to the benefit of a
first lien and first priority perfected security interest on all or
substantially all of the assets of the respective borrower and guarantors
obligated in respect thereof, and which has the most senior pre-petition
priority in any bankruptcy, reorganization, arrangement, insolvency, or
liquidation proceedings in such collateral, provided, however, that, in the case
of accounts receivable and inventory (and the proceeds thereof), such lien and
security interest may be second in priority to a Permitted Prior Working Capital
Lien; and further provided that (other than for an LTV Transaction) any portion
(and only such portion) of such a Bank Loan which has a total debt to EBITDA
ratio above 4.50x will have the advance rate of a Second Lien Bank Loan applied
to such portion and any portion of such a Bank Loan which has a total debt to
EBITDA ratio above 6.00x will have the advance rate of a Mezzanine Investment
applied to such portion. For the avoidance of doubt, in no event shall a First
Lien Bank Loan include a Last Out Loan.

 

“Fixed Rate Portfolio Investment” means a debt Eligible Portfolio Investment
that bears interest at a fixed rate.

 

“Floating Rate Portfolio Investment” means a debt Eligible Portfolio Investment
that bears interest at a floating rate.

 



105

 

 

“High Yield Securities” means debt Securities, in each case (a) issued by public
or private issuers, (b) issued pursuant to an effective registration statement
or pursuant to Rule 144A under the Securities Act (or any successor provision
thereunder) and (c) that are not Cash Equivalents, Mezzanine Investments
(described under clause (i) of the definition thereof) or Bank Loans.

 

“Indirect Real Estate LTV Transactions” has the meaning assigned to such term in
paragraph 16 of Schedule 1.01(d) hereto.

 

“Last Out Loan” shall mean, with respect to any Bank Loan that is a term loan
structured in a first out tranche and a last out tranche (with the first out
tranche entitled to a lower interest rate but priority with respect to
payments), that portion of such Bank Loan that is the last out tranche; provided
that:

 

(a) such last out tranche is entitled (along with the first out tranche) to the
benefit of a first lien and first priority perfected security interest on all or
substantially all of the assets of the respective borrower and guarantors
obligated in respect thereof, and which has the most senior pre-petition
priority in any bankruptcy, reorganization, arrangement, insolvency, or
liquidation proceedings;

 

(b) the ratio of (x) the amount of the first out tranche to (y) EBITDA of the
underlying obligor does not at any time exceed 2.25x;

 

(c) such last out tranche (i) gives the holders of such last out tranche full
enforcement rights during the existence of an event of default (subject to
customary exceptions if the holders of the first out tranche have previously
exercised enforcement rights), (ii) shall have the same maturity date as the
first out tranche, (iii) is entitled to the same representations, covenants and
events of default as the holders of the first out tranche, and (iv) provides the
holders of such last out tranche with customary protections (including, without
limitation, consent rights with respect to (1) any increase of the principal
balance of the first out tranche, (2) any increase of the margins applicable to
the interest rates with respect to the first out tranche, (3) any reduction of
the final maturity of the first out tranche, and (4) amending or waiving any
provision in the underlying loan documents that is specific to the holders of
such last out tranche); and

 

(d) such first out tranche is not subject to multiple drawings (unless, at the
time of such drawing and after giving effect thereto, the ratio referenced in
clause (b) above is not exceeded).

 

“Liquidation Preference” means, with respect to Preferred Stock, the dollar
amount required to be paid to the holder thereof upon any voluntary or
involuntary liquidation, dissolution or winding up of the issuer of such
Preferred Stock or the distribution of assets of such issuer that represents a
return of capital or the purchase price paid for such Preferred Stock at the
time of issuance of such Preferred Stock by such issuer.

 



106

 

 

“Long-Term U.S. Government Securities” means U.S. Government Securities maturing
more than three months from the applicable date of determination, so long as
such securities have a credit rating of at least AAA from S&P and Aaa from
Moody’s.

 

“Low Risk Assets” means each of Cash Equivalents, Long-Term U.S. Government
Securities, First Lien Bank Loans (including, for clarity, LTV Transactions that
are not Indirect Real Estate LTV Transactions) and Last Out Loans.

 

“LTV Transaction” means any transaction that (i) is either (a) structured in a
way that would customarily be considered a specialized asset-backed transaction
supported by receivables, inventory or other assets (“ABL Transactions”) or (b)
structured as a recurring revenue loan that (1) is in a high-growth industry or
industry that customarily has businesses with revenue derived from perpetual
licenses, subscription agreements, maintenance streams or other similar and
perpetual cash flow streams (as reasonably determined in good faith by the
Borrower) (“Recurring Revenue Transactions”), (2) has a loan to enterprise value
ratio (determined in a manner consistent with the methodology outlined in
paragraph (8) of Schedule 1.01(d)) of less than 65% and (3) at the time of the
origination of the loan, does not have a debt to recurring revenue ratio of
greater than 2.253.00 to 1.00, (ii) does not include and would not customarily
be expected to include (at the time of the origination of the loan) a financial
covenant based on debt to EBITDA, debt to EBIT or a similar multiple of debt to
operating cash flow, (iii) is a First Lien Bank Loan or Last Out Loan (or, with
respect to an Indirect Real Estate LTV Transaction, is a Mezzanine Investment),
(iv) is not subject to a Permitted Prior Working Capital Lien and (v) is
designated as an LTV Transaction by the Borrower at the time of the initial
investment, provided that any portion (and only such portion) of such LTV
Transaction (a) if it is an ABL Transaction, in excess of an alternative
financial covenant or ratio mutually agreeable to the Borrower and the
Administrative Agent, or (b) if it is a Recurring Revenue Transaction, which has
a loan to enterprise value ratio that is greater than 35% but does not exceed
50%, such portion will, in each case, be deemed, solely for the purposes of
determining the applicable Advance Rate pursuant to clause (y) of the definition
of “Borrowing Base” and not for any other purpose herein, to be a Second Lien
Bank Loan., and provided further that the Advance Rate applicable to that
portion of such Recurring Revenue Transaction representing a loan to enterprise
value (determined in a manner consistent with the methodology outlined in
paragraph (8) of Schedule 1.01(d)) equal to or greater than 50% shall have an
Advance Rate of 0%.

 

“Mezzanine Investments” means (i) debt Securities (including convertible debt
Securities (other than the “in-the-money” equity component thereof)), in each
case (a) issued by public or private Portfolio Companies, (b) issued without
registration under the Securities Act, (c) not issued pursuant to Rule 144A
under the Securities Act (or any successor provision thereunder), (d) that are
not Cash Equivalents and (e) contractually subordinated in right of payment to
other debt of the same Portfolio Company and (ii) a Bank Loan that is not a
First Lien Bank Loan, Last Out Loan, Second Lien Bank Loan, High Yield Security
or a Covenant-Lite Loan.

 

“Performing” means with respect to any Eligible Portfolio Investment, such
Eligible Portfolio Investment (i) is not a Defaulted Obligation, (ii) other than
with respect to DIP Loans, does not represent debt or Capital Stock of an issuer
that has issued a Defaulted Obligation, and (iii) is not on non-accrual.

 



107

 

 

“Performing Covenant-Lite Loans” means funded Covenant-Lite Loans that (a) are
not PIK Obligations and (b) are Performing.

 

“Performing DIP Loans” means funded DIP Loans that (a) are not PIK Obligations
and (b) are not Defaulted Obligations.

 

“Performing First Lien Bank Loans” means funded First Lien Bank Loans that
(a) are not PIK Obligations, DIP Loans, Covenant-Lite Loans, Second Lien Bank
Loans or Last Out Loans and (b) are Performing.

 

“Performing High Yield Securities” means funded High Yield Securities that (a)
are not PIK Obligations and (b) are Performing.

 

“Performing Indirect Real Estate LTV Transactions” means funded Indirect Real
Estate LTV Transactions that are Performing.

 

“Performing Last Out Loans” means funded Last Out Loans that (a) are not PIK
Obligations, DIP Loans, Covenant-Lite Loans or Second Lien Bank Loans and (b)
are Performing.

 

“Performing LTV Transactions” means funded LTV Transactions that (a) are not
Indirect Real Estate LTV Transactions and (b) are Performing.

 

“Performing Mezzanine Investments” means funded Mezzanine Investments that (a)
are not PIK Obligations and (b) are Performing.

 

“Performing PIK Obligations” means funded PIK Obligations that are Performing.

 

“Performing Second Lien Bank Loans” means funded Second Lien Bank Loans that (a)
are not PIK Obligations, DIP Loans, Covenant-Lite Loans or Last Out Loans and
(b) are Performing.

 

“Permitted Foreign Issuer” shall mean any Person (i) organized under the laws of
a Permitted Foreign Jurisdiction or any province thereof, (ii) domiciled in a
Permitted Foreign Jurisdiction, or (iii) with principal operations or any other
material property or other material assets pledged as collateral and located in
a Permitted Foreign Jurisdiction.

“Permitted Prior Working Capital Lien” means, with respect to a Portfolio
Company that is a borrower under a Bank Loan, a security interest to secure a
working capital facility for such Portfolio Company in the accounts receivable
and inventory (and all accounts and other assets associated therewith and the
proceeds thereof) of such Portfolio Company and any of its subsidiaries that are
guarantors of such working capital facility; provided that (i) such Bank Loan
has a second priority lien on such accounts receivable and inventory, (ii) such
working capital facility is not secured by any other assets (other than a second
priority lien, subject to the first priority lien of the Bank Loan, on any other
assets) and does not benefit from any standstill rights or other agreements with
respect to any other assets and (iii) the maximum principal amount of such
working capital facility is not at any time greater than 15% of the aggregate
enterprise value of the Portfolio Company (as determined in accordance with the
valuation methodology for determining the enterprise value of the applicable
Portfolio Company as established by an Approved Third-Party Appraiser).

 



108

 

 

“PIK Obligation” means an obligation that provides that any portion of the
interest accrued for a specified period of time or until the maturity thereof
is, or at the option of the obligor may be, added to the principal balance of
such obligation or otherwise deferred and accrued rather than being paid in
cash, provided that any such obligation shall not constitute a PIK Obligation if
it (a) is a fixed rate obligation and requires payment of interest in cash on an
at least semi-annual basis at a rate of not less than 8% per annum or (b) is not
a fixed rate obligation and requires payment of interest in cash on an at least
semi-annual basis at a rate of not less than 4.5% per annum in excess of the
applicable index.

 

“Preferred Stock”, as applied to the Capital Stock of any Person, means Capital
Stock of such Person of any class or classes (however designated) that ranks
prior, as to the payment of dividends or as to the distribution of assets upon
any voluntary or involuntary liquidation, dissolution or winding up of such
Person, to any shares (or other interests) of other Capital Stock of such
Person, and shall include, without limitation, cumulative preferred,
non-cumulative preferred, participating preferred and convertible preferred
Capital Stock; provided, that such Preferred Stock (i) pays a cash dividend on a
monthly or quarterly basis, (ii) has a maturity date or is subject to mandatory
redemption on a date certain that is not greater than ten (10) years from the
date of initial issuance of such Preferred Stock and (iii) has a Liquidation
Preference.

 

“Real Estate LTV Transaction” has the meaning assigned to such term in paragraph
16 of Schedule 1.01(d) hereto.

 

“Recurring Revenue Transaction” has the meaning assigned to such term in the
definition of LTV Transaction.

 

“Restructured Investment” means, as of any date of determination, (a) any
Portfolio Investment that has been a Defaulted Obligation within the past six
months, (b) any Portfolio Investment that has in the past six months been on
cash non-accrual, or (c) any Portfolio Investment that has in the past six
months been amended or subject to a deferral or waiver the effect of which is to
(i) change the amount of previously required scheduled debt amortization (or, in
the case of Preferred Stock, required payments on such Preferred Stock (other
than by reason of repayment thereof)) or (ii) extend the tenor of previously
required scheduled debt amortization (or, in the case of Preferred Stock,
required payments on such Preferred Stock), in each case such that the remaining
weighted average life of such Portfolio Investment is extended by more than 20%.
A DIP Loan shall not be deemed to be a Restructured Investment, so long as it
does not meet the conditions of the definition of Restructured Investment.

 



109

 

 

“Second Lien Bank Loan” means a Bank Loan (other than a First Lien Bank Loan and
a Last Out Loan) that is entitled to the benefit of a first and/or second lien
and first and/or second priority perfected security interest on all or
substantially all of the assets of the respective borrower and guarantors
obligated in respect thereof; provided that any portion of such a Loan which has
a total debt to EBITDA ratio above 6.00x will have the advance rate of a
Mezzanine Investment applied to such portion.

 

“Securities” means common and preferred stock, units and participations, member
interests in limited liability companies, partnership interests in partnerships,
notes, bonds, debentures, trust receipts and other obligations, instruments or
evidences of indebtedness, including debt instruments of public and private
issuers and tax-exempt securities (including warrants, rights, put and call
options and other options relating thereto, representing rights, or any
combination thereof) and other property or interests commonly regarded as
securities or any form of interest or participation therein, but not including
Bank Loans.

 

“Securities Act” means the United States Securities Act of 1933, as amended.

 

“Short-Term U.S. Government Securities” means U.S. Government Securities
maturing within three (3) months of the applicable date of determination.

 

“Spread” means, with respect to Floating Rate Portfolio Investments, the cash
interest spread of such Floating Rate Portfolio Investment over the applicable
LIBO Rate; provided, that, in the case of any Floating Rate Portfolio Investment
that does not bear interest by reference to the LIBO Rate, “Spread” shall mean
the cash interest spread of such Floating Rate Portfolio Investment over the
LIBO Rate in effect as of the date of determination for deposits in Dollars for
a period of three (3) months.

 

“Structured Finance Obligation” means any obligation issued by a special purpose
vehicle (or any similar obligor in the principal business of offering,
originating, financing or warehousing pools of receivables or other financial
assets) and secured directly by, referenced to, or representing ownership of or
investment in, a pool of receivables or other financial assets of any obligor,
including collateralized loan obligations, collateralized debt obligations and
mortgage-backed securities, or any finance lease. For the avoidance of doubt, if
an obligation satisfies this definition of “Structured Finance Obligation”, such
obligation (a) shall not qualify as any other category of Portfolio Investment
and (b) shall not be included in the Borrowing Base.

 

“U.S. Government Securities” has the meaning assigned to such term in Section
1.01 of this Agreement.

 

“Value” means, with respect to any Eligible Portfolio Investment, the value
thereof determined for purposes of the Loan Documents in accordance with Section
5.12(b)(ii).

 

“Weighted Average Fixed Coupon” means, as of any date of determination, the
number, expressed as a percentage, obtained by summing the products obtained by
multiplying the cash interest coupon of each Fixed Rate Portfolio Investment
included in the Borrowing Base as of such date by the outstanding principal
balance (or, in the case of Preferred Stock, the Liquidation Preference or fixed
amount (other than interest or fees) owed on account of such Preferred Stock) of
such Fixed Rate Portfolio Investment as of such date, dividing such sum by the
aggregate outstanding principal balance (or, in the case of Preferred Stock, the
Liquidation Preference or fixed amount (other than interest or fees) owed on
account of such Preferred Stock) of all such Fixed Rate Portfolio Investments
and rounding up to the nearest 0.01%. For the purpose of calculating the
Weighted Average Fixed Coupon, all Fixed Rate Portfolio Investments that are not
currently paying cash interest shall have an interest rate of 0%.

 



110

 

 

“Weighted Average Floating Spread” means, as of any date of determination, the
number, expressed as a percentage, obtained by summing the products obtained by
multiplying, in the case of each Floating Rate Portfolio Investment included in
the Borrowing Base, on an annualized basis, the Spread of such Floating Rate
Portfolio Investment, by the outstanding principal balance (or, in the case of
Preferred Stock, the Liquidation Preference or fixed amount (other than interest
or fees) owed on account of such Preferred Stock) of such Floating Rate
Portfolio Investment as of such date and dividing such sum by the aggregate
outstanding principal balance (or, in the case of Preferred Stock, the
Liquidation Preference or fixed amount (other than interest or fees) owed on
account of such Preferred Stock) of all such Floating Rate Portfolio Investments
and rounding the result up to the nearest 0.01%.

 

“Weighted Average Leverage Ratio” means, as of any date of determination, the
number obtained by summing the products obtained by multiplying, in the case of
each Debt Eligible Portfolio Investment included in the Borrowing Base (but, for
the avoidance of doubt, excluding any Debt Eligible Portfolio Investments that
are LTV Transactions), the leverage ratio (expressed as a number) for the
Portfolio Company of such Eligible Portfolio Investment of all Indebtedness (or,
as applicable, Preferred Stock) that has a ranking of payment or lien priority
senior to or pari passu with and including the tranche that includes the
Borrower’s Eligible Portfolio Investment, by the fair value of such Eligible
Portfolio Investment as of such date and dividing such sum by the aggregate of
the fair values of all such Eligible Portfolio Investments and rounding the
result up to the nearest 0.01.

 

“Weighted Average Recurring Revenue Ratio” means, as of any date of
determination, the number obtained by summing the products obtained by
multiplying, in the case of each Recurring Revenue Transaction included in the
Borrowing Base, the debt to recurring revenue ratio (expressed as a number) for
the Portfolio Company of such Eligible Portfolio Investment of all Indebtedness
that has a ranking of payment or lien priority senior to or pari passu with and
including the tranche that includes the Borrower’s Eligible Portfolio
Investment, by the fair value of such Eligible Portfolio Investment as of such
date and dividing such sum by the aggregate of the fair values of all such
Eligible Portfolio Investments and rounding the result up to the nearest 0.01.

 

Section 5.14.      Anti-Hoarding of Assets at Non-Pledged Financing
Subsidiaries. If any Non-Pledged Financing Subsidiary is not prohibited by any
law, rule or regulation or by any contract or agreement relating to indebtedness
from distributing all or any portion of its assets to an Obligor, then such
Non-Pledged Financing Subsidiary shall, if the Borrowing Base is not at least
115% of the Covered Debt Amount at the time of determination, distribute to an
Obligor the amount of assets held by such Non-Pledged Financing Subsidiary that
such Non-Pledged Financing Subsidiary is permitted to distribute and that, in
the good faith judgment of the Borrower, such Non-Pledged Financing Subsidiary
does not reasonably expect to utilize, in the ordinary course of business, to
obtain or maintain a financing from an unaffiliated third party.

 



111

 

 

Section 5.15.      Taxes. Each of the Borrower and its Subsidiaries will timely
file or cause to be timely filed all U.S. federal, state and local Tax returns
that are required to be filed by it and all other Tax returns that are required
to be filed by it and will pay all Taxes for which it is directly or indirectly
liable and any assessments made against it or any of its property and all other
Taxes, fees or other charges imposed on it or any of its property by any
Governmental Authority, except Taxes that are being contested in good faith by
appropriate proceedings, and with respect to which reserves in conformity with
GAAP are provided on the books of the Borrower or its Subsidiaries, as the case
may be. The charges, accruals and reserves on the books of the Borrower and any
of its Subsidiaries in respect of Taxes and other governmental charges will be
adequate in accordance with GAAP.

 

Section 5.16.      Operations. The Borrower will, and will cause each of its
Subsidiaries to, act, in all material respects, in accordance with their
respective Constituent Documents.

 

Article VI

 

NEGATIVE COVENANTS

 

Until the Termination Date, the Borrower covenants and agrees with the Lenders
that:

 

Section 6.01.      Indebtedness. The Borrower will not nor will it permit any of
its Subsidiaries to, create, incur, assume or permit to exist any Indebtedness,
except:

 

(a)           Indebtedness created hereunder or under any other Loan Document;

 

(b)           (i) Unsecured Shorter-Term Indebtedness in an aggregate principal
amount not to exceed $5,000,000, so long as no Default exists at the time of the
incurrence thereof (or immediately after the incurrence thereof) and
(ii) Secured Longer-Term Indebtedness, in each case, so long as (w) no Default
exists at the time of the incurrence thereof (and immediately after the
incurrence thereof), (x) prior to and immediately after giving effect to the
incurrence thereof, the Borrower is in pro forma compliance with each of the
covenants set forth in Section 6.07 after giving effect to the incurrence
thereof and on the date of such incurrence the Borrower delivers to the
Administrative Agent a certificate of a Financial Officer to such effect,
(y) prior to and immediately after giving effect to the incurrence thereof, the
Covered Debt Amount does not or would not exceed the Borrowing Base then in
effect; and (z) on the date of the incurrence thereof, the Borrower delivers to
the Administrative Agent and each Lender a Borrowing Base Certificate as at such
date demonstrating compliance with (or a certification that the Borrower is in
compliance with) subclause (y) after giving effect to such incurrence. For
purposes of preparing such Borrowing Base Certificate, (A) the fair market value
of Quoted Investments shall be the most recent quotation available for such
Eligible Portfolio Investment and (B) the fair market value of Unquoted
Investments shall be the Value set forth in the Borrowing Base Certificate most
recently delivered by the Borrower to the Administrative Agent pursuant to
Section 5.01(d) or if an Unquoted Investment is acquired after the delivery of
the Borrowing Base Certificate most recently delivered, then the Value of such
Unquoted Investment shall be the lower of the cost of such Unquoted Investment
and the Internal Value of such Unquoted Investment; provided, that the Borrower
shall reduce the Value of any Eligible Portfolio Investment referred to in this
sub-clause (B) to the extent necessary to take into account any events of which
the Borrower has knowledge that adversely affect the value of such Eligible
Portfolio Investment.

 



112

 

 

(c)           Unsecured Longer-Term Indebtedness, so long as (x) no Default
exists at the time of the incurrence thereof (or immediately after the
incurrence thereof) and (y) prior to and immediately after giving effect to the
incurrence thereof, the Borrower is in pro forma compliance with each of the
covenants set forth in Section 6.07 and on the date of such incurrence the
Borrower delivers to the Administrative Agent a certificate of a Financial
Officer to such effect;

 

(d)           Indebtedness of Financing Subsidiaries, provided that (i) on the
date that such Indebtedness is incurred (for clarity, with respect to any and
all revolving loan facilities, term loan facilities, staged advance loan
facilities or any other credit facilities, “incurrence” shall be deemed to take
place at the time such facility is entered into, and not upon each borrowing
thereunder), prior to and immediately after giving effect to the incurrence
thereof, the Borrower is in pro forma compliance with each of the covenants set
forth in Section 6.07 and on the date of such incurrence Borrower delivers to
the Administrative Agent a certificate of a Financial Officer to such effect,
and (ii) in the case of revolving loan facilities or staged advance loan
facilities, upon each borrowing thereunder, the Borrower is in pro forma
compliance with each of the covenants set forth in Section 6.07.

 

(e)            Other Permitted Indebtedness in an aggregate principal amount not
to exceed $5,000,000;

 

(f)            repurchase obligations arising in the ordinary course of business
with respect to U.S. Government Securities;

 

(g)           obligations payable to clearing agencies, brokers or dealers in
connection with the purchase or sale of securities in the ordinary course of
business;

 

(h)           obligations of the Borrower under a Permitted SBIC Guarantee and
obligations (including Guarantees) in respect of Standard Securitization
Undertakings; and

 

(i)            the 2023 Notes.

 



113

 

 

Section 6.02.      Liens. The Borrower will not, nor will it permit any of its
Subsidiaries to, create, incur, assume or permit to exist any Lien on any
property or asset (including Equity Interests in any Financing Subsidiary or any
other Subsidiary) now owned or hereafter acquired by it, or assign or sell any
income or revenues (including accounts receivable) or rights in respect of any
thereof except:

 

(a)            any Lien on any property or asset of the Borrower existing on the
Restatement Effective Date and set forth in Schedule 3.11(b), provided that
(i) no such Lien shall extend to any other property or asset of the Borrower or
any of its Subsidiaries, and (ii) any such Lien shall secure only those
obligations which it secures on the Restatement Effective Date and extensions,
renewals and replacements thereof that do not increase the outstanding principal
amount thereof;

 

(b)           Liens created pursuant to the Security Documents;

 

(c)           Liens on assets owned by Financing Subsidiaries;

 

(d)           Liens created pursuant to the Security Documents securing Secured
Longer-Term Indebtedness incurred pursuant to Section 6.01(b);

 

(e)           Permitted Liens;

 

(f)            additional Liens securing Indebtedness not to exceed $3,000,000
in the aggregate provided such Indebtedness is not otherwise prohibited under
Section 6.01(e) of this Agreement; and

 

(g)           Liens on Equity Interests in any SBIC Subsidiary created in favor
of the SBA.

 

Section 6.03.      Fundamental Changes. The Borrower will not, nor will it
permit any of its Subsidiaries (other than Financing Subsidiaries) to, enter
into any transaction of merger, division, consolidation or amalgamation, or
liquidate or provisionally liquidate, wind up or dissolve itself (or suffer any
liquidation, provisional liquidation or dissolution). The Borrower will not, nor
will it permit any of its Subsidiaries to reorganize under the laws of a
jurisdiction other than any jurisdiction in the United States. The Borrower will
not, nor will it permit any of its Subsidiaries (other than Financing
Subsidiaries) to, acquire any business or property from, or capital stock of, or
be a party to any acquisition of, any Person, except for purchases or
acquisitions of Portfolio Investments and other assets in the normal course of
the day-to-day business activities of the Borrower and its Subsidiaries and not
in violation of the terms and conditions of this Agreement or any other Loan
Document. The Borrower will not, nor will it permit any of its Subsidiaries
(other than Financing Subsidiaries) to, convey, sell, lease, transfer or
otherwise dispose of, in one transaction or a series of transactions, any part
of its assets (including, without limitation, Cash, Cash Equivalents and Equity
Interests), whether now owned or hereafter acquired, but excluding (x) assets
(including Cash and Cash Equivalents but excluding Portfolio Investments) sold
or disposed of in the ordinary course of business of the Borrower and its
Subsidiaries (other than the Financing Subsidiaries) (including to make
expenditures of cash in the normal course of the day-to-day business activities
of the Borrower and its Subsidiaries (other than the Financing Subsidiaries))
and (y) subject to the provisions of clauses (d) and (e) below, Portfolio
Investments. The Borrower will not, nor will it permit any of its Subsidiaries
to, change its name, jurisdiction of formation, chief executive office and/or
principal place of business without giving the Administrative Agent a minimum of
thirty (30) days’ (or such lesser period as the Administrative Agent may
reasonably agree) written notice thereof. The Borrower will not, nor will it
permit any of its Subsidiaries to, file a certificate of division; adopt a plan
of division or otherwise take any action to effectuate a division pursuant to
Section 18-217 of the Delaware Limited Liability Company Act (or any analogous
action taken pursuant to applicable law with respect to any corporation, limited
liability company, partnership or other entity).

 



114

 

 

Notwithstanding the foregoing provisions of this Section:

 

(a)            any Subsidiary of the Borrower may be merged or consolidated with
or into the Borrower or any other Subsidiary Guarantor; provided that if any
such transaction shall be (i) between a Subsidiary or a wholly owned Subsidiary
Guarantor and the Borrower, the Borrower shall be the continuing or surviving
entity and (ii) between a Subsidiary and a wholly owned Subsidiary Guarantor,
the wholly owned Subsidiary Guarantor shall be the continuing or surviving
entity;

 

(b)           any Subsidiary of the Borrower may sell, lease, transfer or
otherwise dispose of any or all of its assets (upon voluntary liquidation or
otherwise) to the Borrower or any wholly owned Subsidiary Guarantor of the
Borrower;

 

(c)           the capital stock of any Subsidiary of the Borrower may be sold,
transferred or otherwise disposed of to the Borrower or any wholly owned
Subsidiary Guarantor of the Borrower;

 

(d)           the Obligors may sell, transfer or otherwise dispose of Portfolio
Investments (other than to a Financing Subsidiary) so long as prior to and after
giving effect to such sale, transfer or other disposition (and any concurrent
acquisitions of Portfolio Investments or payment of outstanding Loans or Other
Covered Indebtedness) the Covered Debt Amount does not exceed the Borrowing Base
and, on the date of such sale, transfer or disposition, the Borrower delivers to
the Administrative Agent and each Lender a Borrowing Base Certificate as at such
date demonstrating compliance with (or a certification that the Borrower is in
compliance with) the foregoing after giving effect to such sale, transfer or
disposition;

 

(e)           the Obligors may sell, transfer or otherwise dispose of Portfolio
Investments (other than ownership interests in Financing Subsidiaries), Cash and
Cash Equivalents to a Financing Subsidiary so long as both immediately prior to
and immediately after giving effect to such sale, transfer or other disposition
(and any concurrent acquisitions of Portfolio Investments or payment of
outstanding Loans or Other Covered Indebtedness) (i) the Covered Debt Amount
does not exceed the Borrowing Base and no Default exists, and the Borrower
delivers to the Administrative Agent a certificate of a Financial Officer to
such effect, (ii) either (x) the amount by which the Borrowing Base exceeds the
Covered Debt Amount immediately prior to such release is not diminished as a
result of such release or (y) the Borrowing Base immediately after giving effect
to such release is at least 115% of the Covered Debt Amount, (iii) the sum of
(x) all sales, transfers or other dispositions under this clause (e) that occur
after the Revolver Termination Date and do not result in Net Asset Sale Proceeds
for fair value that are applied in accordance with Section 2.08(d)(i) and (y)
all Investments under Section 6.04(e) that occur after the Revolver Termination
Date, shall not exceed 20% of the Commitments on the Revolver Termination Date,
and (iv) the Asset Coverage Ratio is not less than 1.67 to 1 (and the Borrower
delivers to the Administrative Agent a certificate of a Financial Officer with
respect to each of clauses (i) through (iv) of this clause (e));

 



115

 

 

(f)                an Obligor may transfer assets to a Financing Subsidiary for
the sole purpose of facilitating the transfer of assets from one Financing
Subsidiary (or a Subsidiary that was a Financing Subsidiary immediately prior to
such disposition) to another Financing Subsidiary, directly or indirectly
through such Obligor (such assets, the “Transferred Assets”); provided that (i)
no Default exists or is continuing at such time, and the Covered Debt Amount
shall not exceed the Borrowing Base at such time and the Borrower delivers to
the Administrative Agent a certificate of a Financial Officer to such effect,
and (ii) the Transferred Assets were transferred to such Obligor by the
transferor Financing Subsidiary on the same Business Day that such assets are
transferred by such Obligor to the transferee Financing Subsidiary;

 

(g)               the Borrower may merge or consolidate with any other Person,
so long as (i) the Borrower is the continuing or surviving entity in such
transaction and (ii) at the time thereof and after giving effect thereto, no
Default shall have occurred or be continuing;

 

(h)               the Borrower and its Subsidiaries may sell, lease, transfer or
otherwise dispose of equipment or other property or assets that do not consist
of Portfolio Investments so long as the aggregate amount of all such sales,
leases, transfer and dispositions does not exceed $5,000,000 in any fiscal year;
and

 

(i)                 any Subsidiary of the Borrower may be liquidated or
dissolved; provided that (i) in connection with such liquidation or dissolution,
any and all of the assets of such Subsidiary shall be distributed or otherwise
transferred to the Borrower or any wholly owned Subsidiary Guarantor of the
Borrower and (ii) the Borrower determines in good faith that such liquidation is
in the best interests of the Borrower and is not materially disadvantageous to
the Lenders.

 

Section 6.04.        Investments. The Borrower will not, nor will it permit any
of its Subsidiaries to, acquire, make or enter into, or hold, any Investments
except:

 

(a)               operating deposit accounts with banks;

 

(b)               Investments by the Borrower and the Subsidiary Guarantors in
the Borrower and the Subsidiary Guarantors;

 

(c)               Hedging Agreements entered into in the ordinary course of the
Borrower’s business for financial planning and not for speculative purposes;

 

(d)               Portfolio Investments by the Borrower and its Subsidiaries to
the extent such Portfolio Investments are permitted under the Investment Company
Act (to the extent such applicable Person is subject to the Investment Company
Act) and the Borrower’s Investment Policies;

 

116

 



 

(e)               Equity Interests in (or capital contribution to) Financing
Subsidiaries acquired after the Original Restatement Effective Date to the
extent not prohibited by Section 6.03(e) or (f);

 

(f)                Investments by any Financing Subsidiary;

 

(g)               Investments in Cash and Cash Equivalents;

 

(h)               Investments described on Schedule 3.12(b) hereto; and

 

(i)                 additional Investments up to but not exceeding $5,000,000 in
the aggregate (for purposes of this clause (i), the aggregate amount of an
Investment at any time shall be deemed to be equal to (A) the aggregate amount
of cash, together with the aggregate fair market value of property loaned,
advanced, contributed, transferred or otherwise invested that gives rise to such
Investment, minus (B) the aggregate amount of dividends, distributions or other
payments received in cash in respect of such Investment; provided that in no
event shall the aggregate amount of any Investment be less than zero, and
provided further that the amount of any Investment shall not in any event be
reduced by reason of any write-off of such Investment, nor increased by way of
any increase in the amount of earnings retained in the Person in which such
Investment is made that have not been dividended, distributed or otherwise paid
out).

 

Section 6.05.        Restricted Payments. The Borrower will not, nor will it
permit any of its Subsidiaries (other than the Financing Subsidiaries) to,
declare or make, or agree to pay or make, directly or indirectly, any Restricted
Payment, except that:

 

(a)               the Borrower may declare and pay dividends with respect to the
capital stock of the Borrower payable solely in additional shares of the
Borrower’s common stock;

 

(b)               provided that the Asset Coverage Ratio exceeds 1.50 to 1 on a
pro forma basis both immediately before and immediately after giving effect
thereto, the Borrower may declare and pay dividends and distributions in either
case in cash or other property (excluding for this purpose the Borrower’s common
stock) in or with respect to any taxable year of the Borrower (or any calendar
year, as relevant) in amounts not to exceed 115% of the amounts that are
required to be distributed to: (i) allow the Borrower to satisfy the minimum
distribution requirements imposed by Section 852(a) of the Code (or any
successor thereto) to maintain its eligibility to be taxed as a RIC for any such
taxable year, (ii) reduce to zero for any such taxable year its liability for
federal income taxes imposed on (y) its investment company taxable income
pursuant to Section 852(b)(1) of the Code (or any successor thereto), or (z) its
net capital gain pursuant to Section 852(b)(3) of the Code (or any successor
thereto), and (iii) reduce to zero its liability for federal excise taxes for
any such calendar year imposed pursuant to Section 4982 of the Code (or any
successor thereto);

 

(c)                the Subsidiaries of the Borrower may make Restricted Payments
to the Borrower or to any Subsidiary Guarantor;

 

(d)               Obligors may make Restricted Payments to repurchase Equity
Interests of the Borrower from officers, directors and employees of the
Investment Advisor or the Borrower or any of its Subsidiaries or their
authorized representatives upon the death, disability or termination of
employment of such employees or termination of their seat on the Board of
Directors of the Investment Advisor or the Borrower or any of its Subsidiaries;
provided that (i) no Default or Event of Default shall have occurred and be
continuing or would result therefrom, (ii) such Equity Interests are not
registered on Form S-8 or other registration statement or are not transferable
under Rule 144 of the Securities Exchange Act of 1934, and (iii) the aggregate
amount of all repurchases in any calendar year shall not exceed $500,000, with
unused amounts in any calendar year being carried over to succeeding calendar
years subject to a maximum of $1,000,000 in any calendar year;

 



117

 

 

(e)                the Borrower may make other Restricted Payments, including
the repurchase by Borrower of its Equity Interests, so long as, (i) on the date
of such payment and immediately prior to and immediately after giving effect
thereto, no Default shall have occurred and be continuing, (ii) prior to and
immediately after giving effect to such payment, the Covered Debt Amount does
not exceed 85% of the Borrowing Base and (iii) on the date of such Restricted
Payment, the Borrower delivers to the Administrative Agent a Borrowing Base
Certificate as of such date demonstrating compliance with the foregoing
immediately after giving effect to such Restricted Payment; provided that,
solely in the case of Restricted Payments consisting of the repurchase by the
Borrower of its Equity Interests, such compliance may be demonstrated on the
next Borrowing Base Certificate delivered pursuant to Section 5.01(d).

 

For the avoidance of doubt, the Borrower shall not declare any dividend to the
extent such declaration violates the provisions of the Investment Company Act
applicable to it.

 

Section 6.06.        Certain Restrictions on Subsidiaries. The Borrower will not
permit any of its Subsidiaries (other than Financing Subsidiaries) to enter into
or suffer to exist any indenture, agreement, instrument or other arrangement
(other than the Loan Documents) that prohibits or restrains, in each case in any
material respect, or imposes materially adverse conditions upon, the incurrence
or payment of Indebtedness, the granting of Liens, the declaration or payment of
dividends, the making of loans, advances, guarantees or Investments or the sale,
assignment, transfer or other disposition of property, except for any
prohibitions or restraints contained in (i) any Indebtedness permitted under
Section 6.01(b) or (c), (ii) any Indebtedness permitted under Section 6.01(e)
secured by a Lien permitted under Section 6.02(f) provided that such
prohibitions and restraints are applicable by their terms only to the assets
that are subject to such Lien and (iii) any Indebtedness permitted under Section
6.01(f) or (g) secured by a Permitted Lien provided that such prohibitions and
restraints are applicable by their terms only to the assets that are subject to
such Lien.

 

Section 6.07.        Certain Financial Covenants.

 

(a)               Minimum Total Net Assets. The Borrower will not permit Total
Net Assets at the last day of any fiscal quarter of the Borrower to be less than
the sum of (x) $175,000,000 plus (y) 65% of the aggregate net proceeds of all
sales of Equity Interests by the Borrower and its Subsidiaries after the
Restatement Effective Date (other than the proceeds of sales of Equity Interests
by and among the Borrower and its Subsidiaries).

 

(b)               Asset Coverage Ratio. After the Restatement Effective Date,
the Borrower will not permit the Asset Coverage Ratio to be less than 1.50 to 1
at any time.

 



118

 

 

(c)               Senior Coverage Ratio. After the Restatement Effective Date,
the Borrower will not permit the Senior Coverage Ratio to be less than 2.00 to 1
at any time.

 

(d)               Liquidity Test. After the Restatement Effective Date, the
Borrower will not permit the aggregate Value of the Eligible Portfolio
Investments that can be converted to Cash in fewer than 10 Business Days without
more than a 5% change in price to be less than 10% of the Covered Debt Amount
for more than 30 Business Days during any period when the Adjusted Covered Debt
Balance is greater than 90% of the Adjusted Borrowing Base.

 

(e)               Obligors’ Net Worth Test. After the Restatement Effective
Date, the Borrower will not permit the Obligors’ Net Worth at the last day of
any fiscal quarter to be less than an amount equal to $125,000,000.

 

Section 6.08.        Transactions with Affiliates. (a) The Borrower will not,
and will not permit any of its Subsidiaries to, enter into any transactions with
any of its Affiliates, even if otherwise permitted under this Agreement, except
(i) transactions in the ordinary course of business at prices and on terms and
conditions not less favorable to the Borrower or such Subsidiary (or, in the
case of a transaction between an Obligor and a non-Obligor Subsidiary, not less
favorable to such Obligor) than could be obtained at the time on an arm’s-length
basis from unrelated third parties, (ii) transactions between or among the
Obligors not involving any other Affiliate, (iii) transactions between or among
the Obligors and any SBIC Subsidiary or any “downstream affiliate” (as such term
is used under the rules promulgated under the Investment Company Act) company of
an Obligor at prices and on terms and conditions not less favorable to the
Obligors than could be obtained at the time on an arm’s-length basis from
unrelated third parties, (iv) Restricted Payments permitted by Section 6.05, (v)
the transactions provided in the Affiliate Agreements as the same may be amended
in accordance with Section 6.11(b) or (vi) existing transactions with Affiliates
as set forth in Schedule 6.08.

 

(b)               The Borrower will not, and will not permit any of its
Subsidiaries to, enter into any transactions with any issuer of an Affiliate
Investment (including any Investment that becomes an Affiliate Investment as a
result of such transaction or any modification, supplement or waiver to an
existing Affiliate Investment), even if otherwise permitted under this
Agreement, except transactions in the ordinary course of business that are
either (i) on terms and conditions not less favorable to the Borrower or such
Subsidiary than could be obtained at the time on an arm's-length basis from
unrelated third parties or (ii) in the nature of an amendment, supplement or
modification to any such Affiliate Investment on terms and conditions that are
similar to those obtained by debt or equity investors in similar types of
investments in which such investors do not have the controlling equity interest,
in each case, as reasonably determined in good faith by the Borrower.

 

Section 6.09.        Lines of Business. The Borrower will not, nor will it
permit any of its Subsidiaries to, engage in any business other than in
accordance with its Investment Policies.

 

Section 6.10.        No Further Negative Pledge. The Borrower will not, and will
not permit any of its Subsidiaries to, enter into any agreement, instrument,
deed or lease which prohibits or limits the ability of any Obligor to create,
incur, assume or suffer to exist any Lien upon any of its properties, assets or
revenues, whether now owned or hereafter acquired, or which requires the grant
of any security for an obligation if security is granted for another obligation,
except the following: (a) this Agreement and the other Loan Documents;
(b) covenants in documents creating Liens permitted by Section 6.02 prohibiting
further Liens on the assets encumbered thereby; (c) customary restrictions
contained in leases not subject to a waiver; and (d) any other agreement that
does not restrict in any manner (directly or indirectly) Liens created pursuant
to the Loan Documents on any Collateral securing the Secured Obligations and
does not require the direct or indirect granting of any Lien securing any
Indebtedness or other obligation by virtue of the granting of Liens on or pledge
of property of any Obligor to secure the Loans or any Hedging Agreement.

 



119

 

 

Section 6.11.        Modifications of Certain Documents. The Borrower will not,
and will not permit any of its Subsidiaries to:

 

(a)               consent to any modification, supplement or waiver of any of
the provisions of any agreement, instrument or other document evidencing or
relating to any Secured Longer-Term Indebtedness, Unsecured Longer-Term
Indebtedness or Unsecured Shorter-Term Indebtedness that would result in such
Indebtedness not meeting the requirements of the definition of “Secured
Longer-Term Indebtedness”, “Unsecured Longer-Term Indebtedness” or “Unsecured
Shorter-Term Indebtedness”, as applicable, set forth in Section 1.01 of this
Agreement, unless, in the case of Unsecured Longer-Term Indebtedness, such
Indebtedness would have been permitted to be incurred as Unsecured Shorter-Term
Indebtedness at the time of such modification, supplement or waiver and the
Borrower so designates such Indebtedness as “Unsecured Shorter-Term
Indebtedness” (whereupon such Indebtedness shall be deemed to constitute
“Unsecured Shorter-Term Indebtedness” for all purposes of this Agreement);

 

(b)               consent to any modification, supplement or waiver of any of
the Affiliate Agreements, unless such modification, supplement or waiver is not
less favorable to the Borrower than could be obtained on an arm’s-length basis
from unrelated third parties;

 

(c)               consent to any modification, supplement or waiver of any
Constituent Document of the Borrower or any of its Subsidiaries to the extent
such modification, supplement or waiver would be materially adverse to the Agent
or any of the Lenders; or

 

(d)               enter into or maintain any advisory or investment management
agreement other than the Affiliate Agreements.

 

The Administrative Agent hereby acknowledges and agrees that the Borrower may,
at any time and from time to time, without the consent of the Administrative
Agent, freely amend, restate, terminate, or otherwise modify any documents,
instruments and agreements evidencing, securing or relating to Indebtedness
permitted pursuant to Section 6.01(d) and (e), including increases in the
principal amount thereof, modifications to the advance rates and/or
modifications to the interest rate, fees or other pricing terms, provided that
no such amendment, restatement, termination or modification shall, unless
Borrower complies with the terms of Section 5.08(a)(i) hereof, cause a Financing
Subsidiary to fail to be a “Financing Subsidiary” in accordance with the
definition thereof.

 



120

 

 

Section 6.12.        Payments of Indebtedness. The Borrower will not, nor will
it permit any of its Subsidiaries (other than Financing Subsidiaries) to,
purchase, redeem, retire or otherwise acquire for value, or set apart any money
for a sinking, defeasance or other analogous fund for the purchase, redemption,
retirement or other acquisition of or make any voluntary payment or prepayment
of the principal of or interest on, or any other amount owing in respect of, any
Secured Longer-Term Indebtedness, Unsecured Longer-Term Indebtedness or the 2023
Notes (other than the refinancing of Secured Longer-Term Indebtedness, Unsecured
Longer-Term Indebtedness or the 2023 Notes with Indebtedness permitted under
Section 6.01(b) and (c)), except for (a) regularly scheduled payments of
interest in respect thereof required pursuant to the instruments evidencing such
Indebtedness and the payment when due of the types of fees and expenses that are
customarily paid in connection with such Indebtedness (it being understood that:
(w) the conversion features into Permitted Equity Interests under convertible
notes; (x) the triggering of such conversion and/or settlement thereof solely
with Permitted Equity Interests; and (y) any cash payment on account of interest
or expenses on such convertible notes made by the Borrower in respect of such
triggering and/or settlement thereof, shall be permitted under this clause (a)),
or (b) payments and prepayments of Secured Longer-Term Indebtedness required to
comply with requirements of Section 2.08(c).

 

Section 6.13.        Modification of Investment Policies. Other than with
respect to Permitted Policy Amendments, the Borrower will not amend, supplement,
waive or otherwise modify in any material respect the Investment Policies as in
effect on the Restatement Effective Date.

 

Section 6.14.        SBIC Guarantee. The Borrower will not, nor will it permit
any of its Subsidiaries to, cause or permit the occurrence of any event or
condition that would result in any recourse to any Obligor under any Permitted
SBIC Guarantee.

 

Section 6.15.        Derivative Transactions. The Borrower will not, nor will it
permit any of its Subsidiaries (other than Financing Subsidiaries) to, enter
into any derivative, swap or other similar transactions or agreements, except
for Hedging Agreements to the extent permitted pursuant to Sections 6.01(e) and
6.04(c).

 

Section 6.16.        Convertible Indebtedness. The Borrower will not, nor will
it permit any of its Subsidiaries to, create, incur, assume or permit to exist
any Indebtedness that is convertible into Equity Interests other than Permitted
Equity Interests.

 

Article VII

EVENTS OF DEFAULT

 

Section 7.01.        Events of Default. If any of the following events (“Events
of Default”) shall occur and be continuing:

 

(a)                the Borrower shall fail to pay any principal of any Loan
(including, without limitation, any principal payable under Section 2.08(b), (c)
or (d)) when and as the same shall become due and payable, whether at the due
date thereof or at a date fixed for prepayment thereof or otherwise;

 



121

 

 

(b)               the Borrower shall fail to pay any interest on any Loan or any
fee or any other amount (other than an amount referred to in clause (a) of this
Article) payable under this Agreement or under any other Loan Document, when and
as the same shall become due and payable, and such failure shall continue
unremedied for a period of five or more Business Days;

 

(c)               any representation or warranty made or deemed made by or on
behalf of any Obligor or any of its or their Subsidiaries in or in connection
with this Agreement or any other Loan Document or any amendment or modification
hereof or thereof, or in any report, certificate, financial statement or other
document furnished pursuant to or in connection with this Agreement or any other
Loan Document or any amendment or modification hereof or thereof, shall prove to
have been incorrect when made or deemed made in any material respect (except
that such materiality qualifier shall not be applicable to any representation or
warranty already qualified by materiality or Material Adverse Effect);

 

(d)               the Borrower or any of its Subsidiaries shall fail to observe
or perform any covenant, condition or agreement contained in

 

(i)                Section 5.01(e), Section 5.02(a), Section 5.03 (with respect
to the Borrower’s and its Subsidiaries’ existence only, and not with respect to
the Borrower’s and its Subsidiaries’ rights, licenses, permits, privileges or
franchises), Sections 5.08(a) or (b), Section 5.09, Section 5.10, Section
5.12(c) or in Article VI;

 

(ii)              Section 7 of the Guarantee and Security Agreement solely to
the extent such covenant, condition or agreement is not also contained in this
Agreement (and if also contained in this Agreement, such covenant, condition or
agreement shall be subject to the relevant provision (including any cure or
grace period with respect thereto) in this Section 7.01 applicable thereto and
not this clause (ii)); or

 

(iii)              Section 5.01(f) or Sections 5.02(b), (c) or (d) and, in the
case of this clause (iii), such failure shall continue unremedied for a period
of five or more days after the Borrower has knowledge of such failure;

 

(e)               the Borrower or any Obligor shall fail to observe or perform
any covenant, condition or agreement applicable to it contained in this
Agreement (other than those specified in clause (a), (b) or (d) of this Article)
or any other Loan Document and such failure shall continue unremedied for a
period of thirty (30) or more days after the earlier of (i) notice thereof from
the Administrative Agent (given at the request of any Lender) to the Borrower
and (ii) the Borrower having obtained actual knowledge thereof;

 

(f)                the Borrower or any of its Subsidiaries shall fail to make
any payment (whether of principal or interest and regardless of amount) in
respect of any Material Indebtedness, when and as the same shall become due and
payable, taking into account (other than with respect to payments of principal)
any applicable grace period;

 



122

 

 

(g)               any event or condition occurs that (i) results in all or any
portion of any Material Indebtedness becoming due prior to its scheduled
maturity, or (ii) that enables or permits (with or without the giving of notice,
the lapse of time or both) the holder or holders of any Material Indebtedness or
any trustee or agent on its or their behalf to cause any Material Indebtedness
to become due, or to require the prepayment, repurchase, redemption or
defeasance thereof, prior to its scheduled maturity, unless, in the case of this
clause (ii), such event or condition is no longer continuing or has been waived
in accordance with the terms of such Material Indebtedness such that the holder
or holders thereof or any trustee or agent on its or their behalf are no longer
enabled or permitted to cause such Material Indebtedness to become due, or to
require the prepayment, repurchase, redemption or defeasance thereof, prior to
its scheduled maturity; provided that this clause (g) shall not apply to (1)
secured Indebtedness that becomes due as a result of the voluntary sale or
transfer of the property or assets securing such Indebtedness; or (2)
convertible debt that becomes due as a result of a contingent mandatory
conversion or redemption event provided such conversion or redemption is
effectuated only in capital stock that is not Disqualified Equity Interests.

 

(h)               an involuntary proceeding shall be commenced or an involuntary
petition shall be filed seeking (i) liquidation, reorganization or other relief
in respect of the Borrower or any of its Subsidiaries or its debts, or of a
substantial part of its assets, under any Federal, state or foreign bankruptcy,
insolvency, receivership or similar law now or hereafter in effect or (ii) the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Borrower or any of its Subsidiaries or for a
substantial part of its assets, and, in any such case, such proceeding or
petition shall continue undismissed and unstayed for a period of 60 or more days
or an order or decree approving or ordering any of the foregoing shall be
entered;

 

(i)                 the Borrower or any of its Subsidiaries shall
(i) voluntarily commence any proceeding or file any petition seeking
liquidation, reorganization or other relief under any Federal, state or foreign
bankruptcy, insolvency, receivership or similar law now or hereafter in effect,
(ii) consent to the institution of, or fail to contest in a timely and
appropriate manner, any proceeding or petition described in clause (h) of this
Article, (iii) apply for or consent to the appointment of a receiver, trustee,
custodian, sequestrator, conservator or similar official for the Borrower or any
of its Subsidiaries or for a substantial part of its assets, (iv) file an answer
admitting the material allegations of a petition filed against it in any such
proceeding, (v) make a general assignment for the benefit of creditors or
(vi) take any action for the purpose of effecting any of the foregoing;

 

(j)                 the Borrower or any of its Subsidiaries shall become unable,
admit in writing its inability or fail generally to pay its debts as they become
due;

 

(k)               (x) there is rendered against the Borrower or any of its
Subsidiaries or any combination thereof (i) one or more judgments or orders for
the payment of money in an aggregate amount (as to all such judgments and
orders) in excess of $5,000,000 (to the extent not covered by independent
third-party insurance as to which the insurer has been notified of the potential
claim and does not dispute coverage) or (ii) any one or more non-monetary
judgments that, individually or in the aggregate, has resulted in or could
reasonably be expected to result in a Material Adverse Effect and, in either
case, (1) enforcement proceedings, actions or collection efforts are commenced
by any creditor upon such judgment or order, or (2) there is a period of thirty
(30) consecutive days during which such judgment is undischarged or a stay of
enforcement of such judgment, by reason of a pending appeal or otherwise, is not
in effect or (y) any action shall be legally taken by a judgment creditor to
attach or levy upon any assets of the Borrower or any of its Subsidiaries to
enforce any such judgment;

 



123

 

 

(l)                the occurrence of any ERISA Event that, alone or together
with any other ERISA Events that have occurred, could reasonably be expected to
result in liability of the Borrower or any ERISA Affiliate in an aggregate
amount exceeding $2,500,000; and

 

(m)              a Change in Control shall occur;

 

(n)               any SBIC Subsidiary shall become the subject of an enforcement
action and be transferred into liquidation status by the SBA;

 

(o)               the Liens created by the Security Documents shall, at any time
with respect to Portfolio Investments held by Obligors having an aggregate Value
in excess of 5% of the aggregate Value of all Portfolio Investments held by
Obligors, not be, valid and perfected (to the extent perfection by filing,
registration, recordation, possession or control is required herein or
therein) in favor of the Collateral Agent (or any Obligor or any Affiliate of an
Obligor shall so assert in writing), free and clear of all other Liens (other
than Liens permitted under Section 6.02 or under the respective Security
Documents), except to the extent that any such loss of perfection results from
the failure of the Collateral Agent to maintain possession of certificates
representing securities pledged under the Guarantee and Security Agreement;
provided that if such default is as a result of any action of the Administrative
Agent or Collateral Agent or a failure of the Administrative Agent or Collateral
Agent to take any action within its control, then there shall be no Default or
Event of Default hereunder unless such default shall continue unremedied for a
period of ten (10) consecutive Business Days after the earlier of (i) the
Borrower becoming aware of such default and (ii) the Borrower’s receipt of
written notice of such default thereof from the Administrative Agent, unless, in
each case, the continuance thereof is a result of a failure of the Collateral
Agent or Administrative Agent to take an action within their control (and the
Borrower has requested that the Collateral Agent or Administrative Agent take
such action);

 

(p)               except for expiration in accordance with its terms, any of the
Security Documents shall for whatever reason be terminated or cease to be in
full force and effect in any material respect, or the enforceability thereof
shall be contested by any Obligor, or declared ineffective, illegal or
inoperative in any material respect or in any way whatsoever cease to give or
provide the respective material rights, titles, interest remedies, powers or
privileges intended to be created thereby, or there shall be any actual
invalidity of any guaranty thereunder or any Obligor or any Affiliate of an
Obligor shall so assert in writing; or

 

(q)               the Borrower or any of its Subsidiaries shall cause or permit
the occurrence of any condition or event that would result in any recourse to
any Obligor under any Permitted SBIC Guarantee.

 



124

 

 

then, and in every such event (other than an event described in clause (h),  (i)
or (j) of this Article), and at any time thereafter during the continuance of
such event, the Administrative Agent may, and at the request of the Required
Lenders shall, by notice to the Borrower, take any or all of the following
actions, at the same or different times: (i) terminate the Commitments, and
thereupon the Commitments shall terminate immediately; (ii) declare the Loans
then outstanding to be due and payable in whole (or in part, in which case any
principal not so declared to be due and payable may thereafter be declared to be
due and payable), and thereupon the principal of the Loans so declared to be due
and payable, together with accrued interest thereon and all fees and other
obligations of the Borrower accrued hereunder and under the other Loan
Documents, shall become due and payable immediately, without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
the Borrower; and in case of any event described in clause (h),  (i) or (j) of
this Article, the Commitments shall automatically terminate and the principal of
the Loans then outstanding, together with accrued interest thereon and all fees
and other obligations of the Borrower accrued hereunder and under the other Loan
Documents, shall automatically become due and payable, without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
the Borrower and (iii) without notice of default or demand, pursue and enforce
any of the Administrative Agent’s or the Lender’s rights and remedies under the
Loan Document, or as otherwise provided under or pursuant to any applicable law
or agreement.

 

Notwithstanding anything to the contrary contained herein, on the CAM Exchange
Date, to the extent not otherwise prohibited by law, (a) the Commitments shall
automatically and without further act be terminated, the Lenders shall
automatically and without further act be deemed to have exchanged interests in
the Designated Obligations such that, in lieu of the interests of each Lender in
the Designated Obligations under each Loan in which it shall participate as of
such date, such Lender shall own an interest equal to such Lender’s CAM
Percentage in the Designated Obligations under each of the Loans, whether or not
such Lender shall previously have participated therein, and (b) simultaneously
with the deemed exchange of interests pursuant to clause (a) above, the
interests in the Designated Obligations to be received in such deemed exchange
shall, automatically and with no further action required, be converted into the
Dollar Equivalent of such amount (as of the Business Day immediately prior to
the CAM Exchange Date) and on and after such date all amounts accruing and owed
to the Lenders in respect of such Designated Obligations shall accrue and be
payable in Dollars at the rate otherwise applicable hereunder. Each Lender, each
Person acquiring a participation from any Lender as contemplated by Section 9.04
and the Borrower hereby consents and agrees to the CAM Exchange. It is
understood and agreed that the CAM Exchange, in itself, will not affect the
aggregate amount of Designated Obligations owing by the Obligors. The Borrower
and the Lenders agree from time to time to execute and deliver to the
Administrative Agent all such promissory notes and other instruments and
documents as the Administrative Agent shall reasonably request to evidence and
confirm the respective interests and obligations of the Lenders after giving
effect to the CAM Exchange, and each Lender agrees to surrender any promissory
notes originally received by it in connection with its Loans hereunder to the
Administrative Agent against delivery of any promissory notes so executed and
delivered; provided that the failure of the Borrower to execute or deliver or of
any Lender to accept such promissory note, instrument or document shall not
affect the validity or effectiveness of the CAM Exchange.

 

As a result of the CAM Exchange, on and after the CAM Exchange Date, each
payment received by the Administrative Agent pursuant to any Loan Document in
respect of the Designated Obligations shall be distributed to the Lenders pro
rata in accordance with their respective CAM Percentages (to be redetermined as
of each such date of payment). Any direct payment received by a Lender on or
after the CAM Exchange Date, including by way of set-off, in respect of a
Designated Obligation shall be paid over to the Administrative Agent for
distribution to the Lenders in accordance herewith.

 



125

 

 

Article VIII

THE ADMINISTRATIVE AGENT

 

Section 8.01.        Appointment.

 

(a)               Appointment of the Administrative Agent. Each of the Lenders
hereby irrevocably appoints the Administrative Agent as its agent hereunder and
under the other Loan Documents and authorizes the Administrative Agent to take
such actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto.

 

(b)               Appointment of the Collateral Agent. The Collateral Agent is
hereby confirmed and reaffirmed as having been appointed as the collateral agent
hereunder and under the other Loan Documents and in such capacity has been and
is authorized to have all the rights and benefits hereunder and thereunder
(including Section 9 of the Guarantee and Security Agreement), and to take such
actions on its behalf and to exercise such powers as are delegated to the
Collateral Agent by the terms hereof or thereof, together with such actions and
powers as are reasonably incidental thereto. In addition to the rights,
privileges and immunities in the Guarantee and Security Agreement, the
Collateral Agent has been and shall be entitled to all rights, privileges,
immunities, exculpations and indemnities of the Administrative Agent for such
purpose and each reference to the Administrative Agent in this Article VIII
shall be deemed to include the Collateral Agent.

 

Section 8.02.        Capacity as Lender. The Person serving as an Agent
hereunder and under any other Loan Document shall have the same rights and
powers in its capacity as a Lender as any other Lender and may exercise the same
as though it were not an Agent, and such Person and its Affiliates may (without
having to account therefor to any other Lender) accept deposits from, lend money
to, make investments in and generally engage in any kind of business with the
Borrower or any Subsidiary or other Affiliate thereof as if it were not an Agent
hereunder, and such Person and its Affiliates may accept fees and other
consideration from the Borrower or any Subsidiary or other Affiliate thereof for
services in connection with this Agreement or otherwise without having to
account for the same to the other Lenders.

 



126

 

 

Section 8.03.        Limitation of Duties; Exculpation. No Agent shall have any
duties or obligations except those expressly set forth herein and in the other
Loan Documents. Without limiting the generality of the foregoing, (a) no Agent
shall be subject to any fiduciary or other implied duties, regardless of whether
a Default has occurred and is continuing, (b) no Agent shall have any duty to
take any discretionary action or exercise any discretionary powers, except,
solely in the case of the Administrative Agent, discretionary rights and powers
expressly contemplated hereby or by the other Loan Documents that the
Administrative Agent is required to exercise upon receipt of and pursuant to
specific instruction in writing to do so delivered by the Required Lenders (or
such other number or percentage of Lenders as is expressly provided for herein
or in the other Loan Documents); provided that the Administrative Agent is not
required to take any action that, in its opinion or the opinion of its counsel,
may expose the Administrative Agent to liability or that is contrary to any Loan
Document or applicable law, including, for the avoidance of doubt, any action
that may be in violation of the automatic stay under any Debtor Relief Law or
that may effect a forfeiture, modification or termination of property of a
Defaulting Lender in violation of any Debtor Relief Law, and (c) except as
expressly set forth herein and in the other Loan Documents, no Agent shall have
any duty to disclose, nor shall any Agent be liable for the failure to disclose,
any information relating to the Borrower or any of its Subsidiaries that is
communicated to or obtained by the Person serving as an Agent or any of its
Affiliates in any capacity. No Agent shall be liable for any action taken or not
taken by it with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as such
Agent shall believe in good faith shall be necessary, including under the
circumstances as provided in Section 9.02 or Article VIII of this Agreement) or
in the absence of its own gross negligence or willful misconduct as determined
by a court of competent jurisdiction by final and non-appealable judgment. No
Agent shall be deemed to have knowledge of any Default unless and until written
notice thereof is given to such Agent by the Borrower or a Lender, and no Agent
shall be responsible for or have any duty to ascertain or inquire into (i) any
statement, warranty or representation made in or in connection with this
Agreement or any other Loan Document, (ii) the contents of any certificate,
report or other document delivered hereunder or thereunder or in connection
herewith or therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein or therein,
(iv) the validity, enforceability, effectiveness or genuineness of this
Agreement, any other Loan Document or any other agreement, instrument or
document, (v) the creation, perfection or priority of any Lien purported to be
created by the Loan Documents or the value or the sufficiency of any Collateral
or (vi) the satisfaction of any condition set forth in Article IV or elsewhere
herein or therein, other than to confirm receipt of items expressly required to
be delivered to such Agent.

 

Section 8.04.        Reliance. Each Agent shall be entitled to rely upon, and
shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing
(including any electronic message, Internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed or sent by or
on behalf of the proper Person. Each Agent also may rely upon any statement made
to it orally or by telephone and believed by it to be made by or on behalf of
the proper Person or Persons, and shall not incur any liability for relying
thereon. In determining compliance with any condition hereunder to the making of
a Loan that by its terms must be fulfilled to the satisfaction of a Lender, the
Administrative Agent may presume that such condition is satisfactory to such
Lender unless the Administrative Agent has received notice to the contrary from
such Lender prior to the making of such Loan. Each Agent may consult with legal
counsel (who may be counsel for the Borrower), independent accountants and other
experts selected by it, and shall not be liable for any action taken or not
taken by it in accordance with the advice of any such counsel, accountants or
experts.

 



127

 

 

Section 8.05.        Sub-Agents. Each Agent may perform any and all its duties
and exercise its rights and powers by or through any one or more sub-agents
appointed by such Agent. Each Agent and any such sub-agent may perform any and
all its duties and exercise its rights and powers through their respective
Related Parties. The exculpatory provisions of the preceding paragraphs shall
apply to any such sub-agent and to the Related Parties of any Agent and any such
sub-agent, and shall apply to their respective activities in connection with the
syndication of the credit facilities provided for herein as well as activities
as an Agent. The Administrative Agent is not responsible for the negligence or
misconduct of any sub-agents except to the extent that a court of competent
jurisdiction determines in a final and non-appealable judgment that the
Administrative Agent acted with gross negligence or willful misconduct in the
selection of such sub-agents.

 

Section 8.06.        Resignation; Successor Administrative Agent. Any Agent may
resign at any time by notifying the Lenders and, solely in the case of the
Administrative Agent, the Borrower. Upon any such resignation, the Required
Lenders shall have the right, with, solely in the case of the Administrative
Agent, the consent of the Borrower not to be unreasonably withheld (provided
that no such consent shall be required if an Event of Default has occurred and
is continuing), to appoint a successor. If no successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days after any retiring Agent gives notice of its resignation, then,
solely with respect to the Administrative Agent, the Administrative Agent’s
resignation shall nonetheless become effective except that in the case of any
collateral security held by the Administrative Agent on behalf of the Lenders
under any of the Loan Documents, the retiring or removed Administrative Agent
shall continue to hold such collateral security until such time as a successor
Administrative Agent is appointed and (1) the retiring Administrative Agent
shall be discharged from its duties and obligations hereunder and (2) the
Required Lenders shall perform the duties of the Administrative Agent (and all
payments and communications provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender directly) until
such time as the Required Lenders appoint a successor agent as provided for
above in this paragraph. Upon the acceptance of its appointment as an Agent
hereunder by a successor, such successor shall succeed to and become vested with
all the rights, powers, privileges and duties of such retiring (or
retired) Agent and such retiring Agent shall be discharged from its duties and
obligations hereunder (if not already discharged therefrom as provided above in
this paragraph). The fees payable by the Borrower to a successor Agent shall be
the same as those payable to its predecessor unless otherwise agreed between the
Borrower and such successor. After any Agent’s resignation hereunder or under
any other Loan Document, the provisions of this Article VIII and Section 9.03
shall continue in effect for its benefit in respect of any actions taken or
omitted to be taken by it while it was acting as an Agent. The Collateral Agent
may resign in accordance with the Guarantee and Security Agreement.

 

Section 8.07.        Reliance by Lenders. Each Lender acknowledges that it has,
independently and without reliance upon any Agent or any other Lender and based
on such documents and information as it has deemed appropriate, made its own
credit analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon any Agent or
any other Lender and based on such documents and information as it shall from
time to time deem appropriate, continue to make its own decisions in taking or
not taking action under or based upon this Agreement, any other Loan Document or
any related agreement or any document furnished hereunder or thereunder.

 



128

 

 

Section 8.08.        Modifications to Loan Documents. Except as otherwise
provided in Section 9.02(b) or 9.02(c) with respect to this Agreement, the
Administrative Agent may, with the prior consent of the Required Lenders (or
such other number or percentage of Lenders as is expressly provided for herein
or in the other Loan Documents) (but not otherwise), consent to any
modification, supplement or waiver under any of the Loan Documents; provided
that, without the prior consent of each Lender, no Agent shall (except as
provided herein or in the Security Documents) release all or substantially all
of the Collateral or otherwise terminate all or substantially all of the Liens
under any Security Document providing for collateral security, agree to
additional obligations being secured by all or substantially all of such
collateral security, or alter the relative priorities of the obligations
entitled to the benefits of the Liens created under the Security Documents with
respect to all or substantially all of the Collateral, except that no such
consent shall be required, and each Agent is hereby authorized, to release any
Lien covering property that is the subject of either a disposition of property
permitted hereunder or a disposition to which the Required Lenders (or such
other number or percentage of Lenders as is expressly provided for herein or in
the other Loan Documents) have consented.

 

SECTION 8.09. Indemnification by Lenders. To the extent required by any
applicable law, the Administrative Agent may withhold from any payment to any
Lender an amount equivalent to any applicable withholding Tax. Without limiting
the provisions of Section 2.14(a) or (c), each Lender shall, and does hereby,
agree severally to indemnify the Administrative Agent, and shall make payable in
respect thereof within 10 days after demand therefor, (i) against any and all
Taxes attributable to such Lender and any and all related losses, claims,
liabilities and expenses (including fees, charges and disbursements of any
counsel for the Administrative Agent) in each case attributable to such Lender
(collectively, solely for the purposes of this paragraph, “Tax Damages”)
incurred by or asserted against the Administrative Agent by the U.S. Internal
Revenue Service or any other Governmental Authority as a result of the failure
of the Administrative Agent to properly withhold Tax from amounts paid to or for
the account of such Lender for any reason (including because the appropriate
form was not delivered or not properly executed, or because such Lender failed
to notify the Administrative Agent of a change in circumstance that rendered the
exemption from, or reduction of withholding tax ineffective) (but only to the
extent that the Borrower has not already indemnified the Administrative Agent
for such Taxes and Tax Damages and without limiting the obligation of the
Borrower to do so pursuant to and in accordance with Section 2.14(c)), and (ii)
Tax Damages attributable to such Lender’s failure to comply with the provisions
of Section 9.04 relating to the maintenance of a Participant Register. A
certificate as to the amount of such payment or liability delivered to any
Lender by the Administrative Agent shall be conclusive absent manifest error.
Each Lender hereby authorizes the Administrative Agent to set off and apply any
and all amounts at any time owing to such Lender under this Agreement or any
other Loan Document against any amount due to the Administrative Agent under
this paragraph. The agreements in this paragraph shall survive the resignation
and/or replacement of the Administrative Agent, any assignment of rights by, or
the replacement of, a Lender, the termination of the Commitments and the
repayment, satisfaction or discharge of all other obligations.

 

Section 8.09.        [Reserved].

 



129

 

 

Section 8.10.        Certain ERISA Matters.

 

(a)               Each Lender (x) represents and warrants, as of the date such
Person became a Lender party hereto, to, and (y) covenants, from the date such
Person became a Lender party hereto to the date such Person ceases being a
Lender party hereto, for the benefit of, the Administrative Agent and not, for
the avoidance of doubt, to or for the benefit of the Borrower or any other
Obligor, that at least one of the following is and will be true:

 

(i)                such Lender is not using “plan assets” (within the meaning of
Section 3(42) of ERISA or otherwise) of one or more Benefit Plans with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Commitments or this Agreement,

 

(ii)              the transaction exemption set forth in one or more PTEs, such
as PTE 84-14 (a class exemption for certain transactions determined by
independent qualified professional asset managers), PTE 95-60 (a class exemption
for certain transactions involving insurance company general accounts), PTE 90-1
(a class exemption for certain transactions involving insurance company pooled
separate accounts), PTE 91-38 (a class exemption for certain transactions
involving bank collective investment funds) or PTE 96-23 (a class exemption for
certain transactions determined by in-house asset managers), is applicable with
respect to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement,

 

(iii)              (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the Loans,
the Commitments and this Agreement, (C) the entrance into, participation in,
administration of and performance of the Loans, the Commitments and this
Agreement satisfies the requirements of sub-sections (b) through (g) of Part I
of PTE 84-14 and (D) to the best knowledge of such Lender, the requirements of
subsection (a) of Part I of PTE 84-14 are satisfied with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Loans, the Commitments and this Agreement, or

 

(iv)             such other representation, warranty and covenant as may be
agreed in writing between the Administrative Agent, in its sole discretion, and
such Lender.

 

(b)              In addition, unless either (1) subclause (i) in the immediately
preceding clause (a) is true with respect to a Lender or (2) a Lender has
provided another representation, warranty and covenant in accordance with
subclause (iv) in the immediately preceding clause (a), such Lender further (x)
represents and warrants, as of the date such Person became a Lender party
hereto, to, and (y) covenants, from the date such Person became a Lender party
hereto to the date such Person ceases being a Lender party hereto, for the
benefit of, the Administrative Agent and not, for the avoidance of doubt, to or
for the benefit of the Borrower or any other Obligor, that the Administrative
Agent is not a fiduciary with respect to the assets of such Lender involved in
such Lender’s entrance into, participation in, administration of and performance
of the Loans, the Commitments and this Agreement (including in connection with
the reservation or exercise of any rights by the Administrative Agent under this
Agreement, any Loan Document or any documents related to hereto or thereto).

 



130

 

 

For purposes of this Section 8.10, the following definitions apply to each of
the capitalized terms below:

 

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in and subject to
Section 4975 of the Code or (c) any Person whose assets include (for purposes of
ERISA Section 3(42) or otherwise for purposes of Title I of ERISA or Section
4975 of the Code) the assets of any such “employee benefit plan” or “plan”.

 

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

 

Section 8.11.        Agents(a). The Arranger shall not have obligations or
duties whatsoever in such capacity under this Agreement or any other Loan
Document and shall incur no liability hereunder or thereunder in such capacity,
but shall have the benefit of the indemnities provided for hereunder.

 

Section 8.12.        Collateral Matters. (a) Except with respect to the exercise
of setoff rights in accordance with Section 9.08 or with respect to a Secured
Party’s right to file a proof of claim in an insolvency proceeding, no Secured
Party shall have any right individually to realize upon any of the Collateral or
to enforce any Guarantee of the Guaranteed Obligations (as defined in the
Guarantee and Security Agreement), it being understood and agreed that all
powers, rights and remedies under the Loan Documents may be exercised solely by
the Administrative Agent and/or the Collateral Agent on behalf of the Secured
Parties in accordance with the terms thereof.

 

(a)               In furtherance of the foregoing and not in limitation thereof,
no arrangements in respect of any Hedging Agreement, the obligations under which
constitute Hedging Agreement Obligations, will create (or be deemed to create)
in favor of any Secured Party that is a party thereto any rights in connection
with the management or release of any Collateral or of the obligations of any
Obligor under any Loan Document. By accepting the benefits of the Collateral,
each Secured Party that is a party to any such arrangement in respect of Hedging
Agreements shall be deemed to have appointed the Administrative Agent and
Collateral Agent to serve as administrative agent and collateral agent,
respectively, under the Loan Documents and agreed to be bound by the Loan
Documents as a Secured Party thereunder, subject to the limitations set forth in
this paragraph.

 

(b)               Neither the Administrative Agent nor the Collateral Agent
shall be responsible for or have a duty to ascertain or inquire into any
representation or warranty regarding the existence, value or collectability of
the Collateral, the existence, priority or perfection of the Administrative
Agent’s or the Collateral Agent’s Lien thereon or any certificate prepared by
any Obligor in connection therewith, nor shall the Administrative Agent or the
Collateral Agent be responsible or liable to the Lenders or any other Secured
Party for any failure to monitor or maintain any portion of the Collateral.

 



131

 

 

(c)               Without limiting the provisions of Section 8.13, any Lien on
any property granted to or held by the Administrative Agent under any Loan
Document shall be automatically released, and the Lenders irrevocably authorize
the Administrative Agent to take any action with respect to such release:
(a) upon termination of the Commitments and payment in full of all Obligations
(other than contingent indemnification obligations); (b) that is sold or
otherwise disposed of or to be sold or otherwise disposed of as part of or in
connection with any sale or other disposition permitted hereunder or under any
other Loan Document; or (c) subject to Section 9.02, if approved, authorized or
ratified in writing by the Required Lenders (or such other number or percentage
of Lenders as is expressly provided for herein or in the other Loan Documents).
Upon request by the Administrative Agent at any time, the Required Lenders (or
such other number or percentage of Lenders as is expressly provided for herein
(including, without limitation, Section 9.02) or in the other Loan Documents)
will confirm in writing the Administrative Agent’s authority to release its
interest in particular types or items of property pursuant to this Section 8.11.

 

Section 8.13.        Third Party Beneficiaries. The provisions of this Article
VIII are solely for the benefit of the Secured Parties, and no Obligor will have
rights as a third party beneficiary of any of such provisions.

 

Section 8.14.        Administrative Agent May File Proofs of Claim. In case of
the pendency of any receivership, insolvency, liquidation, bankruptcy,
reorganization, arrangement, adjustment, composition or other judicial
proceeding relative to the Borrower, the Administrative Agent (irrespective of
whether the principal of any Loan will then be due and payable as herein
expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent has made any demand on the Borrower) will be entitled and
empowered, by intervention in such proceeding or otherwise:

 

(a)                to file and prove a claim for the whole amount of the
principal and interest owing and unpaid in respect of the Loans and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Secured Parties
(including any claim for the reasonable compensation, expenses, disbursements
and advances of the Secured Parties and their respective agents and counsel and
all other amounts due the Secured Parties under Section 2.09 and otherwise
hereunder) allowed in such judicial proceeding; and

 

(b)               to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent consents to the making of such payments directly
to the Lenders, to pay to the Administrative Agent any amount due for the
reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent hereunder.

 

Nothing contained herein is deemed to authorize the Administrative Agent to
authorize or consent to or accept or adopt on behalf of any Lender any plan of
reorganization, arrangement, adjustment or composition affecting the Obligations
or the rights of any Lender or to authorize the Administrative Agent to vote in
respect of the claim of any Lender in any such proceeding.

 



132

 

 

Section 8.15.        Credit Bidding. The Secured Parties hereby irrevocably
authorize the Collateral Agent, at the direction of the Required Lenders, to
credit bid all or any portion of the Secured Obligations (including by accepting
some or all of the Collateral in satisfaction of some or all of the Secured
Obligations pursuant to a deed in lieu of foreclosure or otherwise) and in such
manner purchase (either directly or through one or more acquisition vehicles)
all or any portion of the Collateral (a) at any sale thereof conducted under the
provisions of the Bankruptcy Code, including under Sections 363, 1123 or 1129 of
the Bankruptcy Code, or any similar laws in any other jurisdictions to which an
Obligor is subject, or (b) at any other sale, foreclosure or acceptance of
collateral in lieu of debt conducted by (or with the consent or at the direction
of) the Collateral Agent (whether by judicial action or otherwise) in accordance
with any applicable law. In connection with any such credit bid and purchase,
the Secured Obligations owed to the Secured Parties shall be entitled to be, and
shall be, credit bid by the Collateral Agent at the direction of the Required
Lenders on a ratable basis (with Secured Obligations with respect to contingent
or unliquidated claims receiving contingent interests in the acquired assets on
a ratable basis that shall vest upon the liquidation of such claims in an amount
proportional to the liquidated portion of the contingent claim amount used in
allocating the contingent interests) for the asset or assets so purchased (or
for the equity interests or debt instruments of the acquisition vehicle or
vehicles that are issued in connection with such purchase). In connection with
any such bid, (i) the Collateral Agent shall be authorized to form one or more
acquisition vehicles and to assign any successful credit bid to such acquisition
vehicle or vehicles, (ii) each of the Secured Parties’ ratable interests in the
Secured Obligations which were credit bid shall be deemed without any further
action under this Agreement to be assigned to such vehicle or vehicles for the
purpose of closing such sale, (iii) the Collateral Agent shall be authorized to
adopt documents providing for the governance of the acquisition vehicle or
vehicles (provided that any actions by the Collateral Agent with respect to such
acquisition vehicle or vehicles, including any disposition of the assets or
equity interests thereof, shall be governed, directly or indirectly, by, and the
governing documents shall provide for, control by the vote of the Required
Lenders or their permitted assignees under the terms of this Agreement or the
governing documents of the applicable acquisition vehicle or vehicles, as the
case may be, irrespective of the termination of this Agreement and without
giving effect to the limitations on actions by the Required Lenders contained in
Section 9.02 of this Agreement), (iv) the Collateral Agent on behalf of such
acquisition vehicle or vehicles shall be authorized to issue to each of the
Secured Parties, ratably on account of the relevant Secured Obligations which
were credit bid, interests, whether as equity, partnership, limited partnership
interests or membership interests, in any such acquisition vehicle and/or debt
instruments issued by such acquisition vehicle, all without the need for any
Secured Party or acquisition vehicle to take any further action, and (v) to the
extent that Secured Obligations that are assigned to an acquisition vehicle are
not used to acquire Collateral for any reason (as a result of another bid being
higher or better, because the amount of Secured Obligations assigned to the
acquisition vehicle exceeds the amount of Secured Obligations credit bid by the
acquisition vehicle or otherwise), such Secured Obligations shall automatically
be reassigned to the Secured Parties pro rata with their original interest in
such Secured Obligations and the equity interests and/or debt instruments issued
by any acquisition vehicle on account of such Secured Obligations shall
automatically be cancelled, without the need for any Secured Party or any
acquisition vehicle to take any further action. Notwithstanding that the ratable
portion of the Secured Obligations of each Secured Party are deemed assigned to
the acquisition vehicle or vehicles as set forth in clause (ii) above, each
Secured Party shall execute such documents and provide such information
regarding the Secured Party (and/or any designee of the Secured Party which will
receive interests in or debt instruments issued by such acquisition vehicle) as
the Collateral Agent may reasonably request in connection with the formation of
any acquisition vehicle, the formulation or submission of any credit bid or the
consummation of the transactions contemplated by such credit bid.

 



133

 



 

Article IX

MISCELLANEOUS

 

Section 9.01.      Notices; Electronic Communications.

 

(a)            Notices Generally. Except in the case of notices and other
communications expressly permitted to be given by telephone, all notices and
other communications provided for herein shall be in writing and shall be
delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopy or to the extent permitted by Section
9.01(b) or otherwise herein, e-mail, as follows:

 

(i)              if to the Borrower, to it at:

 

  Monroe Capital Corporation
311 South Wacker Drive, Suite 6400   Chicago, Illinois 60606   Attention: Aaron
D. Peck   Telephone: (312) 523-2363   Fax: (312) 258-8350   E-mail:
apeck@monroecap.com       With a copy to:

  Monroe Capital BDC Advisors, LLC
311 South Wacker Drive, Suite 6400   Chicago, Illinois 60606   Attention: Aaron
D. Peck   Telephone: (312) 523-2363   Fax: (312) 258-8350   E-mail:
apeck@monroecap.com       With a copy to:

Monroe Capital, LLC
311 South Wacker Drive, Suite 6400   Chicago, Illinois 60606   Attention: Aaron
D. Peck   Telephone: (312) 523-2363   Fax: (312) 258-8350   E-mail:
apeck@monroecap.com       With a copy to:       Nelson Mullins Riley &
Scarborough LLP   101 Constitution Avenue, NW, Suite 900   Washington, DC 20001
  Attention: Jonathan H. Talcott   Telephone: (202) 689-2806   Fax: (202)
689-2862   E-mail: jon.talcott@nelsonmullins.com

 



134

 

 

(ii)            if to the Administrative Agent, to it at:

 

  ING Capital LLC
13251133 Avenue of the Americas
New York, New York 1001910036
Attention:  Patrick Frisch
Telephone Number: (646) 424-6912
Telecopy Number: (646) 424-6919   E-mail: Patrick.Frisch@ing.com           with
a copy to:

  Dechert LLP
1095 Avenue of the Americas
New York, New York 10036
Attention: Jay R. Alicandri, Esq.
Telephone Number: (212) 698-3500
Telecopy Number: (212) 698-3599   E-mail: Jay.Alicandri@dechert.com

 

(iii)           if to any other Lender, to it at its address (or telecopy
number) set forth in its Administrative Questionnaire.

 

Any party hereto may change its address or telecopy number or e-mail address for
notices and other communications hereunder by notice to the other parties
hereto. All notices and other communications given to any party hereto in
accordance with the provisions of this Agreement shall be deemed to have been
given on the date of receipt. Notices delivered through electronic
communications to the extent provided in paragraph (b) below, shall be effective
as provided in said paragraph (b).

 



135

 



 

(b)              Electronic Communications. Notices and other communications to
the Lenders hereunder may be delivered or furnished by electronic communication
(including e-mail and Internet or intranet websites) pursuant to procedures
approved by the Administrative Agent; provided that the foregoing shall not
apply to notices to any Lender pursuant to Section 2.03 if such Lender has
notified the Administrative Agent that it is incapable of receiving notices
under such Article by electronic communication. The Administrative Agent or the
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.

 

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement); provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

 

(c)               Posting of Communications.

 

(i)                For so long as a Debtdomain™ or equivalent website is
available to each of the Lenders hereunder, the Borrower may satisfy its
obligation to deliver documents to the Administrative Agent or the Lenders under
Section 5.01 by delivering either an electronic copy or a notice identifying the
website where such information is located for posting by the Administrative
Agent on Debtdomain™ or such equivalent website (and, at the request of the
Administrative Agent, one hard copy thereof to the Administrative Agent);
provided that the Administrative Agent shall have no responsibility to maintain
access to Debtdomain™ or an equivalent website.

 

(ii)              The Obligors agree that the Administrative Agent may, but
shall not be obligated to, make any Communications available to the Lenders by
posting the Communications on IntraLinks™, Debtdomain™, SyndTrak, ClearPar or
any other electronic platform chosen by the Administrative Agent to be its
electronic transmission system (the “Approved Electronic Platform”).

 

(iii)             Although the Approved Electronic Platform and its primary web
portal are secured with generally-applicable security procedures and policies
implemented or modified by the Administrative Agent from time to time
(including, as of the Restatement Effective Date, a user ID/password
authorization system) and the Approved Electronic Platform is secured through a
per-deal authorization method whereby each user may access the Approved
Electronic Platform only on a deal-by-deal basis, each of the Lenders and each
of the Obligors acknowledges and agrees that the distribution of material
through an electronic medium is not necessarily secure, that the Administrative
Agent is not responsible for approving or vetting the representatives or
contacts of any Lender that are added to the Approved Electronic Platform, and
that there are confidentiality and other risks associated with such
distribution. Each of the Lenders and each Obligor hereby approves distribution
of the Communications through the Approved Electronic Platform and understands
and assumes the risks of such distribution.

 



136

 

 

(iv)             THE APPROVED ELECTRONIC PLATFORM AND THE COMMUNICATIONS ARE
PROVIDED “AS IS” AND “AS AVAILABLE”. THE APPLICABLE PARTIES (AS DEFINED BELOW)
DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE COMMUNICATIONS, OR THE
ADEQUACY OF THE APPROVED ELECTRONIC PLATFORM AND EXPRESSLY DISCLAIM LIABILITY
FOR ERRORS OR OMISSIONS IN THE APPROVED ELECTRONIC PLATFORM AND THE
COMMUNICATIONS. NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY,
INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE,
NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE
DEFECTS, IS MADE BY THE APPLICABLE PARTIES IN CONNECTION WITH THE COMMUNICATIONS
OR THE APPROVED ELECTRONIC PLATFORM. IN NO EVENT SHALL THE ADMINISTRATIVE AGENT,
ANY LEAD ARRANGER OR ANY OF THEIR RESPECTIVE RELATED PARTIES (COLLECTIVELY,
“APPLICABLE PARTIES”) HAVE ANY LIABILITY TO ANY OBLIGOR, ANY LENDER OR ANY OTHER
PERSON OR ENTITY FOR DAMAGES OF ANY KIND, INCLUDING DIRECT OR INDIRECT, SPECIAL,
INCIDENTAL OR CONSEQUENTIAL DAMAGES, LOSSES OR EXPENSES (WHETHER IN TORT,
CONTRACT OR OTHERWISE) ARISING OUT OF ANY OBLIGOR’S OR THE ADMINISTRATIVE
AGENT’S TRANSMISSION OF COMMUNICATIONS THROUGH THE INTERNET OR THE APPROVED
ELECTRONIC PLATFORM, EXCEPT FOR DIRECT DAMAGES THAT A COURT OF COMPETENT
JURISDICTION DETERMINES IN A FINAL AND NON-APPEALABLE JUDGMENT THAT THE
ADMINISTRATIVE AGENT ACTED WITH GROSS NEGLIGENCE OR WILLFUL MISCONDUCT IN THE
SELECTION OF SUCH SUB-AGENTS.

 

“Communications” means, collectively, any notice, demand, communication,
information, document or other material provided by or on behalf of any Obligor
pursuant to any Loan Document or the transactions contemplated therein which is
distributed by the Administrative Agent or any Lender by means of electronic
communications pursuant to this Section, including through an Approved
Electronic Platform.

 

(v)            Each Lender and Administrative Agent agrees that notice to it (as
provided in the next sentence) specifying that Communications have been posted
to the Approved Electronic Platform shall constitute effective delivery of the
Communications to such Lender and Administrative Agent for purposes of the Loan
Documents. Each Lender agrees (i) to notify the Administrative Agent in writing
(which could be in the form of electronic communication) from time to time of
such Lender’s email address to which the foregoing notice may be sent by
electronic transmission and (ii) that the foregoing notice may be sent to such
email address.

 



137

 

 

(vi)              Each of the Lenders and the Obligors agree that the
Administrative Agent may, but (except as may be required by applicable law)
shall not be obligated to, store the Communications on the Approved Electronic
Platform in accordance with the Administrative Agent’s generally applicable
document retention procedures and policies.

 

(vii)            Nothing herein shall prejudice the right of the Administrative
Agent or any Lender to give any notice or other communication pursuant to any
Loan Document in any other manner specified in such Loan Document.

 

Section 9.02.        Waivers; Amendments.

 

(a)               No Deemed Waivers; Remedies Cumulative. No failure or delay by
the Administrative Agent or any Lender in exercising any right or power
hereunder shall operate as a waiver thereof nor shall any single or partial
exercise of any such right or power, or any abandonment or discontinuance of
steps to enforce such a right or power, preclude any other or further exercise
thereof or the exercise of any other right or power. The rights and remedies of
the Administrative Agent and the Lenders hereunder are cumulative and are not
exclusive of any rights or remedies that they would otherwise have. No waiver of
any provision of this Agreement or consent to any departure by the Borrower
therefrom shall in any event be effective unless the same shall be permitted by
paragraph (b) of this Section, and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which given.
Without limiting the generality of the foregoing, the making of a Loan shall not
be construed as a waiver of any Default, regardless of whether the
Administrative Agent or any Lender may have had notice or knowledge of such
Default at the time.

 

(b)              Amendments to this Agreement. Neither this Agreement nor any
provision hereof may be waived, amended or modified except pursuant to an
agreement or agreements in writing entered into by the Borrower and the Required
Lenders or by the Borrower and the Administrative Agent with the consent of the
Required Lenders; provided that, subject to Section 2.16(b), no such agreement
shall

 

(i)               increase the Commitment of any Lender without the written
consent of such Lender,

 

(ii)             reduce the principal amount of any Loan or reduce the rate of
interest thereon, or reduce any fees payable hereunder, without the written
consent of each Lender directly affected thereby,

 

(iii)            postpone the scheduled date of payment of the principal amount
of any Loan, or any interest thereon, or any fees or other amounts payable to a
Lender hereunder, or reduce the amount of, waive or excuse any such payment, or
postpone the scheduled date of expiration of any Commitment, without the written
consent of each Lender directly affected thereby (other than any waiver of the
default rate of interest),

 

(iv)            change Section 2.15(b), (c) or (d) (or other sections referred
to therein to the extent relating to pro rata payments) in a manner that would
alter the pro rata reduction of commitments, sharing of payments, or making of
disbursements, required thereby without the written consent of each Lender
directly affected thereby,

 



138

 

 

(v)               change any of the provisions of this Section or the percentage
in the definition of the term “Required Lenders” or any other provision hereof
specifying the number or percentage of Lenders required to waive, amend or
modify any rights hereunder or make any determination or grant any consent
hereunder, without the written consent of each Lender,

 

(vi)             change any of the provisions of the definition of the term
“Agreed Foreign Currency” or any other provision hereof specifying the Foreign
Currencies in which each Multicurrency Lender must make Multicurrency Loans, or
make any determination or grant any consent hereunder with respect to the
definition of “Agreed Foreign Currencies” without the written consent of each
Multicurrency Lender, or

 

(vii)            permit the assignment or transfer by any Obligor of any of its
rights or obligations under any Loan Document without the written consent of
each Lender;

 

provided further that (x) no such agreement shall amend, modify or otherwise
affect the rights or duties of any Agent hereunder without the prior written
consent of such affected Agent, and (y) the consent of Lenders holding not less
than two-thirds of the total Revolving Credit Exposures and unused Commitments
will be required for (A) any change adverse to the Lenders affecting the
provisions of this Agreement relating to the Borrowing Base (including the
definitions used therein), or the provisions of Section 5.12(b)(ii), and (B) any
release of any material portion of the Collateral other than for fair value or
as otherwise permitted hereunder or under the other Loan Documents. Anything in
this Agreement to the contrary notwithstanding, no waiver or modification of any
provision of this Agreement or any other Loan Document that could reasonably be
expected to adversely affect the Lenders of any Class in a manner that does not
affect all Classes in the same manner shall be effective against the Lenders of
such Class unless the Required Lenders of such Class shall have concurred with
such waiver, amendment or modification as provided above; provided, however, for
the avoidance of doubt, in no other circumstances shall the concurrence of the
Required Lenders of a particular Class be required for any waiver, amendment or
modification of any provision of this Agreement or any other Loan Document.

 

For purposes of this Section, the “scheduled date of payment” of any amount
shall refer to the date of payment of such amount specified in this Agreement,
and shall not refer to a date or other event specified for the mandatory or
optional prepayment of such amount. In addition, whenever a waiver, amendment or
modification requires the consent of a Lender “affected” thereby, such waiver,
amendment or modification shall, upon consent of such Lender, become effective
as to such Lender whether or not it becomes effective as to any other Lender, so
long as the Required Lenders consent to such waiver, amendment or modification
as provided above.

 



139

 

 

(c)               Amendments to Security Documents.  No Security Document nor
any provision thereof may be waived, amended or modified, except to the extent
otherwise expressly contemplated by the Guarantee and Security Agreement or the
Custodian Agreement, as applicable, and the Liens granted under the Guarantee
and Security Agreement may not be spread to secure any additional obligations
(including any increase in Loans hereunder, but excluding (i) any such increase
pursuant to a Commitment Increase under Section 2.06(f) to an amount not greater
than the amount specified in Section 2.06(f)(i)(B)(x) and (ii) any Secured
Longer-Term Indebtedness permitted hereunder) except to the extent otherwise
expressly contemplated by the Guarantee and Security Agreement and except
pursuant to an agreement or agreements in writing entered into by the Borrower,
and by the Collateral Agent with the consent of the Required Lenders; provided
that, subject to Section 2.16(b), (i) without the written consent of the holders
of at least two-thirds of the total Revolving Credit Exposures and unused
Commitments, no such waiver, amendment or modification to the Guarantee and
Security Agreement shall (A) release any Obligor representing more than 10% of
the Total Net Assets of the Borrower from its obligations under the Security
Documents, (B) release any guarantor representing more than 10% of the Total Net
Assets of the Borrower under the Guarantee and Security Agreement from its
guarantee obligations thereunder, or (C) amend the definition of “Collateral”
under the Security Documents (except to add additional collateral) and
(ii) without the written consent of each Lender, no such agreement shall (W)
release all or substantially all of the Obligors from their respective
obligations under the Security Documents, (X) release all or substantially all
of the collateral security or otherwise terminate all or substantially all of
the Liens under the Security Documents, (Y) release all or substantially all of
the guarantors under the Guarantee and Security Agreement from their guarantee
obligations thereunder, or (Z) alter the relative priorities of the obligations
entitled to the Liens created under the Security Documents (except in connection
with securing additional obligations equally and ratably with the Loans and
other obligations hereunder) with respect to the collateral security provided
thereby; except that no such consent described in clause (i) or (ii) above shall
be required, and the Administrative Agent is hereby authorized (and so agrees
with the Borrower) to direct the Collateral Agent under the Guarantee and
Security Agreement, to release any Lien covering property (and to release any
such guarantor) that is the subject of either a disposition of property
permitted hereunder or a disposition to which the Required Lenders (or such
other number or percentage of Lenders as is expressly provided for herein or in
the other Loan Documents) have consented, or otherwise in accordance with
Section 9.15.

 

(d)               Replacement of Non-Consenting Lender. If, in connection with
any proposed amendment, waiver or consent requiring (i) the consent of “each
Lender” or “each Lender affected thereby,” or (ii) the consent of “two-thirds of
the holders of the total Revolving Credit Exposures and unused Commitments”, the
consent of the Required Lenders is obtained, but the consent of other necessary
Lenders is not obtained (any such Lender whose consent is necessary but not
obtained being referred to herein as a “Non-Consenting Lender”), then the
Borrower shall have the right, at its sole cost and expense, to replace each
such Non-Consenting Lender or Lenders with one or more replacement Lenders
pursuant to Section 2.17(b) so long as at the time of such replacement, each
such replacement Lender consents to the proposed change, waiver, discharge or
termination.

 

(e)               Ambiguity, Omission, Mistake or Typographical Error.
Notwithstanding the foregoing, if the Administrative Agent and the Borrower
acting together identify any ambiguity, omission, mistake, typographical error
or other defect in any provision of this Agreement or any other Loan Document
that, without correction, would materially affect the intent of such provision,
would cause more credit to be available to the Borrower or would adversely
affect the Lenders in any way; provided that any amendment that would require
the consents set forth in clauses (i) through (vi) of Section 9.02(b) or the
proviso thereto shall be material for purposes of this Section 9.02(e), then the
Administrative Agent and the Borrower shall be permitted to amend, modify or
supplement such provision to cure such ambiguity, omission, mistake,
typographical error or other defect, and such amendment shall become effective
without any further action or consent of any other party to this Agreement;
provided that the Administrative Agent shall promptly provide each Lender with a
copy of such amendment.

 



140

 

 

Section 9.03.        Expenses; Indemnity; Damage Waiver.

 

(a)               Costs and Expenses. The Borrower shall pay (i) all reasonable
documented and out-of-pocket fees, costs and expenses incurred by the
Administrative Agent, the Collateral Agent and their Affiliates, including the
reasonable fees, charges and disbursements of up to one firm of outside counsel
(plus any necessary special or local outside counsel in each jurisdiction where
the nature of the Collateral requires such additional counsel and, solely in the
case of an actual or reasonably perceived conflict of interest, one additional
counsel in each applicable jurisdiction to the affected Persons) for the
Administrative Agent and the Collateral Agent collectively (other than the
allocated costs of internal counsel), in connection with the syndication of the
credit facilities provided for herein, the preparation and administration (other
than internal overhead charges) of this Agreement and the other Loan Documents
and any amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all out-of-pocket fees, costs and expenses incurred by the
Administrative Agent or any Lender, including the reasonable and documented
fees, charges and disbursements of any counsel for the Administrative Agent or
any Lender, in connection with the enforcement or protection of its rights in
connection with this Agreement and the other Loan Documents, including its
rights under this Section, or in connection with the Loans made, including all
such out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect thereof and (iii) and all reasonable out-of-pocket
costs, expenses, taxes, assessments and other charges incurred in connection
with any filing, registration, recording or perfection of any security interest
contemplated by any Security Document or any other document referred to therein.

 

(b)               Indemnification by the Borrower. The Borrower shall indemnify
each Agent and each Lender, and each Related Party of any of the foregoing
Persons (each such Person being called an “Indemnitee”) against, and hold each
Indemnitee harmless from, any and all losses, claims, damages, liabilities and
related expenses (other than Taxes or Other Taxes which shall only be
indemnified by the Borrower to the extent provided in Section 2.14), including
the reasonable and documented fees, charges and disbursements of any counsel for
any Indemnitee (other than the allocated costs of internal counsel), incurred by
or asserted against any Indemnitee arising out of, in connection with, or as a
result of (i) the execution or delivery of this Agreement or any agreement or
instrument contemplated hereby, the performance by the parties hereto of their
respective obligations hereunder or the consummation of the Transactions or any
other transactions contemplated hereby, (ii) any Loan or the use of the proceeds
therefrom or (iii) any actual or prospective claim, litigation, investigation or
proceeding relating to any of the foregoing, whether based on contract, tort or
any other theory and whether brought by the Borrower, any Indemnitee or a third
party and regardless of whether any Indemnitee is a party thereto IN ALL CASES,
WHETHER OR NOT CAUSED BY OR ARISING, IN WHOLE OR IN PART, OUT OF THE
COMPARATIVE, CONTRIBUTORY OR SOLE NEGLIGENCE OF THE INDEMNITEE; provided that
such indemnity shall not as to any Indemnitee, be available to the extent that
such losses, claims, damages, liabilities or related expenses are determined by
a court of competent jurisdiction by final and nonappealable judgment to have
resulted from the willful misconduct or gross negligence of such Indemnitee.

 



141

 

 

The Borrower shall not be liable to any Indemnitee for any special, indirect,
consequential or punitive damages (as opposed to direct or actual damages (other
than in respect of any such damages incurred or paid by an Indemnitee to a third
party)) arising out of, in connection with, or as a result of the Transactions
asserted by an Indemnitee against the Borrower or any other Obligor; provided
that the foregoing limitation shall not be deemed to impair or affect the
obligations of the Borrower under the preceding provisions of this subsection.

 

(c)               Reimbursement by Lenders. To the extent that the Borrower
fails to pay any amount required to be paid by it to any Agent under paragraph
(a) or (b) of this Section (and without limiting its obligation to do so), each
Lender severally agrees to pay to such Agent, as the case may be, such Lender’s
Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount;
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against such Agent in its capacity as such or against any Related Party of any
of the foregoing acting for any Agent (or any sub-agent) in connection with such
capacity.

 

(d)               Waiver of Consequential Damages, Etc. To the extent permitted
by applicable law, no party to this Agreement shall assert, and each hereby
waives, any claim against any other party to this Agreement on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement or any agreement or instrument contemplated hereby, the
Transactions, any Loan or the use of the proceeds thereof. No party to this
Agreement shall be liable for any damages arising from the use by unintended
recipients of any information or other materials distributed by it through
telecommunications, electronic or other information transmission systems in
connection with this Agreement or the other Loan Documents or the transactions
contemplated hereby or thereby, except to the extent caused by the willful
misconduct or gross negligence of such Person, as determined by a final,
non-appealable judgment of a court of competent jurisdiction.

 

(e)               Payments. All amounts due under this Section shall be payable
promptly after written demand therefor.

 



142

 

 

(f)                No Fiduciary Relationship. Each Agent, each Lender and each
of their respective Affiliates (collectively, solely for purposes of this
paragraph, the “Lenders”), may have economic interests that conflict with those
of the Borrower or any of its Subsidiaries, their equityholders and/or their
affiliates. The Borrower, on behalf of itself and each of its Subsidiaries,
agrees that nothing in the Loan Documents or otherwise will be deemed to create
an advisory, fiduciary or agency relationship or fiduciary or other implied duty
between the Lender, on the one hand, and the Borrower or any of its
Subsidiaries, its equityholders or its Affiliates, on the other. The Borrower
and each of its Subsidiaries each acknowledge and agree that (i) the
transactions contemplated by the Loan Documents (including the exercise of
rights and remedies hereunder and thereunder) are arm’s-length commercial
transactions between the Lenders, on the one hand, and the Borrower and its
Subsidiaries, on the other, and (ii) in connection therewith and with the
process leading thereto, (x) except as otherwise expressly provided in any of
the Loan Documents, no Lender has assumed an advisory or fiduciary
responsibility in favor of the Borrower or any of its Subsidiaries, any of their
equityholders or affiliates (irrespective of whether any Lender has advised, is
currently advising or will advise the Borrower or any of its Subsidiaries, their
equityholders or their affiliates on other matters) and (y) each Lender is
acting hereunder solely as principal and not as the agent or fiduciary of the
Borrower or any of its Subsidiaries, their management, equityholders, creditors
or any other Person. The Borrower and each Obligor each acknowledge and agree
that it has consulted its own legal and financial advisors to the extent it
deemed appropriate and that it is responsible for making its own independent
judgment with respect to such transactions and the process leading thereto. The
Borrower and each Obligor each agree that it will not claim that any Lender has
rendered advisory services hereunder of any nature or respect, or owes a
fiduciary duty to the Borrower or any of its Subsidiaries, in each case, in
connection with such transactions contemplated hereby or the process leading
thereto.

 

Section 9.04.        Successors and Assigns.

 

(a)               Assignments Generally. The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that (i) the Borrower
may not assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of each Lender (and any attempted assignment
or transfer by the Borrower without such consent shall be null and void) and
(ii) no Lender may assign or otherwise transfer any of its rights or obligations
hereunder except in accordance with this Section (and any attempted assignment
or transfer by any Lender which is not in accordance with this Section shall be
treated as provided in the last sentence of Section 9.04(b)(iii)). Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby and, to the extent expressly contemplated hereby, the Related
Parties of each of the Administrative Agent and the Lenders) any legal or
equitable right, remedy or claim under or by reason of this Agreement.

 

(b)              Assignments by Lenders.

 

(i)                 Assignments Generally. Subject to the conditions set forth
in clause (ii) below, any Lender may assign to one or more assignees all or a
portion of its rights and obligations under this Agreement (including all or a
portion of its Commitment and the Loans at the time owing to it) with the prior
written consent (such consent not to be unreasonably withheld, conditioned or
delayed) of:

 



143

 

 

(A)       the Borrower, provided that (i) no consent of the Borrower shall be
required for an assignment to a Lender, an Affiliate of a Lender, or, if an
Event of Default has occurred and is continuing, any other assignee, and (ii)
the Borrower shall be deemed to have consented to any such assignment unless it
shall object thereto by written notice to the Administrative Agent within five
(5) Business Days after having received written notice thereof; and

 

(B)       the Administrative Agent; provided that no consent of the
Administrative Agent shall be required for an assignment by a Lender to a Lender
or an Affiliate of a Lender with prior written notice by such assigning Lender
to the Administrative Agent.

 

(ii)              Certain Conditions to Assignments. Assignments shall be
subject to the following additional conditions:

 

(A)       except in the case of an assignment to a Lender or an Affiliate of a
Lender or an assignment of the entire remaining amount of the assigning Lender’s
Commitment or Loans of a Class, the amount of the Commitment or Loans of such
Class of the assigning Lender subject to each such assignment (determined as of
the date the Assignment and Assumption with respect to such assignment is
delivered to the Administrative Agent) shall not be less than $1,000,000 unless
each of the Borrower and the Administrative Agent otherwise consent; provided
that no such consent of the Borrower shall be required if an Event of Default
has occurred and is continuing;

 

(B)       each partial assignment of any Class of Commitments or Loans shall be
made as an assignment of a proportionate part of all the assigning Lender’s
rights and obligations under this Agreement in respect of such Class of
Commitments and Loans;

 

(C)       the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption in substantially the form of
Exhibit A hereto, together with a processing and recordation fee of $3,500
(which fee shall not be payable in connection with an assignment to a Lender or
to an Affiliate of a Lender), for which the Borrower and the Guarantors shall
not be obligated (except in the case of an assignment pursuant to Section
2.17(b)); and

 

(D)       the assignee, if it shall not already be a Lender of the applicable
Class, shall deliver to the Administrative Agent an Administrative
Questionnaire.

 

(iii)            Effectiveness of Assignments. Subject to acceptance and
recording thereof pursuant to paragraph (c) of this Section, from and after the
effective date specified in each Assignment and Assumption the assignee
thereunder shall be a party hereto and, to the extent of the interest assigned
by such Assignment and Assumption, have the rights and obligations of a Lender
under this Agreement, and the assigning Lender thereunder shall, to the extent
of the interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 2.12, 2.13, 2.14 and 9.03 with
respect to facts and circumstances occurring prior to the effective date of such
assignment; provided that, except to the extent otherwise expressly agreed by
the affected parties, no assignment by a Defaulting Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender). Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
Section 9.04 shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
paragraph (f) of this Section.

 



144

 

 

(c)               Maintenance of Registers by Administrative Agent. The
Administrative Agent, acting solely for this purpose as a non-fiduciary agent of
the Borrower, shall maintain at one of its offices in New York City a copy of
each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amount and stated interest of the Loans owing to, each Lender
pursuant to the terms hereof from time to time (the “Registers” and each
individually, a “Register”). The entries in the Registers shall be conclusive,
and the Borrower, the Administrative Agent and the Lenders shall treat each
Person whose name is recorded in the Registers pursuant to the terms hereof as a
Lender hereunder for all purposes of this Agreement, notwithstanding notice to
the contrary. The Registers shall be available for inspection by the Borrower
and any Lender, at any reasonable time and from time to time upon reasonable
prior notice.

 

(d)               Acceptance of Assignments by Administrative Agent. Upon its
receipt of a duly completed Assignment and Assumption executed by an assigning
Lender and an assignee, the assignee’s completed Administrative Questionnaire
(unless the assignee shall already be a Lender hereunder), the processing and
recordation fee referred to in paragraph (b) of this Section and any written
consent to such assignment required by paragraph (b) of this Section, the
Administrative Agent shall accept such Assignment and Assumption and record the
information contained therein in the Register. No assignment shall be effective
for purposes of this Agreement unless it has been recorded in the Register as
provided in this paragraph.

 

(e)               Special Purposes Vehicles. Notwithstanding anything to the
contrary contained herein, any Lender (a “Granting Lender”) may grant to a
special purpose funding vehicle (an “SPC”) owned or administered by such
Granting Lender, identified as such in writing from time to time by the Granting
Lender to the Administrative Agent and the Borrower, the option to provide all
or any part of any Loan that such Granting Lender would otherwise be obligated
to make; provided that (i) nothing herein shall constitute a commitment to make
any Loan by any SPC, (ii) if an SPC elects not to exercise such option or
otherwise fails to provide all or any part of such Loan, the Granting Lender
shall, subject to the terms of this Agreement, make such Loan pursuant to the
terms hereof, (iii) the rights of any such SPC shall be derivative of the rights
of the Granting Lender, and such SPC shall be subject to all of the restrictions
upon the Granting Lender herein contained, and (iv) no SPC shall be entitled to
the benefits of Sections 2.12 (or any other increased costs protection
provision), 2.13 or 2.14. Each SPC shall be conclusively presumed to have made
arrangements with its Granting Lender for the exercise of voting and other
rights hereunder in a manner which is acceptable to the SPC, the Administrative
Agent, the Lenders and the Borrower, and each of the Administrative Agent, the
Lenders and the Obligors shall be entitled to rely upon and deal solely with the
Granting Lender with respect to Loans made by or through its SPC. The making of
a Loan by an SPC hereunder shall utilize the Commitment of the Granting Lender
to the same extent, and as if, such Loan were made by the Granting Lender.

 



145

 

 

Each party hereto hereby agrees (which agreement shall survive the termination
of this Agreement) that, prior to the date that is one year and one day after
the payment in full of all outstanding senior indebtedness of any SPC, it will
not institute against, or join any other person in instituting against, such
SPC, any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceedings or similar proceedings under the laws of the United States or any
State thereof, in respect of claims arising out of this Agreement; provided that
the Granting Lender for each SPC hereby agrees to indemnify, save and hold
harmless each other party hereto for any loss, cost, damage and expense arising
out of their inability to institute any such proceeding against its SPC. In
addition, notwithstanding anything to the contrary contained in this Section,
any SPC may (i) without the prior written consent of the Borrower and the
Administrative Agent and without paying any processing fee therefor, assign all
or a portion of its interests in any Loans to its Granting Lender or to any
financial institutions providing liquidity and/or credit facilities to or for
the account of such SPC to fund the Loans made by such SPC or to support the
securities (if any) issued by such SPC to fund such Loans (but nothing contained
herein shall be construed in derogation of the obligation of the Granting Lender
to make Loans hereunder); provided that neither the consent of the SPC or of any
such assignee shall be required for amendments or waivers hereunder except for
those amendments or waivers for which the consent of participants is required
under paragraph (f) below, and (ii) disclose on a confidential basis (in the
same manner described in Section 9.13(b)) any non-public information relating to
its Loans to any rating agency, commercial paper dealer or provider of a surety,
guarantee or credit or liquidity enhancement to such SPC.

 

(f)                Participations. Any Lender may sell participations to one or
more banks or other entities (a “Participant”) in all or a portion of such
Lender’s rights and obligations under this Agreement and the other Loan
Documents (including all or a portion of its Commitments and the Loans owing to
it); provided that (i) such Lender’s obligations under this Agreement and the
other Loan Documents shall remain unchanged, (ii) such Lender shall remain
solely responsible to the other parties hereto for the performance of such
obligations and (iii) the Borrower, the Administrative Agent and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement and
the other Loan Documents. Any agreement or instrument pursuant to which a Lender
sells such a participation shall provide that such Lender shall retain the sole
right to enforce this Agreement and the other Loan Documents and to approve any
amendment, modification or waiver of any provision of this Agreement or any
other Loan Document; provided that such agreement or instrument may provide that
such Lender will not, without the consent of the Participant, agree to any
amendment, modification or waiver described in the first proviso to
Section 9.02(b) that affects such Participant. Subject to paragraph (g) of this
Section, the Borrower agrees that each Participant shall be entitled to the
benefits of Sections 2.12, 2.13 and 2.14 (subject to the requirements and
limitations therein, including Sections 2.14(f) and (g) (it being understood
that the documentation required under Sections 2.14(f) and (g) shall be
delivered to the participating Lender)) to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to paragraph (b) of
this Section; provided that such Participant agrees to be subject to the
provisions of Section 2.17 as if it were an assignee under paragraph (b) of this
Section 9.04. Each Lender that sells a participation agrees, at the Borrower’s
request and expense, to use reasonable efforts to cooperate with the Borrower to
effectuate the provisions of Section 2.17 with respect to any Participant. To
the extent permitted by law, each Participant also shall be entitled to the
benefits of Section 9.08 as though it were a Lender, provided such Participant
agrees to be subject to Section 2.15(d) as though it were a Lender hereunder.
Each Lender that sells a participation shall, acting solely for this purpose as
a non-fiduciary agent of the Borrower, maintain a register on which it enters
the name and address of each Participant and the principal amounts and stated
interest of each Participant’s interest in the Loans or other obligations under
the Loan Documents (each a “Participant Register”); provided, that no Lender
shall have any obligation to disclose all or any portion of the Participant
Register (including the identity of any Participant or any information relating
to a Participant’s interest in any commitments, loans, letters of credit or its
other obligations under any Loan Document) to any Person except to the extent
that such disclosure is necessary to establish that such commitment, loan,
letter of credit or other obligation is in registered form under Section
5f.103-1(c) of the United States Treasury Regulations. The entries in each
Participant Register shall be conclusive absent manifest error, and such Lender
shall treat each Person whose name is recorded in the Participant Register as
the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary. For the avoidance of doubt, the
Administrative Agent (in its capacity as the Administrative Agent) shall have no
responsibility for maintaining a Participant Register.

 



146

 

 

(g)               Limitations on Rights of Participants. A Participant shall not
be entitled to receive any greater payment under Section 2.12 or 2.13 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with the Borrower’s prior written consent. A
Participant that would be a Foreign Lender if it were a Lender shall not be
entitled to the benefits of Section 2.14 unless such Participant agrees to
comply with Section 2.14(f) as though it were a Lender (it being understood that
that the documentation required under Section 2.14(f) shall be delivered to the
participating Lender).

 

(h)               Certain Pledges. Any Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement to
secure obligations of such Lender, including any such pledge or assignment to a
Federal Reserve Bank or any other central bank having jurisdiction over such
Lender, and this Section shall not apply to any such pledge or assignment of a
security interest; provided that no such pledge or assignment of a security
interest shall release a Lender from any of its obligations hereunder or
substitute any such assignee for such Lender as a party hereto.

 

(i)                 No Assignments or Participations to the Borrower or
Affiliates or Certain Other Persons. Anything in this Section to the contrary
notwithstanding, no Lender may (i) assign or participate any interest in any
Commitment or Loan held by it hereunder to the Borrower or any of its Affiliates
or Subsidiaries without the prior consent of each Lender, or (ii) assign any
interest in any Commitment or Loan held by it hereunder to a natural person (or
a holding company, investment vehicle or trust for, or owned and operated for
the primary benefit of, a natural person) or to any Person known by such Lender
at the time of such assignment to be a Defaulting Lender, a Subsidiary of a
Defaulting Lender or a Person who, upon consummation of such assignment would be
a Defaulting Lender.

 



147

 

 

(j)                 Multicurrency Lenders. Any assignment by a Multicurrency
Lender, so long as no Event of Default has occurred and is continuing, must be
to a Person that is able to fund and receive payments on account of each
outstanding Agreed Foreign Currency at such time without the need to obtain any
authorization referred to in clause (c) of the definition of “Agreed Foreign
Currency.”

 

Section 9.05.        Survival. All covenants, agreements, representations and
warranties made by the Borrower herein and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement and the making of any
Loans, regardless of any investigation made by any such other party or on its
behalf and notwithstanding that any Agent or any Lender may have had notice or
knowledge of any Default or incorrect representation or warranty at the time any
credit is extended hereunder, and shall continue in full force and effect as
long as the principal of or any accrued interest on any Loan or any fee or any
other amount payable under this Agreement is outstanding and unpaid and so long
as the Commitments have not expired or terminated. The provisions of
Sections 2.12, 2.13, 2.14 and 9.03 and Article VIII shall survive and remain in
full force and effect regardless of the consummation of the transactions
contemplated hereby, the repayment of the Loans, the expiration or termination
of the Commitments or the termination of this Agreement or any provision hereof.

 

Section 9.06.        Counterparts; Integration; Effectiveness; Electronic
Execution.

 

(a)               Counterparts; Integration; Effectiveness. This Agreement may
be executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement, the other
Loan Documents and any separate letter agreements with respect to fees payable
to the Administrative Agent constitute the entire contract between and among the
parties relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Except as provided in Section 4.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof which, when
taken together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns. Delivery of an executed counterpart
of a signature page to this Agreement by telecopy or electronic mail shall be
effective as delivery of a manually executed counterpart of this Agreement.

 

(b)               Electronic Execution of Assignments. The words “execution,”
“signed,” “signature,” and words of like import in any Assignment and Assumption
shall be deemed to include electronic signatures or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.

 



148

 

 

Section 9.07.        Severability. Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.

 

Section 9.08.        Right of Setoff. In addition to any rights and remedies of
the Agents and the Lenders provided by law, if an Event of Default shall have
occurred and be continuing, each Agent, each Lender and each of their respective
Affiliates is hereby authorized at any time and from time to time, without prior
notice to the Borrower or any other Obligor, any such notice being waived by the
Borrower (on its own behalf, on behalf of its Subsidiaries and on behalf of each
Obligor) to the fullest extent permitted by law, to set off and apply any and
all deposits (general or special, time or demand, provisional or final) at any
time held and other obligations at any time owing by such Lender or Affiliate to
or for the credit or the account of any Obligor against any of and all the
obligations of any Obligor now or hereafter existing under this Agreement or
under any other Loan Document held by such Lender, irrespective of whether or
not such Lender shall have made any demand under this Agreement or any other
Loan Document and although such obligations may be contingent or unmatured, or
are owed to a branch, office or Affiliate of such Lender different from the
branch, office or Affiliate holding such deposit or obligated on such
Indebtedness; provided that such Lender shall not exercise any right of setoff
given in this Section 9.08 without obtaining the prior written consent of the
Administrative Agent. The rights of each Lender under this Section are in
addition to other rights and remedies (including other rights of setoff) which
such Lender may have; provided that in the event any Defaulting Lender exercises
any such right of setoff, (a) all amounts so set off will be paid over
immediately to the Administrative Agent for further application in accordance
with the provisions of Section 2.15 and, pending such payment, will be
segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent and the Lenders and (b) the
Defaulting Lender will provide promptly to the Administrative Agent a statement
describing in reasonable detail the obligations owing to such Defaulting Lender
as to which it exercised such right of setoff. Each Lender agrees promptly to
notify the Borrower after any such set-off and application made by such Lender;
provided that the failure to give such notice shall not affect the validity of
such set-off and application.

 

Section 9.09.        Governing Law; Jurisdiction; Etc.

 

(a)               Governing Law. This Agreement and the other Loan Documents
shall be construed in accordance with and governed by the law of the State of
New York.

 

(b)               Submission to Jurisdiction. The Borrower hereby irrevocably
and unconditionally submits, for itself and its property, to the exclusive
jurisdiction of the Supreme Court of the State of New York sitting in New York
County and of the United States District Court of the Southern District of
New York, and any appellate court from any thereof, in any action or proceeding
arising out of or relating to this Agreement or any other Loan Documents, or for
recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in such New York State or,
to the extent permitted by law, in such Federal court. Each of the parties
hereto agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Agreement shall affect any
right that the Administrative Agent or any Lender may otherwise have to bring
any action or proceeding relating to this Agreement against the Borrower or its
properties in the courts of any jurisdiction.

 



149

 

 

(c)               Waiver of Venue. The Borrower hereby irrevocably and
unconditionally waives, to the fullest extent it may legally and effectively do
so, any objection which it may now or hereafter have to the laying of venue of
any suit, action or proceeding arising out of or relating to this Agreement in
any court referred to in paragraph (b) of this Section. Each of the parties
hereto hereby irrevocably waives, to the fullest extent permitted by law, the
defense of an inconvenient forum to the maintenance of such action or proceeding
in any such court.

 

(d)               Service of Process. Each party to this Agreement (i)
irrevocably consents to service of process in the manner provided for notices in
Section 9.01 and (ii) agrees that service as provided in the manner provided for
notices in Section 9.01 is sufficient to confer personal jurisdiction over such
party in any proceeding in any court and otherwise constitutes effective and
binding service in every respect. Nothing in this Agreement will affect the
right of any party to this Agreement to serve process in any other manner
permitted by law.

 

Section 9.10.        WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER
BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES
THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT
AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

Section 9.11.        Judgment Currency. This is an international loan
transaction in which the specification of Dollars or any Foreign Currency, as
the case may be (the “Specified Currency”) and payment in New York City or the
country of the Specified Currency (the “Specified Place”) is of the essence, and
the Specified Currency shall be the currency of account in all events relating
to Loans denominated in the Specified Currency. Subject to Section 2.15(a), the
payment obligations of the Borrower under this Agreement shall not be discharged
or satisfied by an amount paid in another currency or in another place, whether
pursuant to a judgment or otherwise, to the extent that the amount so paid on
conversion to the Specified Currency and transfer to the Specified Place under
normal banking procedures does not yield the amount of the Specified Currency in
the Specified Place due hereunder. If for the purpose of obtaining judgment in
any court it is necessary to convert a sum due hereunder in the Specified
Currency into another currency (the “Other Currency”), the rate of exchange that
shall be applied shall be the rate at which in accordance with normal banking
procedures the Administrative Agent could purchase the Specified Currency with
the Other Currency on the Business Day next preceding the day on which such
judgment is rendered. The obligation of the Borrower in respect of any such sum
due from it to the Administrative Agent or any Lender hereunder or under any
other Loan Document (in this Section called an “Entitled Person”) shall,
notwithstanding the rate of exchange actually applied in rendering such
judgment, be discharged only to the extent that on the Business Day following
receipt by such Entitled Person of any sum adjudged to be due hereunder in the
Other Currency such Entitled Person may in accordance with normal banking
procedures purchase and transfer to the Specified Place the Specified Currency
with the amount of the Other Currency so adjudged to be due; and the Borrower
hereby, as a separate obligation and notwithstanding any such judgment, agrees
to indemnify such Entitled Person against, and to pay such Entitled Person on
demand, in the Specified Currency, the amount (if any) by which the sum
originally due to such Entitled Person in the Specified Currency hereunder
exceeds the amount of the Specified Currency so purchased and transferred.

 



150

 

 

Section 9.12.        Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

 

Section 9.13.        Treatment of Certain Information; Confidentiality.

 

(a)               Treatment of Certain Information. The Borrower acknowledges
that from time to time financial advisory, investment banking and other services
may be offered or provided to the Borrower or one or more of its Subsidiaries
(in connection with this Agreement or otherwise) by any Agent or Lender or by
one or more subsidiaries or affiliates of such Agent or Lender and the Borrower
hereby authorizes each Agent and Lender to share any information delivered to
such Agent or Lender by the Borrower or its Subsidiaries pursuant to this
Agreement, or in connection with the decision of such Agent or Lender to enter
into this Agreement, to any such subsidiary or affiliate, it being understood
that any such subsidiary or affiliate receiving such information shall be bound
by the provisions of paragraph (b) of this Section as if it were an Agent or
Lender (as applicable) hereunder. Such authorization shall survive the repayment
of the Loan, the expiration or termination of the Commitments or the termination
of this Agreement or any provision hereof. The Administrative Agent, each Lender
and their Affiliates (collectively, solely for purposes of this paragraph, the
“Lender”), may have economic interests that conflict with those of the Borrower
or any of its Subsidiaries and/or their Affiliates.

 

(b)               Confidentiality. Each of the Administrative Agent and the
Lenders agrees to maintain the confidentiality of the Information (as defined
below), except that Information may be disclosed (a) to its Affiliates and to
its and its Affiliates’ respective partners, directors, officers, employees,
agents, advisors and other representatives (it being understood that the Persons
to whom such disclosure is made will be informed of the confidential nature of
such Information and instructed to keep such Information confidential), (b) to
the extent requested by any regulatory authority purporting to have jurisdiction
over it or its Affiliates (including any self-regulatory authority), (c) to the
extent required by applicable laws or regulations or by any subpoena or similar
legal process, (d) to any other party hereto, (e) in connection with the
exercise of any remedies hereunder or under any other Loan Document or any
action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to
(i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement, (ii) any
actual or prospective counterparty (or its advisors) to any swap or derivative
transaction relating to the Borrower and its obligations, or (iii) any insurer,
(g) with the consent of the Borrower, (h) on a confidential basis to (i) any
insurer, (ii) any rating agency in connection with rating the Borrower or its
Subsidiaries or the Loans and (iii) the CUSIP Service Bureau or any similar
agency in connection with the issuance and monitoring of CUSIP numbers with
respect to the Loans, (i) to the extent such Information (x) becomes publicly
available other than as a result of a breach of this Section or (y) becomes
available to the Administrative Agent, any Lender or any of their respective
Affiliates on a nonconfidential basis from a source other than the Borrower or
(j) in connection with the Lenders’ right to grant a security interest pursuant
to Section 9.04(h) to the Federal Reserve Bank or any other central bank, or
subject to an agreement containing provisions substantially the same as those of
this Section, to any other pledgee or assignee pursuant to Section 9.04(h).

 



151

 

 

For purposes of this Section, “Information” means all information received from
the Borrower or any of its Subsidiaries relating to the Borrower or any of its
Subsidiaries or any of their respective businesses (including, without
limitation, any Portfolio Investments), other than any such information that is
available to the Administrative Agent or any Lender on a nonconfidential basis
prior to disclosure by the Borrower or any of its Subsidiaries, provided that,
in the case of information received from the Borrower or any of its Subsidiaries
after the Original Effective Date, such information is clearly identified at the
time of delivery as confidential. Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.

 

Section 9.14.        USA PATRIOT Act. Each Lender hereby notifies the Obligors
that pursuant to the requirements of the USA PATRIOT Act, it is required to
obtain, verify and record information that identifies each Obligor, which
information includes the name and address of each Obligor and other information
that will allow such Lender to identify such Obligor in accordance with said
Act. The Obligors shall, promptly following a request by the Administrative
Agent or any Lender, provide all documentation and other information that the
Administrative Agent or such Lender requests in order to comply with its ongoing
obligations under applicable “know your customer” and anti-money laundering
rules and regulations, including the USA PATRIOT Act and the Beneficial
Ownership Regulation.

 

Section 9.15.        Termination. Promptly upon the Termination Date, the
Administrative Agent shall direct the Collateral Agent to, on behalf of the
Administrative Agent, the Collateral Agent and the Lenders, deliver to Borrower
such termination statements and releases and other documents necessary or
appropriate to evidence the termination of this Agreement, the Loan Documents,
and each of the documents securing the obligations hereunder as the Borrower may
reasonably request, all at the sole cost and expense of the Borrower.

 



152

 

 

Section 9.16.        Amendment and Restatement.

 

(a)               On the Restatement Effective Date, the Existing Credit
Agreement shall be amended and restated in its entirety by this Agreement, and
the Existing Credit Agreement shall thereafter be of no further force and
effect, except to evidence (i) the incurrence by the Borrower of the obligations
under the Existing Credit Agreement (whether or not such obligations are
contingent as of the Restatement Effective Date), (ii) the representations and
warranties made by the Borrower prior to the Restatement Effective Date and
(iii) any action or omission performed or required to be performed pursuant to
such Existing Credit Agreement prior to the Restatement Effective Date
(including any failure, prior to the Restatement Effective Date, to comply with
the covenants contained in such Existing Credit Agreement). The amendments and
restatements set forth herein shall not cure any breach thereof or any “Default”
or “Event of Default” under and as defined in the Existing Credit Agreement
prior to the Restatement Effective Date.

 

(b)               It is the intention of each of the parties hereto that the
Existing Credit Agreement be amended and restated hereunder so as to preserve
the perfection and priority of all Liens securing the “Secured Obligations”
under the Loan Documents and that all “Secured Obligations” of the Borrower and
the Subsidiary Guarantors hereunder shall continue to be secured by Liens
evidenced under the Security Documents, and that this Agreement does not in any
way constitute a novation or termination of the Indebtedness, obligations and
liabilities existing under the Existing Credit Agreement or evidence payment of
all or any portion of such obligations and liabilities.

 

(c)               The terms and conditions of this Agreement and the
Administrative Agent’s and the Lenders’ rights and remedies under this Agreement
and the other Loan Documents shall apply to all of the obligations incurred
under the Existing Credit Agreement.

 

(d)               On and after the Restatement Effective Date, (i) all
references to the Existing Credit Agreement in the Loan Documents (other than
this Agreement) shall be deemed to refer to the Existing Credit Agreement, as
amended and restated hereby, (ii) all references to any Article, Section or
sub-clause of the Existing Credit Agreement in any Loan Document (other than
this Agreement) shall be deemed to be references to the corresponding provisions
of this Agreement and (iii) except as the context otherwise provides, on or
after the Restatement Effective Date, all references to this Agreement herein
(including for purposes of indemnification and reimbursement of fees) shall be
deemed to be references to the Existing Credit Agreement, as amended and
restated hereby.

 

(e)               This amendment and restatement is limited as written and is
not a consent to any other amendment, restatement or waiver, whether or not
similar and, except as expressly provided herein or in any other Loan Document,
all terms and conditions of the Loan Documents remain in full force and effect
unless otherwise specifically amended hereby or by any other Loan Document.

 



153

 

 

Section 9.17.        Acknowledgment and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

 

(a)               the application of any Write-Down and Conversion Powers by an
EEA Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and

 

(b)               the effects of any Bail-In Action on any such liability,
including, if applicable:

 

  (i)                 a reduction in full or in part or cancellation of any such
liability;

 

  (ii)               a conversion of all, or a portion of, such liability into
shares or other instruments of ownership in such EEA Financial Institution, its
parent entity, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

 

  (iii)             the variation of the terms of such liability in connection
with the exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.

 

Section 9.18.        Interest Rate Limitation. Notwithstanding anything to the
contrary contained in any Loan Document, the interest paid or agreed to be paid
under the Loan Documents shall not exceed the maximum rate of non-usurious
interest permitted by applicable law (the “Maximum Rate”). If Administrative
Agent or any Lender shall receive interest in an amount that exceeds the Maximum
Rate, the excess interest shall be applied to the principal of the Loans or, if
it exceeds such unpaid principal, refunded to Borrower. In determining whether
the interest contracted for, charged, or received by Administrative Agent or a
Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder.

 

Section 9.19.        Release. The Borrower hereby acknowledges and agrees that:
(a) neither it nor any of its Affiliates has any claim or cause of action
against the Administrative Agent, the Collateral Agent or any Lender (or any of
their respective Affiliates, officers, directors, employees, attorneys,
consultants or agents) under this Agreement and the other Loan Documents (and
each other document entered into in connection therewith), and (b) the
Administrative Agent, the Collateral Agent and each Lender has heretofore
properly performed and satisfied in a timely manner all of its obligations to
the Obligors and their Affiliates under this Agreement and the other Loan
Documents (and each other document entered into in connection therewith) that
are required to have been performed on or prior to the Transactions on the date
hereof. Accordingly, for and in consideration of the agreements contained in
this Agreement and other good and valuable consideration, the Borrower (for
itself and its Affiliates and the successors, assigns, heirs and representatives
of each of the foregoing) (collectively, the “Releasors”) does hereby fully,
finally, unconditionally and irrevocably release and forever discharge the
Administrative Agent, the Collateral Agent, each Lender and each of their
respective Affiliates, officers, directors, employees, attorneys, consultants
and agents (collectively, the “Released Parties”) from any and all debts,
claims, obligations, damages, costs, attorneys’ fees, suits, demands,
liabilities, actions, proceedings and causes of action, in each case, whether
known or unknown, contingent or fixed, direct or indirect, and of whatever
nature or description, and whether in law or in equity, under contract, tort,
statute or otherwise, which any Releasor has heretofore had or now or hereafter
can, shall or may have against any Released Party by reason of any act, omission
or thing whatsoever done or omitted to be done on or prior to the Transactions
on the date hereof directly arising out of, connected with or related to this
Agreement or any other Loan Document (or any other document entered into in
connection therewith).

 



154

 

 

Section 9.20.        Acknowledgment Regarding Any Supported QFCs. To the extent
that the Loan Documents provide support, through a guarantee or otherwise, for
Hedging Agreements or any other agreement or instrument that is a QFC (such
support, “QFC Credit Support” and each such QFC a “Supported QFC”), the parties
acknowledge and agree as follows with respect to the resolution power of the
Federal Deposit Insurance Corporation under the Federal Deposit Insurance Act
and Title II of the Dodd-Frank Wall Street Reform and Consumer Protection Act
(together with the regulations promulgated thereunder, the “U.S. Special
Resolution Regimes”) in respect of such Supported QFC and QFC Credit Support
(with the provisions below applicable notwithstanding that the Loan Documents
and any Supported QFC may in fact be stated to be governed by the laws of the
State of New York and/or of the United States or any other state of the United
States):

 

(a)               In the event a Covered Entity that is party to a Supported QFC
(each, a “Covered Party”) becomes subject to a proceeding under a U.S. Special
Resolution Regime, the transfer of such Supported QFC and the benefit of such
QFC Credit Support (and any interest and obligation in or under such Supported
QFC and such QFC Credit Support, and any rights in property securing such
Supported QFC or such QFC Credit Support) from such Covered Party will be
effective to the same extent as the transfer would be effective under the U.S.
Special Resolution Regime if the Supported QFC and such QFC Credit Support (and
any such interest, obligation and rights in property) were governed by the laws
of the United States or a state of the United States. In the event a Covered
Party or a BHC Act Affiliate of a Covered Party becomes subject to a proceeding
under a U.S. Special Resolution Regime, Default Rights under the Loan Documents
that might otherwise apply to such Supported QFC or any QFC Credit Support that
may be exercised against such Covered Party are permitted to be exercised to no
greater extent than such Default Rights could be exercised under the U.S.
Special Resolution Regime if the Supported QFC and the Loan Documents were
governed by the laws of the United States or a state of the United States.
Without limitation of the foregoing, it is understood and agreed that rights and
remedies of the parties with respect to a Defaulting Lender shall in no event
affect the rights of any Covered Party with respect to a Supported QFC or any
QFC Credit Support.

 



155

 

 

(b)               As used in this Section 9.20, the following terms have the
following meanings:

 

(i)               “BHC Act Affiliate” of a party means an “affiliate” (as such
term is defined under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of
such party.

 

(ii)              “Covered Entity” means any of the following:

 

(x) a “covered entity” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 252.82(b);

 

(y) a “covered bank” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 47.3(b); or

 

(z) a “covered FSI” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 382.2(b).

 

(iii)            “Default Right” has the meaning assigned to that term in, and
shall be interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.

 

(iv)             “QFC” has the meaning assigned to the term “qualified financial
contract” in, and shall be interpreted in accordance with, 12 U.S.C.
5390(c)(8)(D).

 

[Signature pages follow]

 



156

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

  MONROE CAPITAL CORPORATION           By:       Name:     Title:

 

[Signature Page to Second Amended and Restated Senior Secured Revolving Credit
Agreement]

 





 

 

  ING CAPITAL LLC, as Administrative Agent and a Lender           By:      
Name:     Title:

 

[Signature Page to Second Amended and Restated Senior Secured Revolving Credit
Agreement]

 







 

 

Schedule 1.01(a)

Approved Dealers and Approved Pricing Services

 

APPROVED DEALERS

Ally Financial

American Capital Corporation

Antares Capital, LP

Apollo Global Management, LLC and Affiliates

Ares Capital Corporation

Babson Capital

Banc of America Securities LLC

Bank of Ireland

Bank of Montreal

Bank of New York

Bank of Nova Scotia

Barclays Capital Inc.

BNP Paribas Securities Corp.

BofA Distributors, Inc.

Cantor Fitzgerald & Co.

CapitalSource Finance

CIT Group

Citicorp Securities Services, Inc.

Citigroup Global Markets Inc.

Citizens

City National Bank

Comerica

Credit Suisse Securities (USA) LLC

Daiwa Capital Markets America Inc.

Deutsche Bank Securities Inc.

FBR Capital Markets

Fidelity Brokerage Services LLC

Fifth Third Bank

GE Capital

Gleacher and Company

Goldman, Sachs & Co.

Golub Capital

GSO

Guggenheim Securities

HSBC Securities (USA) Inc.

Imperial Capital

ING Financial Markets LLC

J.P. Morgan Securities Inc.

Jeffries & Company, Inc.

KeyBanc Capital Markets

KKR

Macquarie Securities

 





 

 

Madison Capital Funding

Merrill Lynch Government Securities Inc.

Merrill Lynch, Pierce, Fenner & Smith Incorporated

Midcap Financials

Mizuho Securities USA Inc.

Morgan Stanley & Co. Incorporated

Morgan Stanley Smith Barney

Natixis

Nomura Securities International, Inc.

NXT Capital Corporation

PNC

Prudential

RBC Capital Markets

RBS Securities Inc.

Regions Bank

Sankaty Advisors

Santander

Scotia Capital

Seaport Capital

Societe Generale

Sumitomo

SunTrust

CIBC Bank USA (f/k/a The PrivateBank and Trust Company)

Toronto-Dominion Bank

UBS Financial Services Inc.

UBS Securities LLC

US Bank

Wells Fargo Advisors, LLC

Wells Fargo Investments, LLC

Wells Fargo Securities, LLC

 

APPROVED PRICING SERVICES

Bloomberg

FT Interactive Data Corporation

Loan Pricing Corporation

Markit Group Limited

 





 

 

Schedule 1.01(b)

 

Dollar Commitments

 

Lender Commitment Amount TIAA, FSB as successor in interest to certain assets of
EverBank Commercial Finance, Inc. $30,000,000 Customers Bank $20,000,000 CIBC
Bank USA (f/k/a The PrivateBank and Trust Company) $35,000,000 Wintrust Bank
$15,000,000 AloStar Bank of Commerce $10,000,000

 

Multicurrency Commitments

 

Lender Commitment Amount ING Capital LLC $75,000,000 The Huntington National
Bank $50,000,000 City National Bank $20,000,000

 





 

 

Schedule 1.01(c)

 

Risk Factors



 

  [INTENTIONALLY OMITTED]

 

 

  



 









 

 

Schedule 1.01(d)

 

Eligibility Criteria

 

A Portfolio Investment shall not be an Eligible Portfolio Investment on any date
of determination unless it meets all of the following criteria:

 

1)If an Investment in Indebtedness, (a) all documentation evidencing or
otherwise relating to such Portfolio Investment has been duly authorized and
executed, is in full force and effect and is the legal, binding and enforceable
obligation of the parties thereto; (b) the Custodian shall have received and
credited to the Custodian Account pursuant to the terms of the Custodian
Agreement an original or a copy of any transfer document or instrument relating
to such Indebtedness, which, in the case of a transfer document, evidences the
assignment of such Indebtedness from the prior third party owner thereof
directly to the Obligor (together with the consent of each party required under
the applicable loan documentation); and (c) the Custodian shall have received
originals or copies of each of the following, to the extent applicable (and, in
the case of any syndicated, club or multi-lender transaction, to the extent
originals or copies of such loan documentation have been distributed to other
lenders; provided that the Borrower shall have used commercially reasonable
efforts to obtain such documents): any related loan agreement, credit agreement,
note purchase agreement, security agreement (if separate from any mortgage),
acquisition agreement pursuant to which such Investment was acquired,
subordination agreement, intercreditor or similar instruments, guarantee,
assumption or substitution agreement or similar material operative document, in
each case together with any amendment or modification thereto;

 

2)[Reserved];

 

3)Such Portfolio Investment, whether originated directly or purchased, was
underwritten and closed or acquired in all material respects in accordance with
the Investment Policies;

 

4)If the issuer of such Portfolio Investment is a “Debtor” (as defined in the
definition of “DIP Loan”) and such Portfolio Investment is a Bank Loan, such
Portfolio Investment meets the other criteria set forth in the definition of DIP
Loan;

 

5)Such Portfolio Investment is Transferable (as defined below);

 

6)Such Portfolio Investment (other than an ABL Transaction) has been assigned a
Risk Factor Rating (which Risk Factor Rating shall be updated at least once
every six months with Portfolio Company Data that is not more than six months
old) and the corresponding Risk Factor is not greater than 6500;

 

7)Such Portfolio Investment is not a Defaulted Obligation or a Restructured
Investment;

 

8)Other than an LTV Transaction, any Portfolio Company of such Portfolio
Investment satisfies at least one of the following two conditions at all times:
(i) a trailing 24-month EBITDA of at least $8,000,000 as calculated by the
Borrower in a commercially reasonable manner, or (ii) a loan (through the
Borrower or Obligor’s exposure) to enterprise value ratio of not more than 65%,
where enterprise value shall be the value determined by the Approved Third-Party
Appraiser in its most recent valuation report provided in connection with such
Portfolio Investment (except that, prior to the delivery of the first valuation
report of the Approved Third-Party Appraiser to be delivered after the
Borrower’s acquisition of such Portfolio Investment, if such Portfolio
Investment is acquired by the Borrower in connection with or at the time of an
applicable transaction involving the equity of the related issuer, the
enterprise value of such Portfolio Company may be imputed from such transaction
by the Borrower in a commercially reasonable manner);

 





 

 

9)Such Portfolio Investment does not represent an investment in any issuer in
which Monroe Capital, LLC, Monroe Capital Management LLC, Monroe Capital
Management Advisors LLC, Monroe Capital Fund Advisors Inc., Monroe Capital
Partners Fund LP, any Obligor or any of their respective Affiliates, or any
entities advised by any of the foregoing, holds any investment other than an
investment that is in the same class as such Portfolio Investment (and, in the
case of multiple classes, such Investment shall represent a ratable strip of
each class) and is (a) made in accordance with the requirements of an effective
SEC exemptive order allowing such co-investment or joint follow-on investment or
(b) made in compliance with the Massachusetts Mutual Life Insurance Co., SEC
No-Action Letter (pub. avail. June 7, 2000), other interpretive guidance issued
by the SEC or the Investment Company Act;

 

10)Such Portfolio Investment does not represent an investment in any Financing
Subsidiary, investment fund, Structured Finance Obligation, or similar off
balance sheet financing vehicle, or any joint venture or other Person that is in
the principal business of making debt or equity investments in other
unaffiliated Persons (other than investments in LTV Transactions);

 

11)(x) Such Portfolio Investment is owned by the Borrower or any Obligor, free
and clear of any liens and Collateral Agent holds a first priority, perfected
security interest in the Portfolio Investment (subject to no other Lien other
than any Eligible Liens), (y) the Collateral Agent or the Custodian as bailee on
behalf of the Collateral Agent is holding all documents evidencing or otherwise
relating to such Portfolio Investment (which may be copies, except as required
in paragraph (1)(x) above) and (z) the other steps to ensure that the Collateral
Agent has “control” or other customary protection of the relevant Portfolio
Investment set forth in Section 5.08 and in the Guarantee and Security Agreement
have been taken;

 

12)Such Portfolio Investment and related documents are in compliance, in all
material respects, with applicable laws rules and regulations (including
relating to usury, truth in lending, fair credit billing, fair credit reporting,
equal credit opportunity, fair debt collection practices and privacy, OFAC and
USA PATRIOT Act);

 

13)Such Portfolio Investment is denominated and payable only in Dollars or an
Agreed Foreign Currency and the issuer of such Portfolio Investment is organized
under the laws of the United States or any state, commonwealth, province or
territory thereof (including the District of Columbia) or any Permitted Foreign
Jurisdiction or any province thereof, is domiciled in the United States or any
Permitted Foreign Jurisdiction, and its principal operations and any property or
other assets of the issuer thereunder pledged as collateral are primarily
located in the United States or a Permitted Foreign Jurisdiction and the only
place of payment of such loans is the United States or a Permitted Foreign
Jurisdiction; provided, however, that the contribution to the Borrowing Base of
Portfolio Investments consisting of Permitted Foreign Issuers shall not exceed
10% of the Borrowing Base; provided, further, however, that no credit shall be
given to the Borrowing Base for any Portfolio Investment issued by a Permitted
Foreign Issuer if any Obligor does not qualify for zero withholding for loans
made to such Permitted Foreign Issuer;

 





 

 

14)Such Portfolio Investment, if a debt investment, bears interest which is due
and payable no less frequently than semi-annually and provides for a fixed
amount of principal payable on a scheduled payment date and or at maturity and
does not have a final maturity greater than 10 years;

 

15)Such Portfolio Investment includes a contractual provision requiring all
payments to be made without set off, defense or counterclaim, and does not
include a contractual provision granting rights of rescission, set off,
counterclaim or defense in favor of the obligor in respect of such Portfolio
Investment, and no material dispute has been asserted with respect to such
Portfolio Investment;

 

16)(x) Such Portfolio Investment (other than an LTV Transaction) is not (i)
secured primarily by a mortgage, deed of trust or similar lien on real estate,
(ii) issued by a Person whose primary asset is real estate, or whose value is
otherwise primarily derived from real estate or (iii) secured primarily by a
pledge of stock issued by a holding company that, directly or indirectly through
one or more subsidiaries, owns assets primarily comprised of real estate and,
(y) if such Portfolio Investment is an LTV Transaction and is (i) secured
primarily by a mortgage, deed of trust or similar lien on real estate (a “Direct
Real Estate LTV Transaction”) or (ii) (a) secured primarily by a pledge of stock
issued by a holding company that, directly or indirectly through one or more
subsidiaries, owns assets primarily comprised of real estate (it being the
understanding that with respect to any holding company whose value is primarily
derived from real estate, an Obligor must have a pledge of all of the Equity
Interests of the operating company that is the fee owner of such real estate) or
(b) issued by a Person whose primary asset is real estate, or whose value is
otherwise primarily derived from real estate (the LTV Transactions described in
this subclause (ii), each, an “Indirect Real Estate LTV Transaction” and,
collectively, together with the Direct Real Estate LTV Transactions, “Real
Estate LTV Transactions”), (1) the Borrower has received a Phase I Environmental
Site Assessment (and, if such Phase I Environmental Site Assessment recommends
that testing or sampling be performed, a Phase II Environmental Site Assessment)
confirming that the underlying real estate has no currently recognized
environmental conditions or documenting that any identified recognized
environmental conditions either would not have a material adverse effect on the
condition, use and value of the property or that no further action, including
investigation or remediation, is required by applicable law and any regulatory
authority with jurisdiction with respect to such recognized environmental
condition, (2) the Borrower has received an appraisal as of a recent date on or
prior to the date of its initial investment and (3) the loan to fair market
value (determined pursuant to the most recent appraisal) ratio of such Portfolio
Investment does not exceed 80% as of the date of the Borrower’s initial
investment;

 





 

 

17)Such Portfolio Investment does not represent a consumer obligation
(including, without limitation, a mortgage loan, auto loan, credit card loan or
personal loan);

 

18)No payment in respect of such Portfolio Investment, if a debt investment, is
subject to withholding in respect to taxes of any nature, unless the issuer is
required to make customary and market-based gross-up payments on an after tax
basis for the full amount of such tax;

 

19)Such Portfolio Investment is not a derivative instrument;

 

20)The issuer of such Portfolio Investment (or an agent on its behalf) is
required to make payments directly into an account of the Borrower or any
Obligor over which the Collateral Agent has “control” and no other person’s
assets are commingled in such account;

 

21)No Person acting as administrative agent, collateral agent or in a similar
capacity shall be an Affiliate of the Borrower unless such person is an Obligor;
and,

 

22)If such Portfolio Investment for which market quotations are not readily
available is a Bank Loan and the issuer of such Portfolio Investment has issued
a Permitted Prior Working Capital Lien, the Borrower has delivered to the
Administrative Agent a written valuation report of an Approved Third-Party
Appraiser determining the enterprise value of such issuer to be used for
purposes of the conditions outlined in clause (iii) of the definition of
Permitted Prior Working Capital Lien (except that, prior to the delivery of the
first valuation report of the Approved Third-Party Appraiser to be delivered
after the Borrower’s acquisition of such Portfolio Investment, the enterprise
value of such issuer of such Portfolio Investment may be calculated by the
Borrower in a commercially reasonable manner).

 

For purposes of paragraph (5) above, “Transferable” means, in the case of any
Portfolio Investment, both that:

 

(i)               the applicable Obligor may create a security interest in or
pledge all of its rights under and interest in such Portfolio Investment to
secure its obligations under this Agreement or any other Loan Document, and that
such pledge or security interest may be enforced in any manner permitted under
applicable law; and

 

(ii)              such Portfolio Investment (and all documents related thereto)
contains no provision that directly or indirectly restricts the assignment of
such Obligor’s, or any assignee of Obligor’s, rights under such Portfolio
Investment (including any requirement that any Obligor maintain a minimum
ownership percentage of such Portfolio Investment); provided that, such
Portfolio Investment may contain the following restrictions on customary and
market based terms: (a) restrictions pursuant to which assignments may be
subject to the consent of the obligor or Portfolio Company or agent under the
Portfolio Investment so long as the applicable provision also provides that such
consent may not be unreasonably withheld, (b) restrictions on transfer to
parties that are not ‘eligible assignees’ within the customary and market based
meaning of the term, and (c) restrictions on transfer to the applicable obligor
or Portfolio Company under the Portfolio Investment or its equity holders or
financial sponsor entities.

 





 

 

Schedule 1.01(e)

 

Industry Classification Groups

 

1)Aerospace & Defense

2)Automotive

3)Banking, Finance, Insurance & Real Estate

4)Beverage, Food, & Tobacco

5)Capital Equipment

6)Chemicals, Plastics, & Rubber

7)Construction & Building

8)Consumer Goods: Durable

9)Consumer Goods: Non-Durable

10)Containers, Packaging, & Glass

11)Energy: Electricity

12)Energy: Oil & Gas

13)Environmental Industries

14)FIRE: Finance

15)FIRE: Insurance

16)FIRE: Real Estate

1417)Forest Products & Paper

1518)Healthcare & Pharmaceuticals

1619)High Tech Industries

1720)Hotel, Gaming, & Leisure

1821)Media: Advertising, Printing & Publishing

1922)Media: Broadcasting & Subscription

2023)Media: Diversified & Production

2124)Metals & Mining

2225)Retail

2326)Services: Business

2427)Services: Consumer

2528)Sovereign & Public Finance

2629)Telecommunications

2730)Transportation: Cargo

2831)Transportation: Consumer

2932)Utilities: Electric

3033)Utilities: Oil & Gas

3134)Utilities: Water

3235)Wholesale

 



 

 